                             Appendix A




Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 1 of 191 PageID #:
                                    7613
                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                             KNOXVILLE DIVISION

  LEWIS COSBY, KENNETH R. MARTIN,            )
  as beneficiary of the Kenneth Ray Martin   )
  Roth IRA, and MARTIN WEAKLEY on            )
  behalf of themselves and all others        )
  similarly situated,                        )
                                             )
  Plaintiffs,                                )
                                             )
  v.                                         ) No.: 3:16-CV-121-TAV-DCP
                                             )
  KPMG LLP,                                  )
                                             )
  Defendant.                                 )




                      Expert Report of Dr. Mukarram Attari

                                 May 13, 2019




Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 2 of 191 PageID #:
                                    7614
  Contents
  I.         Qualifications ........................................................................................................................................ 1
  II.        Assignment and Summary of Opinions ................................................................................................. 2
  III.            Miller Energy’s Common Stock and Series C and D Preferred Stock ................................................ 5
  IV.             Mr. Coffman’s Report Contains Errors That Cause the Analysis to Be Unreliable............................ 6
        A.        My opinion ........................................................................................................................................ 6
        B.        Mr. Coffman’s cause-and-effect analysis and autocorrelation analysis ........................................... 7
        C. The returns used by Mr. Coffman in his cause-and-effect analysis are incorrectly computed,
        affecting all of the results in Exhibits 5, 5-C, 5-D, 6, 6-C, 6-D, 7, 8, 9, 10, 11, 12, 17, 17-C and 17-D and
        Sections VII.F (pages 31-49) and VII.J (pages 54-56) of the Corrected Coffman Report .......................... 9
             1.      Mr. Coffman has incorrectly computed returns on the Series C and Series D Preferred Stock ... 9
             2. Mr. Coffman has not used the “NYMEX WTI Light Sweet Crude Oil Futures Index” from S&P
             Capital IQ that he claims to use .......................................................................................................... 11
             3.      Mr. Coffman’s “Oil Price Index” return is incorrectly computed ................................................ 13
             4. Mr. Coffman’s analysis incorrectly computes abnormal returns on October 20 and 21, 2011,
             affecting the results of his cause-and-effect analysis for the common stock .................................... 18
  V. Damages for the Proposed Section 11 Class of Series C Preferred Stock Purchasers Cannot Be
  Calculated on a Class-wide Basis................................................................................................................. 19
        A.        My opinion ...................................................................................................................................... 19
        B.        The Series C offerings and after-market trading of Series C Preferred Shares ............................... 19
        C.        The proposed Section 11 claim of Series C purchasers .................................................................. 23
        D.        Investors who purchased directly in the two offerings at issue ..................................................... 24
        E.        After-market purchasers ................................................................................................................. 25
        F.        Damages cannot be calculated for the proposed class .................................................................. 26
  VI.    Damages for the Proposed Section 11 Class of Series D Preferred Stock Purchasers Cannot be
  Calculated on a Class-wide Basis................................................................................................................. 28
        A.        My opinion ...................................................................................................................................... 28
        B.        The Series D Offerings and after-market trading of Series D Preferred Shares ............................. 28
        C.        The proposed Section 11 claim of Series D purchasers .................................................................. 30
        D.        Investors who purchased directly in the three offerings at issue................................................... 31
        E.        After-market purchasers ................................................................................................................. 32
        F.        Damages cannot be calculated for the proposed class .................................................................. 33




                                                                                      i
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 3 of 191 PageID #:
                                    7615
  VII.   Mr. Coffman Has Not Proven That the Market for Miller Energy’s Series C and Series D Preferred
  Stock was Efficient ...................................................................................................................................... 34
     A.        My opinion ...................................................................................................................................... 35
     B.        Market efficiency – definition, significance and evaluation ........................................................... 36
     C.        Miller Energy’s Series C and Series D Preferred Stock did not react to new information quickly .. 38
          1. Miller Energy’s Series C and Series D Preferred Stock did not respond to earnings
          announcements .................................................................................................................................. 41
          2. Mr. Coffman’s justification for limiting the period analyzed in his event study is based on a
          mischaracterization of Miller Energy’s Series C and Series D Preferred Stock ................................... 43
          3. The thresholds for statistical significance were much lower prior to October 15, 2014 which
          makes the absence of price reaction to earnings announcements an even stronger indicator that
          the market for the Series C and Series D Preferred Stock was not efficient ...................................... 46
          4.      Addition of other major events biases Mr. Coffman’s results .................................................... 48
          5. There is no support for the tests that Mr. Coffman presents in Exhibits 10 and 12 and some of
          the tests are incorrectly implemented ............................................................................................... 52
     D. Mr. Coffman’s analysis of the autocorrelation of the Series C and Series D Preferred Stock is
     riddled with errors and his interpretation of the results is flawed ........................................................ 55
     E. Most of the indirect (structural) indicators that Mr. Coffman analyzes do not support a finding of
     market efficiency for the Series C and Series D Preferred Stock ............................................................ 57
          1. Mr. Coffman does not provide evidence of analyst coverage for the Series C and Series D
          Preferred Stock ................................................................................................................................... 57
          2. Mr. Coffman does not provide evidence on the number of market makers for the Series C and
          Series D Preferred Stock ..................................................................................................................... 59
          3. Mr. Coffman chooses to not analyze the market capitalization of the Series C and Series D
          Preferred Stock separately.................................................................................................................. 60
          4. Mr. Coffman does not provide evidence on the institutional ownership for the Series C and
          Series D Preferred Stock ..................................................................................................................... 62
          5.      There were no options traded on Miller Energy’s Series C and Series D Preferred Stock ......... 63
          6.      Miller Energy was not eligible to file Form S-3 throughout the Proposed Class Period ............. 63
          7. The bid-ask spreads on the Series C and Series D Preferred Stock were high over the last 8
          months of the Proposed Class Period ................................................................................................. 65
  VIII.        Damages for the Proposed Section 10(b) Class Cannot Be Calculated on a Class-wide Basis........ 66
     A.        My opinion ...................................................................................................................................... 66
     B. Plaintiffs’ “materialization of risk” theory and the allegations about when and how “[t]he truth
     was revealed” ......................................................................................................................................... 66



                                                                                  ii
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 4 of 191 PageID #:
                                    7616
     C.     Damages on a claim based on “materialization of risk” ................................................................. 70
  IX.     Mr. Coffman Has Not Shown That KPMG’s Alleged Misrepresentations Had an Impact on the
  Price of Miller Energy’s Securities............................................................................................................... 71
     A.     My opinion ...................................................................................................................................... 71
     B.     The alleged misrepresentations of KPMG ...................................................................................... 71
     C. Mr. Coffman’s analysis does not show that KPMG’s alleged misrepresentations caused an
     increase in the price of Miller Energy’s securities .................................................................................. 72




                                                                               iii
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 5 of 191 PageID #:
                                    7617
  I.    Qualifications
  1.    I am a Vice President and the co-Leader of the Finance practice at Charles River Associates
        (“CRA”), an economic consulting firm that I joined in January 2003. From 1997 to 2002, I was an
        Assistant Professor in the Finance Department of the Business School at the University of
        Wisconsin–Madison. I obtained my Ph.D. in Finance from the University of Iowa in 1997. Before
        that, I was a student in the graduate program in business administration at the Indian Institute
        of Management, Ahmedabad. I received an undergraduate degree in engineering from the
        University of Bombay.

  2.    At the University of Wisconsin–Madison and at the University of Iowa, I taught undergraduate,
        masters and Ph.D.-level courses on investments, corporate finance, international finance, fixed
        income securities, derivatives and advanced asset pricing. My academic research and teaching
        have focused on a wide range of finance topics including market efficiency, the valuation of
        stocks, bonds, derivatives and structured products, credit risk and the effect of liquidity on asset
        prices.

  3.    My research has been published in top academic journals, such as The Journal of Finance, the
        Journal of Financial Economics, the Journal of Financial and Quantitative Analysis and the
        Journal of Economic Dynamics and Control. My work has also been published as a chapter in
        the book, “Derivatives and Financial Mathematics.” I am a past or current member of the
        American Finance Association, the Western Finance Association and the European Finance
        Association.

  4.    Through my academic research and teaching, and my consulting and expert work at CRA, I have
        extensive experience in matters involving event studies, the analysis of market efficiency and
        the computation of damages in Section 10(b) and Section 11 matters. My clients have included
        government agencies, corporations (and their officers and directors), financial institutions,
        auditors and institutional and individual investors. I have drawn upon my teaching, research
        and consulting experience in formulating my opinions in this matter.

  5.    A copy of my curriculum vitae is attached as Appendix 1, along with a list of my publications. I
        have filed expert reports and have testified in five matters, as shown in Appendix 1.




                                                     1
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 6 of 191 PageID #:
                                    7618
  II.     Assignment and Summary of Opinions
  6.      I have been asked by counsel for KPMG LLP (“KPMG”) in this matter to review and opine on the
          analysis and conclusions presented in the Expert Report of Chad Coffman, CFA dated March 15,
          2019 (the “Coffman Report”) and the Corrected Expert Report of Chad Coffman, CFA dated April
          19, 2019 (the “Corrected Coffman Report”). Specifically, I have been asked to (a) identify any
          errors in Mr. Coffman’s analysis that I discovered during the course of my work and to explain
          the implications of these errors; (b) opine on Mr. Coffman’s conclusion that the computation of
          damages under Section 11 of the Securities Act of 1933 (the “Securities Act” and “Section 11”
          claims) for the 10.75% Series C Cumulative Redeemable Preferred Stock (the “Series C Preferred
          Stock”) and the 10.5% Series D Fixed Rate/Floating Rate Cumulative Redeemable Preferred
          Stock (the “Series D Preferred Stock”) of Miller Energy Resources, Inc. (“Miller Energy”) in this
          matter is subject to a common methodology; (c) review Mr. Coffman’s conclusions regarding the
          efficiency of the market for the common stock, the Series C Preferred Stock and the Series D
          Preferred Stock of Miller Energy during the period from August 29, 2011 to July 30, 2015 (the
          “Proposed Class Period”)1; (d) review Mr. Coffman’s conclusions and opine on whether the
          computation of damages under Section 10(b) of the Securities Exchange Act of 1934 (the
          “Exchange Act”) and SEC Rule 10b-5 adopted thereunder (collectively “Section 10(b)”) in this
          matter is subject to a common methodology; and (e) review whether Mr. Coffman’s data and
          analysis show that KPMG’s alleged misrepresentations impacted the price of Miller Energy’s
          securities.

  7.      My opinions in this matter are summarized below and the bases for my opinions are explained
          in detail in the sections that follow.

  8.      It is my expert opinion that the Corrected Coffman Report contains systematic errors in the
          computation of returns for the Series C Preferred Stock and Series D Preferred Stock that cause
          Mr. Coffman’s analysis and conclusions based on these returns to be incorrect and unreliable.
          The computation of returns is a fundamental concept that students majoring in finance are
          exposed to in multiple courses that they take as part of most undergraduate and graduate
          programs in economics and finance. Students are exposed to this concept and use it in, for


  1
          The Proposed Class Period for the proposed Section 10(b) Class is August 29, 2011 through July 30, 2015.
  See Lewis Cosby, et al. vs KPMG LLP, Plaintiffs’ Corrected Motion to Certify the Classes, Appoint Class
  Representatives, and Appoint Class Counsel, March 18, 2019, p. 2.


                                                          2
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 7 of 191 PageID #:
                                    7619
        example, the introductory course in finance, the first course on investments, the first course in
        corporate finance, and in most upper level courses that follow. The ability to compute returns
        correctly is central to most analyses in finance, including academic and industry research and
        analysis performed in the context of litigation. As explained below, systematic errors of the type
        that Mr. Coffman makes would cause, for example, a research paper submitted for publication
        to be rejected by a journal.

  9.    My expert opinion is that damages for the proposed Section 11 Class of Series C Preferred Stock
        purchasers cannot be calculated on a class-wide basis. Mr. Coffman’s opinion that damages for
        the proposed Section 11 Class of Series C Preferred Stock purchasers can be calculated on a
        class-wide basis is based on his assertion that the existence of a statutory damages formula
        renders knowledge of the individual circumstances of each proposed class member irrelevant,
        which is incorrect.2

  10.   My expert opinion is that damages for the proposed Section 11 Class of Series D Preferred Stock
        purchasers cannot be calculated on a class-wide basis. Mr. Coffman’s opinion that damages for
        the proposed Section 11 Class of Series D Preferred Stock purchasers can be calculated on a
        class-wide basis is based on his assertion that the existence of a statutory damages formula
        renders knowledge of the individual circumstances of each proposed class member irrelevant,
        which is incorrect.3

  11.   Mr. Coffman’s analysis does not support his conclusion that the markets for Miller Energy’s
        Series C and Series D Preferred Stock were efficient. To the contrary, Mr. Coffman’s results,
        correctly interpreted, indicate that the markets for Miller Energy’s Series C and Series D
        Preferred Stock were not efficient.

  12.   Even ignoring the errors referenced in my opinion above, it is my expert opinion that Mr.
        Coffman’s analysis of cause-and-effect relationship (the fifth “Cammer Factor”) is biased and
        non-scientific, and his interpretations of the results of his analysis are incorrect for two reasons.




  2
        Corrected Coffman Report, ¶ 102.
  3
        Corrected Coffman Report, ¶ 102.


                                                      3
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 8 of 191 PageID #:
                                    7620
            a. Mr. Coffman’s analysis is biased and non-scientific because he ignores evidence from a
                 large fraction of the Proposed Class Period and because his selection of events for
                 analysis is potentially contaminated by hindsight, and

            b. Mr. Coffman’s results, when properly interpreted, show that the markets for the Series
                 C and D Preferred Stock were not efficient.

  13.   It is my expert opinion that Mr. Coffman fails to properly consider the existing evidence of
        autocorrelation in the Series C and D Preferred Stock. Autocorrelation in returns, which imply
        that investors can use past returns to predict future returns, is commonly viewed as evidence of
        a market’s inefficiency.

  14.   It is my expert opinion that most of the indirect (structural) indicators that Mr. Coffman analyzes
        do not support a finding of market efficiency for the Series C and Series D Preferred Stock for
        the following reasons.

            a. Mr. Coffman presents no evidence of any analysts covering Miller Energy’s Series C and
                 D Preferred Stock;

            b. Mr. Coffman presents no evidence that there was more than a single market maker (the
                 minimum required by the New York Stock Exchange) for Miller Energy’s Series C and D
                 Preferred Stock;

            c. Mr. Coffman presents no evidence of any institutional investors’ holding Miller Energy’s
                 Series C and D Preferred Stock;

            d. Mr. Coffman presents no evidence of any options trading on the Miller Energy’s Series C
                 and D Preferred Stock;

            e. Mr. Coffman does not analyze the market capitalization of Miller Energy’s Series C and D
                 Preferred Stock separately;

            f.   Mr. Coffman ignores the fact that Miller Energy was ineligible to file Form S-3 for several
                 months at the end of the Proposed Class Period applicable to the Series C and Series D
                 Preferred Stock; and




                                                     4
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 9 of 191 PageID #:
                                    7621
               g. Mr. Coffman ignores the fact that Miller Energy’s Series C and D Preferred Stock had
                   bid-ask spreads that were well above average at the end of the Proposed Class Period
                   thus slowing down the incorporation of information into the stock prices.

  15.     My expert opinion is that damages for the proposed Section 10(b) Class cannot be calculated on
          a class-wide basis under Plaintiffs’ proposed damages theory. Mr. Coffman’s opinion that
          damages for the proposed Section 10(b) Class can be calculated on a class-wide basis under
          Plaintiffs’ proposed damage theory based on a “standard and well-settled formula” is incorrect.4

  16.     My expert opinion is that Mr. Coffman’s analysis does not show that KPMG’s alleged
          misrepresentations actually affected the market price of Miller Energy’s common stock, Series C
          Preferred Stock or Series D Preferred Stock.

  17.     In the course of preparing my report, I have been assisted by staff at CRA working under my
          direction and supervision. CRA is being compensated at an hourly rate of $990 for my work in
          this matter, and the compensation is not dependent on my opinions or the outcome of this
          matter. My work in this matter is ongoing, and I reserve the right to supplement or modify my
          opinions to the extent new information comes to light subsequent to the date of this report. A
          complete list of the documents that I have considered in forming my opinions is attached as
          Appendix 2.


  III.    Miller Energy’s Common Stock and Series C and D Preferred Stock
  18.     During the Proposed Class Period, Miller Energy had between 40.6 million and 46.7 million
          shares of common stock outstanding.5 The common stock shares traded on the New York Stock
          Exchange (the “NYSE”) under the ticker symbol “MILL.”6

  19.     Shares of Miller Energy’s Series C Preferred Stock had a liquidation preference of $25 per share
          and paid a 10.75% annual dividend ($2.6875 per share). The dividends were cumulative, i.e.,
          unpaid dividends would accrue and increase the liquidation value of the preferred stock. The
          Series C Preferred Stock had no stated maturity date. Shareholders had the right to convert

  4
           Corrected Coffman Report, ¶ 99.
  5
           See Miller Energy Resources Inc., Form 10-K/A for the fiscal year ended April 30, 2011, dated August 29,
  2011, cover page, and Miller Energy Resources Inc., Form 10-Q for the quarterly period ended January 31, 2015,
  cover page.
  6
           See Miller Energy Resources Inc., Form 10-K/A for the fiscal year ended April 30, 2011, dated August 29,
  2011, p. 30.


                                                           5
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 10 of 191 PageID #:
                                     7622
        their shares and accrued and unpaid dividends into common stock at their discretion (at an
        initial conversion price of $10), and the right to redeem their shares and accrued and unpaid
        dividends in case of a change in control transaction. The company could also redeem the Series
        C Preferred Stock under certain conditions after November 1, 2017. The Series C Preferred
        Stock had no voting rights. In terms of seniority, the Series C Preferred Stock ranked equal to
        the Series D Preferred Stock, were senior to Miller Energy’s common stock and junior to Miller
        Energy’s Series B Preferred Stock. The Series C Preferred Stock was first issued on October 5,
        2012.7

  20.   Shares of Miller Energy’s Series D Preferred Stock had a liquidation preference of $25 per share
        and paid a 10.5% annual dividend ($2.625 per share) prior to December 1, 2018 and at a floating
        rate equal to the sum of the three-month LIBOR and a spread of 9.073% starting December 1,
        2018. The dividends were cumulative, i.e., unpaid dividends would accrue and increase the
        liquidation value of the preferred stock. The Series D Preferred Stock had no stated maturity
        date. Shareholders had the right to redeem their shares in case of a change in control
        transaction. The Series D Preferred Stock had no voting rights. In terms of seniority, the Series
        D Preferred Stock ranked equal to the Series C Preferred Stock, were senior to Miller Energy’s
        common stock and junior to Miller Energy’s Series B Preferred Stock. The Series D Preferred
        Stock was first issued on September 30, 2013.8


  IV.   Mr. Coffman’s Report Contains Errors That Cause the Analysis to Be
        Unreliable

        A.       My opinion
  21.   In the course of my work I have discovered errors in the Corrected Coffman Report that affect
        Mr. Coffman’s cause-and-effect analysis and his autocorrelation analysis. In this section I
        identify the errors and explain the impact of the errors in the Corrected Coffman Report that
        cause the analysis to be unreliable. I have not conducted a comprehensive review of Mr.
        Coffman’s analysis with the objective of identifying all errors in the Corrected Coffman Report,
        and it is possible that there are errors in addition to those identified below.




  7
        Miller Energy Resources, Inc., Prospectus Supplement, September 28, 2012, pp. S-2 to S-8.
  8
        Miller Energy Resources, Inc., Prospectus Supplement, September 25, 2013, pp. S-5 to S-10.


                                                       6
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 11 of 191 PageID #:
                                     7623
  22.   It is my expert opinion that the Corrected Coffman Report contains systematic errors in the
        computation of returns for the Series C Preferred Stock and Series D Preferred Stock that cause
        Mr. Coffman’s analysis and conclusions based on these returns to be incorrect and unreliable.
        The computation of returns is a fundamental concept that students majoring in finance are
        exposed to in multiple courses that they take as part of most undergraduate and graduate
        programs in economics and finance. Students are exposed to this concept and use it in, for
        example, the introductory course in finance, the first course on investments, the first course in
        corporate finance, and in most upper level courses that follow. The ability to compute returns
        correctly is central to most analysis in finance, including academic and industry research and
        analysis performed in the context of litigation. Systematic errors of the type that Mr. Coffman
        makes would cause, for example, a research paper submitted for publication to be rejected by a
        journal.


        B.         Mr. Coffman’s cause-and-effect analysis and autocorrelation
                   analysis
  23.   A scientifically valid analysis should be replicable. In the course of my work, I tried to replicate
        the analysis performed in the Corrected Coffman Report and I was not able to match his results
        in several instances. This led me to undertake a more thorough investigation of the data and
        analysis provided by Mr. Coffman. I discovered multiple fundamental errors that underlie the
        analysis, results and conclusions in the Corrected Coffman Report.

  24.   Mr. Coffman states that as part of his event study he evaluates “the relationship between Miller
        Energy Common Stock daily returns (percentage change in price) controlling for the S&P 500
        Total Return […] and NYMEX WTI Light Sweet Crude Oil Futures.”9 The Corrected Coffman
        Report also evaluates the relationship between the Series C and Series D Preferred Stock returns
        and the returns on the S&P 500 Total Return Index (his “Market Index”) and an “Oil Price Index”
        that he identifies as the NYMEX WTI Light Sweet Crude Oil Futures.10

  25.   As part of this analysis, Mr. Coffman states that he estimates a number of regression models
        that analyze the relationship between the returns of Miller Energy’s common stock, Series C or



  9
        Corrected Coffman Report, ¶ 53.
  10
        Corrected Coffman Report, ¶ 76.



                                                      7
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 12 of 191 PageID #:
                                     7624
          Series D Preferred Stock and the S&P 500 Total Return Index and the NYMEX WTI Light Sweet
          Crude Oil Futures.11 The regression models use the percentage changes in Miller Energy’s
          securities’ price, the return on the S&P 500 Total Return Index and the return on Mr. Coffman’s
          Oil Price Index as inputs to the analysis. Mr. Coffman graphically presents the estimated
          coefficients and the standard deviation of the errors from the regression models in Exhibits 5, 5-
          C, 5-D, 6, 6-C and 6-D.12 Mr. Coffman refers to the information shown in Exhibits 5, 5-C and 5-D
          as “[c]oefficients from … [r]egression” and the information in Exhibits 6, 6-C and 6-D as the
          “[s]tandard [d]eviation of the [e]rrors from […] [r]egression[s].”13 The accuracy of the results
          from the regressions depends on the accuracy of the returns that are the inputs to the
          regression models.14

  26.     Mr. Coffman uses the coefficients from the regression models in Exhibits 5, 5-C and 5-D to
          obtain his estimate of the “Abnormal Return” on his event days in Exhibits 7, 9 and 11.15 He
          divides his estimate of the Abnormal Return by the standard deviation of errors from the
          regression models in Exhibits 6, 6-C and 6-D to obtain the t-statistic (“t-Stat”) and significance
          level (“Sig Level”) on his event days in Exhibits 7, 9 and 11.16 The accuracy of these results
          depends on the accuracy of the results in Exhibits 5, 5-C, 5-D, 6, 6-C and 6-D, which in turn
          depends on the accuracy of the returns that are the inputs to the regression models.

  27.     In Exhibits 8, 10 and 12, Mr. Coffman compares the statistical significance and Abnormal Returns
          between the Corrected Coffman Report’s event days and days with no news.17 This information
          is either derived from Exhibits 7, 9 and 11 (for the event days), or computed in the same way
          (for the days with no news).18 Thus, the accuracy of the counts and proportions of statistically
          significant Abnormal Return days and the average absolute Abnormal Returns in Exhibits 8, 10


  11
           For example, see Corrected Coffman Report, Exhibits 5, 5-C, 5-D.
  12
           Corrected Coffman Report, pp. 70-76.
  13
           Corrected Coffman Report, pp. 70-76.
  14
           Input variables determine the output of the regressions. See, for example, Greene, W., (1996),
  Econometric Analysis, 3rd Edition, Prentice Hall, pp. 236-238.
  15
           See notes to the Corrected Coffman Report, Exhibits 5, 5-D, 5-C, 7, 9 and 11. “Abnormal Return” is
  defined by Mr. Coffman as the difference between the actual stock return and the expected stock return based on
  his regression model.
  16
           Corrected Coffman Report, ¶¶ 56-57.
  17
           Days with no news via the Factiva database, no analyst reports, no earnings releases and no SEC filings.
  See for example, Corrected Coffman Report, Exhibit 8.
  18
           See MillerEnergy-KPMG-CC-015919.xlsx for the Corrected Coffman Report’s event study results.



                                                          8
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 13 of 191 PageID #:
                                     7625
          and 12 depends on the accuracy of the results in Exhibits 5, 5-C, 5-D, 6, 6-C, 6-D, 7, 9 and 11 of
          the Corrected Coffman Report, which in turn depend on the accuracy of the returns that are the
          inputs to the regression models.

  28.     Finally, in Exhibits 17, 17-C and 17-D, Mr. Coffman shows the “coefficients and the associated t-
          statistics for the regression of Miller Energy [Securities] Abnormal Return against the Abnormal
          Return from the previous day for each quarter during the Analysis Period.”19 The analysis that
          Mr. Coffman performs to test for the existence of autocorrelation is based on the calculation of
          Abnormal Returns. Thus, the accuracy of the numbers in Exhibits 17, 17-C and 17-D, depends on
          the accuracy of the results in Exhibits 5, 5-C, and 5-D of the Corrected Coffman Report, which in
          turn depend on the accuracy of the returns that are the inputs to the regression models.


          C.       The returns used by Mr. Coffman in his cause-and-effect analysis
                   are incorrectly computed, affecting all of the results in Exhibits 5,
                   5-C, 5-D, 6, 6-C, 6-D, 7, 8, 9, 10, 11, 12, 17, 17-C and 17-D and
                   Sections VII.F (pages 31-49) and VII.J (pages 54-56) of the
                   Corrected Coffman Report
  29.     The returns used by Mr. Coffman in his cause-and-effect and autocorrelation analyses are
          incorrectly computed. As explained in the subsections below, Mr. Coffman has made four
          separate computational errors in his analysis. The incorrect computations affect all of the
          results in Exhibits 5, 5-C, 5-D, 6, 6-C, 6-D, 7, 8, 9, 10, 11, 12, 17, 17-C and 17-D and in Sections
          VII.F (pages 31-49) and VII.J (pages 54-56 of the text) of the Corrected Coffman Report and
          render those results unreliable.

                   1. Mr. Coffman has incorrectly computed returns on the Series C and Series D
                      Preferred Stock
  30.     Mr. Coffman has incorrectly computed returns on the Series C and Series D Preferred Stock by
          failing to take into consideration the dividends paid on those securities. This is a fundamental
          error, not a matter of judgment. No qualified expert in the field would accept Mr. Coffman’s
          methodology on this point.




  19
          Corrected Coffman Report, ¶¶ 94-96. Mr. Coffman defines his Analysis Period as the period “from the
  beginning of the Class Period through July 30, 2015.” See Corrected Coffman Report, fn. 12.


                                                         9
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 14 of 191 PageID #:
                                     7626
  31.     Investors earn a return from holding a security in the form of price appreciation and dividend
          payments that they receive. Mr. Coffman ignores the dividend payments on the Series C and
          Series D Preferred Stock when he computes the returns for these two securities. Table 1 and
          Table 2 report the return on the ex-dividend dates for the Series C and Series D Preferred Stock
          that Mr. Coffman uses in his analysis and the correctly computed returns that he should have
          used.20 All of the information in Table 1 and Table 2 is sourced from Mr. Coffman’s back-up
          material. This is not a situation where there are errors in the data that Mr. Coffman has used, it
          is simply that he has made the mistake of ignoring dividends in his computation of returns for
          the Series C and Series D Preferred Stock. 21 Furthermore, the labeling of the returns in the
          backup files to the Corrected Coffman Report suggests that Mr. Coffman agrees that dividends
          need to be included when computing returns (“ret_MILL_PRC_div_adj” and
          “ret_MILL_PRD_div_adj”).22

  32.     While there are only a few days on which the correctly computed returns of the Series C and
          Series D Preferred Stock are different from the returns Mr. Coffman uses, the differences on
          these days are large. For each of the ex-dividend dates, the percentage change in price in Mr.
          Coffman’s study is always lower than the correct return because Mr. Coffman incorrectly
          ignores the dividend payment. The average difference between the return and the percentage
          price change is 2.81% for the Series C Preferred Stock and 2.77% for the Series D Preferred
          Stock.23 These errors can be expected to affect Mr. Coffman’s estimates of the coefficients from
          the regression models in Exhibits 5-C and 5-D which he uses to calculate the Abnormal Return
          and Abnormal Dollar Change on the event days in Exhibits 9 and 11.24 These errors can also be
          expected to affect the standard deviation of errors from the regression model in Exhibits 6-C
          and 6-D and consequently the t-statistic and significance level on Mr. Coffman’s event days in


  20
           The ex-dividend date is the date on which the stock starts trading without the value of its next dividend
  payment.
  21
           The ex-dividend dates listed in Table 1 are not days that were removed from the estimation of the model.
  I understand that the 36 events that were removed from the estimation of the regression model are listed in
  MillerEnergy-KPMG-CC-015257.xlsx.
  22
           See for example MillerEnergy-KPMG-CC-015998.xlsx, MillerEnergy-KPMG-CC-015254.xlsx, and
  MillerEnergy-KPMG-CC-016014.xlsx. The label “div_adj” suggests that Mr. Coffman agrees that dividends need to
  be included in the computation of returns.
  23
           See Table 1 and Table 2.
  24
           The Abnormal Dollar Change is the dollar amount associated with the Abnormal Return. See Corrected
  Coffman Report, Exhibits 7, 9 and 11.



                                                          10
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 15 of 191 PageID #:
                                     7627
          Exhibits 9 and 11.25 Many of the numbers reported in Exhibits 10 and 12 are also likely to be
          affected because they are based on the estimates of Abnormal Returns for the event days and
          days with no news.26 Finally, many of the numbers reported in Exhibits 17-C and 17-D are also
          likely to be affected because they are based on the estimates of Abnormal Returns during Mr.
          Coffman’s Analysis Period.

  33.     As an illustrative example of the potential impact of this error, consider August 13, 2013, a
          dividend date for the Series C Preferred Stock listed in Table 1. Mr. Coffman computes the
          return on this date as -0.14%, while the correctly computed return is 3.07%. Mr. Coffman
          computes the Abnormal Return on this day to be -0.26% which he notes is not statistically
          significant at the 95% level.27 However, an illustrative computation using Mr. Coffman’s
          coefficients and standard deviation from the regression model results in an Abnormal Return of
          2.95% which is statistically significant at the 95% level.28 This is a no news day which, in this
          illustrative computation, was incorrectly excluded from the counts of statistically significant no
          news days in Exhibit 10 of the Corrected Coffman Report.29 The larger absolute Abnormal
          Return of 2.95% in this illustrative computation, instead of 0.26% in Mr. Coffman’s analysis,
          would also raise the Average Absolute Abnormal Return on no news days in Exhibit 10 of the
          Corrected Coffman Report. The changes, across the dividend payment days, could affect the
          results of the statistical tests that Mr. Coffman performs.

                   2. Mr. Coffman has not used the “NYMEX WTI Light Sweet Crude Oil Futures
                      Index” from S&P Capital IQ that he claims to use
  34.     Mr. Coffman has used the wrong oil futures index in performing his computations. While he
          identifies the NYMEX WTI Light Sweet Crude Oil Futures Index as an appropriate index to use, a


  25
            The exclusion of the dividend component of the preferred stock return is not a random error. It causes
  the preferred stock return to be underestimated consistently. As such, the error in computing preferred stock
  returns cannot be treated as measurement error in the regression. See Greene, W., (1996), Econometric Analysis,
  3rd Edition, Prentice Hall, pp. 439-440.
  26
            The figures related to the average volume will not be affected.
  27
            MillerEnergy-KPMG-CC-016014.xlsx, tab “C.”
  28
            2.95% equals the Series C Preferred Stock actual return (3.07%) minus the expected return (0.12%). The
  statistical significance is determined from the t-statistic defined as the ratio of the Abnormal Return (2.95%) and
  the standard deviation (1.04%), or 2.84, which exceeds the cut-off values for statistical significance at the 95%
  confidence level. The expected return and standard deviation are from MillerEnergy-KPMG-CC-016014.xlsx, tab
  “C.”
  29
            August 13, 2013 is not included in the list of news dates in MillerEnergy-KPMG-CC-015504.xlsx or
  MillerEnergy-KPMG-CC-015899.xlsx.



                                                          11
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 16 of 191 PageID #:
                                     7628
        review of his data indicated that he mistakenly used a different, less appropriate index in his
        analysis.

  35.   Mr. Coffman states that he uses the NYMEX WTI Light Sweet Crude Oil Futures Index obtained
        from S&P Capital IQ instead of “an index of peer companies.”30 Mr. Coffman points to the fact
        that “Miller Energy describes using the NYMEX WTI prices to determine its delivery prices in its
        10-Ks in 2012, 2013, and 2014” to justify his use of the NYMEX WTI Light Sweet Crude Oil
        Futures Index.31 However, Mr. Coffman has not used the NYMEX WTI Light Sweet Crude Oil
        Futures Index.

  36.   By comparing Mr. Coffman’s backup data with the NYMEX WTI Light Sweet Crude Oil Futures
        Index, which I independently obtained from S&P Capital IQ, I confirmed that Mr. Coffman did
        not use the NYMEX WTI Light Sweet Crude Oil Futures Index in his analysis. At a minimum, Mr.
        Coffman mislabeled his data; the data in his backup files does not match the NYMEX WTI Light
        Sweet Crude Oil Futures Index that he claims to have used.32

  37.   By comparing Mr. Coffman’s data to indices available on S&P Capital IQ, I have been able to
        ascertain that Mr. Coffman in all likelihood mistakenly used a different index – the ICE WTI Light
        Sweet Crude Oil Futures Index. Table 3A shows: (a) the data that Mr. Coffman uses; (b) the
        NYMEX WTI Light Sweet Crude Oil Futures Index pulled from S&P Capital IQ; and (c) the ICE WTI
        Light Sweet Crude Oil Futures Index also pulled from S&P Capital IQ. Mr. Coffman’s data
        matches the ICE WTI Light Sweet Crude Oil Futures Index pulled from S&P Capital IQ, but not the
        NYMEX WTI Light Sweet Crude Oil Futures Index pulled from S&P Capital IQ.

  38.   The NYMEX WTI Light Sweet Crude Oil Futures Index and ICE WTI Light Sweet Crude Oil Futures
        Index are both constructed using prices of oil futures contracts, but differ in key respects. The
        NYMEX WTI Light Sweet Crude Oil Futures Index is constructed using prices of NYMEX futures
        contracts and the ICE WTI Light Sweet Crude Oil Futures Index is constructed using the prices of
        ICE futures contracts. Both the NYMEX and ICE futures contracts are designed to track the price
        of West Texas Intermediate oil on the maturity date of the contract. The NYMEX futures
        contracts trade on the New York Mercantile Exchange (“NYMEX”) and are physically settled at

  30
        Corrected Coffman Report, ¶ 53 and p. 96.
  31
        Corrected Coffman Report, ¶ 53 and footnote 62.
  32
        MillerEnergy-KPMG-CC-016014.xlsx, tabs “C” and “D” and MillerEnergy-KPMG-CC-015919.xlsx.



                                                    12
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 17 of 191 PageID #:
                                     7629
          maturity.33 The ICE futures contracts trade on the Intercontinental Exchange, are cash settled at
          maturity and mature one day prior to the corresponding NYMEX contract. The ICE futures
          contracts use the settlement price of the NYMEX futures contracts on their maturity date for
          final settlement purposes. 34 The market for the NYMEX futures contracts is more liquid – both
          in terms of trading volume and open interest – than the market for the ICE futures contracts.35
          Because the market for the NYMEX futures contracts is more liquid than the market for the ICE
          WTI Light Sweet Crude Oil Futures Index and, as Mr. Coffman observes, Miller Energy’s delivery
          prices were indexed to the NYMEX WTI prices, the NYMEX WTI Light Sweet Crude Oil Futures
          Index is the better index to use.

  39.     While the two futures index price series are similar, they are not the same. For example, Mr.
          Coffman does not have price data on October 20 and 21, 2011 for his Oil Price Index, while
          prices are available on these days for the NYMEX WTI Light Sweet Crude Oil Futures Index pulled
          from S&P Capital IQ.36 Table 3 reports information on the number of days on which Mr.
          Coffman’s Oil Price Index is different from the NYMEX WTI Light Sweet Crude Oil Futures Index
          pulled from S&P Capital IQ that he states he is using. As shown in Table 3 and Table 3A, Mr.
          Coffman’s Oil Price Index differs from the NYMEX WTI Light Sweet Crude Oil Futures Index on
          29% of the days (325 days out of the 1,108 days) between March 8, 2011 and July 31, 2015 that
          he uses in his analysis.

                   3. Mr. Coffman’s “Oil Price Index” return is incorrectly computed
  40.     Mr. Coffman has incorrectly calculated the return on the Oil Price Index on numerous dates in
          his study because he fails to account for the necessary rolling forward of futures contracts as




  33
           https://www.cmegroup.com/trading/why-futures/welcome-to-nymex-wti-light-sweet-crude-oil-
  futures.html (accessed on April 30, 2019) and https://www.theice.com/products/213/WTI-Crude-Futures
  (accessed on April 30, 2019).
  34
           “The West Texas Intermediate Light Sweet Crude Oil futures contract is cash settled against the prevailing
  market price for US light sweet crude. It is a price in USD per barrel equal to the penultimate settlement price for
  WTI crude futures as made public by NYMEX for the month of production per 2005 ISDA Commodity Definitions.”
  https://www.theice.com/products/213/WTI-Crude-Futures (accessed on April 30, 2019).
  35
           https://www.cmegroup.com/trading/energy/crude-oil/light-sweet-
  crude_quotes_volume_voi.html#tradeDate=20190501 and https://www.theice.com/products/213/WTI-Crude-
  Futures/data?marketId=462877 (accessed on May 1, 2019).
  36
           The index levels are shown in Table 3A.



                                                           13
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 18 of 191 PageID #:
                                     7630
          they mature. This is a fundamental error, not a matter of judgment. No qualified expert in the
          field would accept Mr. Coffman’s methodology on this point.

  41.     Returns on an industry index or an index of peer companies can often be obtained from a data
          provider or can be computed in a fashion similar to that used to compute the return on the
          broad market index.37 However, computing returns on an index composed of futures contracts
          is complicated and is not merely a mechanical exercise based on the index because it requires
          taking into account changes in the futures contract used to compile the index. Mr. Coffman has
          made several computational errors that make the return on his Oil Price Index unreliable.

  42.     The NYMEX WTI Light Sweet Crude Oil Futures contract allows a trader to purchase or sell 1,000
          barrels of West Texas Intermediate oil blend at the futures price on the specified futures
          maturity date.38 The NYMEX lists monthly contracts for the current year, the next eight calendar
          years and for two additional contract months (i.e., through February 2028 currently).39 On any
          day the futures price of oil varies by futures maturity. The variation in the price captures the
          effect of expectations of future demand and supply for oil, including seasonality. Futures
          contracts expire monthly.40

  43.     Data providers allow users to pull futures prices in a number of different ways. For example,
          Bloomberg and S&P Capital IQ allow users to pull the history of prices for a particular futures
          contract (e.g., 5-years of daily futures prices for the futures contract expiring in June 2019) or an
          “index” that splices together prices for futures contracts that meet a particular specification
          (e.g., 5-years of daily futures contract prices for the futures contract with the nearest maturity
          date each day). An index constructed by splicing together prices for futures contracts that meet
          a particular specification switches the futures contract for which prices are used periodically
          based on the specification. Because Mr. Coffman’s Oil Price Index has contracts that expire
          every month, the contract used in the index changes at least once a month.



  37
          The return can be calculated by dividing the index level on one day by its level on the previous day, minus
  one.
  38
           https://www.cmegroup.com/trading/why-futures/welcome-to-nymex-wti-light-sweet-crude-oil-
  futures.html (accessed on April 30, 2019).
  39
           https://www.cmegroup.com/trading/energy/crude-oil/light-sweet-crude_product_calendar_futures.html
  (accessed on May 1, 2019).
  40
           https://www.cmegroup.com/trading/why-futures/welcome-to-nymex-wti-light-sweet-crude-oil-
  futures.html (accessed on April 30, 2019).


                                                          14
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 19 of 191 PageID #:
                                     7631
  44.     For most days, the percentage change in the futures price index can be computed by dividing
          the futures index level on the day by the futures index level on the previous trading day. This is
          the same way as the percentage change in the price of a stock is computed. However, the
          percentage change in price for a futures index cannot always be computed by dividing the index
          level each day by the index level on the previous day. Doing so causes errors on days where the
          futures contract whose price is reflected in the index is not the same as the futures contract
          whose price is reflected in the index on the previous day. Care must be exercised to ensure that
          the price used is for the same futures contract on both days that are used to calculate the
          percentage changes of the index.41 On any given day, to calculate the return on the Oil Price
          Index correctly, Mr. Coffman needed to first identify the futures contract used on that day to
          construct the Oil Price Index and then calculate the percentage change in price of that futures
          contract on the day. Instead, Mr. Coffman calculated the percentage change on the Oil Price
          Index without controlling for the relevant futures contract.

  45.     Mr. Coffman has computed the return on the Oil Price Index by simply dividing the index level
          each day by its level on the prior day, even on the dates when the contract used in the index
          changed. Thus, the return on the Oil Price Index computed by Mr. Coffman is incorrect each
          time the futures contract whose price is used in the index changes. Table 3B shows Mr.
          Coffman’s return on the Oil Price Index, the ICE WTI Light Sweet Crude Oil Futures contract that
          Mr. Coffman’s Oil Price Index corresponds to, the previous day’s price of that ICE WTI Light
          Sweet Crude Oil Futures contract, the correctly computed return and the difference between
          Mr. Coffman’s return on the Oil Price Index and the correctly computed return.

  46.     As discussed above, Mr. Coffman states that he uses the NYMEX WTI Light Sweet Crude Oil
          Futures Index but he actually uses the ICE WTI Light Sweet Crude Oil Futures Index. In Table 3C,
          I perform a similar analysis to Table 3B using the NYMEX WTI Light Sweet Crude Oil Futures
          Index. Table 3C shows Mr. Coffman’s return on the Oil Price Index, the NYMEX WTI Light Sweet
          Crude Oil Futures Index pulled from S&P Capital IQ that Mr. Coffman states he uses, the symbol
          of the futures contract that the index corresponds to, the previous day’s price of that contract,




  41
           For example, to compute the percentage change in price on March 2, 2011 on a futures contract expiring
  April 2011, one can use the futures price for that contract on March 1 and March 2, 2011.


                                                        15
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 20 of 191 PageID #:
                                     7632
           the correctly computed return and the difference between Mr. Coffman’s return on the Oil Price
           Index and the correctly computed return.

  47.      Table 3 presents summary statistics on the differences between the return on Mr. Coffman’s Oil
           Price Index and the correctly computed returns presented in Table 3B and Table 3C. The return
           that Mr. Coffman calculates on the Oil Price Index is different than the correctly calculated
           return on the same index that Mr. Coffman uses (ICE WTI Light Sweet Crude Oil Futures Index)
           on 5.0% of the days (55 days out of 1,106 days) between March 8, 2011 and July 31, 2015 and
           the maximum difference in returns is 8.43% (843 bp).42 On the 55 days with a difference, the
           average absolute difference is 0.97% (97 bp).43 The differences are more pervasive if we
           compare Mr. Coffman’s Oil Price Index Return to the correctly computed returns for the NYMEX
           WTI Light Sweet Crude Oil Futures Index. As noted above, the price of the ICE WTI Light Sweet
           Crude Oil Futures Index and NYMEX WTI Light Sweet Crude Oil Futures Index differ on 29% of
           the days between March 8, 2011 and July 31, 2015.44 The return that Mr. Coffman calculates on
           the Oil Price Index is different than the correctly calculated return on the index the Corrected
           Coffman Report states it uses (NYMEX WTI Light Sweet Crude Oil Futures Index) on 30% of the
           days (334 days out of 1,108 days) between March 8, 2011 and July 31, 2015 and the maximum
           difference in returns is 8.47% (847 bp).45 On the 334 days with a difference, the average
           absolute difference is 0.26% (26 bp). 46

  48.      Mr. Coffman uses the Oil Price Index when estimating regression models to “observe the typical
           relationship between the market price of” Miller Energy’s securities and “broad market

  42
            Table 3B, row [1001]. According to Mr. Coffman, the Oil Price Index return on the day of the maximum
  difference in return (February 27, 2015) is 11.77%. This is the day with the largest Oil Price Index return, per Mr.
  Coffman. The correctly computed return on the ICE WTI Light Sweet Crude Oil Futures Index that Mr. Coffman
  uses is 3.34% on this day.
  43
            See Table 3 and Table 3B. It should be noted that measurement errors in a regression’s explanatory
  variable (i.e. the Oil Price Index) cannot be ignored even if the errors are ‘random,’ i.e. uncorrelated with either the
  dependent (S&P 500 Total Return and the Oil Price Index) or independent (Preferred Stocks Series C and D)
  variables. Even random errors in the oil price futures would still cause a bias in the regression coefficients and
  standard error of the regression. See Greene, W., (1996), Econometric Analysis, 3rd Edition, Prentice Hall, pp. 439-
  440.
  44
            See Table 3A.
  45
            See Table 3 and Table 3C. According to Mr. Coffman, the Oil Price Index return on the day of the
  maximum difference in returns (February 27, 2015) is 11.77%. This is the day with the largest Oil Price Index
  return, per Mr. Coffman. The correctly computed return on the NYMEX WTI Light Sweet Crude Oil Futures Index,
  that Mr. Coffman says he uses, is 3.30% on this day.
  46
            See Table 3C.



                                                            16
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 21 of 191 PageID #:
                                     7633
          factors.”47 By using an incorrect Oil Price Index and by incorrectly computing the returns on the
          Oil Price Index, Mr. Coffman has incorrectly estimated the coefficients in his regression model.

  49.     The Corrected Coffman Report explains that for April 1, 2014, “looking at the regression results
          based on the 120 days prior to that day … the estimated coefficient for the Oil Price Index is
          0.40, meaning that the expected return for Miller Energy Common Stock is about a 0.40%
          increase for every 1% increase in the Peer Index over and above the return of the S&P 500.”48
          Table 3C shows that the Oil Price Index used in the Corrected Coffman Report differs from the
          NYMEX Index on 39 days out of the 115 days (33.9%) used in estimating the coefficients for the
          regression model for April 1, 2014.49

  50.     As an illustrative example of the potential impact of this error, consider February 24, 2015, a
          date where there is an important difference between the return on the Oil Price Index
          calculated by Mr. Coffman and the correctly calculated return on the Oil Price Index. Mr.
          Coffman computes the return on the Oil Price Index on this date as -6.24%, while the correctly
          computed return is -0.34%, a difference of 590 basis points.50 Mr. Coffman computes the
          Abnormal Return on this day to be 4.41% on the common stock, 10.44% on the Series C
          Preferred Stock and 17.13% on the Series D Preferred Stock. He notes that the Abnormal Return
          is not statistically significant at the 95% level for the common stock and Series C Preferred Stock,
          but is statistically significant at the 95% level for the Series D Preferred Stock.51 However, an
          illustrative computation using Mr. Coffman’s coefficients and standard deviation from the
          regression model results in Abnormal Returns -2.63%, 5.60% and 11.76% for the common stock
          and the Series C and D Preferred Stock. These returns are not statistically significant at the 95%
          level for any of the three securities.52 This is a no news day which, in this illustrative


  47
            Corrected Coffman Report, ¶ 53.
  48
            Corrected Coffman Report, ¶ 55.
  49
            I use 115 days instead of 120 days because according to MillerEnergy-KPMG-CC-015241.xlsx, the model
  used for April 1, 2014 includes 115 observations (see row 676).
  50
            Table 3C.
  51
            MillerEnergy-KPMG-CC-016014.xlsx, tabs “Regression CS,” “C” and “D.”
  52
            -2.63% equals the return on the common stock (-2.34%) minus the expected return (0.29%). The
  expected return is calculated using the coefficients in MillerEnergy-KPMG-CC-016014.xlsx, tab “Regression CS.”
  5.60% equals the return on the Series C Preferred Stock (5.37%) minus the expected return (-0.23%). The expected
  return is calculated using the coefficients in MillerEnergy-KPMG-CC-016014.xlsx, tab “C.” 11.76% equals the return
  on the Series D Preferred Stock (11.49%) minus the expected return (-0.27%). The expected return is calculated
  using the coefficients in MillerEnergy-KPMG-CC-016014.xlsx, tab “D.”



                                                         17
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 22 of 191 PageID #:
                                     7634
          computation, was incorrectly included in the counts of statistically significant no news days in
          Exhibit 12 of the Corrected Coffman Report.53 The lower absolute abnormal returns of -2.63%,
          5.60% and 11.76% in this illustrative computation, instead of 4.40%, 10.44% and 17.13% in Mr.
          Coffman’s analysis, would lower the Average Absolute Abnormal Return on the no news days in
          Exhibits 8, 10 and 12 of the Corrected Coffman Report.

                   4. Mr. Coffman’s analysis incorrectly computes abnormal returns on October
                      20 and 21, 2011, affecting the results of his cause-and-effect analysis for
                      the common stock
  51.     Mr. Coffman incorrectly computes Oil Price Index Returns around two dates where data is
          missing. This is another error, which further impacts his analysis for the common stock.

  52.     Exhibit 8 of the Corrected Coffman Report shows that the Abnormal Return on 14 out of 316
          days with no news was statistically significant at the 95% confidence level. Two of these
          fourteen events are actually “blank” (non-existent) because the Corrected Coffman Report does
          not calculate the Abnormal Return on October 20 and 21, 2011.54

  53.     To calculate the returns on October 24, 2011, the Corrected Coffman Report uses a one-day
          return for Miller Energy and the S&P 500 but uses a three-day return for the Oil Price Index.55
          Using a three-day return for the Oil Price Index on October 24, 2011 affects the Abnormal
          Return that Mr. Coffman computes on Miller Energy’s common stock on October 24, 2011. It
          also affects the estimation of the coefficients, standard errors, Abnormal Returns and the
          statistical significance of the Abnormal Returns for all of the regression models that include
          October 24, 2011 in the estimation window. Thus, the three-day return on October 24, 2011
          affects Mr. Coffman’s event study of Miller Energy’s common stock on every day until April 16,
          2012.




  53
           February 24, 2015 is not included in the list of news dates in MillerEnergy-KPMG-CC-015504.xlsx.
  54
           See MillerEnergy-KPMG-CC-016014.xlsx, tab “Regression CS.”
  55
           To calculate the Oil Price Index return on October 24, 2014 (5.77%), the Corrected Coffman Report relies
  on Oil Price Index on October 19, 2011 (86.29) and October 24, 2011 (91.27). However, to calculate the return on
  Miller Energy common stock on October 24, 2014 (5.43%), the Corrected Coffman Report relies on the stock price
  on October 21, 2011 ($2.76) and October 24, 2011 ($2.91). Similarly, to calculate the return on the S&P 500
  (1.29%) the Corrected Coffman Report relies on the value of the index on October 21, 2011 (2,116) and October
  24, 2011 (2,143). Prices are from MillerEnergy-KPMG-CC-015919.xlsx, tabs “Mill,” “SPTR,” and “CL;” returns are
  from MillerEnergy-KPMG-CC-015241.xlsx.



                                                         18
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 23 of 191 PageID #:
                                     7635
  V.      Damages for the Proposed Section 11 Class of Series C Preferred
          Stock Purchasers Cannot Be Calculated on a Class-wide Basis.

                A. My opinion
  54.     Counsel for KPMG has asked me to consider whether damages for the proposed Section 11 Class
          of “all persons and entities who purchased or otherwise acquired Miller Energy Series C
          Preferred Stock . . . pursuant to or traceable to the Offering Documents and were damaged
          thereby”56 can be calculated on a class-wide basis, as Mr. Coffman has stated.57

  55.     My expert opinion is that damages for the proposed Section 11 Class of Series C Preferred Stock
          purchasers cannot be calculated on a class-wide basis.

  56.     Mr. Coffman’s opinion that damages for the proposed Section 11 Class of Series C Preferred
          Stock purchasers can be calculated on a class-wide basis is based on his assertion that the
          existence of a statutory damages formula renders knowledge of the individual circumstances of
          each proposed class member irrelevant, which is incorrect.58


                B. The Series C offerings and after-market trading of Series C
                   Preferred Shares
  57.     As Mr. Coffman notes, on or about October 5, 2012, Miller Energy conducted an initial public
          offering of 685,000 shares of Series C Preferred Stock at an initial offering price of $23.00 per
          share (the “October 5, 2012 Series C Preferred Stock Offering”).59 The underwriters of the
          October 5, 2012 Series C Preferred Stock Offering were MLV & Co. (“MLV”), Maxim Group,
          National Securities Corporation, and Williams Financial Group.60

  58.     Pursuant to an At Market Issuance Sales Agreement dated October 12, 2012, Miller Energy
          periodically offered and issued additional Series C Preferred Stock at prevailing market prices
          through MLV (the “October 12, 2012 Series C Preferred Stock At-Market Offering”).61 The


  56
          Lewis Cosby, et al. vs KPMG LLP, Plaintiffs’ Corrected Motion to Certify the Classes, Appoint Class
  Representatives, and Appoint Class Counsel, March 18, 2019., p. 3.
  57
          Corrected Coffman Report, ¶¶ 101-104.
  58
          Corrected Coffman Report, ¶ 102.
  59
          See Corrected Coffman Report, ¶ 70.
  60
          Miller Energy Resources, Inc., Issuer Free Writing Prospectus, September 28, 2012.
  61
          See Corrected Coffman Report ¶ 71. See also Miller Energy Resources, Inc., Prospectus Supplement,
  October 12, 2012.


                                                         19
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 24 of 191 PageID #:
                                     7636
        October 12, 2012 Series C Preferred Stock At-Market Offering resulted in the issuance of Series
        C shares from time to time. Miller Energy’s public disclosures do not provide detail regarding
        specific dates on which such shares were issued and at what issuance price. Rather, the
        company’s financial statements provide quarterly summary information on the number of
        shares issued under this offering and the range of issue prices, as summarized in Table 4.

  59.   Pursuant to a “best efforts” underwriting agreement with MLV dated February 12, 2013, Miller
        Energy offered an additional 625,000 shares of Series C Preferred Stock at an initial offering
        price of $22.90 per share (the “February 12, 2013 Series C Preferred Stock Offering”). The
        underwriters for this offering were MLV, Maxim Group, National Securities Corporation, Aegis
        Capital Corp. and Williams Financial Group.62

  60.   On or about May 7, 2013, Miller Energy offered another 500,000 shares of Series C Preferred
        Stock at an initial offering price of $22.25 per share (the “May 7, 2013 Series C Preferred Stock
        Offering”). The underwriters for this offering were MLV, Maxim Group, National Securities
        Corporation, and Aegis Capital Corp.63

  61.   On or about June 27, 2013, Miller Energy offered another 335,000 shares of Series C Preferred
        Stock at an initial offering price of $21.50 per share (the “June 27, 2013 Series C Preferred Stock
        Offering”). The underwriters for this offering were MLV, Aegis Capital Corp., Maxim Group,
        National Securities Corporation, and Northland Capital Markets.64

  62.   As a general matter, in a public offering of securities, a company like Miller Energy engages
        underwriters who gauge interest among investors and build a book of potential purchasers and
        help set the initial public offering price for the newly-issued shares. On the date of the public
        offering, the company sells the shares to the underwriters who sell them to interested investors
        at the public offering price.

  63.   After their issuance in a public offering, securities like the Series C Preferred Stock are freely
        tradable in the open market, or the after-market. The Series C Preferred Stock of Miller Energy




  62
        Miller Energy Resources, Inc., Issuer Free Writing Prospectus, February 12, 2013.
  63
        Miller Energy Resources, Inc., Issuer Free Writing Prospectus, May 7, 2013.
  64
        Miller Energy Resources, Inc., Prospectus Supplement, June 27, 2013.



                                                       20
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 25 of 191 PageID #:
                                     7637
          was listed and traded on the New York Stock Exchange under the CUSIP number 600527204
          with the ticker symbol “MILLprC.”65

  64.     Purchasers of Series C Preferred Stock did not receive shares certificates. Rather, all of the
          issued and outstanding Series C Preferred Stock was held in book-entry form at the Depository
          Trust Company (“DTC”)66, one of the world’s largest securities depositories.67

  65.     DTC, a subsidiary of DTCC (The Depository Trust & Clearing Corporation), was established in
          1973 to “to reduce costs and provide clearing and settlement efficiencies by immobilizing
          securities and making ‘book-entry’ changes to ownership of the securities.”68 The SEC’s Office of
          Investor Education and Advocacy stated that DTC

          “provides security custody and book-entry transfer services for securities transactions in
          the U.S. market […]. In accordance with its rules, DTC accepts deposits of securities from
          its participants (i.e., broker-dealers and banks), credits those securities to the depositing
          participants’ accounts, and effects book-entry movements of those securities.”69

          “Most large U.S. broker-dealers and banks are DTC participants, meaning that they
          deposit and hold securities at DTC. DTC appears in an issuer’s stock records as the sole
          registered owner of securities deposited at DTC. DTC holds the deposited securities in
          ’fungible bulk,’ meaning that there are no specifically identifiable shares directly owned
          by DTC participants. Rather, each participant owns a pro rata interest in the aggregate
          number of shares of a particular issuer held at DTC. Correspondingly, each customer of a
          DTC participant, such as an individual investor, owns a pro rata interest in the shares in
          which the DTC participant has an interest.”70

  66.     Miller Energy’s prospectus supplements confirm that purchasers of the Series C Preferred Stock
          did not receive shares certificates, but instead global securities certificates were issued in the
          name of DTC’s nominee (Cede & Co.) representing the total aggregate number of shares issued,



  65
           See, for example, Miller Energy Resources, Inc., Issuer Free Writing Prospectus, September 28, 2012.
  66
           See Miller Energy Resources, Inc., Prospectus Supplement, October 12, 2012, p. S-7.
  67
           SEC, “DTC Chills and Freezes,” May 1, 2012, https://www.sec.gov/oiea/investor-alerts-
  bulletins/ib_dtcfreezes.html (accessed on May 10, 2019).
  68
           DTCC, “The Depository Trust Company (DTC),” http://www.dtcc.com/about/businesses-and-
  subsidiaries/dtc (accessed on May 10, 2019).
  69
           SEC, “DTC Chills and Freezes,” May 1, 2012, https://www.sec.gov/oiea/investor-alerts-
  bulletins/ib_dtcfreezes.html (accessed on May 10, 2019).
  70
           SEC, “DTC Chills and Freezes,” May 1, 2012, https://www.sec.gov/oiea/investor-alerts-
  bulletins/ib_dtcfreezes.html (accessed on May 10, 2019).



                                                          21
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 26 of 191 PageID #:
                                     7638
          that title passed by book-entry only on the books of direct or indirect participants in the DTC,
          and that DTC has no knowledge of any individual’s ownership interest in any particular shares.71

  67.     Investors who wished to trade Series C Preferred Stock could do so through brokerage houses,
          some of which are on-line, such as eTrade and Scottrade. Brokerage houses send orders placed
          by investors to the securities exchanges, such as the NYSE or other market venues where the
          orders trade against orders placed by other investors or against a bid or an offer placed by a
          market maker.72 Investors have no way of knowing who sold the securities they purchased, or
          who purchased the securities that they sold.

  68.     By way of example, Martin Ziesman, the only proposed class representative for the proposed
          Section 11 Class placed an order for 1,000 shares of Series C Preferred Stock by logging into his
          online account at Scottrade and placing the order.73 He did not talk to a broker or anyone at
          Scottrade.74 The order was quickly executed, and he received 1,000 shares at an “average” price
          of $25.4292 on June 4, 2014.75 Mr. Ziesman does not know where the shares he purchased
          came from, who owned them before, whether all 1,000 shares came from the same seller or
          multiple sellers, or when or from whom that seller or sellers got their shares, which of the five
          offerings his shares came from,76 or how many times the shares changed hands before they
          were sold to him.77 At the time of Mr. Ziesman’s purchase, there were 3,069,968 shares of
          Series C Preferred Stock outstanding and trading in the market.78 As discussed below, only
          835,000 of those shares (those issued in the May 7, 2013 Series C Preferred Stock Offering and
          the June 27, 2013 Series C Preferred Stock Offering) are potentially at issue in the Section 11
          claim in this case.



  71
            For example, Prospectus Supplement dated June 27, 2013, pages S-23 and S-24.
  72
            DTCC, “Following a Trade: A Guide to DTCC’s Pivotal Roles in How Securities Change Hands,” p. 4. See also
  Morris, V. and Goldstein, S., (2009), Guide to Clearance & Settlement, Lightbulb Press, pp. 8-9.
  73
            Deposition of Martin Ziesman, April 16, 2019, p. 42 and MillerEnergy-KPMG-MZ-000001-15.
  74
            Deposition of Martin Ziesman, April 16, 2019, pp. 41-42.
  75
            Certification of Martin Ziesman, February 27, 2019, Schedule A; see also MillerEnergy-KPMG-MZ-000001-
  15 and Deposition of Martin Ziesman, April 16, 2019, p. 33.
  76
            As discussed above, the at-the-market offering occurred at various points in time from 2012 through 2014
  (and possibly later), and, therefore, effectively includes an unknown number of share issuances over time.
  77
            Deposition of Martin Ziesman, April 16, 2019, pp. 58-59.
  78
            Shares outstanding as of April 30, 2014. Miller Energy Resources, Inc., Form 10-K for fiscal year ending
  April 30, 2014, p. F-3. No shares of the Series C Preferred Stock were issued during the quarter ending July 31,
  2014. Miller Energy Resources, Inc., Form 10-Q for the quarterly period ended July 31, 2014, p. 1.



                                                          22
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 27 of 191 PageID #:
                                     7639
  69.     Mr. Coffman observes that the outstanding shares of Series C Preferred Stock traded with
          regularity. According to Mr. Coffman, the average weekly volume as a percentage of shares
          outstanding was 5.16%.79 This means that, on average, a share of Series C Preferred Stock
          changed hands every 19 weeks, or more than two times a year. By the time Mr. Ziesman
          purchased his shares in June 2014, the shares that were originally issued in the first offering (the
          October 5, 2012 Series C Preferred Stock Offering) had changed hands about 4.5 times, and the
          shares originally issued in the latest offering, the June 2013 Series C Preferred Stock Offering,
          had changed hands over 2.0 times.


              C. The proposed Section 11 claim of Series C purchasers
  70.     The proposed Section 11 Class only includes investors who purchased Series C shares in the May
          7, 2013 Series C Preferred Stock Offering or the June 27, 2013 Series C Preferred Stock Offering,
          but does not include investors who purchased Series C shares in the October 5, 2012 Series C
          Preferred Stock Offering, the October 12, 2012 Series C Preferred Stock At-the-Market Offering,
          or the February 12, 2013 Series C Preferred Stock Offering.80

  71.     Most of the outstanding Series C Preferred Stock shares were not issued in the two offerings at
          issue in the Section 11 claim in this case. A total of 835,000 shares of Series C Preferred Stock
          were issued in the two offerings at issue (500,000 shares in the May 7, 2013 Series C Preferred
          Stock Offering and 335,000 shares in the June 27, 2013 Series C Preferred Stock Offering). The
          remaining 2,466,750 shares of Series C Preferred Stock were issued in the other three offerings
          that are not at issue in this case. So, only 835,000 of the total of 3,301,750 shares of Series C
          stock that were issued are potentially held by purchasers who are members of the proposed
          Section 11 Class. As explained, below, however, it has not been established that any of these
          835,000 shares were purchased by members of the proposed Section 11 Class.

  72.     I understand that, according to the class definition proposed by Plaintiffs, there are potentially
          two types of members of the proposed Section 11 Class of Series C Purchasers: (1) investors who
          purchased Series C shares directly in the May 7, 2013 Series C Preferred Stock Offering or the
          June 27, 2013 Series C Preferred Stock Offering and (2) investors who purchased Series C shares



  79
        See Corrected Coffman Report, Exhibit 3-C.
  80
        Lewis Cosby, et al. vs KPMG LLP, Second Amended Class Action Complaint, September 15, 2017 (“Second
  Amended Complaint”), ¶¶ 286-292 and 317.


                                                       23
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 28 of 191 PageID #:
                                     7640
          in the after-market who can trace their shares to either the May 7, 2013 Series C Preferred Stock
          Offering or the June 27, 2013 Series C Preferred Stock Offering.

  73.     According to Plaintiffs’ definition, for either type of potential class member (a direct purchaser
          in one of the two offerings at issue or an after-market purchaser who can trace to one of those
          offerings), any investor is a member of the proposed class only if that investor was “damaged
          thereby.”81 Not all purchasers can claim to be damaged. For example, if an investor purchased
          in the May 7, 2013 Series C Preferred Stock Offering on May 7, 2013 at the initial offering price
          of $22.25 and then sold the next day at the same price or at a higher price, that investor was not
          damaged and would not be a member of the proposed class.


               D. Investors who purchased directly in the two offerings at issue
  74.     Mr. Coffman has presented no evidence or analysis indicating how many, if any, members of the
          proposed Section 11 Class of Series C purchasers purchased directly in the two offerings at issue.

  75.     From what Plaintiffs have submitted in their motion and the Corrected Coffman Report, it has
          not been established that there is even a single member of the proposed class who actually
          purchased in either of these two offerings.

  76.     The only proposed representative for this proposed class, Mr. Ziesman, did not purchase in
          either of these two offerings.82

  77.     As noted above, the two offerings at issue were in May and June 2013 at prices of $22.25 and
          $21.50 per share, respectively. After these offerings, the price of the Series C Preferred Stock
          climbed to over $24 per share in late 2013 and stayed there for most of 2014.83 It is possible
          that some, or even all, of those who purchased Series C shares in these two offerings sold their
          shares at higher prices in 2014, in which case they would not have suffered damages and would
          not be members of the proposed class.




  81
          Lewis Cosby, et al. vs KPMG LLP, Plaintiffs’ Corrected Motion to Certify the Classes, Appoint Class
  Representatives, and Appoint Class Counsel, March 18, 2019, p. 3.
  82
          Certification of Martin Ziesman, February 27, 2019, Schedule A; see also MillerEnergy-KPMG-MZ-000001-
  15 and Deposition of Martin Ziesman, April 16, 2019, p. 44.
  83
          See Corrected Coffman Report, Exhibit 2-C.


                                                        24
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 29 of 191 PageID #:
                                     7641
                E. After-market purchasers
  78.     As for investors who did not purchase directly in any particular offering, that is investors who
          purchased Series C Preferred Stock in the after-market, such investors are members of the
          proposed Section 11 Class only if they can trace their shares to either the May 7, 2013 Series C
          Preferred Stock Offering or the June 27, 2013 Series C Preferred Stock Offering.

  79.     However, after-market purchasers (those who purchased their shares in open market trading,
          not directly in one of the public offerings) cannot trace their shares to these offerings. Investors
          who place orders in the open market will have their brokerage settle that order through the DTC
          by adjustment of the brokerage’s pro rata share of the security’s fungible bulk held at the DTC.
          Thus, an executed order will not be settled by delivery of a specific share of Series C Preferred
          Stock but rather by an interest in the total shares that cannot be traced to any individual seller.
          Mr. Ziesman is an example. As discussed above, he does not know whom his shares came from
          and cannot trace them to any of the five offerings pursuant to which Series C Preferred Stock
          were issued, much less to the two offerings that are at issue in this case.

  80.     It is possible to imagine circumstances in which a particular investor might be able to trace his or
          her shares to a particular offering. For example, if on May 7, 2013, a Mr. Brown purchased 1,000
          shares directly in the May 7, 2013 Series C Preferred Stock Offering at $22.25 per share, held
          them directly in his own name,84 and held them until June 4, 2014, at which time he sold them
          directly to his next-door neighbor, Ms. Smith, at the market price of $25.46, then Ms. Smith
          could trace her shares to one of the two offerings at issue; she could establish that her
          particular shares came from the May 7, 2013 Series C Preferred Stock Offering, not from one of
          the three Series C offerings that are not at issue. In this example, Ms. Smith would be a member
          of the proposed Section 11 class because she can trace her shares to one of the two offerings at
          issue in this case. (In this example, Mr. Brown would not be a member of the proposed class
          because, having sold at a profit, he suffered no damages under the Section 11 damages
          formula.) Of course, this is not how shares typically trade in the markets. As discussed above,
          investors typically purchase shares through brokers or other intermediaries, not in face-to-face
          transactions like the one in this imagined hypothetical example.



  84
          Rather than in a brokerage account where shares are held in “street name” (i.e., in the brokerage’s
  account name for its pro rata interest in shares held at the DTC in the name of Cede & Co.).


                                                         25
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 30 of 191 PageID #:
                                     7642
  81.     Absent extraordinary circumstances like those discussed in the preceding paragraph, no after-
          market purchaser of Series C Preferred Stock can trace his or her shares to the two offerings at
          issue here.


               F. Damages cannot be calculated for the proposed class
  82.     In the circumstances of this case, where there were five offerings of Series C Preferred Stock at
          different offering prices, and where the proposed class includes only investors who purchased
          their shares in or traceable to only two of those five offerings, there is no way to calculate
          damages on a class-wide basis.

  83.     Section 11(e) of the Securities Act contains the basic formula (subject to a negative causation
          offset, not addressed here) for computing damages, the starting point of which is as follows
          (emphasis added):85

          “such damages as shall represent the difference between the amount paid for
          the security (not exceeding the price at which the security was offered to the public) and
          (1) the value thereof as of the time such suit was brought, or (2) the price at which
          such security shall have been disposed of in the market before suit, or (3) the price at
          which such security shall have been disposed of after suit but before judgment if such
          damages shall be less than the damages representing the difference between the
          amount paid for the security (not exceeding the price at which the security was offered
          to the public) and the value thereof as of the time such suit was brought.” [emphasis
          added]

  84.     Where a company has issued a particular type of security in more than one issuance at different
          offering prices, damages cannot be calculated accurately under the statutory formula without
          knowing which offering that investor’s shares came from. To apply the statutory formula for
          damages under Section 11, it is necessary to know “the price at which the security was offered
          to the public.” In order to know that offering price, it is necessary to have the ability to trace
          the purchased security to a specific offering.




  85
           Section 11 of the Securities Act of 1933, 15 U.S.C. § 77k,
  https://www.law.cornell.edu/uscode/text/15/77k (accessed on April 30, 2019).


                                                       26
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 31 of 191 PageID #:
                                     7643
  85.   Again, Mr. Ziesman’s situation is illustrative:

            a. If Mr. Ziesman’s Series C Preferred Stock shares came from the October 5, 2012 Series C
                Preferred Stock Offering, then he is not a member of the proposed Section 11 Class, and
                his damages would be $0.

            b. If Mr. Ziesman’s Series C Preferred Stock shares came from the October 12, 2012 Series
                C Preferred Stock At-Market Offering, then he is not a member of the proposed Section
                11 Class, and his damages would be $0.

            c. If Mr. Ziesman’s Series C Preferred Stock shares came from the February 12, 2013 Series
                C Preferred Stock Offering, then he is not a member of the proposed Section 11 Class,
                and his damages would be $0.

            d. If Mr. Ziesman’s Series C Preferred Stock shares came from the May 7, 2013 Series C
                Preferred Stock Offering, then he might be a member of the proposed Section 11 Class
                (if he can trace his shares to this offering), in which case his damages under the
                statutory formula would be at most $22,250, the difference between his shares at May
                7, 2013 offering price of $22.25 and $0 (the price at the time the lawsuit was filed) times
                1,000 shares. This amount is before any negative causation offsets that may be applied
                to reduce the recoverable damages.

            e. If Mr. Ziesman’s Series C Preferred Stock shares came from the June 27, 2013 Series C
                Preferred Stock Offering, then he might be a member of the proposed Section 11 Class
                (if he can trace his shares to this offering), in which case his damages would be at most
                $21,500, the difference between his shares at the June 27, 2013 offering price of $21.50
                and $0 (the price at the time the lawsuit was filed) times 1,000 shares. This amount is
                before any negative causation offsets that may be applied to reduce the recoverable
                damages.

        Thus, under the statutory formula, Mr. Ziesman’s Section 11 damages could be $0, or they could
        be at most $22,250, or they could be at most $21,500. There is no way to know which because
        he cannot trace the shares to any specific offering.

  86.   The same is true for the class as a whole. Without knowing which issuance the shares that they
        purchased came from, there is no way to know if an investor is part of the proposed class and


                                                     27
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 32 of 191 PageID #:
                                     7644
          no way to calculate the damages, even if there were a way to know the price that the class
          member paid to purchase the shares.


  VI.     Damages for the Proposed Section 11 Class of Series D Preferred
          Stock Purchasers Cannot be Calculated on a Class-wide Basis.

                A. My opinion
  87.     Counsel for KPMG has asked me to consider whether damages for the proposed Section 11 Class
          of “all persons and entities who purchased or otherwise acquired Miller Energy . . . Series D
          Preferred Stock pursuant to or traceable to the Offering Documents and were damaged
          thereby”86 can be calculated on a class-wide basis, as Plaintiffs’ expert, Mr. Coffman, has
          stated.87

  88.     My expert opinion is that damages for the proposed Section 11 Class of Series D Preferred Stock
          purchasers cannot be calculated on a class-wide basis.

  89.     Mr. Coffman’s opinion that damages for the proposed Section 11 Class of Series D Preferred
          Stock purchasers can be calculated on a class-wide basis is based on his assertion that the
          existence of a statutory damages formula renders knowledge of the individual circumstances of
          each proposed class member irrelevant, which is incorrect.88


                B. The Series D Offerings and after-market trading of Series D
                   Preferred Shares
  90.     As Mr. Coffman notes, on or about September 30, 2013, Miller Energy conducted an initial
          public offering of 1,000,000 shares of Series D Preferred Stock at an initial offering price of
          $25.00 per share (the “September 30, 2013 Series D Preferred Stock Offering”).89 The
          underwriters of the September 30, 2013 Series D Preferred Stock Offering were MLV, Maxim




  86
          Lewis Cosby, et al. vs KPMG LLP, Plaintiffs’ Corrected Motion to Certify the Classes, Appoint Class
  Representatives, and Appoint Class Counsel, March 18, 2019, p. 3.
  87
          Corrected Coffman Report, ¶¶ 101-104.
  88
          Corrected Coffman Report, ¶ 102.
  89
          See Corrected Coffman Report, ¶ 72.



                                                           28
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 33 of 191 PageID #:
                                     7645
            Group LLC, Aegis Capital Corp., Dominick & Dominick LLC, Ladenburg Thalmann & Co. Inc.,
            National Securities Company, and Northland Capital Markets.90

  91.       On February 4, 2014, Miller Energy issued 213,586 shares of Series D Preferred Stock in
            connection with the company’s North Fork acquisition and the associated acquisition of Anchor
            Point.91 The Series D shares issued in connection with the North Fork acquisition are not part of
            the proposed class.92 The Corrected Coffman Report incorrectly reports the Series D shares
            issued pursuant to the North Fork Acquisition as part of the total shares issued in the October
            17, 2013 Series D Preferred Stock At-Market Offering described below.93

  92.       On or about August 20, 2014, Miller Energy conducted a secondary offering of 750,000 shares of
            Series D Preferred Stock at an offering price of $24.50 per share (the “August 20, 2014 Series D
            Preferred Stock Offering”). The underwriters of the August 20, 2014 Series D Preferred Stock
            Offering were MLV, Maxim Group LLC, Aegis Capital Corp., I-Bankers Securities Inc., Ladenburg
            Thalmann & Co. Inc., National Securities Company, and Northland Capital Markets.94

  93.       Pursuant to an At Market Issuance Sales Agreement dated October 17, 2013, Miller Energy
            periodically offered and issued additional Series D Preferred Stock at prevailing market prices
            through MLV (the “October 17, 2013 Series D Preferred Stock At-Market Offering”).95 The
            October 17, 2013 Series D Preferred Stock At-Market Offering resulted in the issuance of Series
            D shares from time to time. Miller Energy’s public disclosures do not provide detail regarding
            specific dates on which such shares were issued or at what issuance price. Rather, the
            company’s financial statements provide quarterly summary information on the number of
            shares issued under this offering and the range of issue prices, as summarized in Table 5. It




  90
            Miller Energy Resources, Inc., Issuer Free Writing Prospectus, September 25, 2013.
  91
            Miller Energy Resources, Inc., Form 10-K for the fiscal year ended April 30, 2014, p. 18.
  92
            See Second Amended Complaint, ¶ 286 and ¶ 317 for a list of the offerings that are subject to Section 11
  claims.
  93
          See Corrected Coffman Report, Exhibit 2-D, reporting 1,580,608 shares of Series D Preferred Stock issued
  “pursuant to the 10/17/2013 Sales Agreement.” Compare with total of 1,367,022 from Table 5 below (difference =
  213,586).
  94
          Miller Energy Resources, Inc., Issuer Free Writing Prospectus, August 20, 2014.
  95
          Miller Energy Resources, Inc., Prospectus Supplement, October 17, 2013.



                                                           29
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 34 of 191 PageID #:
                                     7646
          appears that Series D shares issued pursuant to the At-Market Offering after April 30, 2014 are
          not included in the proposed class.96

  94.     After their issuance in a public offering, securities like the Series D Preferred Stock are freely
          tradable in the open market, or the after-market. The Series D Preferred Stock of Miller Energy
          was listed and traded on the New York Stock Exchange under the CUSIP number 600527303
          with the ticker symbol “MILLprD.”97

  95.     Purchasers of Series D Preferred Stock did not receive shares certificates. Rather, all of the
          issued and outstanding shares of Series D Preferred Stock were held, in book-entry form, at DTC.

  96.     Mr. Coffman observes that the outstanding shares of Series D Preferred Stock traded with
          regularity. According to Mr. Coffman, the average weekly volume as a percentage of shares
          outstanding was 7.93%.98 This means that, on average, a share of Series D Preferred Stock
          changed hands every 13 weeks, or over four times a year.


               C. The proposed Section 11 claim of Series D purchasers
  97.     The proposed Section 11 Class includes only investors who purchased Series D shares in the
          September 30, 2013 Series D Preferred Stock Offering, the August 20, 2014 Series D Preferred
          Stock Offering or the October 17, 2013 Series D Preferred Stock At-Market Offering, but does
          not include investors who purchased Series D shares issued in connection with the February 4,
          2014 North Fork Acquisition,99 or those who purchased Series D shares issued pursuant to the
          October 17, 2013 Series D Preferred Stock At-Market Offering after April 30, 2014.100




  96
           Plaintiffs’ corrected motion for class certification references 70,448 shares of Series D Preferred Stock
  issued pursuant to the October 17, 2013 At-Market Offering. This corresponds to the total at-the-market offering
  of shares of Series D Preferred Stock issued through April 30, 2014. Lewis Cosby, et al. vs KPMG LLP, Plaintiffs’
  Corrected Motion to Certify the Classes, Appoint Class Representatives, and Appoint Class Counsel, March 18,
  2019, footnote 11. See also Second Amended Complaint, ¶ 286.
  97
           See, for example, Miller Energy Resources, Inc., Issuer Free Writing Prospectus, September 25, 2013.
  98
           See Corrected Coffman Report, Exhibit 3-D.
  99
           Second Amended Complaint, ¶¶ 286-292 & 317.
  100
           Plaintiffs’ motion for class certification references 70,448 shares of Series D Preferred Stock issued
  pursuant to the October 17, 2013 At-Market Offering. This corresponds to the total At-Market offering shares of
  Series D Preferred Stock issued through April 30, 2014. Lewis Cosby, et al. vs KPMG LLP, Plaintiffs’ Corrected
  Motion to Certify the Classes, Appoint Class Representatives, and Appoint Class Counsel, March 18, 2019, footnote
  11. See also Second Amended Complaint, ¶ 286.



                                                         30
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 35 of 191 PageID #:
                                     7647
  98.     A significant portion of the outstanding Series D Preferred Stock shares were not issued in the
          offerings at issue in the Section 11 claim in this case. A total of 1,820,448 shares of Series D
          Preferred Stock were issued in the offerings at issue.101 The remaining 1,510,160 shares of
          Series D Preferred Stock were issued in the other offerings that are not at issue in this case.102
          So, only 1,820,448 of the total of 3,330,608 shares of Series D stock that were issued are
          potentially held by purchasers who are members of the proposed Section 11 Class. As
          explained, below, however, it has not been established that any of these 1,820,448 shares were
          purchased by members of the proposed Section 11 Class.

  99.     According to the class definition proposed by Plaintiffs, there are potentially two types of
          members of the proposed Section 11 Class of Series D Purchasers: (1) investors who purchased
          Series D shares directly in the relevant offerings and (2) investors who purchased Series D shares
          in the after-market who can trace their shares to any of the relevant offerings.103

  100.    According to Plaintiffs’ definition, for either type of potential class member (a direct purchaser
          in one of the relevant offerings at issue or an after-market purchaser who can trace to one of
          those offerings), any particular investor is a member of the proposed class only if that investor
          was “damaged thereby.”104 Not all purchasers can claim to be damaged. For example, if an
          investor purchased in the September 30, 2013 Series D Preferred Stock Offering on September
          30, 2013 at the initial offering price of $25.00 and then sold at the same price or at a higher
          price (for example, in July 2014 the Series D prices were higher than $25.00), that investor was
          not damaged and would not be a member of the proposed class.


                D. Investors who purchased directly in the three offerings at issue
  101.    Mr. Coffman has presented no evidence or analysis indicating how many, if any, members of the
          proposed Section 11 Class of Series D purchasers purchased directly in the offerings at issue.



  101
          Total of 1,000,000 shares in the September 30, 2013 Series D Preferred Stock Offering, 750,000 shares in
  the August 20, 2014 Series D Preferred Stock Offering, and 70,448 shares in the October 17, 2013 Series D
  Preferred Stock At-Market Offering. Second Amended Complaint, ¶ 286.
  102
          Total of 213,586 shares in connection with the North Fork Acquisition, and 1,296,574 shares in the
  October 17, 2013 Series D Preferred Stock at-the-market offerings after April 30, 2014.
  103
          Lewis Cosby, et al. vs KPMG LLP, Plaintiffs’ Corrected Motion to Certify the Classes, Appoint Class
  Representatives, and Appoint Class Counsel, March 18, 2019, p. 3.
  104
          Lewis Cosby, et al. vs KPMG LLP, Plaintiffs’ Corrected Motion to Certify the Classes, Appoint Class
  Representatives, and Appoint Class Counsel, March 18, 2019, p. 3.


                                                         31
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 36 of 191 PageID #:
                                     7648
  102.   From what Plaintiffs have submitted in their motion and the Corrected Coffman Report, it has
         not been established that there is even a single member of the proposed class who actually
         purchased in either of these two offerings.

  103.   I understand that there is no proposed representative for this proposed class. Martin Ziesman
         did not purchase the Series D Preferred Stock.

  104.   The relevant offerings were at prices of $25.00 in September 2013, 24.50 in August 2014, and,
         $23.95 to $24.98 where data are available for the relevant portion of the October 17, 2013
         Series D Preferred Stock At-Market Offering. The price of the Series D Preferred Stock climbed
         as high as 26.32 per share in July 2014.105 It is possible that some, or even all, of those who
         purchased Series D shares in these three offerings sold their shares at higher prices after the
         relevant offerings, in which case they would not have suffered damages and would not be
         members of the proposed class.


              E. After-market purchasers
  105.   As for investors who did not purchase directly in any particular offering, that is investors who
         purchased Series D Preferred Stock in the after-market, such investors are members of the
         proposed Section 11 Class only if they can trace their shares to the relevant offerings.

  106.   However, after-market purchasers (those who purchased their shares in open market trading,
         not directly in one of the public offerings) cannot trace their shares to any specific offering,
         except for after-market purchases made prior to the initial sale of shares pursuant to the
         October 17, 2013 Series D Preferred Stock At-Market Offering (sometime on or after November
         1, 2013 as shown in Table 5). Moreover, after-market purchases made on or after May 1, 2014
         cannot be traced to any of the relevant offerings because of the continued at-the-market
         offerings of Series D Preferred Stock.

  107.   As discussed above with the Series C Preferred Stock, it is possible to imagine circumstances in
         which a particular investor might be able to trace his or her shares to a particular offering. But
         such circumstances are not how shares typically trade in the markets. Rather, investors typically
         purchase through brokers or other intermediaries, not in face-to-face transactions that might
         allow such tracing. Absent extraordinary circumstances, no after-market purchaser of Series D

  105
         See Corrected Coffman Report, Exhibit 2-C and MillerEnergy-KPMG-CC-016014.xlsx, tab “D.”


                                                       32
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 37 of 191 PageID #:
                                     7649
           Preferred Stock on or after May 1, 2014 can trace his or her shares to any of the relevant
           offerings at issue here.


                F. Damages cannot be calculated for the proposed class
  108.     In the circumstances of this case, where there were several offerings of Series D Preferred Stock
           at different offering prices, and where the proposed class includes investors who purchased
           their shares in or traceable to only a subset of such offerings, there is no way to calculate
           damages on a class-wide basis.

  109.     As discussed above, where a company has issued a particular type of security in more than one
           issuance at different offering prices, damages cannot be calculated accurately under the
           statutory formula without knowing which offering that investor’s shares came from. To apply
           the statutory formula for damages under Section 11, it is necessary to know “the price at which
           the security was offered to the public.”106 In order to know that offering price it is necessary to
           have the ability to trace the purchased security to a specific offering.

  110.     Consider a hypothetical investor purchasing Series D Preferred Stock in September 2014.

               a. If the purchased Series D Preferred Stock shares came from the September 30, 2013
                    Series D Preferred Stock Offering, then he might be a member of the proposed Section
                    11 Class (if he can trace his shares to this offering), in which case his damages under the
                    statutory formula would be limited to a purchase price of $25.00.

               b. If the purchased Series D Preferred Stock shares came from the August 20, 2014 Series D
                    Preferred Stock Offering, then he then might be a member of the proposed Section 11
                    Class (if he can trace his shares to this offering), in which case his damages under the
                    statutory formula would be limited to a purchase price of $24.50.

               c. If the purchased Series D Preferred Stock shares came from the portion of the October
                    17, 2013 Series D Preferred Stock At-Market Offering issued prior to April 30, 2014, then
                    he might be a member of the proposed Section 11 Class (if he can trace his shares to
                    this offering), in which case his damages under the statutory formula would be limited



  106
           Section 11 of the Securities Act of 1933, 15 U.S.C. § 77k,
  https://www.law.cornell.edu/uscode/text/15/77k.


                                                            33
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 38 of 191 PageID #:
                                     7650
                 to the specific issue price associated with the original issuance of those traced shares
                 (somewhere between $23.95 and $24.98 based on available data).

             d. If the purchased Series D Preferred Stock shares came from the portion of the October
                 17, 2013 Series D Preferred Stock At-Market Offering issued after April 30, 2014, then he
                 is not a member of the proposed Section 11 Class, and his damages would be $0.

             e. If the purchased Series D Preferred Stock shares came from the shares issued in
                 connection with the North Fork Acquisition, then he is not a member of the proposed
                 Section 11 Class, and his damages would be $0.

         Thus, under the statutory formula, this hypothetical investor’s Section 11 damages could be $0,
         or they could be limited to purchase prices ranging between $23.95 and $25.00.

  111.   The same is true for the class as a whole. Without knowing which issuance the shares that they
         purchased came from, there is no way to know if an investor is part of the proposed class and
         no way to calculate the damages, even if there were a way to know the price that the class
         member paid to purchase the shares.


  VII. Mr. Coffman Has Not Proven That the Market for Miller Energy’s
       Series C and Series D Preferred Stock was Efficient
  112.   Mr. Coffman evaluates Miller Energy’s securities using a cause-and-effect analysis, an analysis of
         the autocorrelation of returns that tests for weak-form efficiency, and eight indirect (structural)
         indicators of efficiency. These eight indirect indicators include the four indirect Cammer
         Factors, two of the three Krogman Factors and two other factors.

  113.   Mr. Coffman states that his analysis leads him to conclude that Miller Energy’s Series C and
         Series D Preferred Stock traded in efficient markets. Specifically, Mr. Coffman states: “After
         analyzing Miller Energy’s Securities during the Analysis Period and giving careful consideration
         to the efficiency factors described in detail throughout this report, I have formed the opinion
         that the markets for Miller Energy Securities were efficient during the Analysis Period.”107




  107
         Corrected Coffman Report, ¶ 7.


                                                     34
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 39 of 191 PageID #:
                                     7651
          A.       My opinion
  114.    Mr. Coffman’s analysis does not support his conclusion that the markets for Miller Energy’s
          Series C and Series D Preferred Stock were efficient. To the contrary, Mr. Coffman’s results,
          correctly interpreted, indicate that the markets for Miller Energy’s Series C and Series D
          Preferred Stock were not efficient.

  115.    Mr. Coffman’s analysis of the cause-and-effect relationship and the autocorrelation of returns is
          affected by the errors relating to the computation of returns that I have noted in Section IV. I
          set those errors aside for the purpose of my opinion in this section, evaluating Mr. Coffman’s
          results as he has reported them.

  116.    As explained below, the most important indicator of market efficiency is the presence of a
          cause-and-effect relationship between news arrival and price changes (also referred to as the
          fifth “Cammer Factor”). Mr. Coffman’s analysis of cause-and-effect relationship is biased and
          non-scientific, and his interpretations of the results are incorrect for two reasons:

               a. Mr. Coffman’s analysis is biased and non-scientific because he ignores evidence from a
                   large fraction of the Proposed Class Period and because his selection of events for
                   analysis is potentially contaminated by hindsight; and

               b. Mr. Coffman’s results, when properly interpreted, show that the markets for the Series
                   C and D Preferred Stock were not efficient.

  117.    Mr. Coffman tries to explain away the evidence of autocorrelation in the Series C and D
          Preferred Stock. Autocorrelation in returns, which implies that investors can use past returns to
          predict future returns, is commonly viewed as a violation of weak-form efficiency.108 As I explain
          below, a security that fails to meet the threshold of weak-form efficiency cannot meet the semi-
          strong form efficiency threshold needed for class certification.

  118.    Most of the indirect (structural) indicators that Mr. Coffman analyzes do not support a finding of
          market efficiency for the Series C and Series D Preferred Stock:




  108
           Campbell, J., Lo, A., and MacKinlay, A., (1997), The Econometrics of Financial Markets, Princeton
  University Press, Chapter 2.


                                                          35
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 40 of 191 PageID #:
                                     7652
               a. Mr. Coffman presents no evidence of any analysts covering Miller Energy’s Series C and
                    D Preferred Stock.

               b. Mr. Coffman presents no evidence that there was more than a single market maker (the
                    minimum required by NYSE) for Miller Energy’s Series C and D Preferred Stock.

               c. Mr. Coffman presents no evidence of any institutional investors holding Miller Energy’s
                    Series C and D Preferred Stock.

               d. Mr. Coffman presents no evidence of any options trading on the Miller Energy’s Series C
                    and D Preferred Stock.

               e. Mr. Coffman does not analyze the market capitalization of Miller Energy’s Series C and D
                    separately Preferred Stock.

               f.   Mr. Coffman ignores the fact that Miller Energy was ineligible to file Form S-3 for several
                    months at the end of the Proposed Class Period applicable to the Series C and Series D
                    Preferred Stock.

               g. Mr. Coffman ignores the fact that Miller Energy’s Series C and D Preferred Stock had
                    bid-ask spreads that were well above average at the end of the Proposed Class Period.


          B.        Market efficiency – definition, significance and evaluation
  119.    The Efficient Market Hypothesis was formulated by Eugene Fama. In “Efficient Capital Markets:
          a Review of Theory and Empirical Work,” Fama defined an efficient market as one in which
          “prices always ‘fully reflect’ available information.”109 The requirement that prices “always fully
          reflect” information means that information must be incorporated quickly. If the information is
          not incorporated quickly then an investor armed with the information that has yet to be
          incorporated into the stock price can make profits by trading on that information.110 This
          interpretation is used by various authorities in academia and litigation.111 Bromberg and


  109
            Fama, E., (1970), “Efficient Capital Markets: A Review of Theory and Empirical Work,” Journal of Finance,
  25(2), p. 383.
  110
            Campbell, J., Lo, A., and MacKinlay, A., (1997), The Econometrics of Financial Markets, Princeton
  University Press, p. 22.
  111
            Chordia, T., Roll, R., and Subrahmanyam, A., (2005), “Evidence on the Speed of Convergence to Market
  Efficiency,” Journal of Financial Economics, 76(2).



                                                           36
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 41 of 191 PageID #:
                                     7653
           Lowenfels (1996), for example, states that “[a]n efficient market is one which rapidly reflects
           new information in price.”112

  120.     Financial economists consider three levels of efficiency based on the universe of information
           that is reflected in the stock price. A market can be strong-form, semi-strong-form or weak-
           form efficient. The market for a stock is considered strong-form efficient if the stock price
           reflects all information, both public and private. The market for a stock is considered semi-
           strong-form efficient if the stock price reflects all public information. In a semi-strong-form
           efficient market it is not possible to use public information to predict future stock prices. The
           market for a stock is considered weak-form efficient if the stock price reflects all information
           contained in the stock’s past prices. In other words, in a weak-form efficient market one cannot
           predict future prices from past prices alone.113

  121.     A market that is strong-form efficient is, by definition, semi-strong and weak-form efficient. A
           market that is semi-strong-form efficient is weak-form efficient but not necessarily strong-form
           efficient. Weak-form efficiency is the lowest threshold of efficiency because it only requires that
           it not be possible to predict future stock prices using past stock prices, which are a subset of all
           publicly available information.114 A market that is not weak-form efficient, by definition, cannot
           be semi-strong or strong-form efficient because the information available in the past prices is a
           subset of all public information and all public and private information. Academic research has
           developed analysis that identifies potential violations of market efficiency both for individual
           stocks and across a large number of stocks.115

  122.     In securities class certification proceedings, a showing of market efficiency is critical to invoking
           the presumption of reliance laid out in Basic v. Levinson (1988).116 The existence of an efficient




  112
           Bromberg, A. and Lowenfels, L., (1996), Bromberg and Lowenfels on Securities Fraud and Commodities
  Fraud, 2nd Edition, McGraw-Hill, p. 8:812.
  113
           Campbell, J., Lo, A., and MacKinlay, A., (1997), The Econometrics of Financial Markets, Princeton
  University Press, p. 22.
  114
           Bodie, Z., Kane, A., and Marcus, A.J., (1986), Investments, 3rd Edition, McGraw-Hill, p. 341.
  115
           See, for example, Lakonishok, J., Shleifer, A., and Vishny, R., (1994), “Contrarian Investment, Extrapolation
  and Risk,” Journal of Finance, 49(5). While academic work on the market efficiency of an individual company is far
  less common, see for example, Lamont, O. and Thaler, R., (2003), “Can the Market Add and Subtract? Mispricing in
  Tech Stock Carve-Outs,” The Journal of Political Economy, 111(21).
  116
           Basic Inc. et al. v. Levinson et al., 485 U.S. 224 (1988).



                                                           37
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 42 of 191 PageID #:
                                     7654
           market is necessary to ensure that the value implications of the alleged misstatements or
           omissions are indeed incorporated into the stock price.

  123.     A demonstration of cause-and-effect between releases of new information and changes in the
           stock price is the most direct evidence of market efficiency (henceforth “cause-and-effect
           analysis”). The court in Cammer v. Bloom (1989) stated:

           “…[O]ne of the most convincing ways to demonstrate [market] efficiency would be to
           illustrate, over time, a cause and effect relationship between company disclosures and
           resulting movements in stock price.”117

  124.     In addition to the direct test of market efficiency, courts in securities class action proceedings
           have examined structural factors that are viewed as being more indirectly indicative of market
           efficiency. These more indirect indicators are not, on their own, viewed as being sufficient to
           establish the efficiency of the market for a security.118 These include the factors discussed in
           Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989) (the “Cammer Factors”) and in Krogman v.
           Sterritt, 202 F.R.D. 467, 474 (N.D. Tex. 2001) (the “Krogman Factors”). These indirect indicators
           are: (i) the eligibility of the company to file a Form S-3 with the SEC; (ii) coverage of the company
           by securities analysts; (iii) average weekly share turnover; (iv) the presence of market-makers or
           arbitrageurs; (v) market capitalization; (vi) bid-ask spread; and (vii) float. Mr. Coffman considers
           these indirect factors, except for the float of Miller Energy, and a few other factors in his
           analysis of Miller Energy’s common stock and its Series C and Series D Preferred Stock.


           C.       Miller Energy’s Series C and Series D Preferred Stock did not react
                    to new information quickly
  125.     As noted above, it is generally accepted that a demonstration of cause-and-effect between
           releases of new information and changes in the stock price is the most relevant and direct
           evidence of market efficiency.119 The cause-and-effect factor generally uses scientific

  117
           Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989). The existence of cause-and-effect relationship
  between news arrivals and security price reaction is often referred to as the fifth Cammer factor. I discuss the
  other four Cammer factors below.
  118
           Several studies report that some of the Cammer factors are not related to market efficiency at all. See, for
  example, Erenburg, G., J. Smith and RL. Smith (2011), “The Paradox of ‘Fraud-on-the-Market Theory’: Who Relies
  on the Efficiency of Market Prices?” Journal of Empirical Legal Studies, Volume 8(2), p. 266, and Barber, B., Griffin,
  P., and Lev B., (1994), “The Fraud‐on‐the‐market Theory and Indicators of Common Stocks’ Efficiency,” Journal of
  Corporation Law, 19.
  119
           See Opinion and Order, In re Petrobras Securities Litigation, 14-cv-09662 (2018), p. 32.



                                                           38
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 43 of 191 PageID #:
                                     7655
          (econometric) analysis, referred to as an “event study,” to determine if the price of a security
          quickly adjusts in response to new information.120 As Eugene Fama, the father of the Efficient
          Markets Hypothesis, notes:

          “The cleanest evidence on market-efficiency comes from event studies, especially event
          studies on daily returns. …. As a result, event studies can give a clear picture of the speed
          of adjustment of prices to information.”121

  126.    An event study starts by identifying an event to be studied.122 The return of the security
          following the event is measured and the portion of the return that is attributable to market and
          industry movements is stripped out.123 The remainder of the return, the Abnormal Return, is
          potentially the result of the event, other information relevant to the security that was disclosed
          during the measurement period and random day-to-day movements in securities prices.124 The
          portion of the Abnormal Return viewed as being attributable to the event being studied is
          tested statistically to determine whether it is distinguishable at a high confidence level from one
          that would be observed by random chance alone.125 A 95% confidence level is typically used in
          event studies.126

  127.    It is critical in an event study to pick the events to be tested before returns on the security are
          analyzed. Otherwise, there is a significant risk that the results of the study will be tainted by
          “data snooping” biases. Data snooping refers to a situation where a data set is examined before
          a hypothesis to be tested is chosen, which can result in a sample selection or methodology that
          is tailored to obtain a specific outcome on the hypothesis being tested.127 Data snooping is a
          significant concern in event studies because the results of an event study depend on the type of

  120
            Fisch, J., Gelbach, J., and Klick, J., (2018), “The Logic and Limits of Event Studies in Securities Fraud
  Litigation,” Penn Law: Legal Scholarship Repository.
  121
            Fama, E., (1991), “Efficient Capital Markets II,” Journal of Finance, 46(5), p. 1607.
  122
            For detailed descriptions of the event study methodology, see for example, Campbell, J., Lo, A., and
  MacKinlay, A., (1997), The Econometrics of Financial Markets, Princeton University Press, p. 149, and Tabak, D. and
  Dunbar, F., (2001), Litigation Services Handbook: The Role of the Financial Expert, 3rd Edition, John Wiley & Sons,
  Inc.(“Tabak and Dunbar (2001)”).
  123
            The removal of market and industry effects is performed via a regression model, often referred to as
  “market model.” See Campbell, J., Lo, A., and MacKinlay, A., (1997), The Econometrics of Financial Markets,
  Princeton University Press, Chapter 4.
  124
            Tabak and Dunbar (2001), p. 6.
  125
            Tabak and Dunbar (2001), p. 9.
  126
            Tabak and Dunbar (2001), p. 9.
  127
            Lo, A., and MacKinlay, C., (1990), “Data-Snooping Biases in Tests of Financial Asset Pricing Models,”
  Review of Financial Studies, 3(3).



                                                          39
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 44 of 191 PageID #:
                                     7656
           events being studied or the period over which analysis is conducted.128 The results from an
           event study in which the type of events being studied or the period over which analysis is
           informed by prior data inspection will be unreliable because the choice of events and period of
           analysis can be tailored to obtain the desired outcome.

  128.     Mr. Coffman conducts an event study over his entire Analysis Period as part of his cause-and-
           effect analysis in evaluating the efficiency of the market for Miller Energy’s common stock.129
           Mr. Coffman uses Miller Energy’s earnings announcements as the events that his event study
           analyzes.130 At his deposition he explained his choice of earnings announcements as the events
           to study:131

           “there's an abundance of academic literature that studies how earnings announcements
           can and often provide important firm-specific information relevant to investors in
           valuing stocks, so there's a – and it's an objective set of dates to test.

           Every company has to issue earnings announcements on a quarterly basis, so it provides
           a regular objective set of dates to test.”

  129.     However, Mr. Coffman changes his methodology in his analysis of Miller Energy’s Series C and
           Series D Preferred Stock. For the preferred stock, Mr. Coffman limits the sample over which he
           conducts the event study analysis. Mr. Coffman uses events only during the final 9.5 months of
           his Analysis Period in this analysis.132 Even with this change, Mr. Coffman’s analysis shows that
           the price of Miller Energy’s Series C and Series D Preferred Stock did not respond to any of the
           three earnings announcements in the limited period that he analyzes.133 Mr. Coffman also
           changes the type of events he analyzes for the preferred stock. Mr. Coffman adds three




  128
          Ferrillo, P., Dunbar, F., and Tabak, D., (2004), “The ‘Less Than’ Efficient Capital Markets Hypothesis:
  Requiring More Proof from Plaintiffs in Fraud-on-the-Market Cases,” St. John’s Law Review, 78(1), pp. 119-120.
  129
          Corrected Coffman Report, ¶¶ 53-67.
  130
          Corrected Coffman Report, ¶ 50. Earnings are arguably the most important regular announcements by
  any company, see Degeorge, F., Patel, J., and Zeckhauser, R., (1999), “Earnings Management to Exceed
  Thresholds,” Journal of Business, 72(1), p. 1. The article states that “[a]nalysts, investors, senior executives, and
  boards of directors consider earnings the single most important item in the financial reports issued by publicly held
  firms.”
  131
          Deposition of Chad Coffman, CFA, April 12, 2019, p. 129.
  132
          Mr. Coffman uses events starting on October 15, 2014. Corrected Coffman Report, ¶ 78.
  133
          The earnings announcements after October 15, 2014 have market dates December 10, 2014, March 12,
  2015, and July 29, 2015. Corrected Coffman Report, Exhibit 9 and Exhibit 11.



                                                           40
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 45 of 191 PageID #:
                                     7657
          dividend announcement dates and three one-off events to the set of dates that he analyzes.134
          With these changes Mr. Coffman claims that he is able to find a cause-and-effect relationship for
          Miller Energy’s Series C and Series D Preferred Stock. However, the changes cause Mr.
          Coffman’s analysis to be tainted and his results to be unreliable as I explain in this section.

  130.    The material that Mr. Coffman has provided contains all of the information needed to conduct a
          cause-and-effect analysis for the Series C and Series D Preferred Stock in a way consistent with
          the analysis he performed for the common stock.135 All that needs to be done is to collect the
          information from the work files he has produced in this litigation. I show the results from this
          exercise in Table 6 and Table 7, as discussed later in this section. The results show that the
          prices of the Series C and Series D Preferred Stock did not respond to earnings releases, which
          indicates that the markets for these securities were not efficient.

  131.    However, Mr. Coffman does not report that the price of the Series C and Series D Preferred
          Stock did not respond to earnings releases. Instead, Mr. Coffman reports that his event study,
          with the modifications described above, shows that the price of the Series C and Series D
          Preferred Stock responded to information.136 Mr. Coffman’s attempt to justify the use of a small
          fraction of his Analysis Period for the Series C and Series D Preferred Stock event study is not
          scientifically valid, as I explain below. As explained below, his attempt to justify the change in
          the set of events he analyzes is also not scientifically valid.

                   1. Miller Energy’s Series C and Series D Preferred Stock did not respond to
                      earnings announcements
  132.    As discussed above, Mr. Coffman performed an event study to test whether the price of Miller
          Energy’s common stock responded to earnings releases during his Analysis Period. He then
          performed event studies to test whether the price of Miller Energy’s Series C and Series D
          Preferred Stock responded to different types of announcements during the portion of the




  134
           Mr. Coffman refers to these events as “news that was clearly related to the ability of the Company to
  continue paying preferred stock dividends or remain listed on the NYSE.” Corrected Coffman Report, ¶ 78. I refer
  to these events as “major events” for brevity.
  135
           In reporting the results of such analysis, consistent with the common stock event study, I rely on the
  Corrected Coffman Report, Mr. Coffman’s statistical tests in file MillerEnergy-KPMG-CC-016014.xlsx, and Mr.
  Coffman’s news classification in file MillerEnergy-KPMG-CC-015504.xlsx.
  136
           Corrected Coffman Report, ¶ 80.



                                                         41
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 46 of 191 PageID #:
                                     7658
           Analysis Period after October 15, 2014.137 Mr. Coffman’s backup materials show that he did test
           the statistical significance of the earnings releases prior to October 15, 2014.138 In fact, they
           show that he performed a test of the statistical significance of the Abnormal Returns on the
           Series C and Series D Preferred Stock on each and every day during his Analysis Period on which
           these securities traded. From his report, it is unclear whether his decisions to limit the time
           period of the event study analysis and his decision to add events to analyze was taken before or
           after the statistical analysis of the Abnormal Returns was conducted. As I explain below, the
           truncation of the period from which events are picked and the events added to the analysis
           suggest that Mr. Coffman’s cause-and-effect analysis is tainted, perhaps inadvertently, by data-
           snooping.

  133.     In Table 6 and Table 7, I present results of the event study of earnings announcements over Mr.
           Coffman’s entire Analysis Period for the Series C and Series D Preferred Stock. The information
           in Table 6 and Table 7 is based on Exhibit 7 in the Corrected Coffman Report and on Mr.
           Coffman’s back-up material.139 I have used information Mr. Coffman provides on the date and
           time that the earnings announcement was made from Exhibit 7 of the Corrected Coffman
           Report. The remaining information is derived from Mr. Coffman’s back-up material. This
           includes the Abnormal Returns and the results of Mr. Coffman’s test of the statistical
           significance for earnings releases prior to October 15, 2014. They do not reflect any
           computations or analysis undertaken by me. Thus, Table 6 and Table 7 are the results that Mr.
           Coffman would have reported in Exhibit 9 and Exhibit 11 of the Corrected Coffman Report if he
           had not changed the period of analysis or the events he studied for the Series C and Series D
           Preferred Stock. As shown in Table 6 and Table 7, the Abnormal Returns on the Series C and
           Series D Preferred Stock did not meet the standard 95% statistical significance threshold for any
           of the earnings announcements.

  134.     Table 6 shows that there are 11 earnings announcements from the time of issue of Series C
           Preferred Stock to the end of Mr. Coffman’s Analysis Period. None of these earnings
           announcements caused a statistically significant reaction in the price of the Series C Preferred


  137
            Corrected Coffman Report, ¶ 78.
  138
            See file MillerEnergy-KPMG-CC-016014.xlsx, tabs “C” and “D.”
  139
            The source of data in file MillerEnergy-KPMG-CC-016014.xlsx. Specifically, I obtain the list of all earnings
  releases from tab “7” and insert those that are not already included in tabs “9” and “10.” I use the statistical
  results in tabs “C” and “D” to populate the numbers computed by Mr. Coffman for the full set of earnings dates.


                                                            42
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 47 of 191 PageID #:
                                     7659
         Stock. These results strongly indicate that the price of the Series C Preferred Stock did not
         respond to earnings releases.

  135.   Table 7 shows that there are 7 earnings announcements from the time of issue of Series D
         Preferred Stock to the end of the Analysis Period. None of these earnings announcements
         caused a statistically significant reaction in the price of the Series D Preferred Stock. These
         results strongly indicate that the price of the Series D Preferred Stock did not respond to
         earnings releases.

                  2. Mr. Coffman’s justification for limiting the period analyzed in his event
                     study is based on a mischaracterization of Miller Energy’s Series C and
                     Series D Preferred Stock
  136.   Mr. Coffman’s justification for omitting the earnings announcements prior to October 15, 2014
         is based on a mischaracterization of the Series C and Series D Preferred Stock. Mr. Coffman
         states that “from the time of the issuance of each of the Preferred Securities to the time where
         the market prices substantially fall below the par value (and therefore indicating an increased
         risk of default), market price would be driven primarily by changes in the time value of money
         (i.e. the applicable discount rate).”140 Mr. Coffman conflates two concepts here. The rate of
         return that investors would demand consists of the risk free rate and a security-specific risk
         premium.141 The time value of money typically refers to the risk-free rate of return that
         investors demand as compensation purely for the passage of time.142 The security-specific risk
         premium for the Series C and Series D Preferred Stock will be heavily influenced by Miller
         Energy’s financial condition as well as its sensitivity to economy-wide or industry-wide shocks.143
         In other words, the security-specific risk premium will be a reflection of the Series C and Series D
         credit (or default) risk and any other factors for which investors demand compensation.

  137.   The prices of the Series C and Series D Preferred Stock would change in response to changes in
         the risk-free rate and in response to the risk premium demanded by investors. The changes in
         the risk premium would be driven by changes in Miller Energy’s financial condition along with
         market and industry factors. Improvements in Miller Energy’s financial condition would reduce
         the risk faced by investors in the Series C and Series D Preferred Stock, which would cause them

  140
         Corrected Coffman Report, ¶ 74.
  141
         Brealy R. and Myers, S., (2000), Principles of Corporate Finance, 6th Edition, McGraw-Hill, p. 158.
  142
         Bodie, Z., Kane, A., and Marcus, A.J., (1986), Investments, 3rd Edition, McGraw-Hill, pp. 399-400.
  143
         Bodie, Z., Kane, A., and Marcus, A.J., (1986), Investments, 3rd Edition, McGraw-Hill, p. 407.


                                                          43
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 48 of 191 PageID #:
                                     7660
          to reduce the risk premium they required for holding the securities. The reduction in the risk
          premium demanded by investors would, in turn, cause the price of the securities to increase.
          Deteriorations in Miller Energy’s financial condition would increase the risk faced by investors in
          the Series C and Series D Preferred Stock, which would cause them to increase the risk premium
          they required for holding the securities. The increase in the risk premium demanded by investor
          would, in turn, cause the price of the securities to decrease.144 These changes occurred over
          the entire Analysis Period and not just during the last 9.5 months of the Analysis Period as Mr.
          Coffman claims.

  138.    Figure 1 plots the current yields of the Series C Preferred Stock and the yield to maturity of the
          most recently issued 30-year U.S. Treasury Bond at the time that the Series C Preferred Stock
          was issued.145 The current yield of the Series C Preferred Stock is one indicator of the total
          return demanded by investors. The yield to maturity of the 30-year U.S. Treasury Bond is a
          measure of the risk-free rate for that time horizon and determinant of the time value of
          money.146 The difference between the current yield and the U.S. Treasury bond yield is the
          security-specific risk premium. Figure 1 shows that the yields of Series C Preferred Stock and the
          30-year U.S. Treasury Bond are not close in magnitude and not correlated prior to October 15,
          2014.147 On the other hand, the risk premium appears to move in a highly-correlated fashion
          with the Series C yield. This chart suggests, contrary to Mr. Coffman’s assertions, that the
          changes in the price of Miller Energy’s Series C Preferred Stock were driven largely by changes in
          risk premium rather than the risk-free rate. I confirm this using statistical analysis as well. Table
          8 reports the results of a regression analysis of the returns on the Series C Preferred Stock on
          the returns on the 30-year U.S. Treasury Bond over the period prior to October 15, 2014, for
          which Mr. Coffman claims that time value of money largely drives the price of the Series C
          Preferred Stock. The regression coefficient on the return on the 30-year U.S. Treasury Bond
          should be large and significant if changes in risk-free interest rates were the primary driver of


  144
            Brealy R. and Myers, S., (2000), Principles of Corporate Finance, 6th Edition, McGraw-Hill, p. 51.
  145
            Series C Preferred Stock was first issued on or about October 5, 2012. The 30-year Treasury bond I use in
  Figure 1 was issued on August 15, 2012. I use the current yield of the preferred stock, defined as the ratio of the
  preferred stock promised dividend and its price.
  146
            I compare the yields of the Series C Preferred Stock to the 30-year U.S. Treasury Bond because the Series
  C Preferred Stock did not have a stated maturity date and the 30-year U.S. Treasury Bond is the longest maturity
  security issued by the U.S. Treasury.
  147
            I focus on the period prior to October 15, 2014 because Mr. Coffman claims that the price of the Series C
  Preferred Stock would respond primarily to changes in the time value of money during this period.


                                                          44
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 49 of 191 PageID #:
                                     7661
          the return on the Series C Preferred Stock as Mr. Coffman claims. The results show that the
          return on the Series C Preferred Stock bear little day-to-day correlation with the returns on the
          30-year US Treasury Bond. Table 8 shows that the regression coefficient of the US Treasury
          Bond return, a measure of the correlation between the two series, is numerically close to zero
          and statistically indistinguishable from zero. These results are completely at odds with Mr.
          Coffman’s assertion that “from the time of the issuance of each of the Preferred Securities to
          the time where the market prices substantially fall below the par value (and therefore indicating
          an increased risk of default), market price would be driven primarily by changes in the time
          value of money (i.e. the applicable discount rate).”148

  139.    Figure 2 plots the yields of the Series D Preferred Stock and of the most recently issued 5-year
          U.S. Treasury Note at the time that the Series D Preferred Stock was issued.149 The current yield
          of the Series D Preferred Stock is an indicator of the return demanded by investors. The yield to
          maturity of the 5-year U.S. Treasury Note is a measure of the risk-free rate at that time horizon
          and a determinant of the time value of money.150 The difference between the current yield and
          the U.S. Treasury Note yield is the security-specific risk premium. Figure 2 shows that the yields
          of Series D Preferred Stock and the 5-year U.S. Treasury Note are not close in magnitude and not
          correlated prior to October 15, 2014.151 On the other hand, the risk premium appears to move
          in a highly correlated fashion with the Series D yield. This chart suggests that, contrary to Mr.
          Coffman’s assertions, the Miller Energy’s Series D Preferred Stock was driven largely by changes
          in risk premium rather than the risk-free rate. I confirm this using statistical analysis. Table 9
          reports the results of a regression analysis of the returns on the Series D Preferred Stock on the
          returns of the 5-year U.S. Treasury Note over the period prior to October 15, 2014. The
          regression coefficient on the return on the 5-year U.S. Treasury Note should be large and
          significant if changes in risk-free interest rates were the primary driver of the return on the
          Series D Preferred Shares as Mr. Coffman claims. The results show that the returns on the


  148
           Corrected Coffman Report, ¶ 74.
  149
           Series D Preferred Stock was first issued on or about September 30, 2013. The 5-year Treasury Note I use
  in Figure 2 was issued on July 31, 2013. I use the current yield of the preferred stock, defined as the ratio of the
  preferred stock promised dividend and its price.
  150
           I compare the yields of the Series D Preferred Stock to the 5-year U.S. Treasury Note because the Series D
  Preferred Stock was issued with a 10.5% dividend rate but was to convert to a variable rate security in December
  2018. See Miller Energy Resources, Inc., Prospectus Supplement, September 25, 2013, p. S-5.
  151
           I focus on the period prior to October 15, 2014 because Mr. Coffman claims that the price of the Series D
  Preferred Stock would respond primarily to changes in the time value of money during this period.


                                                           45
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 50 of 191 PageID #:
                                     7662
         Series D Preferred Stock bear little day-to-day correlation with the U.S. Treasury Note returns.
         Table 9 shows that the regression coefficient of the U.S. Treasury Note returns, a measure of the
         correlation between the two series, is numerically close to zero and statistically
         indistinguishable from zero. These results also are completely at odds with Mr. Coffman’s
         assertion that “from the time of the issuance of each of the Preferred Securities to the time
         where the market prices substantially fall below the par value (and therefore indicating an
         increased risk of default), market price would be driven primarily by changes in the time value of
         money (i.e. the applicable discount rate).” 152

  140.   Thus, Mr. Coffman’s decision to limit the time period of the event study analysis for the Series C
         and Series D Preferred Stock is not supported by economic reality or the observed movement in
         the prices of these securities.

                 3. The thresholds for statistical significance were much lower prior to
                    October 15, 2014 which makes the absence of price reaction to earnings
                    announcements an even stronger indicator that the market for the Series C
                    and Series D Preferred Stock was not efficient
  141.   The previous section showed that Mr. Coffman’s justification to exclude the period prior to
         October 15, 2014 based on the characteristics of the preferred stock is simply wrong as a matter
         of economics. As noted above, the price of Series C and Series D Preferred Stock changed much
         more than would be accounted for by changes in risk-free interest rates. The risk premium that
         investors demanded for holding the Series C and Series D Preferred Stock varied significantly
         over time.153 As explained above, the risk premium demanded by investors would change in
         response to changes in Miller Energy’s financial condition along with market and industry
         factors. This would make Miller Energy’s earnings announcements important to investors.

  142.   In this section, I explain that Mr. Coffman’s justification to exclude the period prior to October
         15, 2014 based on the characteristics of the preferred stock is also wrong as a matter of
         statistics. Mr. Coffman claims that he does not take into account earnings days and other major
         announcements prior to October 15, 2014, because "from the time of the issuance of each of
         the Preferred Securities to the time where the market prices substantially fall below the par



  152
         Corrected Coffman Report, ¶ 74.
  153
         See Figure 1 and Figure 2.



                                                      46
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 51 of 191 PageID #:
                                     7663
           value (and therefore indicating an increased risk of default) [i.e. October 15, 2014] … market
           prices would not be expected to be sensitive to all the factors that impact the common
           stock."154 In short, Mr. Coffman argues for ignoring the pre-October 15, 2014 period because
           the Abnormal Returns on the Series C and Series D Preferred Stock in response to events in this
           period would be “small.” I explain why this argument is not economically valid below.

  143.     Mr. Coffman’s argument might have been valid if the pre-October 15, 2014 event days were
           being evaluated against the same statistical significance threshold as the post-October 15, 2014
           event days. However, this is not the case. The t-statistic he uses as a test of statistical
           significance is the ratio of the abnormal return to the standard deviation of the abnormal
           return.155 In justifying his omission of the pre-October 15, 2014 earnings announcements, Mr.
           Coffman only refers to the lower sensitivity of the abnormal return to company-specific news.
           He does not take into account that the denominator in his statistic, the standard deviation of
           abnormal return, is also lowered as he himself shows in Exhibits 6-C and 6-D.156

  144.     The lower standard deviation of Abnormal Return significantly lowers the thresholds for
           statistical significance in the pre-October 15, 2014 period. Exhibits 6-C and 6-D of the Corrected
           Coffman Report show that the standard deviations of Abnormal Returns on Series C and Series D
           Preferred Stock during the pre-October 15, 2014 period are only 17% and 13% as large as
           standard deviation in the post October 15, 2014 period.157 This means that the Abnormal
           Returns on the Series C and Series D Preferred Stock in the pre-October 15, 2014 period would
           be flagged as statistically significant even if they were a small fraction (17% for Series C

  154
            Corrected Coffman Report, ¶¶ 74-75.
  155
            For the definition and use of the t-statistics in event studies, see Kritzman, M., (1994), “What Practitioners
  Need to Know About Event Studies,” Financial Analysts Journal, 50(6). See also Corrected Coffman Report, ¶ 57.
  156
            Exhibit 6-C shows the “Standard Deviation of the Errors from Fixed Regressions for Miller Energy Series C
  Preferred Stock 10/8/2012 - 7/31/2015,” i.e. the standard deviation of the Series C Preferred Stock Abnormal
  Returns estimated by Mr. Coffman in that period. Exhibit 6-D shows ‘Standard Deviation of the Errors from Fixed
  Regressions for Miller Energy Series D Preferred Stock 10/1/2013 - 7/31/2015,’ i.e. the standard deviation of the
  Series D Preferred Stock Abnormal Returns estimated by Mr. Coffman in that period.
  157
            In the Corrected Coffman Report ¶ 77, Mr. Coffman states that “Exhibit 6-C and Exhibit 6-D show the
  standard deviation of the errors for the regression models, which shows that the volatility of the Preferred
  Securities are very low during the pre-October 15, 2014 period and more commensurate with the Common Stock
  after October 15, 2014.” See also MillerEnergy-KPMG-CC-016014.xlsx, tab “C” and “D” for the variable “RMSE.”
  The standard deviation of Abnormal Returns of the Series C Preferred Stock prior to October 15, 2014 is 1.04%, and
  it is 6.15% after that date. The ratio of 1.04% to 6.15% is 17%. The standard deviation of Abnormal Returns of the
  Series D Preferred Stock prior to October 15, 2014 is 0.80%, and it is 6.33% after that date. The ratio of 0.80% to
  6.33% is 13%.



                                                            47
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 52 of 191 PageID #:
                                     7664
           Preferred Stock and 13% for Series D Preferred Stock) of the size needed to be flagged as
           statistically significant during the post-October 15, 2014 period. Specifically, Abnormal Returns
           as small as approximately +/-2.04% for the Series C Preferred Stock and approximately +/-1.57%
           for the Series D Preferred Stock would be flagged as statistically significant during the pre-
           October 15, 2014 period, while the Abnormal Returns would have to be larger than
           approximately +/-12.05% for the Series C Preferred Stock and approximately +/-12.41% for the
           Series D Preferred Stock to be flagged as statistically significant during the post-October 15,
           2014 period.158

  145.     Thus, Mr. Coffman’s explanation for omitting the earnings announcements prior to October 15,
           2014 is unsupportable based on economic fundamentals, statistical methodology, and evidence
           in his own computations.

                    4. Addition of other major events biases Mr. Coffman’s results
  146.     As discussed above, Mr. Coffman’s results based on analysis of the earnings releases show an
           absence of a statistically significant cause-and-effect relationship between earnings releases and
           preferred stock price movements. Since Mr. Coffman’s study tests the null hypothesis that the
           markets for Preferred Stocks Series C and Series D are not efficient, the absence of statistically
           significant price reactions to earnings releases does not allow him to reject that null
           hypothesis.159 In other words, the lack of statistically significant results can only be used to
           reject the hypothesis that the market for the stock is efficient, not to support it.160 The absence
           of statistically significant price reaction to earnings announcements may be indicative that
           either: (a) market expectations prior to earnings releases closely matched the actual earnings


  158
            Based on standard deviations of excess returns of 1.04% for the Series C Preferred Stock and 0.802% for
  the Series D Preferred Stock during the pre-October 15, 2014 period, and 6.147% for the Series C Preferred Stock
  and 6.33% for the Series D Preferred Stock during the post-October 15, 2014 period. All standard deviations are
  multiplied by 1.96 to obtain the cutoff value cited in the text for simplicity. The actual statistical tests use t-
  distribution whose cut-off value may be somewhat different from 1.96 with degrees of freedom exceeding 110.
  See Kritzman, M., (1994), “What Practitioners Need to Know About Event Studies,” Financial Analysts Journal,
  50(6). For the value of standard deviations of Abnormal Returns, see MillerEnergy-KPMG-CC-016014.xlsx, tab “C”
  and “D” for the variable “RMSE.”
  159
            A null hypothesis is the assumption that a statistician would reject in the presence of statistically
  significant results. Moore D., McCabe, G., Alwan, L., Craig, B., and Duckworth, W., (2011), The Practice of Statistics
  for Business and Economics, 3rd Edition, W.H. Freeman and Company, pp. 353-359. See also Corrected Coffman
  Report, Exhibit 10 and Exhibit 12.
  160
            Fisch, J., Gelbach, J., and Klick, J., (2018), “The Logic and Limits of Event Studies in Securities Fraud
  Litigation,” Penn Law: Legal Scholarship Repository, pp. 613-614.



                                                           48
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 53 of 191 PageID #:
                                     7665
           announcements; (b) the presence of confounding information; or (c) the stock price did not
           respond to earnings news.161

  147.     It is not appropriate for an economist to assume that the lack of statistical significance can be
           explained by prior market expectations matching the actual earnings announcements or the
           presence of confounding information. Mr. Coffman does not perform any evaluation of why
           there was no cause-and-effect relationship, even though he admitted in the second day of his
           deposition that he should.162 He merely ignores the fact that there was no cause-and-effect
           relationship between earnings releases and stock price movements and searches elsewhere (by
           adding additional events to study) for evidence of market efficiency. This is not an accepted
           methodology in either academic or litigation settings as it casts doubt on the integrity of the
           analysis.

  148.     Mr. Coffman introduces several additional events which he describes as “firm-specific events
           that clearly updated the market regarding the ability of the Company to continue paying
           dividends or for the securities to continue trading on the exchange.”163 However, these
           additions bias Mr. Coffman’s results and render them unreliable, as I explain below.

                              a)       Addition of disclosure dates as event dates biases the event study

  149.     Four of the six days added to the Series C and Series D Preferred Stock event study by Mr.
           Coffman are disclosure days.164 These are days which can be expected to have large negative
           returns, because Plaintiffs are unlikely to have included them as disclosures in the Second
           Amended Complaint absent large returns. Unsurprisingly, all four disclosure days show
           statistically significant price impact. The use of disclosure dates in a cause-and-effect analysis is
           unscientific because it is tantamount to “data snooping” – Mr. Coffman can expect that the


  161
            Brav, A. and Heaton, J., (2015), “Event Studies in Securities Litigation: Low Power, Confounding Effects,
  And Bias,” Washington University Law Review, p. 602. Tabak and Dunbar (2001), p. 19-3.
  162
            In the second day of his deposition, Mr. Coffman was specifically asked about his approach in case he
  finds no statistically significant earnings release dates. He states that “By itself, finding zero out of 17, I think does
  not indicate inefficiency. It would really depend on analyzing the nature of the events… I think to get to a
  conclusion of inefficiency would take more detailed analysis beyond the test, itself.” Deposition of Chad Coffman,
  April 25, 2019, pp. 354-355.
  163
            Corrected Coffman Report, ¶ 52.
  164
            Among the events in Coffman Corrected Report Exhibit 9 and Exhibit 10 that are not earnings days, the
  following are noted as alleged disclosures in the Second Amended Complaint: April 29, 2015, May 6, 2015, July 14,
  2015, and July 30, 2015. Second Amended Complaint, ¶¶ 223, 224, 226, and 227.



                                                              49
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 54 of 191 PageID #:
                                     7666
          Plaintiffs likely tested these dates prior to including them in the Second Amended Complaint.165
          In other words, adding alleged disclosure dates in the price impact study of major events is like
          adding cured patients to a study of the effectiveness of a drug – it is a pre-screened non-random
          sample which cannot be the basis for scientific testing.

                            b)       Mr. Coffman adds to his event study only 1 of 128 non-statistically
                                     significant news days, while adding 5 of 16 statistically significant
                                     news days

  150.    Mr. Coffman notes that there are 200 trading days between October 15, 2014 and July 31,
          2015,166 of which 144 contain some form of news event (earnings announcement, SEC filing,
          analyst report publication or news article). Of these 144 days, 16 are statistically significant and
          128 are not statistically significant.167 Five of the 6 event days that Mr. Coffman has added to his
          event study are from the 16 statistically significant news days, and only one is from the 128 non-
          statistically significant news days. Mr. Coffman has not provided an explanation for why his
          choice of days should be viewed as being unbiased. Nor does he explain how his choice of days,
          if unbiased, is so skewed towards the 16 statistically significant news days from among the 144
          total news days that he could pick from.

                            c)     The large price reaction on July 31, 2015, the delisting date, indicates
                                   that the market for the Series C and Series D Preferred Stock was not
                                   efficient
  151.    Exhibits 9 and 11 of the Corrected Coffman Report show that the Abnormal Return on the Series
          C and Series D Preferred Stock was -93.35% and -61.52% on July 31, 2015.168 As I explain below,
          investors did not receive any unexpected new information on this date. A large return, absent



  165
           See Ferrillo, P., Dunbar, F., and Tabak, D., (2004), “The ‘Less Than’ Efficient Capital Markets Hypothesis:
  Requiring More Proof from Plaintiffs in Fraud-on-the-Market Cases,” St. John’s Law Review, 78(1), pp. 119-120,
  where the authors state: “Because stock prices move all the time, one must compare the movements in response
  to news stories with a control group of prices. One way to do this would be to look at a sample of days in a class
  period exclusive of those days alleged to be corrective disclosure(s) and perform a news search.” The authors
  further explain their reasoning as follows: “The examination would exclude those days in which a corrective
  disclosure was made because plaintiffs would normally choose a class period where corrective disclosures coincide
  with large negative price movements; including those days in the analysis would bias the results.”
  166
           I determine the number of days from MillerEnergy-KPMG-CC-016014.xlsx, tab “C.”
  167
           I determine the days with some news event (news, SEC filings, analyst report, or earnings announcement)
  from Mr. Coffman’s news classification in file MillerEnergy-KPMG-CC-015504.xlsx. Determined from MillerEnergy-
  KPMG-CC-016014.xlsx, tab “C” and MillerEnergy-KPMG-CC-015504.xlsx.
  168
           Corrected Coffman Report, Exhibit 9 and Exhibit 11.



                                                          50
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 55 of 191 PageID #:
                                     7667
          unexpected new information, suggests that the investors were not correctly incorporating
          value-relevant information into the price of the Series C and Series D Preferred Stock. Thus,
          these large returns suggest that the market for the Series C and Series D Preferred Stock was not
          efficient.

  152.    The delisting of Miller Energy’s securities from the NYSE was expected. Miller Energy had
          announced that it had received notices regarding potential delisting events from the NYSE prior
          to July 29, 2015.169 On July 29, 2015, Miller Energy informed investors in its earnings
          announcement and the conference call that it expected to receive a notice of delisting from the
          NYSE “as early as this week” based on a decline in its market capitalization below the $15.0
          million threshold set by the exchange.170 Thus, it is clear that the notice of delisting was not
          unexpected.

  153.    After the close-of-market on the very next day, July 30, 2015, the NYSE issued a press release
          announcing its decision to suspend trading in Miller Energy’s securities and to begin delisting
          proceedings.171 Later that same day, Miller Energy issued a press release announcing that it had
          received notice of the delisting of its securities from the NYSE and their suspension from
          trading.172 Mr. Coffman adds July 31, 2015 to his event study based on Miller Energy’s press
          release.173

  154.    However, if the market for the Series C and Series D Preferred Securities were efficient, the price
          decline on July 31, 2015 would have been small because investors, in anticipation of the

  169
            See reference to the April 23, 2015 NYSE notice in Form 8-K filed April 29, 2015 and the reference to the
  May 6, 2015 NYSE notice in the Form 8-K filed May 12, 2015.
  170
            “In addition, the Company noted that its stock could face delisting in the event its average market
  capitalization declines below $15 million on a 30-trading day basis, a threshold that it has been approaching.”
  Miller Energy Form 8-K, July 29, 2015. “In addition the two rules mentioned in those press releases, the New York
  Stock Exchange has a Bright Line rule requiring the immediate delisting notice to a company whose average market
  equity value has fallen below $15 million over a 30-day trading period. Given the substantial decrease in the
  market value of our common equity, we may receive a new delisting notice from the New York Stock Exchange as
  early as this week indicating that we are no longer in compliance with this $15 million minimum.” Thomson
  Reuters Streetevents, “MILL – Q4 2015 Miller Energy Resources Inc Earnings Call,” July 29, 2015, 1:00 PM GMT.
  171
            Intercontinental Exchange, “NYSE to Suspend Trading Immediately in Miller Energy Resources, Inc. (MILL)
  and Commence Delisting Proceedings,” July 30, 2015, https://ir.theice.com/press/press-releases/nyse-
  regulation/2015/suspension_7302015mill (accessed May 12, 2019). Bloomberg, “NYSE to Suspend Trading
  Immediately in Miller Energy Resources,” July 30, 2015, 16:29.
  172
            Platts Commodity Service, “PRESS RELEASE: Miller Energy Responds to Notice of Delisting of Its Securities
  on the New York Stock Exchange,” July 30, 2015, 17:30.
  173
            Corrected Coffman Report, Exhibit 9 and Exhibit 11.



                                                          51
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 56 of 191 PageID #:
                                     7668
          delisting notice and trading suspension, would have been unwilling to purchase the securities at
          prices significantly higher than their July 31, 2015 price on July 30, 2015. The price of the Miller
          Energy securities would have fallen close to their July 31, 2015 level much earlier during the
          month because Miller Energy’s market capitalization had been below the $15.0 million
          threshold continuously since July 14, 2015, according to Mr. Coffman’s data.174 Furthermore, a
          review of the NYSE’s press releases makes it clear that the NYSE typically suspends trading at the
          time it issues the notice of delisting for stocks whose market capitalization has fallen below
          $15.0 million, even though the company has an opportunity to appeal the delisting notice and
          the actual delisting procedures have not been completed.175 While it is theoretically possible
          that investors believed that Miller Energy would be able to avoid having its securities delisted,
          which would make the delisting a surprise and unexpected new information for investors, no
          available evidence suggests that this was the situation. Mr. Coffman has not provided any
          evidence that the delisting was a surprise.

                   5. There is no support for the tests that Mr. Coffman presents in Exhibits 10
                      and 12 and some of the tests are incorrectly implemented
  155.    In Exhibits 10 and 12 of the Corrected Coffman Report, Mr. Coffman compares certain statistics
          for his event days to corresponding statistics for no news days and reports that the differences
          are statistically significant. He then claims that the statistically significant differences support
          his conclusion that the market for the Series C and Series D Preferred Stock was efficient.176
          However, Mr. Coffman’s claim has no scientific basis.

  156.    Mr. Coffman performs three statistical tests in Exhibits 10 and 12 of the Corrected Coffman
          Report.177 The first test tests whether the proportion of statistically significant returns among
          his event days is higher than the proportion of statistically significant returns in a sample of no
          news days that he constructs. The second test tests whether the average of the absolute value
          of the return for his event days is higher than the average of the absolute value of returns for a


  174
            MillerEnergy-KPMG-CC-015923.xlsx.
  175
            I reviewed the delisting announcements of 37 non-voluntary delisting instances identified from CRSP in
  2015. The delisting instances included common stock only as well as common and preferred stock delisting. Of
  the 37 delisting instances, 36 involved the immediate suspension of trading. See,
  https://ir.theice.com/press/press-releases/nyse-regulation/2015 for press releases from 2015 (accessed May 9,
  2019).
  176
            Corrected Coffman Report, ¶80.
  177
            Mr. Coffman reports the results for the same three tests on the Miller Energy’s common stock in Exhibit 8
  of the Corrected Coffman Report. Most of the criticisms below are also applicable to the analysis in Exhibit 8.


                                                          52
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 57 of 191 PageID #:
                                     7669
          sample of no news days that he constructs. The third test tests whether the average of the
          trading volume for his event days is higher than the average of the trading volume for a sample
          of no news days.

  157.    First, Mr. Coffman does not cite any scientific literature to support the proposition that the
          results of the tests he performs can be used to make inferences regarding market efficiency or
          provide threshold values needed to make such inferences. I am not aware of any articles in
          peer-reviewed research publications or material in books that discusses the application of Mr.
          Coffman’s statistical test for drawing inferences regarding market efficiency in the context of
          event studies.178

  158.    Second, Mr. Coffman’s event days are chosen because he views them as days when material
          new information became available to investors. Mr. Coffman does not explain why it is
          appropriate to compare these event days to days with no news. Comparing returns on
          important event days to returns on no news days is a very low threshold for the test as a matter
          of economics. Mr. Coffman does not attempt to construct a scientifically reasonable
          threshold.179 He simply uses evidence confirming that two samples, that are very different by
          design, are different to claim support for a finding of market efficiency.

  159.    Third, Mr. Coffman’s test that the average absolute return for the event days is higher than the
          average absolute return on the no news days in Exhibits 10 and 12 is flawed and invalid. The
          size of the average absolute return depends on the standard deviation of returns, which are
          different for the event days and no news days sample. Mr. Coffman’s event days are from the


  178
            I am aware of an article in St. John’s Law Review (a non-peer reviewed publication) which describes the
  methodology. See Ferrillo, P., Dunbar, F., and Tabak, D., (2004), “The ‘Less Than’ Efficient Capital Markets
  Hypothesis: Requiring More Proof from Plaintiffs in Fraud-on-the-Market Cases,” St. John’s Law Review, 78(1).
  However, even the authors of the article, in other studies, express strong misgivings about the appropriateness of
  the test for the purpose of testing for market efficiency. See Tabak, D., (2010), “Use and Misuse of Event Studies
  to Examine Market Efficiency,” NERA Economic Consulting.
  179
            A security should be expected to experience large price changes on a large percentage, possibly close to
  100%, of days when material new information becomes available to investors. Only a small percentage of no news
  days should have large returns; Mr. Coffman says the observed value of approximately 5% is a reasonable number
  for the percentage of no news days with statistically significant returns. Thus, Mr. Coffman’s comparison of the
  event days to no news days is meaningless because he is comparing numbers that are expected to be different by
  orders of magnitude. The flaw in the comparison is most noticeable in the analysis of the common stock, where
  Mr. Coffman finds that only 17% of the earnings announcements are followed by statistically significant returns.
  Yet his test allows him to conclude that even this low percentage meets the threshold for a finding of market
  efficiency.



                                                         53
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 58 of 191 PageID #:
                                     7670
           post-October 15, 2014 period when the standard deviation of the Abnormal Returns for the
           Series C and Series D Preferred Stock are 6.1% and 6.3%, respectively.180 A fraction of Mr.
           Coffman’s no news days are from the post-October 15, 2014 period, with a majority from the
           pre-October 15, 2014 period when the standard deviation of the Abnormal Returns for the
           Series C and Series D Preferred Stock are only 1.0% and 0.8%, respectively.181 Again, Mr.
           Coffman’s finding that the average absolute return for the event days is higher than the average
           absolute return for the no news days is by design, simply based on the time period that the days
           in the two samples are pulled from.182

  160.     Finally, Mr. Coffman makes no attempt to control for changes in trading volume that are
           observed over time in his test of the difference in trading volume. There is evidence that the
           volume of trading changes over time, for the market as a whole and, for example, for small
           stocks versus large stock, or for stocks in an industry sector.183 Because Mr. Coffman’s event
           days are picked from a different time period than Mr. Coffman’s no news days, it is important to
           control for differences that arise purely due to differences in the sample period. Mr. Coffman
           makes no adjustment, rendering his test invalid.




  180
           ‘MillerEnergy-KPMG-CC-016014.xlsx’, tabs ‘C’ and ‘D’. The Abnormal Returns for the no news days are the
  error terms from Mr. Coffman’s regressions. The regression error terms have a mean of zero and the standard
  deviations noted in the paragraph. A standard assumption in event studies is that the abnormal returns are
  normally distributed (i.e., follow a bell curve). The average of the absolute value for a normally distributed random

  variable is known to be 𝜎√2⁄𝜋. See, Tsagris, M., Beneki, C. and Hassani, H. (2014), "On the folded normal
  distribution," Mathematics, 2, p. 14. This means that the average absolute value for days drawn from the post-
  October 15, 2014 period is 4.9% for the Series C Preferred Stock and 5.1% for the Series D Preferred Stock.
  181
            ‘MillerEnergy-KPMG-CC-016014.xlsx’, tabs ‘C’ and ‘D’. For the Series C Preferred Stock, there are a total
  of 192 no news days, 136 days in the pre-October 15, 2014 period and 56 days in the post-October 15, 2014
  period. See ‘MillerEnergy-KPMG-CC-016014.xlsx’, tab ‘C’ and ‘MillerEnergy-KPMG-CC-015504.xlsx’. For the Series
  D Preferred Stock there are a total of 118 no news days, 62 days in the pre-October 15, 2014 period and 56 days in
  the post-October 15, 2014 period See ‘MillerEnergy-KPMG-CC-016014.xlsx’, tab ‘D and ‘MillerEnergy-KPMG-CC-
  015504.xlsx’.
  182
            For the Series C Preferred Stock, the predicted event day average absolute Abnormal Return is 4.9%, 2.4
  times the predicted average absolute Abnormal Return of 2.0% for the no news days, purely as a result of the way
  the two samples are pulled. For the Series D Preferred Stock, the event day average absolute return is 5.1%, 1.8
  times the average absolute return of 2.7% for the no news days, purely as a result of the way the two samples are
  pulled.
  183
            See, SIFMA, “US Equity Issuance and Trading Volumes,” for statistics on market-wide trading volume over
  time, https://www.sifma.org/resources/research/us-equity-stats.



                                                           54
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 59 of 191 PageID #:
                                     7671
           D.       Mr. Coffman’s analysis of the autocorrelation of the Series C and
                    Series D Preferred Stock is riddled with errors and his
                    interpretation of the results is flawed
  161.     The autocorrelation of returns measures the extent to which past returns can be used to predict
           future returns. Autocorrelated returns violate the lowest threshold of market efficiency, weak-
           form efficiency, because they indicate that past returns can be used to forecast future
           returns.184 The absence of autocorrelations in returns may rule out violations of weak-form
           efficiency; however, they cannot help establish that the market meets the semi-strong form
           efficiency threshold that courts require for class certification purposes.185

  162.     Researchers have developed a number of different tests for detecting violations of weak-form
           efficiency. The simplest, least sophisticated of these tests involves regressing returns on a
           security on the prior day’s return on the security. More sophisticated tests, for example, allow
           returns to depend on past returns in more complex ways.186

  163.     Mr. Coffman runs the simplest possible test of predictability of returns – regressing the
           Abnormal Return on Series C and Series D Preferred Stock on the previous day’s Abnormal
           Return of each security – and uses it to claim that his results support “the conclusion that the
           Series C Preferred Stock traded in efficient markets throughout the Analysis Period” and that the
           “analysis of this factor for Miller Energy Series D Preferred Stock is consistent with market
           efficiency.”187 As I explain below, Mr. Coffman’s conclusions are not supported by the results of
           his analysis and are unscientific.

  164.     First, as I have explained above, analysis of predictability of returns can only help rule out
           violations of weak-form efficiency. The analysis cannot help establish semi-strong form




  184
           Campbell, J., Lo, A., and MacKinlay, A., (1997), The Econometrics of Financial Markets, Princeton
  University Press, p. 44.
  185
           Autocorrelation tests, by construction, do not incorporate any information other than past returns. As
  such they cannot be used to test if stock prices incorporate “all” public information as required by the semi-strong
  version of the market efficiency hypothesis.
  186
           Campbell, J., Lo, A., and MacKinlay, A., (1997), The Econometrics of Financial Markets, Princeton
  University Press, pp. 28-59.
  187
           See Corrected Coffman Report, ¶¶ 95 and 96.



                                                           55
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 60 of 191 PageID #:
                                     7672
          efficiency which is what is required of plaintiffs at the class certification stage.188 Therefore, it
          would not be valid to conclude that the market for the stock is semi-strong form efficient even if
          the results of the autocorrelation analysis indicated that past returns could not be used to
          predict future returns. It is even more invalid to conclude that a market is semi-strong efficient
          where, as here, the results of the autocorrelation analysis indicate that past returns could be
          used to predict future returns.

  165.    Second, the autocorrelation analysis that Mr. Coffman runs checks for a very limited form of
          predictability in returns and the results only inform about the type of predictability that Mr.
          Coffman analyzes. Mr. Coffman’s analysis is limited to testing whether the Abnormal Return
          each day can be predicted using only the prior trading day’s Abnormal Return.189 The analysis
          does not test whether using the Abnormal Returns, for example, for the past two trading days or
          the past week or any combination (linear or non-linear) of past returns allows the return on a
          trading day to be predicted. Thus, Mr. Coffman’s autocorrelations analysis is not even designed
          to allow him to rule out violations of weak-form efficiency per se, it can only inform him about a
          very specific type of predictability.

  166.    Third, Mr. Coffman’s analysis finds that Abnormal Returns for the Series D Preferred Stock are
          autocorrelated at a highly statistically significant level over his full Analysis Period and also for
          several of the quarterly sub-periods he analyzes.190 Mr. Coffman also finds that the returns for
          the Series C Preferred Stock are autocorrelated at a highly statistically significant level for
          several of the quarterly sub-periods that he analyzes.191 This is strong economic evidence that
          the markets for these securities were not efficient.




  188
           Semi-strong form efficiency means that the market incorporates all public information, not just the
  information in past returns which are the subject of autocorrelation tests. See also, Carden, N., (1998),
  “Implications of the Private Securities Litigation Reform Act of 1995 for Judicial Presumptions of Market
  Efficiency,” University of Chicago Law Review, pp. 883-884.
  189
           See Corrected Coffman Report, ¶ 93.
  190
           See Corrected Coffman Report, Exhibit 17-D.
  191
           See Corrected Coffman Report, Exhibit 17-C.



                                                          56
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 61 of 191 PageID #:
                                     7673
           E.       Most of the indirect (structural) indicators that Mr. Coffman
                    analyzes do not support a finding of market efficiency for the
                    Series C and Series D Preferred Stock
  167.     The previous subsections focused on the test of cause-and-effect relationship between the
           arrival of material information and stock price changes and on the autocorrelation of returns.
           The test of a cause-and-effect relationship between the arrival of value relevant information and
           stock price changes is widely deemed as the only direct test of market efficiency among the five
           Cammer Factors.192 As I discussed above, Mr. Coffman’s own results, when properly
           interpreted, show that the cause-and-effect factor is not satisfied by either Miller Energy’s
           Series C or Series D Preferred Stock. In this section, I explain that the indirect factors considered
           by Mr. Coffman also indicate that the markets for Miller Energy’s Series C and Series D Preferred
           Stock were not efficient.

  168.     These indirect factors are often referred to as structural factors because they are not designed
           to help evaluate the efficiency of the market by themselves. These factors indicate whether a
           market meets certain structural criteria that may support a finding of market efficiency. To be
           clear, the indirect indicators of efficiency, even if they were supportive of market efficiency (and
           they are not), would not be effective counterbalance to the strong direct evidence of
           inefficiency in the form of lack of cause-and-effect relationship and a statistically significant
           autocorrelation. The reason for that opinion is that the indirect indicators are not scientific tests
           themselves but only descriptive statistics/characteristics that have less scientific backing, as I
           discussed above.193

                    1. Mr. Coffman does not provide evidence of analyst coverage for the Series C
                       and Series D Preferred Stock
  169.     The court in Cammer v. Bloom (1989) noted the significance of analyst coverage as providers of
           information interpretation.194




  192
           Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989).
  193
           Several studies report that some of the Cammer factors are not related to market efficiency at all. See,
  for example, Erenburg, G., J. Smith and RL. Smith (2011), “The Paradox of ‘Fraud-on-the-Market Theory’: Who
  Relies on the Efficiency of Market Prices?” Journal of Empirical Legal Studies, 8(2), p. 266, and Barber, B., Griffin, P.,
  and Lev B., (1994), “The Fraud‐on‐the‐market Theory and Indicators of Common Stocks’ Efficiency,” Journal of
  Corporation Law, 19.
  194
           Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989).


                                                             57
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 62 of 191 PageID #:
                                     7674
           “… it would be persuasive to allege a significant number of securities analysts followed
           and reported on a company’s stock during the class period. The existence of such
           analysts would imply, for example, the [auditor’s] reports were closely reviewed by
           investment professionals, who would in turn make buy/sell recommendations to client
           investors.[] In this way the market price of the stock would be bid up or down to reflect
           the financial information contained in the [auditor’s] reports, as interpreted by the
           securities analysts.”

  170.     Analysts can contribute to the market efficiency of a security through at least two channels.
           First, analysts synthesize and distribute existing information relevant to investors in the security
           disclosed by the issuer during earnings releases, conference calls and other corporate events.
           Second, they generate new information they discover through their independent research –
           including company visits and industry conferences, as well as analysis of existing information.195
           For example, analyst reports on Miller Energy’s common stock contain the analyst’s estimates of
           the company’s future earnings per share, the price the analyst expected the stock to trade at on
           some future date, the analyst’s recommendation on whether investors should buy, hold or sell
           the shares, and the risks that investors holding the shares faced.196

  171.     Mr. Coffman has noted the existence of several analysts covering Miller Energy’s common stock
           but no analysts covering the Series C and Series D Preferred Stock. There were no analysts
           providing price targets, buy, hold or sell recommendations or analysis of the risks of investing in
           the Series C and Series D Preferred Stock.197

  172.     Mr. Coffman seems to consider the presence of several analysts who follow Miller Energy’s
           common stock as sufficient evidence with regard to this factor for the Series C and Series D
           Preferred Stock.198 While Mr. Coffman attempts to cast the analyst coverage as a




  195
           Barber, B., Griffin, P., and Lev B., (1994), “The Fraud‐on‐the‐market Theory and Indicators of Common
  Stocks’ Efficiency,” Journal of Corporation Law, 19, p. 292.
  196
           Miller Energy analyst reports from October 2012 through July 2015.
  197
           Mr. Coffman confirmed in his first deposition that he does not know of any analysts who specifically
  covered the preferred securities of Miller Energy. Deposition of Chad Coffman, April 12, 2019, pp. 88-90.
  198
           Corrected Coffman Report, ¶ 35. Mr. Coffman includes a footnote that states “Analyst reports covering
  Miller Energy Common Stock also provide relevant information for investors in the Preferred Shares. For example,
  several analysts address the Preferred Shares directly [...] Even those reports that do not specifically mention the
  Preferred Shares directly provide relevant information to investors of the Preferred Shares since the value of
  Preferred Shares are related to the value of the Common Shares.”



                                                           58
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 63 of 191 PageID #:
                                     7675
           comprehensive company-level feature, this is not economically justifiable given the differences
           in the risk characteristics of the common stock and preferred stock.199

  173.     The information relevant to investors in Miller Energy’s common stock and the preferred stock
           was different. This is most easily understood if one recognizes that a preferred security is a
           hybrid between debt and equity. Thus, analysis of preferred stock requires the analysis of some
           equity characteristics and some debt characteristics.200,201 Equity analyst reports do not typically
           address all of the issues that are relevant to investors in preferred securities. Equity analyst
           reports analyze revenue projections, earnings projections, profitability, and share price targets.
           These are relevant to the equity component of the preferred security, but insufficient for the
           analysis of the debt component.

                    2. Mr. Coffman does not provide evidence on the number of market makers
                       for the Series C and Series D Preferred Stock
  174.     The court in Cammer v. Bloom (1989) stated that a stock is likely to be efficient where “it could
           be alleged the stock had numerous market makers.”202 The concept of a market maker differs
           across the main U.S. markets but their function is, in general, to ensure price continuity and
           liquidity in the market for the securities for which they make markets.203

  175.     While Mr. Coffman reports the presence of 73 market makers of Miller Energy’s common stock
           on the NYSE, he does not provide any information on the number of market makers for Miller
           Energy’s Series C and Series D Preferred Stock.204



  199
           Fabozzi, F., and Mann, S., (2005), The Handbook of Fixed Income Securities, 7th Edition, McGraw-Hill,
  Chapter 17.
  200
           Brealy R. and Myers, S., (2000), Principles of Corporate Finance, 6th Edition, McGraw-Hill, p. 350.
  201
           For examples of specific issues arising in rating preferred securities, see Moody’s Investors Services,
  (2006), “Rating Preferred Stock and Hybrid Securities: Request for Comment.”
  202
           Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989).
  203
            See Intercontinental Exchange, “Designated Market Makers,”
  https://www.nyse.com/publicdocs/nyse/listing/fact_sheet_dmm.pdf (accessed on May 7, 2019). See also Huang
  R. and Stoll H., (1996), “Dealer Versus Auction Markets: A Paired Comparison of Execution Costs on NASDAQ and
  the NYSE,” Journal of Financial Economics, 41(3), pp. 317-318.
  204
           Mr. Coffman concludes that Miller Energy’s Preferred Stocks Series C and Series D satisfy this factor,
  without providing any evidence of market makers. He merely refers to the general structure of the NYSE:
  “Additionally, both Series C Preferred Stock and Series D Preferred Stock traded on the NYSE throughout the
  Analysis Period. As discussed previously, the market structure of the NYSE is supportive of the conclusion that the
  Preferred Securities traded in efficient markets. Based on the analysis above, this factor supports the efficiency of
  the markets for Miller Energy Securities during the Analysis Period.” See Corrected Coffman Report, ¶ 43.



                                                            59
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 64 of 191 PageID #:
                                     7676
  176.     In the absence of information on the number of market makers, Mr. Coffman asserts that “[t]he
           minimum requirements to be listed on the NYSE or NASDAQ and remain in good standing
           virtually guarantee a liquid market for that security.”205 However, all that one can infer from the
           listing of Miller Energy’s Series C and Series D Preferred Stock on the NYSE is that they had at
           least one Designated Market Maker (DMM), formerly known as a “specialist.”206

  177.     Mr. Coffman considers the NYSE listing to be a sufficient replacement for the requirements of
           this Cammer factor, and claims that “[t]herefore, the number of ‘market makers’ itself is not a
           particularly relevant metric in this case.”207 However, Mr. Coffman does not provide any
           evidence that the mere listing on an organized exchange is sufficient to guarantee efficiency of
           the security. Neither has he cited any research that shows that every security on the NYSE or
           NASDAQ is efficient.208

                    3. Mr. Coffman chooses to not analyze the market capitalization of the Series
                       C and Series D Preferred Stock separately
  178.     Mr. Coffman includes in his report analysis of the market capitalization of Miller Energy’s Series
           C and Series D Preferred Stock. 209 Market capitalization is one of the three Krogman Factors
           that courts have used to evaluate the efficiency of the market for a security. The court in
           Krogman v. Sterritt (2001) noted that the “[m]arket capitalization, calculated as the number of
           shares multiplied by the prevailing share price, may be an indicator of market efficiency because
           there is a greater incentive for stock purchasers to invest in more highly capitalized
           corporations.”210



  205
            Corrected Coffman Report, ¶ 42.
  206
            See Intercontinental Exchange, “Designated Market Makers,”
  https://www.nyse.com/publicdocs/nyse/listing/fact_sheet_dmm.pdf (accessed on May 7, 2019).
  207
            Corrected Coffman Report, ¶ 42.
  208
            There is strong disagreement in the finance research literature on whether U.S. equity markets are
  efficient or prone to various anomalies and behavioral biases. It is notable that the vast majority of the finance
  literature analyzes the stocks listed on NYSE and NASDAQ - the same major exchanges on which, according to Mr.
  Coffman, a listing virtually guarantees market efficiency. See Latif, M., Arshad, S., Fatima, M., and Farooq, S.,
  (2011), “Market Efficiency, Market Anomalies, Causes, Evidences, and Some Behavioral Aspects of Market
  Anomalies,” Research Journal of Finance and Accounting, 2(9). In addition, there are multiple studies that show
  individual stock case studies of stocks exhibiting inefficiency. See, for example, Lamont, O. and Thaler, R., (2003),
  “Can the Market Add and Subtract? Mispricing in Tech Stock Carve-Outs,” The Journal of Political Economy,
  111(21).
  209
            Corrected Coffman Report, ¶¶ 81-85.
  210
            Krogman v. Sterritt, 202 F.R.D. 467 (N.D. Tex. 2001).



                                                            60
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 65 of 191 PageID #:
                                     7677
  179.    Mr. Coffman presents information on the market capitalization of Miller Energy’s common stock
          and Series C and Series D Preferred Stock in Exhibits 13, 13-C and 13-D respectively, and his
          analysis of the market capitalization in Exhibit 14.211 In Exhibit 14, Mr. Coffman presents: (i) a
          comparison of the market capitalization of Miller Energy’s common stock to that of all NYSE and
          NASDAQ listed securities; and (ii) a comparison of the combined market capitalization of Miller
          Energy’s common stock and Series C and Series D Preferred Stock to that of all NYSE and
          NASDAQ listed securities.212

  180.    Mr. Coffman does not provide separate comparisons of the market capitalization of Miller
          Energy’s Series C Preferred Stock or Miller Energy’s Series D Preferred Stock to that of NYSE and
          NASDAQ listed securities as he does for the common stock. The comparison of the combined
          market capitalization is uninformative as to the question of how the market capitalization of
          Miller Energy’s Series C Preferred Stock or Series D Preferred Stock individually compares to that
          of NYSE and NASDAQ listed securities. By design, the analysis of the combined market
          capitalization of Miller Energy’s common stock and Series C and Series D Preferred Stock will
          have more favorable results than the analysis of any of the securities individually. An analysis of
          the combined market capitalization does not allow one to draw conclusions regarding the
          individual securities, each of which is distinct and traded under its own ticker at a different
          price. A valid analysis requires that the market capitalization of each of the securities be
          compared separately to that of NYSE and NASDAQ listed securities.213

  181.    Figure 3 and Figure 4 to this report include my analysis of the market capitalization of Miller
          Energy’s Series C and Series D Preferred Stock.214 Figure 3, for example, shows that Miller
          Energy’s Preferred Stock Series C was never above the 17th percentile of all common stocks. On
          average, the Series C Preferred Stock was in the 11th percentile during the Analysis Period.


  211
           See Corrected Coffman Report, Exhibits 13, 13-C, 13-D and 14.
  212
           Mr. Coffman uses “Percentile Rank on NYSE & NASDAQ,” i.e. the fraction of companies on NYSE and
  NASDAQ with smaller market capitalization, as a benchmark for comparing the capitalization of Miller Energy’s
  securities. The market capitalization benchmark figures used in the Corrected Coffman Report include only
  common stocks and do not include preferred stocks. Corrected Coffman Report, Exhibit 14.
  213
           According to Corrected Coffman Report, Exhibit 14, the peak ranking of Miller Energy’s common stock was
  in the 36th percentile and the best combined common and preferred market capitalization was in the 41st
  percentile.
  214
           For the purposes of comparison, I adopt Mr. Coffman’s comparison methodology of Miller Energy’s
  securities to the widest possible set of common stocks trading on major U.S. exchanges. See Corrected Coffman
  Report, ¶ 82. I use the set of all common stock companies available in the CRSP dataset. The CRSP dataset includes
  all companies trading on NYSE and NASDAQ.


                                                         61
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 66 of 191 PageID #:
                                     7678
           Figure 4 shows that Miller Energy’s Series D Preferred Stock was never above the 11th percentile
           of all common stocks. On average, the Series D Preferred Stock was in the 5th percentile during
           the Analysis Period.

  182.     The low market capitalization is not an indicator in support of a finding of market efficiency for
           the Series C and Series D Preferred Stocks per the reasoning of the Krogman Court.

                    4. Mr. Coffman does not provide evidence on the institutional ownership for
                       the Series C and Series D Preferred Stock
  183.     Institutional ownership is not an explicitly recognized factor like the Cammer Factors or the
           Krogman Factors. It is, however, often presented by experts as evidence of the presence of
           sophisticated investors, arbitrageurs and market makers.215 The academic literature also
           generally supports the view that trading by institutional investors can contribute to price
           efficiency.216

  184.     Mr. Coffman has not provided any information on the institutional holdings of Miller Energy’s
           Series C and Series D Preferred Stocks. As he does with other factors discussed above, Mr.
           Coffman refers to the institutional holdings of Miller Energy’s common stock in apparent claim
           that it is sufficient to establish efficiency for all securities. He relegates the discussion of
           institutional ownership of the preferred stock to footnote 122 of the Corrected Coffman Report.

  185.     In footnote 122 of his report, Mr. Coffman makes the unsupported claim that “[i]nstitutions also
           held the Preferred Securities although the data available was limited.”217 The statements that
           follow, however, do not provide any support for his claim. They only document that the SEC did
           not require institutions to list their holdings of Miller Energy Series C and Series D Preferred
           Stocks:218

           “According to the SEC, institutional investment managers must use Form 13F for reports
           to the commission with respect to accounts holding Section 13(f) Securities [...]. The SEC
           publishes a list of Section 13F Securities quarterly, which lists all securities that
           institutions must report [...]. For all quarterly lists starting in the third calendar quarter
           of 2012 (when Series C Preferred Stock began trading) and ending at the end of the

  215
          Tabak, D., (2019), “Testing Securities Market Efficiency with Cammer Factors,” Law360, February 5, 2019.
  216
          Boehmer, E. and Kelley, E., (2009), “Institutional Investors and the Informational Efficiency of Prices,” The
  Review of Financial Studies, 22(9).
  217
          Corrected Coffman Report, fn. 122.
  218
          Corrected Coffman Report, fn. 122.


                                                           62
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 67 of 191 PageID #:
                                     7679
          Analysis Period, the Preferred Securities were not labelled as Section 13F Securities,
          meaning institutions were not required to report their holdings of the Preferred
          Securities. This is not uncommon for preferred securities in general: only 85 of the 17,395
          securities identified as 13-F Securities were preferred securities in the List for the second
          quarter of 2015.”

  186.    Thus, Mr. Coffman has not established that any institutional investors held Miller Energy’s Series
          C and Series D Preferred Stock.

                   5. There were no options traded on Miller Energy’s Series C and Series D
                      Preferred Stock
  187.    Mr. Coffman also includes an additional factor related to the presence of options trading on the
          underlying security.219 As with the institutional ownership factor, options trading is not an
          explicitly recognized factor like the Cammer Factors or the Krogman Factors. However, like the
          institutional ownership of stock, academic research does support the idea that options trading
          can have a positive impact on the quality of the market for the underlying security.220

  188.    As with the institutional trading factor, Mr. Coffman has not provided any information regarding
          the presence of options trading on Miller Energy’s Series C or Series D Preferred Stock.221 It is
          my understanding that there were no exchange listed options on either the Series C or Series D
          Preferred Stock.

                   6. Miller Energy was not eligible to file Form S-3 throughout the Proposed
                      Class Period
  189.    The court in Cammer v. Bloom (1989) also adopted a criterion based on the company’s eligibility
          to file a Form S-3. The underlying idea of considering the eligibility to file Form S-3 is that such a
          company’s financials would have been scrutinized by investors as a part of this process. The
          court in Cammer v. Bloom (1989) stated that222

          “’Proposed Form S-3 recognizes the applicability of the efficient market theory to the
          registration statement framework with respect to those registrants which usually
          provide high quality corporate reports, including Exchange Act reports, and whose
          corporate information is broadly disseminated, because such companies are widely


  219
          Coffman Corrected Report, ¶ 97.
  220
          Kumar, R., Sarain, A., and Shastri, K., (1998) “The Impact of Options Trading on the Market Quality of the
  Underlying Security: An Empirical Analysis,” Journal of Finance, 53(2).
  221
          See Corrected Coffman Report, ¶ 97.
  222
          Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989).


                                                          63
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 68 of 191 PageID #:
                                     7680
          followed by professional analysts and investors in the market place.’ […] Because of the
          foregoing observations made by the SEC, the existence of Form S-3 status is an
          important factor weighing in favor of a finding that a market is efficient. […] The ‘public
          float’ aspect of the Form S-3 requirements ensures that enough investors have in fact
          read the previously filed document.”

  190.    Mr. Coffman’s analysis addresses only a subset of the eligibility requirements to file a Form S-3.
          Mr. Coffman concludes that Miller Energy was likely ineligible to file Form S-3 “at the start and
          towards the end of the Analysis Period” based on the timeliness of the SEC filings by Miller
          Energy.223

  191.    Mr. Coffman ignores that the use of Form S-3 requires that “the aggregate market value of the
          voting and non-voting common equity held by non-affiliates of the registrant is $75 million or
          more.”224 In fact, Cammer v. Bloom matter discusses the importance of the public float, stating
          that “[t]he ‘public float’ aspect of the Form S-3 requirements ensures that enough investors
          have in fact read the previously filed document.”225

  192.    According to Mr. Coffman’s data, the aggregate market value of Miller Energy’s common stock
          fell below $75 million on December 1, 2014. Thus, Miller Energy was not eligible to file a Form
          S-3 for most of the final eight months of his Analysis Period.226 The Series C Preferred Stock was
          first issued on October 8, 2012 and Mr. Coffman’s Analysis Period for the Series C Preferred
          Stock is approximately 34 months.227 The roughly eight month period at the end of the Analysis
          Period when Miller Energy could not file a Form S-3 represents 22.3% of the Proposed Class
          Period for the Series C Preferred Stock.228 The Series D Preferred Stock was first issued on
          October 1, 2013 and the Coffman Analysis Period for the Series D Preferred Stock is
          approximately 22 months.229 The roughly eight-month period at the end of the Analysis Period




  223
            Corrected Coffman Report ¶ 46.
  224
            SEC, “Form S-3: Registration Statement Under the Securities Act of 1933,”
  https://www.sec.gov/about/forms/forms-3.pdf (accessed on March 13, 2019).
  225
            Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989).
  226
            See MillerEnergy-KPMG-CC-016014.xlsx, tab “Regression CS.”
  227
            Corrected Coffman Report, fn. 83.
  228
            The 20.2% represents the fraction of trading days during which Miller Energy’s common stock market
  capitalization was below $75 million between October 5, 2012 and July 31, 2015.
  229
            Corrected Coffman Report, fn. 95.



                                                         64
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 69 of 191 PageID #:
                                     7681
           when Miller Energy could not file a Form S-3 represents 34.2% of the Analysis Period for the
           Series D Preferred Stock.230

  193.     In summary, Mr. Coffman’s own analysis and supporting data show that Miller Energy was
           ineligible to file Form S-3 over the full length of the Proposed Class Period.

                    7. The bid-ask spreads on the Series C and Series D Preferred Stock were
                       high over the last 8 months of the Proposed Class Period
  194.     The bid-ask spread is the difference between the best bid and best offer prices available to
           trade. It is a measure of the cost of trading a security.231 The lower this cost, the more easily
           information is incorporated into stock prices. As the bid-ask spread grows larger, the cost of
           trading increases and it becomes unprofitable for investors to trade on every piece of
           information that is released. In other words, a high bid-ask spread slows down the
           incorporation of information in the stock price because it makes it unprofitable to trade on
           information that has small effects in the value of a security.232

  195.     Mr. Coffman concludes that Miller Energy’s Series C and Series D Preferred Stock are only
           comparable to the mean and median bid-ask spread up to December 1, 2014. He states that
           “[w]hile the bid-ask spread jumped past that average for the last eight months, that large spread
           was due to the falling market price of the Series C Preferred Stock prior to delisting and the
           Company’s bankruptcy.”233 Mr. Coffman makes the same statement about the Series D
           Preferred Stock.234

  196.     Mr. Coffman’s attempt to explain the cause of the increase in bid-ask spreads as being
           irrelevant for market efficiency fails. It is well known that the bid-ask spreads for low priced
           stocks are large for a number of reasons.235 The low price as an explanation for a high bid-ask
           spread does not mean that the market for the stock is efficient. The high bid-ask spread means
           that cost of trading the stock is high which still implies that investors with marginally valuable


  230
            The 30.9% represents the fraction of trading days during which Miller Energy’s common stock market
  capitalization was below $75 million between September 30, 2013 and July 31, 2015.
  231
            Bodie, Z., Kane, A., and Marcus, A., (1986), Investments, 3rd Edition, McGraw-Hill, pp. 93-94.
  232
            Fleming, J. and Ostdiek, B. (1996), “Trading Costs and the Relative Rates of Price Discovery in Stock,
  Futures, and Option Markets,” Journal of Futures Markets, 16(4).
  233
            Corrected Coffman Report, ¶ 88.
  234
            Corrected Coffman Report, ¶ 89.
  235
            Kadapakkam, P., Krishnamurthy, S., and Tse, Y., (2005), “Stock Splits, Broker Promotion, and
  Decimalization,” The Journal of Financial and Quantitative Analysis, 40(4).


                                                           65
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 70 of 191 PageID #:
                                     7682
           information may not find it profitable to trade, which delays the incorporation of their
           information into the stock price. Based on the facts provided by Mr. Coffman, it is my opinion
           that the Series C and Series D Preferred Stock did not meet the requirements of the Krogman
           Factor with respect to the bid-ask spread for the last eight months of the Proposed Class Period.


  VIII. Damages for the Proposed Section 10(b) Class Cannot Be
        Calculated on a Class-wide Basis.

           A.       My opinion
  197.     Counsel for KPMG has asked me to consider whether damages for the proposed Section 10(b)
           Class of “all persons or entities who purchased or otherwise acquired Miller Energy common
           stock, Miller Energy 10.75% Series C Cumulative Redeemable Preferred Stock (the ‘Series C
           Preferred Stock’) or Miller Energy 10.5% Series D Fixed Rate/Floating Rate Cumulative
           Redeemable Preferred Stock (the ‘Series D Preferred Stock’) between August 29, 2011 and July
           30, 2015 (the ‘Class Period’), inclusive, and who were damaged thereby (the ‘Section 10(b)
           Class’)”236 can be calculated on a class-wide basis under Plaintiffs’ proposed damage theory, as
           Mr. Coffman has stated in paragraphs 98-100 of the Corrected Coffman Report.

  198.     My expert opinion is that damages for the proposed Section 10(b) Class cannot be calculated on
           a class-wide basis under Plaintiffs’ proposed damage theory.

  199.     Mr. Coffman’s opinion that damages for the proposed Section 10(b) Class can be calculated on a
           class-wide basis based on a “standard and well-settled formula” is incorrect under Plaintiffs’
           proposed damage theory.237


           B.    Plaintiffs’ “materialization of risk” theory and the allegations
           about when and how “[t]he truth was revealed”
  200.     Plaintiffs invoke a “materialization of risk” theory in the Second Amended Complaint.

  201.     In paragraph 4 of the Second Amended Complaint, Plaintiffs allege as follows (emphasis added):

           “The Miller Energy house of cards finally began to collapse in December 2013, when it
           started to become clear that the Alaska Assets were worth nowhere near what KPMG

  236
          Lewis Cosby, et al. vs KPMG LLP, Plaintiffs’ Corrected Motion to Certify the Classes, Appoint Class
  Representatives, and Appoint Class Counsel, March 18, 2019, pp. 2-3.
  237
          Corrected Coffman Report, ¶ 99.


                                                           66
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 71 of 191 PageID #:
                                     7683
             and Miller Energy said they were, in large part because the assumptions about how
             much it would cost Miller Energy to actually extract hydrocarbons from those Alaska
             Assets were massively and fraudulently understated. As this reality materialized, Miller
             Energy’s securities prices began to crumble.”

  202.       Under the heading “The Truth Begins to Emerge,” in paragraph 197 of the Second Amended
             Complaint, Plaintiffs allege that “[t]he truth was revealed to the market over the course of a
             series of events and disclosures.” These events and disclosures, which span the period from
             December 2013 through March 2016, are listed and described in paragraphs 197 through 236 of
             the Second Amended Complaint.

  203.       Plaintiffs allege that there were 16 separate occasions in which the price of Miller Energy’s
             securities declined following the alleged events and disclosures.238 For each of these events and
             disclosures, Plaintiffs allege that “[o]n and around this day, and on this news, risks or truth
             concealed by, or effects associated with, KPMG’s fraud were partially revealed, leaked out, or
             materialized”239 and that the price of Miller Energy’s securities declined.240

  204.       I understand that the Court in this case, in ruling on KPMG’s motion to dismiss, found that
             “Plaintiffs primarily set forth a materialization of risk theory, and assert that ‘the risks concealed
             by that fraud, including by [defendant]’s participation in it, leaked out, were revealed, and
             materialized.’”241

  205.       The 16 events and disclosures that Plaintiffs allege revealed the allegedly concealed risks are as
             follows:

                 a. A “Concerned Miller Shareholders” letter dated December 17, 2013, which was
                        allegedly followed by declines in the price of Miller Energy’s securities from December
                        16, 2013 to December 19, 2013;242



  238
             Second Amended Complaint, ¶¶ 199, 205, 208, 213, 214, 215, 216, 217, 221, 222, 223, 224, 226, 227, 232,
  and 236.
  239
            Second Amended Complaint, ¶¶ 205, 208, 213, 214, 215, 216, 217, 221, 222, 223, 224, 226, 227, 232, and
  236. Some of the 16 occasions have slight variations of the same language.
  240
            Second Amended Complaint, ¶¶ 199, 205, 208, 213, 214, 215, 216, 217, 221, 222, 223, 224, 226, 227, 232,
  and 236.
  241
            Lewis Cosby, et al. vs KPMG LLP, Memorandum Opinion and Order, August 2, 2018, p. 14 (internal
  citations omitted).
  242
            Second Amended Complaint, ¶ 199.



                                                            67
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 72 of 191 PageID #:
                                     7684
           b. An article on TheStreetsweeper titled Miller Energy: Digging Itself Into Another Deep
                Hole?, published December 24, 2013,243 which was allegedly followed by declines in the
                price of Miller Energy’s securities from December 23, 2013 to December 26, 2013;244

           c. An earnings release dated March 13, 2014245 and an investor call the transcript of which
                was posted on March 14, 2014,246 announcing “increased expenses” associated with the
                “costs of extracting oil” from the Alaska Assets, which were allegedly followed by
                declines in the price of Miller Energy’s securities from March 12, 2014 to March 17,
                2014;247

           d. A Form 10-K and a Form 8-K filed on July 14, 2014248 and an investor call on July 15,
                2014,249 which were allegedly followed by declines in the price of Miller Energy’s
                securities from July 14, 2014 to July 16, 2014;250

           e. A Reuters report on October 13, 2014 about an analyst report from Brean Capital, which
                was allegedly followed by declines in the price of Miller Energy’s securities from October
                13, 2014 to October 14, 2014;251

           f.   Margin calls on November 26, 2014, which were allegedly followed by declines in the
                price of Miller Energy’s securities from November 25, 2014 to December 1, 2014;252

           g. A Reuters report from November 28, 2014 that Brean Capital had cut its price target for
                Miller Energy, which was allegedly followed by declines in the price of Miller Energy’s
                securities from November 28, 2014 to December 1, 2014;253




  243
        Second Amended Complaint, ¶¶ 200-204.
  244
        Second Amended Complaint, ¶ 205.
  245
        Second Amended Complaint, ¶ 206.
  246
        Second Amended Complaint, ¶ 207.
  247
        Second Amended Complaint, ¶ 208.
  248
        Second Amended Complaint, ¶¶ 209-210.
  249
        Second Amended Complaint, ¶¶ 211-212.
  250
        Second Amended Complaint, ¶ 213.
  251
        Second Amended Complaint, ¶ 214.
  252
        Second Amended Complaint, ¶ 215.
  253
        Second Amended Complaint, ¶ 216.



                                                    68
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 73 of 191 PageID #:
                                     7685
           h. A Form 8-K and another Reuters report from December 4, 2014, which were allegedly
                followed by declines in the price of Miller Energy’s securities from December 4, 2014 to
                December 8, 2014;254

           i.   A Form 8-K from December 10, 2014, announcing that Miller Energy was recognizing a
                $265.3 million impairment charge relating to the Alaska Assets, and an earnings call on
                the same date at which “expense overruns” were discussed,255 which were allegedly
                followed by declines in the price of Miller Energy’s securities from December 9, 2014 to
                December 16, 2014;256

           j.   A March 12, 2015 announcement that Miller Energy was recognizing another $149.1
                million impairment charge relating to the Alaska Assets, increasing total impairment to
                $414.4 million, which was allegedly followed by declines in the price of Miller Energy’s
                securities from March 12, 2015 to March 16, 2015;257

           k. A Form 8-K from April 29, 2015 about a Wells Notice from the U.S. Securities and
                Exchange Commission, which was allegedly followed by declines in the price of Miller
                Energy’s securities from April 29, 2015 to May 1, 2015;258

           l.   An announcement about the deferral of dividend payments on May 6, 2015, which was
                allegedly followed by declines in the price of Miller Energy’s securities from May 5, 2015
                to May 6, 2015;259

           m. A Form 8-K dated July 14, 2015 announcing doubt about Miller Energy’s ability to
                continue as a going concern, which was allegedly followed by declines in the price of
                Miller Energy’s securities from July 13, 2015 to July 14, 2015;260




  254
        Second Amended Complaint, ¶ 217.
  255
        Second Amended Complaint, ¶¶ 218-220.
  256
        Second Amended Complaint, ¶ 221.
  257
        Second Amended Complaint, ¶ 222.
  258
        Second Amended Complaint, ¶ 223.
  259
        Second Amended Complaint, ¶ 224.
  260
        Second Amended Complaint, ¶ 226.



                                                    69
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 74 of 191 PageID #:
                                     7686
              n. A disclosure on July 30, 2015 that Miller Energy’s securities would be delisted from the
                   New York Stock Exchange, which was allegedly followed by declines in the price of Miller
                   Energy’s securities from July 29, 2015 to July 31, 2015;261

              o. The company’s bankruptcy filing on October 1, 2015, which was allegedly followed by
                   declines in the price of Miller Energy’s securities from September 30, 2015 to October 5,
                   2015;262 and

              p. The company’s statement on March 29, 2016 that its financial statements from prior
                   years should no longer be relied upon, which was allegedly followed by declines in the
                   price of Miller Energy’s securities, reducing the value of the securities to zero.263


         C.        Damages on a claim based on “materialization of risk”
  206.   As discussed in sub-sections VIII.A and VIII.B above, Plaintiffs invoke a “materialization of risk”
         theory.

  207.   Where Plaintiffs pursue a “materialization of risk” theory, I understand that damages depend on
         the risk tolerance of the investors in the proposed class. Investors can be divided into two
         categories: (i) those with lower risk tolerances, who would not have invested had the allegedly
         undisclosed risk that later materialized been disclosed; and (ii) those with higher risk tolerances,
         who might still have invested had the risk been disclosed, at least at lower prices. Damages for
         the first category of investors (those who would not have invested and would have avoided the
         entire price declines associated with materialization of risk), in theory, could be calculated using
         the approach described by Mr. Coffman. Damages for the second category of investors who
         would have purchased Miller Energy’s securities at least at lower prices could not be computed
         with the methodology Mr. Coffman describes. If such investors, who would have bought the
         securities at a lower price, receive a compensation based on the full price decline, they would
         clearly be receiving a windfall profit. Moreover, there is no way to know which members of the
         proposed class (and how many) fall in the first category, and which (and how many) fall in the
         second category, without obtaining information from each investor on that investor’s risk




  261
         Second Amended Complaint, ¶ 227.
  262
         Second Amended Complaint, ¶ 232.
  263
         Second Amended Complaint, ¶¶ 235-236.


                                                        70
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 75 of 191 PageID #:
                                     7687
         tolerance. In other words, there is no way to calculate class-wide damages based on the
         methodology proposed by Mr. Coffman.

  208.   Mr. Coffman has acknowledged that his methodology does not provide any mechanism for
         separating low risk investors from high risk investors:264

         Q.      Does your damages methodology provide any mechanism for separating low risk
         investors from high risk investors?

         A.       No. I don't know why there would be a rationale to do that, but no.

  IX.    Mr. Coffman Has Not Shown That KPMG’s Alleged
         Misrepresentations Had an Impact on the Price of Miller Energy’s
         Securities.

              A. My opinion
  209.   Counsel for KPMG has asked me to consider whether Mr. Coffman’s analysis shows that KPMG’s
         alleged misrepresentations actually affected the market price of Miller Energy’s common stock,
         the Series C Preferred Stock and the Series D Preferred Stock.

  210.   My expert opinion is that Mr. Coffman’s analysis does not show that KPMG’s alleged
         misrepresentations actually affected the market price of Miller Energy’s common stock, Series C
         Preferred Stock or Series D Preferred Stock.


              B. The alleged misrepresentations of KPMG
  211.   Plaintiffs allege that KPMG made four misrepresentations, as follows:

              a. On August 29, 2011, Miller Energy filed its amended Form 10-K for the year ended April
                  30, 2011, along with KPMG’s audit report which stated that KPMG had conducted its
                  audit in accordance with professional standards and that based on that audit KPMG’s
                  opinion was that the financial statements presented fairly, in all material respects, the
                  financial position of Miller Energy;265

              b. On July 16, 2012, Miller Energy filed its Form 10-K for the year ended April 30, 2012,
                  along with KPMG’s audit report which stated that KPMG had conducted its audit in

  264
         Deposition of Chad Coffman, April 25, 2019, p. 487.
  265
         Second Amended Complaint, ¶ 182.


                                                        71
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 76 of 191 PageID #:
                                     7688
                   accordance with professional standards and that based on that audit, KPMG’s opinion
                   was that the financial statements presented fairly, in all material respects, the financial
                   position of the company;266

               c. On July 15, 2013, Miller Energy filed its Form 10-K for the year ended April 30, 2013,
                   along with KPMG’s audit report which stated that KPMG had conducted its audit in
                   accordance with professional standards and that based on that audit, KPMG’s opinion
                   was that the financial statements presented fairly, in all material respects, the financial
                   position of the company;267 and

               d. On July 14, 2014, Miller Energy filed its Form 10-K for the year ended April 30, 2014,
                   along with KPMG’s audit report which stated that KPMG had conducted its audit in
                   accordance with professional standards and that based on that audit KPMG’s opinion
                   was that the financial statements presented fairly, in all material respects, the financial
                   position of the company.268

  212.    Plaintiffs allege that the four audit reports cited above, for the fiscal years ended April 30 of
          2011, 2012, 2013, and 2014, contained misrepresentations because KPMG’s audits were not
          performed in accordance with generally accepted auditing standards (“GAAS”).269

  213.    Plaintiffs further allege that “the market price of Miller Energy’s securities was artificially-
          inflated” during the Proposed Class Period and that Plaintiffs purchased at those artificially-
          inflated prices.270


               C. Mr. Coffman’s analysis does not show that KPMG’s alleged
                  misrepresentations caused an increase in the price of Miller
                  Energy’s securities
  214.    One way to show that there was a potential price impact is to show that the price of a
          company’s securities increased in response to the alleged misrepresentations. Mr. Coffman’s

  266
           Second Amended Complaint, ¶ 183.
  267
           Second Amended Complaint, ¶ 185.
  268
           Second Amended Complaint, ¶ 187.
  269
           Second Amended Complaint, ¶¶ 73-169, 265, and 268 (alleging violations of professional auditing
  standards); ¶ 258 (alleging audits not performed in accordance with GAAS); and ¶ 260 (alleging that KPMG’s
  unqualified audit reports were misrepresentations).
  270
           Second Amended Complaint, ¶ 271.



                                                         72
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 77 of 191 PageID #:
                                     7689
          report and analysis do not show that the price of Miller Energy’s securities increased in response
          to KPMG’s alleged misrepresentations. Mr. Coffman’s event study found that in two instances,
          the announcement of Miller Energy’s year-end results did not result in a statistically significant
          movement in the price of Miller Energy’s common stock,271 and in the other two instances, the
          announcement of Miller Energy’s year-end results resulted in a decrease in the price of Miller
          Energy’s common stock.272

  215.    Asked whether he has any evidence that KPMG’s audit reports artificially inflated the price of
          Miller Energy’s common stock, Mr. Coffman testified that he was not asked to evaluate that
          question and that he has no opinion on the topic.273

  216.    In the Corrected Coffman Report Mr. Coffman admits that the release of year-end results for
          two of the years in question did not lead to a statistically significant price movement and that in
          the other two years the price moved down, not up, in response to the release of year-end
          results.274 In the Corrected Coffman Report, however, Mr. Coffman states that the first of the
          four audit reports issued by KPMG (which was released before the year-end earnings release
          studied as Event 1 in Mr. Coffman’s events study) in fact was followed by a statistically
          significant movement in the price of Miller Energy’s common stock.275 Thus, Mr. Coffman now
          maintains that one of the four KPMG audit reports was followed by an increase in the price of
          the common stock. However, this does not show that KPMG’s audit reports caused the price of
          Miller Energy’s common stock to increase.

  217.    Mr. Coffman does not dispute that the other three KPMG audit reports did not increase the
          price of Miller Energy’s common stock. As for the one audit report that Mr. Coffman claims was
          followed by an increase in the stock price, although he found that Miller Energy’s common stock
          price increased by a statistically significant amount on that date, Mr. Coffman’s data and
          analysis do not show that the price increase was caused by the audit opinion and not the result
          of other events. The events leading up to the August 29, 2011 10-K filing make it difficult, if not

  271
            Based on statistical significance at the 95% confidence level. Corrected Coffman Report Exhibit 7 at event
  numbers 1, and 9
  272
            Corrected Coffman Report Exhibit 7 at event numbers 5 and 13. See also Deposition of Chad Coffman,
  April 12, 2019, pp. 212-214.
  273
            Deposition of Chad Coffman, April 12, 2019, p. 213.
  274
            Corrected Coffman Report Exhibit 7 at event numbers 1, 5, 9 and 13.
  275
            Corrected Coffman Report, ¶ xii.



                                                           73
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 78 of 191 PageID #:
                                     7690
           impossible, to conclude that KPMG’s alleged false audit opinion caused inflation in the common
           stock on that date.276

               a. On July 28, 2011, The StreetSweeper published analysis claiming Miller Energy had
                    overvalued the Alaska Assets.277 The company’s common stock declined from $7.04 on
                    July 27, 2011 to $5.40 on July 28, 2011, or a 23.3% decline.278

               b. On July 29, 2011, after hours, Miller Energy first filed its Form 10-K for the year ended
                    April 30, 2011.279 Prior to the market open on the next trading day, August 1, 2011, the
                    company issued a statement withdrawing reliance on the FY 2011 financial statements
                    because as of the July 29, 2011 10-K filing, KPMG had not completed its review of the
                    annual report, issued their report on the financial statements, or consented to the use
                    of their audit report.280 On August 1, 2011, the company also issued a letter to
                    shareholders responding to TheStreetSweeper article.281 On August 1, 2011, the first
                    trading date after the July 29, 2011 filing of the 10-K, the common stock declined from
                    $4.41 to $3.95, or 10.4%.282 This decline would reflect both the filing of the Form 10-K,
                    the company’s subsequent revocation of reliance on that same Form 10-K as well as any
                    offsetting effect of the company’s letter to shareholders.

               c. On August 8, 2011, after hours, Miller Energy filed a Form 10-K/A identifying the 10-K as
                    deficient due to the lack of completed KPMG audit report, removing KPMG’s audit
                    report and consent included in the July 29, 2011 filing, labeling financial statements as

  276
            Note that the Series C and D Preferred Stock were not yet issued as of August 29, 2011 and, therefore, it is
  not possible to observe their market prices at the time of the initial alleged false and misleading KPMG statement.
  277
            Davis, M. and Shell J., “Miller Energy: This Hot ‘Alaska’ Stock May Be About to Melt,” The Street Sweeper,
  July 28, 2011, 4:35 PM.
  278
            MillerEnergy-KPMG-CC-016014.xlsx, tab “Master.”
  279
            Miller Energy Resources, Inc., Form 10-K for the fiscal year ended April 30, 2011. See,
  https://www.sec.gov/Archives/edgar/data/785968/000094344011000404/0000943440-11-000404-index.htm for
  timestamp for 10-K; https://www.sec.gov/Archives/edgar/data/785968/000094344011000410/0000943440-11-
  000410-index.htm for timestamp for 8-K.
  280
            The company also withdrew reliance on its unaudited quarterly reports for the periods ending July 31,
  2010, October 31, 2010 and January 31, 2011 because the company failed to properly classify royalty expense,
  record sufficient equity compensation expense, properly calculate liability for derivative instruments, and properly
  consolidate an entity under the company’s control. Miller Energy Resources, Inc., Form 8-K, August 1, 2011.
  281
            Miller Energy Resources, Inc., Form 8-K, August 1, 2011. Miller Energy released the letter to shareholders
  at 3:04 PM, during market hours. Business Wire, “Miller Energy Resources’ CEO Issues and Open Letter to
  Shareholders,” August 1, 2011, 3:04 PM.
  282
            MillerEnergy-KPMG-CC-016014.xlsx, tab “Master.”



                                                           74
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 79 of 191 PageID #:
                                     7691
                   unaudited, as well as making corrections to computational errors in the statement of
                   cash flows and summary compensation tables and reflecting additional weaknesses in
                   the company’s disclosure controls and procedures.283 On August 9, 2011, the common
                   stock declined from $2.73 to $2.36, or 13.6%.284

               d. On August 29, 2011, Miller Energy filed its second amendment to its 2011 10-K. The
                   August 29, 2011 Form 10-K/A disclosed the results of an internal investigation finding
                   that the July 29, 2011 filing of the Form 10-K was the result of mistakes by company
                   personnel, removed all references to unaudited financial statements, included KPMG’s
                   audit report, and disclosed that management did not complete its assessment of
                   internal controls on a timely basis and KPMG had not been able to render an opinion on
                   the effectiveness of the company’s internal controls over financial reporting.285 Also on
                   August 29, 2011, the company filed an amendment to its loan agreement with
                   Guggenheim Corporate Funding. The loan amendment revised loan repayment
                   timelines, imposed additional reporting requirements on the company, provided for an
                   increase in loan margin in certain circumstances, waived certain events of default,
                   lengthened reporting deadlines and revised the make-whole premium.286 On August 29,
                   2011 the price of Miller Energy’s common stock increased from $2.27 to $3.65, or
                   60.8%.287

  218.    Although Miller Energy common stock price increased on August 29, 2011, there are several
          reasons why it is not possible to conclude from Mr. Coffman’s data and analysis whether any of
          that increase resulted in stock price inflation relating to KPMG’s alleged false audit opinion.
          First, the relevant financial information regarding the valuation of the Alaska Assets had been




  283
           Miller Energy Resources, Inc., Form 10-K/A for the fiscal year ended April 30, 2011, dated August 8, 2011,
  Explanatory Note. For timing of event see
  https://www.sec.gov/Archives/edgar/data/785968/000094344011000448/0000943440-11-000448-index.htm.
  284
           MillerEnergy-KPMG-CC-016014.xlsx, tab “Master.”
  285
           Miller Energy Resources, Inc., Form 10-K/A for the fiscal year ended April 30, 2011, dated August 29, 2011,
  Explanatory Note.
  286
           Miller Energy Resources, Inc., Form 8-K, August 29, 2011.
  287
           MillerEnergy-KPMG-CC-016014.xlsx, tab “Master.”



                                                          75
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 80 of 191 PageID #:
                                     7692
          previously disclosed both in the July 29, 2011 10-K and August 8, 2011 10-K/A.288 There was
          therefore no new financial information disclosed on August 29, 2011. Second, the disclosure of
          KPMG’s audit opinion is confounded by the disclosure of the loan amendment and waiver.
          Third, given the company’s disclosure errors that included both the untimely disclosure of
          KPMG’s opinion as well as computational errors in the statement of cash flow (corrected in the
          August 8, 2011 10-K/A), investors are likely to have been relieved by the outcome of the audit
          committee’s review, as assisted by law firm Andrews Kurth LLP, finding no intentional
          wrongdoing in the disclosure errors, limiting potential legal liabilities.289 Fourth, the common
          stock price of $3.65 at the close of August 29, 2011 remained below the closing stock price of
          $3.95 on August 1, 2011, when the company first disclosed and rescinded reliance on the Form
          10-K. The stock price also remained lower than the stock price was after the article in The
          StreetSweeper, and, therefore, the available evidence and analysis in Mr. Coffman’s report does
          not show that KPMG’s audit opinion caused the increase in the company’s stock price.290

  219.    Mr. Coffman’s event studies for the Series C Preferred Stock and the Series D Preferred Stock did
          not examine the effect of KPMG’s audit reports on the prices of those securities, but his backup
          data confirms that the prices of those securities also did not increase in a statistically significant
          way in response to any of KPMG’s audit reports.291

                   Submitted this 13th day of May, 2019.




                   Dr. Mukarram Attari,
                   Vice President, Co-Practice Leader of Finance Practice,
                   Charles River Associates



  288
           Miller Energy Resources, Inc., Form 10-K/A for the fiscal year ended April 30, 2011, dated August 29, 2011,
  Explanatory Note. See description of changes – no mention of Alaska Assets, e.g., “By this Amendment No. 2 we
  are amending and restating our 2011 Form 10-K to remove all references to the financial statements as unaudited
  and to include the report of KPMG LLP on our consolidated financial statements as of and for the year ended April
  30, 2011.”
  289
           Miller Energy Resources, Inc., Form 10-K/A for the fiscal year ended April 30, 2011, dated August 8, 2011,
  Explanatory Note.
  290
           MillerEnergy-KPMG-CC-016014.xlsx, tab “Master.”
  291
           MillerEnergy-KPMG-CC-016014.xlsx, tabs “C” and “D” at rows corresponding to July 16, 2013 and July 15,
  2014.


                                                          76
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 81 of 191 PageID #:
                                     7693
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 82 of 191 PageID #:
                                     7694
      Mukarram Attari                                                                            Page 2




      “Discontinuous Interest Rate Processes: An Equilibrium Model for Bond Option Prices.” Journal of
      Financial and Quantitative Analysis, 1999.

      “Models of the Term Structure of Interest Rates: A Survey.” Derivatives and Financial
      Mathematics, John Price (ed.), Nova Science Publishers, 1997.

      “Strategic Under‐Investment, Managerial Entrenchment and Ownership Structure of a Firm.” With
      Suman Banerjee.

      “Option Pricing Using Fourier Transforms: A Numerically Efficient Simplification”

      “Testing Interest Rate Models: What Do Futures and Options Data Tell Us?”

      “Hedging in the Presence of Transactions Costs: Portfolios.”


      COURSES TAUGHT
      Continuous Time Asset Pricing (Ph.D. students, Wisconsin)
      Fixed Income (M.B.A. students, Wisconsin)
      Futures and Options (Undergraduates and M.B.A. students, Wisconsin)
      International Finance (Undergraduates, Wisconsin)
      Corporate Finance (Undergraduates, Iowa)
      Investments (Undergraduates, Iowa)


      DISSERTATION COMMITTEES
      RuthAnn Melbourne (Finance, Wisconsin)
      Clemens Mulluer (Finance, Wisconsin)
      Miguel Ferreira (Finance, Wisconsin)
      James Basney (Computer Science, Wisconsin)


      RESEARCH GRANTS, FELLOWSHIPS AND AWARDS
      2001–2002       University of Wisconsin ‐ Madison Graduate School Research Grant
      1997            Outstanding Teaching Assistant Award, University of Iowa.
      1995–1996       Ponder Fellowship, University of Iowa
      1992–1993       Ponder Fellowship, University of Iowa.


      PRESENTATIONS
      Bar Association of San Francisco, “Derivatives and Insolvency” (2009) (with Suzzanne Uhland from
      O’Melveny & Myers LLP).

      IQPC’s “3rd Securities Litigation Conference,” panel on Subprime Credit Crisis (2007).



Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 83 of 191 PageID #:
                                     7695
      Mukarram Attari                                                                                  Page 3




      Federal Reserve Bank of Atlanta’s “Modern Financial Institutions, Financial Markets, and Systemic
      Risk Conference” (2006).


      PROFESSIONAL ACTIVITIES
      Past and Current Member, American Finance Association, Western Finance Association, and
      European Finance Association.


      EXPERT ASSIGNMENTS
      Ambac Assurance Corporation v. EMC Mortgage Corporation, et al, Supreme Court of the State of
      New York, 650421/2011, Expert Report filed December 23, 2014; Rebuttal Report filed November
      20, 2015; Deposition January 15, 2016.

      Dalton Petrie, et al, v Electronic Game Card, Inc., et al, and Penny Pace, et al, v. Timothy
      Quintanilla, et al, Central District of California, 10‐0252 and 14‐2067, Expert Report filed June 1,
      2015; Deposition June 15, 2015.

      Wells Fargo Bank, N.A. v. Homebanc Corporation, District of Delaware, 07‐51740, Affidavit filed
      June 16, 2014; Deposition August 6, 2014; Trial Testimony January 27, 2015.

      Syncora Guarantee Inc. v. EMC Mortgage Corporation, Southern District of New York, 09‐3106,
      Expert Report filed December 10, 2013.

      In the Matter of the Rate Application of Mercury Casualty Company, Applicant, File Number PA‐
      2009‐00009, Expert Report filed March 20, 2012; Hearing Testimony April 2, 2012.




Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 84 of 191 PageID #:
                                     7696
  Appendix 2 – Documents Considered

  Case Documents

  Lewis Cosby, et al. vs KPMG LLP, Second Amended Class Action Complaint, September 15, 2017.

  Lewis Cosby, et al. vs KPMG LLP, Memorandum Opinion and Order, August 2, 2018.

  Expert Report of Chad Coffman, CFA, March 15, 2019 and backup.

  Corrected Expert Report of Chad Coffman, CFA, April 19, 2019 and backup.

  Lewis Cosby, et al. vs KPMG LLP, Plaintiffs’ Corrected Motion to Certify the Classes, Appoint Class
  Representatives, and Appoint Class Counsel, March 18, 2019.

  Certification of Martin Ziesman, February 27, 2019.

  Deposition of Chad Coffman, April 12, 2019.

  Deposition of Martin Ziesman, April 16, 2019.

  MillerEnergy‐KPMG‐MZ‐000001‐15.pdf.

  Deposition of Chad Coffman, April 25, 2019.



  Court Opinions

  Basic Inc. et al. v. Levinson et al., 485 U.S. 224 (1988).

  Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989).

  Krogman v. Sterritt, 202 F.R.D. 467 (N.D. Tex. 2001).

  Opinion and Order, In re Petrobras Securities Litigation, 14‐CV‐9662 (2018).



  Filings

  Miller Energy Resources, Inc., Form 10‐K for the fiscal year ended April 30, 2011.

  Miller Energy Resources, Inc., Form 8‐K – Item 4.02, August 1, 2011.

  Miller Energy Resources, Inc., Form 8‐K – Item 7.01, August 1, 2011.

  Miller Energy Resources, Inc., Form 10‐K/A for the fiscal year ended April 30, 2011, dated August 8,
  2011.

  Miller Energy Resources, Inc., Form 8‐K, August 29, 2011.

  Miller Energy Resources, Inc., Form 10‐K/A for the fiscal year ended April 30, 2011, dated August 29,
  2011.

  Miller Energy Resources, Inc., Prospectus Supplement, September 28, 2012.



Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 85 of 191 PageID #:
                                     7697
  Miller Energy Resources, Inc., Issuer Free Writing Prospectus, September 28, 2012.

  Miller Energy Resources, Inc., Prospectus Supplement, October 12, 2012.

  Miller Energy Resources, Inc., Form 10‐Q for the quarterly period ended October 31, 2012.

  Miller Energy Resources, Inc., Form 10‐Q for the quarterly period ended January 31, 2013.

  Miller Energy Resources, Inc., Issuer Free Writing Prospectus, February 12, 2013.

  Miller Energy Resources, Inc., Form 10‐K for the fiscal year ended April 30, 2013.

  Miller Energy Resources, Inc., Issuer Free Writing Prospectus, May 7, 2013.

  Miller Energy Resources, Inc., Prospectus Supplement, June 27, 2013.

  Miller Energy Resources, Inc., Form 10‐Q for the quarterly period ended July 31, 2013.

  Miller Energy Resources, Inc., Issuer Free Writing Prospectus, September 25, 2013.

  Miller Energy Resources, Inc., Prospectus Supplement, September 25, 2013.

  Miller Energy Resources, Inc., Prospectus Supplement, October 17, 2013.

  Miller Energy Resources, Inc., Form 10‐Q for the quarterly period ended October 31, 2013.

  Miller Energy Resources, Inc., Form 10‐Q for the quarterly period ended January 31, 2014.

  Miller Energy Resources, Inc., Form 10‐K for the fiscal year ended April 30, 2014.

  Miller Energy Resources, Inc., Form 10‐Q for the quarterly period ended July 31, 2014.

  Miller Energy Resources, Inc., Issuer Free Writing Prospectus, August 20, 2014.

  Miller Energy Resources, Inc., Form 10‐Q for the quarterly period ended January 31, 2015.

  Miller Energy Resources, Inc., Form 8‐K, April 29, 2015.

  Miller Energy Resources, Inc., Form 8‐K, May 12, 2015.

  Miller Energy Resources, Inc., Form 8‐K, July 29, 2015.



  Books and Articles

  Barber, B., Griffin, P., and Lev B., (1994), “The Fraud‐on‐the‐market Theory and Indicators of Common
  Stocks’ Efficiency,” Journal of Corporation Law, 19.

  Bodie, Z., Kane, A., and Marcus, A., (1986), Investments, 3rd Edition, McGraw‐Hill.

  Boehmer, E. and Kelley, E., (2009), “Institutional Investors and the Informational Efficiency of Prices,”
  The Review of Financial Studies, 22(9).

  Brav, A. and Heaton, J., (2015), “Event Studies in Securities Litigation: Low Power, Confounding Effects,
  And Bias,” Washington University Law Review, 93(2).



Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 86 of 191 PageID #:
                                     7698
  Brealy R. and Myers, S., (2000), Principles of Corporate Finance, 6th Edition, McGraw‐Hill.

  Bromberg, A. and Lowenfels, L., (1996), Bromberg and Lowenfels on Securities Fraud and Commodities
  Fraud, 2nd Edition, McGraw‐Hill.

  Campbell, J., Lo, A., and MacKinlay, A., (1997), The Econometrics of Financial Markets, Princeton
  University Press.

  Carden, N., (1998), “Implications of the Private Securities Litigation Reform Act of 1995 for Judicial
  Presumptions of Market Efficiency,” University of Chicago Law Review, 65.

  Chordia, T., Roll, R., and Subrahmanyam, A., (2005), “Evidence on the Speed of Convergence to Market
  Efficiency,” Journal of Financial Economics, 76(2).

  Degeorge, F., Patel, J., and Zeckhauser, R., (1999), “Earnings Management to Exceed Thresholds,”
  Journal of Business, 72(1).

  Erenburg, G., Smith, J., and Smith, R., (2011), “The Paradox of Fraud‐on‐the‐Market Theory: Who Relies
  on the Efficiency of Market Prices?,” Journal of Empirical Legal Studies, 8(2).

  Fabozzi, F., and Mann, S., (2005), The Handbook of Fixed Income Securities, 7th Edition, McGraw‐Hill.

  Fama, E., (1970), “Efficient Capital Markets: A Review of Theory and Empirical Work,” Journal of Finance,
  25(2).

  Fama, E., (1991), “Efficient Capital Markets II,” Journal of Finance, 46(5).

  Ferrillo, P., Dunbar, F., and Tabak, D., (2004), “The ‘Less Than’ Efficient Capital Markets Hypothesis:
  Requiring More Proof from Plaintiffs in Fraud‐on‐the‐Market Cases,” St. John’s Law Review, 78(1).

  Fisch, J., Gelbach, J., and Klick, J., (2018), “The Logic and Limits of Event Studies in Securities Fraud
  Litigation,” Penn Law: Legal Scholarship Repository.

  Fleming, J., Ostdiek, B., and Whaley, R., (1996), “Trading Costs and the Relative Rates of Price Discovery
  in Stock, Futures, and Option Markets,” Journal of Futures Markets, 16(4).

  Greene, W., (1996), Econometric Analysis, 3rd Edition, Prentice Hall.

  Huang, R. and Stoll, H., (1996), “Dealer Versus Auction Markets: A Paired Comparison of Execution Costs
  on NASDAQ and the NYSE,” Journal of Financial Economics, 41(3).

  Kadapakkam, P., Krishnamurthy, S., and Tse, Y., (2005), “Stock Splits, Broker Promotion, and
  Decimalization,” The Journal of Financial and Quantitative Analysis, 40(4).

  Kritzman, M., (1994), “What Practitioners Need to Know About Event Studies,” Financial Analysts
  Journal, 50(6).

  Kumar, R., Sarin, A., and Shastri, K., (1998) “The Impact of Options Trading on the Market Quality of the
  Underlying Security: An Empirical Analysis,” Journal of Finance, 53(2).

  Lakonishok, J., Shleifer, A., and Vishny, R., (1994), “Contrarian Investment, Extrapolation and Risk,”
  Journal of Finance, 49(5).




Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 87 of 191 PageID #:
                                     7699
  Lamont, O. and Thaler, R., (2003), “Can the Market Add and Subtract? Mispricing in Tech Stock Carve‐
  Outs,” The Journal of Political Economy, 111(2).

  Latif, M., Arshad, S., Fatima, M., and Farooq, S., (2011), “Market Efficiency, Market Anomalies, Causes,
  Evidences, and Some Behavioral Aspects of Market Anomalies,” Research Journal of Finance and
  Accounting, 2(9).

  Lo, A., and MacKinlay, C., (1990), “Data‐Snooping Biases in Tests of Financial Asset Pricing Models,”
  Review of Financial Studies, 3(3).

  Moody’s Investors Services, (2006), “Rating Preferred Stock and Hybrid Securities: Request for
  Comment.”

  Moore D., McCabe, G., Alwan, L., Craig, B., and Duckworth, W., (2011), The Practice of Statistics for
  Business and Economics, 3rd Edition, W.H. Freeman and Company.

  Morris, V. and Goldstein, S., (2009), Guide to Clearance & Settlement, Lightbulb Press.

  Tabak, D., (2010), “Use and Misuse of Event Studies to Examine Market Efficiency,” NERA Economic
  Consulting.

  Tabak, D. (2019), “Testing Securities Market Efficiency with Cammer Factors,” Law360, February 5, 2019.

  Tabak, D. and Dunbar, F., (2001), Litigation Services Handbook: The Role of the Financial Expert, 3rd
  Edition, John Wiley & Sons, Inc.

  Tsagris, M., Beneki, C., and Hassani, H., (2014), “On the Folded Normal Distribution,” Mathematics, 2.



  News Articles

  Bloomberg, “NYSE to Suspend Trading Immediately in Miller Energy Resources,” July 30, 2015, 16:29.

  Business Wire, “Miller Energy Resources’ CEO Issues and Open Letter to Shareholders,” August 1, 2011,
  3:04 PM.

  Davis, M. and Shell J., “Miller Energy: This Hot ‘Alaska’ Stock May Be About to Melt,” The Street Sweeper,
  July 28, 2011, 4:35 PM.

  Intercontinental Exchange, “NYSE to Suspend Trading Immediately in Miller Energy Resources, Inc.
  (MILL) and Commence Delisting Proceedings,” July 30, 2015, https://ir.theice.com/press/press‐
  releases/nyse‐regulation/2015/suspension_7302015mill (accessed May 12, 2019).

  Platts Commodity Service, “PRESS RELEASE: Miller Energy Responds to Notice of Delisting of Its
  Securities on the New York Stock Exchange,” July 30, 2015, 17:30.

  Thomson Reuters Streetevents, “MILL – Q4 2015 Miller Energy Resources Inc Earnings Call,” July 29,
  2015, 1:00 PM GMT.




Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 88 of 191 PageID #:
                                     7700
  Corrected Coffman Report Backup Production

  MillerEnergy‐KPMG‐CC‐015241.xlsx.

  MillerEnergy‐KPMG‐CC‐015254.xlsx.

  MillerEnergy‐KPMG‐CC‐015257.xlsx.

  MillerEnergy‐KPMG‐CC‐015504.xlsx.

  MillerEnergy‐KPMG‐CC‐015899.xlsx.

  MillerEnergy‐KPMG‐CC‐015919.xlsx.

  MillerEnergy‐KPMG‐CC‐015923.xlsx.

  MillerEnergy‐KPMG‐CC‐015998.xlsx.

  MillerEnergy‐KPMG‐CC‐016014.xlsx.



  Other

  CME Group, “Crude Oil Futures Calendar,” https://www.cmegroup.com/trading/energy/crude‐oil/light‐
  sweet‐crude_product_calendar_futures.html (accessed on May 1, 2019).

  CME Group, “Crude Oil Volume,” https://www.cmegroup.com/trading/energy/crude‐oil/light‐sweet‐
  crude_quotes_volume_voi.html#tradeDate=20190501 (accessed on April 30, 2019).

  CME Group, “Welcome to NYMEX WTI Light Sweet Crude Oil Futures,”
  https://www.cmegroup.com/trading/why‐futures/welcome‐to‐nymex‐wti‐light‐sweet‐crude‐oil‐
  futures.html (accessed on April 30, 2019).

  DTCC, “Following a Trade: A Guide to DTCC’s Pivotal Roles in How Securities Change Hands.”

  DTCC, “The Depository Trust Company (DTC),” http://www.dtcc.com/about/businesses‐and‐
  subsidiaries/dtc (accessed on May 10, 2019).

  Intercontinental Exchange, “Designated Market Makers,”
  https://www.nyse.com/publicdocs/nyse/listing/fact_sheet_dmm.pdf (accessed on May 7, 2019).

  Intercontinental Exchange, “WTI Crude Futures – Product Specs,”
  https://www.theice.com/products/213/WTI‐Crude‐Futures (accessed on April 30, 2019).

  Intercontinental Exchange, “WTI Crude Futures – Data,” https://www.theice.com/products/213/WTI‐
  Crude‐Futures/data?marketId=462877 (accessed on April 30, 2019).

  SEC, “DTC Chills and Freezes,” May 1, 2012, https://www.sec.gov/oiea/investor‐alerts‐
  bulletins/ib_dtcfreezes.html (accessed on May 10, 2019).

  SEC, Filing Detail: Miller Energy Resources, Inc. Form 10‐K for the fiscal year ended April 30, 2011, dated
  July 29, 2011, https://www.sec.gov/Archives/edgar/data/785968/000094344011000404/0000943440‐
  11‐000404‐index.htm (accessed on May 10, 2019).



Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 89 of 191 PageID #:
                                     7701
  SEC, Filing Detail: Miller Energy Resources, Inc., Form 8‐K, August 1, 2011,
  https://www.sec.gov/Archives/edgar/data/785968/000094344011000410/0000943440‐11‐000410‐
  index.htm (accessed on May 10, 2019).

  SEC, Filing Detail: Miller Energy Resources, Inc., Form 10‐K/A for the fiscal year ended April 30, 2011,
  dated August 8, 2011,
  https://www.sec.gov/Archives/edgar/data/785968/000094344011000448/0000943440‐11‐000448‐
  index.htm (accessed on May 10, 2019).

  SEC, “Form S‐3: Registration Statement under the Securities Act of 1933,”
  https://www.sec.gov/about/forms/forms‐3.pdf (accessed on March 13, 2019).

  Section 11 of the Securities Act of 1933, 15 U.S.C. § 77k,
  https://www.law.cornell.edu/uscode/text/15/77k (accessed on April 30, 2019).

  Data

  Bloomberg.

  CRSP.

  Securities Industry and Financial Markets Association.

  S&P Capital IQ.




Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 90 of 191 PageID #:
                                     7702
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 91 of 191 PageID #:
                                     7703
Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 92 of 191 PageID #:
                                     7704
                                           Figure 3: Market Capitalization of Series C Preferred Stock Relative
                                                      to All U.S. Common Stocks in CRSP Database
             18%



             16%



             14%



             12%



             10%
Percentile




             8%



             6%



             4%



             2%



             0%
               10/1/2012     1/1/2013      4/1/2013      7/1/2013   10/1/2013   1/1/2014   4/1/2014   7/1/2014   10/1/2014   1/1/2015   4/1/2015   7/1/2015
             Sources: CRSP and MillerEnergy‐KPMG‐CC‐016014.xlsx.



                            Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 93 of 191 PageID #:
                                                                 7705
                                          Figure 4: Market Capitalization of Series D Preferred Stock Relative
                                                     to All U.S. Common Stocks in CRSP Database
             12%




             10%




             8%
Percentile




             6%




             4%




             2%




             0%
                 10/1/2013              1/1/2014            4/1/2014   7/1/2014    10/1/2014      1/1/2015       4/1/2015   7/1/2015
             Sources: CRSP and MillerEnergy‐KPMG‐CC‐016014.xlsx.



                            Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 94 of 191 PageID #:
                                                                 7706
                                                           Table 1
                                           Returns on the Series C Preferred Stock

                                                                  Correctly Calculated Returns
                                                         Previous Day
                                                           Split and          Split and
                       Corrected Coffman Report:           Dividend           Dividend                    Difference
            Date        ret_MILL_PRC_div_adj            Adjusted Prices     Adjusted Prices      Return   in Returns
             [a]                  [b]                         [c]                 [d]              [e]        [f]

[1]       11/13/12                -2.58%                     17.18               17.05           -0.80%     1.78%
[2]       02/13/13                -3.06%                     17.51               17.49           -0.13%     2.93%
[3]       05/13/13                -2.01%                     17.63               17.81            1.02%     3.04%
[4]       08/13/13                -0.14%                     17.55               18.09            3.07%     3.21%
[5]       11/13/13                -1.17%                     22.38               22.69            1.39%     2.56%
[6]       02/12/14                -0.81%                     22.35               22.76            1.83%     2.64%
[7]       05/13/14                -1.69%                     22.55               22.77            0.97%     2.66%
[8]       08/13/14                -1.80%                     24.18               24.36            0.74%     2.54%
[9]       11/12/14                -2.17%                     22.36               22.50            0.65%     2.82%
[10]      02/11/15                -8.67%                     15.48               14.75           -4.70%     3.96%

[11]      Average                                                                                           2.81%


Notes and Sources:
[1]-[10]
[b]     MillerEnergy-KPMG-CC-016014.xlsx, tab "C."
[c]-[d] MillerEnergy-KPMG-CC-015919.xlsx, tab "MILL_PRC."
[e]     = [c]/[d] - 1.
[f]     = [e] - [b].

[11][f] = Average of [1] through [10].



                Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 95 of 191 PageID #:
                                                     7707
                                                          Table 2
                                          Returns on the Series D Preferred Stock

                                                                Correctly Calculated Returns
                                                       Previous Day
                           Corrected Coffman             Split and          Split and
                                Report:                  Dividend           Dividend                    Difference
            Date        ret_MILL_PRD_div_adj          Adjusted Prices     Adjusted Prices      Return   in Returns
             [a]                   [b]                      [c]                 [d]              [e]        [f]

[1]       11/13/13               -1.21%                    20.82               20.95           0.60%      1.81%
[2]       02/12/14               -1.67%                    20.60               20.83           1.10%      2.76%
[3]       05/13/14               -2.63%                    22.17               22.17           -0.01%     2.61%
[4]       08/13/14               -3.09%                    23.18               23.06           -0.54%     2.55%
[5]       11/12/14               -1.62%                    21.27               21.55           1.29%      2.91%
[6]       02/11/15              -10.59%                    14.82               13.84           -6.64%     3.96%

[7]       Average                                                                                         2.77%


Notes and Sources:
[1]-[6]
[b]     MillerEnergy-KPMG-CC-016014.xlsx, tab "D."
[c]-[d] MillerEnergy-KPMG-CC-015919.xlsx, tab "MILL_PRD."
[e]     = [c]/[d] - 1.
[f]     = [e] - [b].

[7][f] = Average of [1] through [6].




                   Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 96 of 191 PageID #:
                                                        7708
                                      Table 3
             Summary Statistics - Impact of Errors in the Oil Price Index


Impact of using the ICE WTI Light Sweet Crude Oil Futures Index and not the
NYMEX WTI Light Sweet Crude Oil Futures Index

[1]      Number of days with different prices                            325
[2]      Total number of days                                           1,108
[3]      % number of days with different prices                          29%

Impact of incorrectly calculating the return of the ICE WTI Light Sweet Crude Oil
Futures Index
[4]      Number of days with different return                              55
[5]      Total number of days                                            1,106
[6]      % number of days with different returns                          5%
[7]      Average difference in return (bp)                               4.820
[8]      Max difference in return (bp)                                  843.000



Impact of using the ICE WTI Light Sweet Crude Oil Futures Index and not
calculating the index return correctly
[9]       Number of days with different return                        334
[10]      Total number of days                                       1,108
[11]      % number of days with different returns                     30%
[12]      Average difference in return (bp)                          7.920
[13]      Max difference in return (bp)                             847.000


Notes and Sources:
[1[-[3]  Table 3A.
[4]-[8]  Table 3B.
[9]-[13] Table 3C.




Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 97 of 191 PageID #:
                                     7709
                                            Table 3A
                                         Oil Price Index

                  Corrected Coffman
                        Report                S&P Capital IQ                     Differences
                                      Crude Oil -     NYMEX WTI         Corrected         Corrected
                                      WTI (^ICL)       Light Sweet       Coffman       Coffman Report
        Date       Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
         [a]             [b]              [c]               [d]             [e]              [f]

[1]    03/08/11        105.95           105.95             105.02          0.00            -0.93
[2]    03/09/11        105.61           105.61             105.61          0.00            0.00
[3]    03/10/11        103.92           103.92             103.92          0.00            0.00
[4]    03/11/11        102.35           102.35             102.35          0.00            0.00
[5]    03/14/11        102.19           102.19             102.19          0.00            0.00
[6]    03/15/11         97.98            97.98              97.98          0.00            0.00
[7]    03/16/11         98.95            98.95              98.95          0.00            0.00
[8]    03/17/11        102.39           102.39             102.39          0.00            0.00
[9]    03/18/11        101.85           101.85             101.85          0.00            0.00
[10]   03/21/11        103.09           103.09             103.09          0.00            0.00
[11]   03/22/11        104.97           104.97             104.97          0.00            0.00
[12]   03/23/11        105.75           105.75             105.75          0.00            0.00
[13]   03/24/11        105.60           105.60             105.60          0.00            0.00
[14]   03/25/11        105.40           105.40             105.40          0.00            0.00
[15]   03/28/11        103.98           103.98             103.98          0.00            0.00
[16]   03/29/11        105.32           105.32             104.79          0.00            -0.53
[17]   03/30/11        104.27           104.27             104.27          0.00            0.00
[18]   03/31/11        107.24           107.24             106.72          0.00            -0.52
[19]   04/01/11        108.50           108.50             107.94          0.00            -0.56
[20]   04/04/11        109.05           109.05             108.47          0.00            -0.58
[21]   04/05/11        108.99           108.99             108.34          0.00            -0.65
[22]   04/06/11        109.48           109.48             108.83          0.00            -0.65
[23]   04/07/11        110.88           110.88             110.30          0.00            -0.58
[24]   04/08/11        113.37           113.37             112.79          0.00            -0.58
[25]   04/11/11        110.57           110.57             109.92          0.00            -0.65
[26]   04/12/11        106.97           106.97             106.97          0.00            0.00
[27]   04/13/11        107.71           107.71             107.71          0.00            0.00
[28]   04/14/11        108.70           108.70             108.70          0.00            0.00
[29]   04/15/11        110.22           110.22             110.22          0.00            0.00
[30]   04/18/11        107.69           107.69             107.69          0.00            0.00
[31]   04/19/11        108.28           108.28             108.28          0.00            0.00
[32]   04/20/11        111.45           111.45             111.45          0.00            0.00
[33]   04/21/11        112.29           112.29             112.29          0.00            0.00
[34]   04/25/11        112.28           112.28             112.28          0.00            0.00
[35]   04/26/11        112.21           112.21             112.21          0.00            0.00
[36]   04/27/11        112.76           112.76             112.76          0.00            0.00
[37]   04/28/11        112.86           112.86             112.86          0.00            0.00
[38]   04/29/11        113.93           113.93             113.93          0.00            0.00
[39]   05/02/11        113.52           113.52             113.52          0.00            0.00
[40]   05/03/11        111.05           111.05             111.05          0.00            0.00
[41]   05/04/11        109.24           109.24             109.24          0.00            0.00
[42]   05/05/11         99.80            99.80              99.80          0.00            0.00
[43]   05/06/11         97.18            97.18              97.18          0.00            0.00
[44]   05/09/11        103.10           103.10             102.55          0.00            -0.55
[45]   05/10/11        104.47           104.47             104.47          0.00            0.00
[46]   05/11/11         98.77            98.77              98.77          0.00            0.00
[47]   05/12/11         99.48            99.48              99.48          0.00            0.00
[48]   05/13/11        100.12           100.12             100.12          0.00            0.00
[49]   05/16/11         97.85            97.85              97.85          0.00            0.00



   Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 98 of 191 PageID #:
                                        7710
                                            Table 3A
                                         Oil Price Index

                  Corrected Coffman
                        Report                S&P Capital IQ                     Differences
                                      Crude Oil -     NYMEX WTI         Corrected         Corrected
                                      WTI (^ICL)       Light Sweet       Coffman       Coffman Report
         Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
          [a]             [b]             [c]               [d]             [e]               [f]
[50]   05/17/11          97.43           97.43             97.43           0.00              0.00
[51]   05/18/11         100.56          100.56            100.56           0.00              0.00
[52]   05/19/11          98.93           98.93             98.93           0.00              0.00
[53]   05/20/11         100.10          100.10            100.10           0.00              0.00
[54]   05/23/11          97.70           97.70             97.70           0.00              0.00
[55]   05/24/11          99.59           99.59             99.59           0.00              0.00
[56]   05/25/11         101.32          101.32            101.32           0.00              0.00
[57]   05/26/11         100.23          100.23            100.23           0.00              0.00
[58]   05/27/11         100.59          100.59            100.59           0.00              0.00
[59]   05/31/11         102.70          102.70            102.70           0.00              0.00
[60]   06/01/11         100.29          100.29            100.29           0.00              0.00
[61]   06/02/11         100.40          100.40            100.40           0.00              0.00
[62]   06/03/11         100.22          100.22            100.22           0.00              0.00
[63]   06/06/11          99.01           99.01             99.01           0.00              0.00
[64]   06/07/11          99.09           99.09             99.09           0.00              0.00
[65]   06/08/11         100.74          100.74            100.74           0.00              0.00
[66]   06/09/11         101.93          101.93            101.93           0.00              0.00
[67]   06/10/11          99.29           99.29             99.29           0.00              0.00
[68]   06/13/11          97.30           97.30             97.30           0.00              0.00
[69]   06/14/11          99.37           99.37             99.86           0.00              0.49
[70]   06/15/11          95.26           95.26             95.26           0.00              0.00
[71]   06/16/11          95.36           95.36             95.36           0.00              0.00
[72]   06/17/11          93.40           93.40             93.40           0.00              0.00
[73]   06/20/11          93.63           93.63             93.63           0.00              0.00
[74]   06/21/11          94.17           94.17             94.17           0.00              0.00
[75]   06/22/11          95.41           95.41             95.41           0.00              0.00
[76]   06/23/11          91.02           91.02             91.02           0.00              0.00
[77]   06/24/11          91.16           91.16             91.16           0.00              0.00
[78]   06/27/11          90.61           90.61             90.61           0.00              0.00
[79]   06/28/11          92.89           92.89             92.89           0.00              0.00
[80]   06/29/11          94.77           94.77             94.77           0.00              0.00
[81]   06/30/11          95.42           95.42             95.42           0.00              0.00
[82]   07/01/11          94.94           94.94             94.94           0.00              0.00
[83]   07/05/11          96.89           96.89             96.89           0.00              0.00
[84]   07/06/11          96.65           96.65             96.65           0.00              0.00
[85]   07/07/11          98.67           98.67             98.67           0.00              0.00
[86]   07/08/11          96.70           96.70             96.20           0.00              -0.50
[87]   07/11/11          95.62           95.62             95.15           0.00              -0.47
[88]   07/12/11          97.85           97.85             97.85           0.00              0.00
[89]   07/13/11          98.49           98.49             98.49           0.00              0.00
[90]   07/14/11          96.11           96.11             96.11           0.00              0.00
[91]   07/15/11          97.60           97.60             97.60           0.00              0.00
[92]   07/18/11          96.25           96.25             96.25           0.00              0.00
[93]   07/19/11          97.86           97.86             97.86           0.00              0.00
[94]   07/20/11          98.40           98.40             98.40           0.00              0.00
[95]   07/21/11          99.13           99.13             99.13           0.00              0.00
[96]   07/22/11          99.87           99.87             99.87           0.00              0.00
[97]   07/25/11          99.20           99.20             99.20           0.00              0.00
[98]   07/26/11          99.59           99.59             99.59           0.00              0.00
[99]   07/27/11          97.40           97.40             97.40           0.00              0.00



   Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 99 of 191 PageID #:
                                        7711
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]            [b]              [c]               [d]             [e]               [f]
[100]   07/28/11         97.44            97.44             97.44           0.00              0.00
[101]   07/29/11         95.70            95.70             95.70           0.00              0.00
[102]   08/01/11         94.89            94.89             94.89           0.00              0.00
[103]   08/02/11         93.79            93.79             93.79           0.00              0.00
[104]   08/03/11         91.93            91.93             91.93           0.00              0.00
[105]   08/04/11         86.63            86.63             86.63           0.00              0.00
[106]   08/05/11         86.88            86.88             86.88           0.00              0.00
[107]   08/08/11         81.31            81.31             81.31           0.00              0.00
[108]   08/09/11         79.30            79.30             79.30           0.00              0.00
[109]   08/10/11         82.89            82.89             82.89           0.00              0.00
[110]   08/11/11         85.72            85.72             85.72           0.00              0.00
[111]   08/12/11         85.69            85.69             85.69           0.00              0.00
[112]   08/15/11         88.14            88.14             88.14           0.00              0.00
[113]   08/16/11         86.85            86.85             86.85           0.00              0.00
[114]   08/17/11         87.73            87.73             87.73           0.00              0.00
[115]   08/18/11         82.51            82.51             82.51           0.00              0.00
[116]   08/19/11         83.17            83.17             82.41           0.00              -0.76
[117]   08/22/11         85.03            85.03             84.42           0.00              -0.61
[118]   08/23/11         86.11            86.11             85.44           0.00              -0.67
[119]   08/24/11         85.94            85.94             85.16           0.00              -0.78
[120]   08/25/11         86.02            86.02             85.30           0.00              -0.72
[121]   08/26/11         86.06            86.06             85.37           0.00              -0.69
[122]   08/29/11         87.87            87.87             87.27           0.00              -0.60
[123]   08/30/11         89.50            89.50             88.90           0.00              -0.60
[124]   08/31/11         89.57            89.57             88.81           0.00              -0.76
[125]   09/01/11         89.62            89.62             88.93           0.00              -0.69
[126]   09/02/11         87.13            87.13             86.45           0.00              -0.68
[127]   09/06/11         86.70            86.70             86.02           0.00              -0.68
[128]   09/07/11         89.86            89.86             89.34           0.00              -0.52
[129]   09/08/11         89.49            89.49             89.05           0.00              -0.44
[130]   09/09/11         87.68            87.68             87.24           0.00              -0.44
[131]   09/12/11         88.46            88.46             88.31           0.00              -0.15
[132]   09/13/11         90.39            90.39             90.28           0.00              -0.11
[133]   09/14/11         89.16            89.16             89.01           0.00              -0.15
[134]   09/15/11         89.81            89.81             89.59           0.00              -0.22
[135]   09/16/11         88.44            88.44             88.18           0.00              -0.26
[136]   09/19/11         86.03            86.03             85.81           0.00              -0.22
[137]   09/20/11         87.17            87.17             86.92           0.00              -0.25
[138]   09/21/11         86.18            86.18             85.92           0.00              -0.26
[139]   09/22/11         80.75            80.75             80.51           0.00              -0.24
[140]   09/23/11         80.12            80.12             79.85           0.00              -0.27
[141]   09/26/11         80.48            80.48             80.24           0.00              -0.24
[142]   09/27/11         84.68            84.68             84.45           0.00              -0.23
[143]   09/28/11         81.46            81.46             81.21           0.00              -0.25
[144]   09/29/11         82.34            82.34             82.14           0.00              -0.20
[145]   09/30/11         79.33            79.33             79.20           0.00              -0.13
[146]   10/03/11         77.83            77.83             77.61           0.00              -0.22
[147]   10/04/11         75.87            75.87             75.67           0.00              -0.20
[148]   10/05/11         79.83            79.83             79.68           0.00              -0.15
[149]   10/06/11         82.80            82.80             82.59           0.00              -0.21



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 100 of 191 PageID
                                       #: 7712
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]            [b]              [c]               [d]             [e]               [f]
[150]   10/07/11         83.17            83.17             82.98           0.00              -0.19
[151]   10/10/11         85.59            85.59             85.59           0.00              0.00
[152]   10/11/11         86.01            86.01             86.01           0.00              0.00
[153]   10/12/11         85.78            85.78             85.78           0.00              0.00
[154]   10/13/11         84.45            84.45             84.45           0.00              0.00
[155]   10/14/11         87.00            87.00             87.00           0.00              0.00
[156]   10/17/11         86.62            86.62             86.62           0.00              0.00
[157]   10/18/11         88.53            88.53             88.53           0.00              0.00
[158]   10/19/11         86.29            86.29             86.29           0.00              0.00
[159]   10/20/11                                            86.07
[160]   10/21/11                                            87.40
[161]   10/24/11         91.27            91.27             91.27           0.00            0.00
[162]   10/25/11         93.17            93.17             93.17           0.00            0.00
[163]   10/26/11         90.20            90.20             90.20           0.00            0.00
[164]   10/27/11         93.96            93.96             93.96           0.00            0.00
[165]   10/28/11         93.32            93.32             93.32           0.00            0.00
[166]   10/31/11         93.19            93.19             93.19           0.00            0.00
[167]   11/01/11         92.19            92.19             92.19           0.00            0.00
[168]   11/02/11         92.51            92.51             92.51           0.00            0.00
[169]   11/03/11         94.07            94.07             94.07           0.00            0.00
[170]   11/04/11         94.26            94.26             94.26           0.00            0.00
[171]   11/07/11         95.52            95.52             95.52           0.00            0.00
[172]   11/08/11         96.80            96.80             96.80           0.00            0.00
[173]   11/09/11         95.74            95.74             95.64           0.00            -0.10
[174]   11/10/11         97.78            97.78             97.68           0.00            -0.10
[175]   11/11/11         98.99            98.99             98.89           0.00            -0.10
[176]   11/14/11         98.14            98.14             98.22           0.00            0.08
[177]   11/15/11         99.43            99.43             99.43           0.00            0.00
[178]   11/16/11        102.60           102.60            102.60           0.00            0.00
[179]   11/17/11         98.93            98.93             98.93           0.00            0.00
[180]   11/18/11         97.67            97.67             97.67           0.00            0.00
[181]   11/21/11         96.92            96.92             96.92           0.00            0.00
[182]   11/22/11         98.01            98.01             98.01           0.00            0.00
[183]   11/23/11         96.17            96.17             96.17           0.00            0.00
[184]   11/25/11         96.77            96.77             96.77           0.00            0.00
[185]   11/28/11         98.21            98.21             98.21           0.00            0.00
[186]   11/29/11         99.79            99.79             99.79           0.00            0.00
[187]   11/30/11        100.36           100.36            100.36           0.00            0.00
[188]   12/01/11        100.20           100.20            100.20           0.00            0.00
[189]   12/02/11        100.96           100.96            100.96           0.00            0.00
[190]   12/05/11        100.99           100.99            100.99           0.00            0.00
[191]   12/06/11        101.28           101.28            101.28           0.00            0.00
[192]   12/07/11        100.49           100.49            100.49           0.00            0.00
[193]   12/08/11         98.54            98.54             98.34           0.00            -0.20
[194]   12/09/11         99.60            99.60             99.41           0.00            -0.19
[195]   12/12/11         97.99            97.99             97.77           0.00            -0.22
[196]   12/13/11        100.32           100.32            100.32           0.00            0.00
[197]   12/14/11         95.14            95.14             95.14           0.00            0.00
[198]   12/15/11         94.07            94.07             94.07           0.00            0.00
[199]   12/16/11         93.75            93.75             93.75           0.00            0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 101 of 191 PageID
                                       #: 7713
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]             [b]             [c]               [d]             [e]               [f]
[200]   12/19/11          94.05           94.05             94.05           0.00              0.00
[201]   12/20/11          97.24           97.24             97.24           0.00              0.00
[202]   12/21/11          98.67           98.67             98.67           0.00              0.00
[203]   12/22/11          99.53           99.53             99.53           0.00              0.00
[204]   12/23/11          99.68           99.68             99.68           0.00              0.00
[205]   12/27/11         101.34          101.34            101.34           0.00              0.00
[206]   12/28/11          99.36           99.36             99.36           0.00              0.00
[207]   12/29/11          99.65           99.65             99.65           0.00              0.00
[208]   12/30/11          98.83           98.83             98.83           0.00              0.00
[209]   01/03/12         102.96          102.96            102.96           0.00              0.00
[210]   01/04/12         103.22          103.22            103.22           0.00              0.00
[211]   01/05/12         101.81          101.81            101.81           0.00              0.00
[212]   01/06/12         101.56          101.56            101.56           0.00              0.00
[213]   01/09/12         101.31          101.31            101.31           0.00              0.00
[214]   01/10/12         102.24          102.24            102.44           0.00              0.20
[215]   01/11/12         101.09          101.09            101.09           0.00              0.00
[216]   01/12/12          99.31           99.31             99.31           0.00              0.00
[217]   01/13/12          98.88           98.88             98.88           0.00              0.00
[218]   01/17/12         100.87          100.87            100.87           0.00              0.00
[219]   01/18/12         100.76          100.76            100.76           0.00              0.00
[220]   01/19/12         100.54          100.54            100.54           0.00              0.00
[221]   01/20/12          98.33           98.33             98.33           0.00              0.00
[222]   01/23/12          99.58           99.58             99.58           0.00              0.00
[223]   01/24/12          98.95           98.95             98.95           0.00              0.00
[224]   01/25/12          99.40           99.40             99.40           0.00              0.00
[225]   01/26/12          99.70           99.70             99.70           0.00              0.00
[226]   01/27/12          99.56           99.56             99.56           0.00              0.00
[227]   01/30/12          98.78           98.78             98.78           0.00              0.00
[228]   01/31/12          98.48           98.48             98.48           0.00              0.00
[229]   02/01/12          97.61           97.61             97.61           0.00              0.00
[230]   02/02/12          96.36           96.36             96.36           0.00              0.00
[231]   02/03/12          97.84           97.84             97.84           0.00              0.00
[232]   02/06/12          96.91           96.91             96.91           0.00              0.00
[233]   02/07/12          98.41           98.41             98.41           0.00              0.00
[234]   02/08/12          98.71           98.71             98.71           0.00              0.00
[235]   02/09/12          99.84           99.84             99.84           0.00              0.00
[236]   02/10/12          98.67           98.67             98.67           0.00              0.00
[237]   02/13/12         101.29          101.29            101.29           0.00              0.00
[238]   02/14/12         101.08          101.08            101.08           0.00              0.00
[239]   02/15/12         102.14          102.14            102.14           0.00              0.00
[240]   02/16/12         102.64          102.64            102.64           0.00              0.00
[241]   02/17/12         104.52          104.52            103.60           0.00              -0.92
[242]   02/21/12         106.25          106.25            106.25           0.00              0.00
[243]   02/22/12         106.28          106.28            106.28           0.00              0.00
[244]   02/23/12         108.68          108.68            107.83           0.00              -0.85
[245]   02/24/12         110.56          110.56            109.77           0.00              -0.79
[246]   02/27/12         109.48          109.48            108.56           0.00              -0.92
[247]   02/28/12         107.45          107.45            106.55           0.00              -0.90
[248]   02/29/12         107.95          107.95            107.07           0.00              -0.88
[249]   03/01/12         109.68          109.68            108.84           0.00              -0.84



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 102 of 191 PageID
                                       #: 7714
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]             [b]             [c]               [d]             [e]               [f]
[250]   03/02/12         107.64          107.64            106.70           0.00              -0.94
[251]   03/05/12         107.63          107.63            106.72           0.00              -0.91
[252]   03/06/12         105.75          105.75            104.70           0.00              -1.05
[253]   03/07/12         107.18          107.18            106.16           0.00              -1.02
[254]   03/08/12         107.56          107.56            106.58           0.00              -0.98
[255]   03/09/12         108.33          108.33            107.87           0.00              -0.46
[256]   03/12/12         107.34          107.34            106.84           0.00              -0.50
[257]   03/13/12         107.78          107.78            107.24           0.00              -0.54
[258]   03/14/12         106.48          106.48            105.95           0.00              -0.53
[259]   03/15/12         105.65          105.65            105.65           0.00              0.00
[260]   03/16/12         107.58          107.58            107.58           0.00              0.00
[261]   03/19/12         108.56          108.56            108.56           0.00              0.00
[262]   03/20/12         106.07          106.07            106.07           0.00              0.00
[263]   03/21/12         107.27          107.27            107.27           0.00              0.00
[264]   03/22/12         105.35          105.35            105.35           0.00              0.00
[265]   03/23/12         107.35          107.35            106.87           0.00              -0.48
[266]   03/26/12         107.55          107.55            107.03           0.00              -0.52
[267]   03/27/12         107.85          107.85            107.33           0.00              -0.52
[268]   03/28/12         105.96          105.96            105.41           0.00              -0.55
[269]   03/29/12         103.31          103.31            102.78           0.00              -0.53
[270]   03/30/12         103.54          103.54            103.02           0.00              -0.52
[271]   04/02/12         105.76          105.76            105.23           0.00              -0.53
[272]   04/03/12         104.55          104.55            104.01           0.00              -0.54
[273]   04/04/12         102.03          102.03            101.47           0.00              -0.56
[274]   04/05/12         103.83          103.83            103.31           0.00              -0.52
[275]   04/09/12         102.98          102.98            102.46           0.00              -0.52
[276]   04/10/12         101.56          101.56            101.02           0.00              -0.54
[277]   04/11/12         103.18          103.18            103.18           0.00              0.00
[278]   04/12/12         104.10          104.10            104.10           0.00              0.00
[279]   04/13/12         103.32          103.32            103.32           0.00              0.00
[280]   04/16/12         103.37          103.37            103.37           0.00              0.00
[281]   04/17/12         104.64          104.64            104.64           0.00              0.00
[282]   04/18/12         103.12          103.12            103.12           0.00              0.00
[283]   04/19/12         102.72          102.72            102.72           0.00              0.00
[284]   04/20/12         103.88          103.88            103.88           0.00              0.00
[285]   04/23/12         103.11          103.11            103.11           0.00              0.00
[286]   04/24/12         103.55          103.55            103.55           0.00              0.00
[287]   04/25/12         104.12          104.12            104.12           0.00              0.00
[288]   04/26/12         104.55          104.55            104.55           0.00              0.00
[289]   04/27/12         104.93          104.93            104.93           0.00              0.00
[290]   04/30/12         104.87          104.87            104.87           0.00              0.00
[291]   05/01/12         106.16          106.16            106.16           0.00              0.00
[292]   05/02/12         105.22          105.22            105.22           0.00              0.00
[293]   05/03/12         102.54          102.54            102.54           0.00              0.00
[294]   05/04/12          98.49           98.49             98.49           0.00              0.00
[295]   05/07/12          97.94           97.94             97.94           0.00              0.00
[296]   05/08/12          97.01           97.01             97.01           0.00              0.00
[297]   05/09/12          96.81           96.81             96.81           0.00              0.00
[298]   05/10/12          97.08           97.08             97.41           0.00              0.33
[299]   05/11/12          96.49           96.49             96.49           0.00              0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 103 of 191 PageID
                                       #: 7715
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]            [b]              [c]               [d]             [e]               [f]
[300]   05/14/12         95.13            95.13             95.13           0.00              0.00
[301]   05/15/12         94.35            94.35             94.35           0.00              0.00
[302]   05/16/12         93.19            93.19             93.19           0.00              0.00
[303]   05/17/12         92.94            92.94             92.94           0.00              0.00
[304]   05/18/12         91.80            91.80             91.80           0.00              0.00
[305]   05/21/12         92.86            92.86             92.86           0.00              0.00
[306]   05/22/12         91.85            91.85             91.85           0.00              0.00
[307]   05/23/12         89.90            89.90             89.90           0.00              0.00
[308]   05/24/12         90.66            90.66             90.66           0.00              0.00
[309]   05/25/12         90.86            90.86             90.86           0.00              0.00
[310]   05/29/12         90.76            90.76             90.76           0.00              0.00
[311]   05/30/12         87.82            87.82             87.82           0.00              0.00
[312]   05/31/12         86.53            86.53             86.53           0.00              0.00
[313]   06/01/12         83.23            83.23             83.23           0.00              0.00
[314]   06/04/12         83.98            83.98             83.98           0.00              0.00
[315]   06/05/12         84.29            84.29             84.29           0.00              0.00
[316]   06/06/12         85.02            85.02             85.02           0.00              0.00
[317]   06/07/12         85.13            85.13             84.82           0.00              -0.31
[318]   06/08/12         84.39            84.39             84.10           0.00              -0.29
[319]   06/11/12         83.00            83.00             82.70           0.00              -0.30
[320]   06/12/12         83.62            83.62             83.62           0.00              0.00
[321]   06/13/12         82.92            82.92             82.92           0.00              0.00
[322]   06/14/12         84.22            84.22             84.22           0.00              0.00
[323]   06/15/12         84.33            84.33             84.33           0.00              0.00
[324]   06/18/12         83.60            83.60             83.60           0.00              0.00
[325]   06/19/12         84.35            84.35             84.35           0.00              0.00
[326]   06/20/12         81.45            81.45             81.45           0.00              0.00
[327]   06/21/12         78.20            78.20             78.20           0.00              0.00
[328]   06/22/12         79.76            79.76             79.76           0.00              0.00
[329]   06/25/12         79.21            79.21             79.21           0.00              0.00
[330]   06/26/12         79.36            79.36             79.36           0.00              0.00
[331]   06/27/12         80.21            80.21             80.21           0.00              0.00
[332]   06/28/12         77.69            77.69             77.69           0.00              0.00
[333]   06/29/12         84.96            84.96             84.96           0.00              0.00
[334]   07/02/12         83.75            83.75             83.75           0.00              0.00
[335]   07/03/12         87.66            87.66             87.66           0.00              0.00
[336]   07/05/12         87.22            87.22             87.22           0.00              0.00
[337]   07/06/12         84.45            84.45             84.45           0.00              0.00
[338]   07/09/12         85.99            85.99             85.99           0.00              0.00
[339]   07/10/12         83.91            83.91             83.91           0.00              0.00
[340]   07/11/12         86.19            86.19             86.19           0.00              0.00
[341]   07/12/12         86.46            86.46             86.46           0.00              0.00
[342]   07/13/12         87.50            87.50             87.50           0.00              0.00
[343]   07/16/12         88.81            88.81             88.81           0.00              0.00
[344]   07/17/12         89.54            89.54             89.54           0.00              0.00
[345]   07/18/12         90.17            90.17             90.17           0.00              0.00
[346]   07/19/12         92.97            92.97             92.97           0.00              0.00
[347]   07/20/12         91.83            91.83             91.83           0.00              0.00
[348]   07/23/12         88.14            88.14             88.14           0.00              0.00
[349]   07/24/12         88.50            88.50             88.50           0.00              0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 104 of 191 PageID
                                       #: 7716
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]            [b]              [c]               [d]             [e]               [f]
[350]   07/25/12         88.97            88.97             88.97           0.00              0.00
[351]   07/26/12         89.39            89.39             89.39           0.00              0.00
[352]   07/27/12         90.13            90.13             90.13           0.00              0.00
[353]   07/30/12         89.78            89.78             89.78           0.00              0.00
[354]   07/31/12         88.06            88.06             88.06           0.00              0.00
[355]   08/01/12         88.91            88.91             88.91           0.00              0.00
[356]   08/02/12         87.13            87.13             87.13           0.00              0.00
[357]   08/03/12         91.40            91.40             91.40           0.00              0.00
[358]   08/06/12         92.20            92.20             92.20           0.00              0.00
[359]   08/07/12         93.67            93.67             93.67           0.00              0.00
[360]   08/08/12         93.63            93.63             93.35           0.00              -0.28
[361]   08/09/12         93.63            93.63             93.36           0.00              -0.27
[362]   08/10/12         93.15            93.15             92.87           0.00              -0.28
[363]   08/13/12         93.03            93.03             93.03           0.00              0.00
[364]   08/14/12         93.74            93.74             93.74           0.00              0.00
[365]   08/15/12         94.62            94.62             94.62           0.00              0.00
[366]   08/16/12         95.89            95.89             95.89           0.00              0.00
[367]   08/17/12         96.32            96.32             96.32           0.00              0.00
[368]   08/20/12         96.91            96.91             96.26           0.00              -0.65
[369]   08/21/12         97.55            97.55             96.84           0.00              -0.71
[370]   08/22/12         97.89            97.89             97.26           0.00              -0.63
[371]   08/23/12         96.98            96.98             96.27           0.00              -0.71
[372]   08/24/12         96.79            96.79             96.15           0.00              -0.64
[373]   08/27/12         96.16            96.16             95.47           0.00              -0.69
[374]   08/28/12         96.96            96.96             96.33           0.00              -0.63
[375]   08/29/12         96.14            96.14             95.49           0.00              -0.65
[376]   08/30/12         95.31            95.31             94.62           0.00              -0.69
[377]   08/31/12         97.07            97.07             96.47           0.00              -0.60
[378]   09/04/12         95.98            95.98             95.30           0.00              -0.68
[379]   09/05/12         96.03            96.03             95.36           0.00              -0.67
[380]   09/06/12         96.16            96.16             95.53           0.00              -0.63
[381]   09/07/12         97.06            97.06             96.42           0.00              -0.64
[382]   09/10/12         97.21            97.21             96.54           0.00              -0.67
[383]   09/11/12         97.82            97.82             97.50           0.00              -0.32
[384]   09/12/12         97.66            97.66             97.34           0.00              -0.32
[385]   09/13/12         98.92            98.92             98.63           0.00              -0.29
[386]   09/14/12         99.63            99.63             99.33           0.00              -0.30
[387]   09/17/12         97.25            97.25             96.95           0.00              -0.30
[388]   09/18/12         95.92            95.92             95.62           0.00              -0.30
[389]   09/19/12         92.59            92.59             92.30           0.00              -0.29
[390]   09/20/12         92.74            92.74             92.42           0.00              -0.32
[391]   09/21/12         93.21            93.21             92.89           0.00              -0.32
[392]   09/24/12         92.25            92.25             91.93           0.00              -0.32
[393]   09/25/12         91.71            91.71             91.37           0.00              -0.34
[394]   09/26/12         90.34            90.34             89.98           0.00              -0.36
[395]   09/27/12         92.21            92.21             91.85           0.00              -0.36
[396]   09/28/12         92.56            92.56             92.19           0.00              -0.37
[397]   10/01/12         92.85            92.85             92.48           0.00              -0.37
[398]   10/02/12         92.27            92.27             91.89           0.00              -0.38
[399]   10/03/12         88.52            88.52             88.14           0.00              -0.38



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 105 of 191 PageID
                                       #: 7717
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]            [b]              [c]               [d]             [e]               [f]
[400]   10/04/12         92.07            92.07             91.71           0.00              -0.36
[401]   10/05/12         90.27            90.27             89.88           0.00              -0.39
[402]   10/08/12         89.73            89.73             89.33           0.00              -0.40
[403]   10/09/12         92.78            92.78             92.78           0.00              0.00
[404]   10/10/12         91.64            91.64             91.64           0.00              0.00
[405]   10/11/12         92.50            92.50             92.50           0.00              0.00
[406]   10/12/12         92.28            92.28             92.28           0.00              0.00
[407]   10/15/12         92.32            92.32             92.32           0.00              0.00
[408]   10/16/12         92.54            92.54             92.54           0.00              0.00
[409]   10/17/12         92.59            92.59             92.59           0.00              0.00
[410]   10/18/12         92.53            92.53             92.53           0.00              0.00
[411]   10/19/12         90.44            90.44             90.44           0.00              0.00
[412]   10/22/12         88.65            88.65             88.65           0.00              0.00
[413]   10/23/12         86.67            86.67             86.67           0.00              0.00
[414]   10/24/12         85.73            85.73             85.73           0.00              0.00
[415]   10/25/12         86.05            86.05             86.05           0.00              0.00
[416]   10/26/12         86.28            86.28             86.28           0.00              0.00
[417]   10/31/12         86.24            86.24             86.24           0.00              0.00
[418]   11/01/12         87.09            87.09             87.09           0.00              0.00
[419]   11/02/12         84.86            84.86             84.86           0.00              0.00
[420]   11/05/12         85.65            85.65             85.65           0.00              0.00
[421]   11/06/12         88.71            88.71             88.71           0.00              0.00
[422]   11/07/12         84.44            84.44             84.44           0.00              0.00
[423]   11/08/12         85.09            85.09             85.09           0.00              0.00
[424]   11/09/12         86.07            86.07             86.07           0.00              0.00
[425]   11/12/12         86.07            86.07             86.07           0.00              0.00
[426]   11/13/12         85.84            85.84             85.84           0.00              0.00
[427]   11/14/12         86.75            86.75             86.75           0.00              0.00
[428]   11/15/12         85.87            85.87             85.87           0.00              0.00
[429]   11/16/12         86.92            86.92             86.92           0.00              0.00
[430]   11/19/12         89.28            89.28             89.28           0.00              0.00
[431]   11/20/12         86.75            86.75             86.75           0.00              0.00
[432]   11/21/12         87.38            87.38             87.38           0.00              0.00
[433]   11/23/12         88.28            88.28             88.28           0.00              0.00
[434]   11/26/12         87.74            87.74             87.74           0.00              0.00
[435]   11/27/12         87.18            87.18             87.18           0.00              0.00
[436]   11/28/12         86.49            86.49             86.49           0.00              0.00
[437]   11/29/12         88.07            88.07             88.07           0.00              0.00
[438]   11/30/12         88.91            88.91             88.91           0.00              0.00
[439]   12/03/12         89.09            89.09             89.09           0.00              0.00
[440]   12/04/12         88.50            88.50             88.50           0.00              0.00
[441]   12/05/12         87.88            87.88             87.88           0.00              0.00
[442]   12/06/12         86.26            86.26             86.26           0.00              0.00
[443]   12/07/12         86.50            86.50             85.93           0.00              -0.57
[444]   12/10/12         86.10            86.10             85.56           0.00              -0.54
[445]   12/11/12         86.32            86.32             85.79           0.00              -0.53
[446]   12/12/12         87.31            87.31             87.31           0.00              0.00
[447]   12/13/12         86.44            86.44             86.44           0.00              0.00
[448]   12/14/12         87.25            87.25             87.25           0.00              0.00
[449]   12/17/12         87.67            87.67             87.67           0.00              0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 106 of 191 PageID
                                       #: 7718
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]            [b]              [c]               [d]             [e]               [f]
[450]   12/18/12         88.40            88.40             88.40           0.00              0.00
[451]   12/19/12         89.98            89.98             89.98           0.00              0.00
[452]   12/20/12         90.13            90.13             90.13           0.00              0.00
[453]   12/21/12         88.66            88.66             88.66           0.00              0.00
[454]   12/24/12         88.61            88.61             88.61           0.00              0.00
[455]   12/26/12         90.98            90.98             90.98           0.00              0.00
[456]   12/27/12         90.87            90.87             90.87           0.00              0.00
[457]   12/28/12         90.80            90.80             90.80           0.00              0.00
[458]   12/31/12         91.82            91.82             91.82           0.00              0.00
[459]   01/02/13         93.12            93.12             93.12           0.00              0.00
[460]   01/03/13         92.92            92.92             92.92           0.00              0.00
[461]   01/04/13         93.09            93.09             93.09           0.00              0.00
[462]   01/07/13         93.19            93.19             93.19           0.00              0.00
[463]   01/08/13         93.15            93.15             93.15           0.00              0.00
[464]   01/09/13         93.56            93.56             93.10           0.00              -0.46
[465]   01/10/13         94.27            94.27             94.27           0.00              0.00
[466]   01/11/13         93.99            93.99             93.99           0.00              0.00
[467]   01/14/13         94.59            94.59             94.59           0.00              0.00
[468]   01/15/13         93.72            93.72             93.72           0.00              0.00
[469]   01/16/13         94.68            94.68             94.68           0.00              0.00
[470]   01/17/13         95.94            95.94             95.94           0.00              0.00
[471]   01/18/13         96.04            96.04             96.04           0.00              0.00
[472]   01/22/13         96.68            96.68             96.68           0.00              0.00
[473]   01/23/13         95.23            95.23             95.23           0.00              0.00
[474]   01/24/13         95.95            95.95             95.95           0.00              0.00
[475]   01/25/13         95.88            95.88             95.88           0.00              0.00
[476]   01/28/13         96.44            96.44             96.44           0.00              0.00
[477]   01/29/13         97.57            97.57             97.57           0.00              0.00
[478]   01/30/13         97.94            97.94             97.94           0.00              0.00
[479]   01/31/13         97.49            97.49             97.49           0.00              0.00
[480]   02/01/13         97.77            97.77             97.77           0.00              0.00
[481]   02/04/13         96.17            96.17             96.17           0.00              0.00
[482]   02/05/13         96.64            96.64             96.64           0.00              0.00
[483]   02/06/13         96.62            96.62             96.62           0.00              0.00
[484]   02/07/13         95.83            95.83             95.83           0.00              0.00
[485]   02/08/13         95.72            95.72             95.72           0.00              0.00
[486]   02/11/13         97.03            97.03             97.03           0.00              0.00
[487]   02/12/13         98.07            98.07             98.07           0.00              0.00
[488]   02/13/13         97.60            97.60             97.60           0.00              0.00
[489]   02/14/13         97.90            97.90             97.90           0.00              0.00
[490]   02/15/13         96.41            96.41             96.41           0.00              0.00
[491]   02/19/13         97.10            97.10             97.10           0.00              0.00
[492]   02/20/13         95.22            95.22             95.22           0.00              0.00
[493]   02/21/13         92.84            92.84             92.84           0.00              0.00
[494]   02/22/13         93.13            93.13             93.13           0.00              0.00
[495]   02/25/13         93.11            93.11             93.11           0.00              0.00
[496]   02/26/13         92.63            92.63             92.63           0.00              0.00
[497]   02/27/13         92.76            92.76             92.76           0.00              0.00
[498]   02/28/13         92.05            92.05             92.05           0.00              0.00
[499]   03/01/13         90.68            90.68             90.68           0.00              0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 107 of 191 PageID
                                       #: 7719
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]            [b]              [c]               [d]             [e]               [f]
[500]   03/04/13         90.12            90.12             90.12           0.00              0.00
[501]   03/05/13         91.69            91.69             90.82           0.00              -0.87
[502]   03/06/13         91.30            91.30             90.43           0.00              -0.87
[503]   03/07/13         92.40            92.40             91.56           0.00              -0.84
[504]   03/08/13         92.79            92.79             92.43           0.00              -0.36
[505]   03/11/13         92.87            92.87             92.52           0.00              -0.35
[506]   03/12/13         93.20            93.20             92.92           0.00              -0.28
[507]   03/13/13         93.13            93.13             92.88           0.00              -0.25
[508]   03/14/13         93.62            93.62             93.38           0.00              -0.24
[509]   03/15/13         94.09            94.09             93.82           0.00              -0.27
[510]   03/18/13         94.36            94.36             94.11           0.00              -0.25
[511]   03/19/13         92.80            92.80             92.52           0.00              -0.28
[512]   03/20/13         93.77            93.77             93.50           0.00              -0.27
[513]   03/21/13         92.77            92.77             92.45           0.00              -0.32
[514]   03/22/13         93.96            93.96             93.71           0.00              -0.25
[515]   03/25/13         95.09            95.09             94.81           0.00              -0.28
[516]   03/26/13         96.61            96.61             96.34           0.00              -0.27
[517]   03/27/13         96.84            96.84             96.58           0.00              -0.26
[518]   03/28/13         97.49            97.49             97.23           0.00              -0.26
[519]   04/01/13         97.38            97.38             97.07           0.00              -0.31
[520]   04/02/13         97.50            97.50             97.19           0.00              -0.31
[521]   04/03/13         94.77            94.77             94.45           0.00              -0.32
[522]   04/04/13         93.56            93.56             93.26           0.00              -0.30
[523]   04/05/13         93.01            93.01             92.70           0.00              -0.31
[524]   04/08/13         93.68            93.68             93.36           0.00              -0.32
[525]   04/09/13         94.51            94.51             94.51           0.00              0.00
[526]   04/10/13         94.97            94.97             94.97           0.00              0.00
[527]   04/11/13         93.85            93.85             93.85           0.00              0.00
[528]   04/12/13         91.61            91.61             91.61           0.00              0.00
[529]   04/15/13         89.03            89.03             89.03           0.00              0.00
[530]   04/16/13         89.03            89.03             89.03           0.00              0.00
[531]   04/17/13         86.97            86.97             86.97           0.00              0.00
[532]   04/18/13         88.00            88.00             88.00           0.00              0.00
[533]   04/19/13         88.27            88.27             88.27           0.00              0.00
[534]   04/22/13         89.19            89.19             89.19           0.00              0.00
[535]   04/23/13         89.18            89.18             89.18           0.00              0.00
[536]   04/24/13         91.43            91.43             91.43           0.00              0.00
[537]   04/25/13         93.64            93.64             93.64           0.00              0.00
[538]   04/26/13         93.00            93.00             93.00           0.00              0.00
[539]   04/29/13         94.50            94.50             94.50           0.00              0.00
[540]   04/30/13         93.46            93.46             93.46           0.00              0.00
[541]   05/01/13         91.03            91.03             91.03           0.00              0.00
[542]   05/02/13         93.99            93.99             93.99           0.00              0.00
[543]   05/03/13         95.61            95.61             95.61           0.00              0.00
[544]   05/06/13         96.16            96.16             96.16           0.00              0.00
[545]   05/07/13         95.62            95.62             95.62           0.00              0.00
[546]   05/08/13         96.62            96.62             96.62           0.00              0.00
[547]   05/09/13         96.39            96.39             96.66           0.00              0.27
[548]   05/10/13         96.29            96.29             96.29           0.00              0.00
[549]   05/13/13         95.41            95.41             95.41           0.00              0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 108 of 191 PageID
                                       #: 7720
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]             [b]             [c]               [d]             [e]               [f]
[550]   05/14/13          94.48           94.48             94.48           0.00              0.00
[551]   05/15/13          94.56           94.56             94.56           0.00              0.00
[552]   05/16/13          95.45           95.45             95.45           0.00              0.00
[553]   05/17/13          96.29           96.29             96.29           0.00              0.00
[554]   05/20/13          96.93           96.93             96.93           0.00              0.00
[555]   05/21/13          96.18           96.18             96.18           0.00              0.00
[556]   05/22/13          94.28           94.28             94.28           0.00              0.00
[557]   05/23/13          94.25           94.25             94.25           0.00              0.00
[558]   05/24/13          94.15           94.15             94.15           0.00              0.00
[559]   05/28/13          95.01           95.01             95.01           0.00              0.00
[560]   05/29/13          93.13           93.13             93.13           0.00              0.00
[561]   05/30/13          93.61           93.61             93.61           0.00              0.00
[562]   05/31/13          91.97           91.97             91.97           0.00              0.00
[563]   06/03/13          93.45           93.45             93.45           0.00              0.00
[564]   06/04/13          93.31           93.31             93.31           0.00              0.00
[565]   06/05/13          93.74           93.74             93.74           0.00              0.00
[566]   06/06/13          94.76           94.76             94.76           0.00              0.00
[567]   06/07/13          96.03           96.03             96.03           0.00              0.00
[568]   06/10/13          95.77           95.77             95.77           0.00              0.00
[569]   06/11/13          95.60           95.60             95.60           0.00              0.00
[570]   06/12/13          96.10           96.10             96.10           0.00              0.00
[571]   06/13/13          96.92           96.92             96.95           0.00              0.03
[572]   06/14/13          98.07           98.07             98.07           0.00              0.00
[573]   06/17/13          98.03           98.03             98.03           0.00              0.00
[574]   06/18/13          98.67           98.67             98.67           0.00              0.00
[575]   06/19/13          98.48           98.48             98.48           0.00              0.00
[576]   06/20/13          95.14           95.14             95.14           0.00              0.00
[577]   06/21/13          93.69           93.69             93.69           0.00              0.00
[578]   06/24/13          95.18           95.18             95.18           0.00              0.00
[579]   06/25/13          95.32           95.32             95.32           0.00              0.00
[580]   06/26/13          95.50           95.50             95.50           0.00              0.00
[581]   06/27/13          97.05           97.05             97.05           0.00              0.00
[582]   06/28/13          96.56           96.56             96.56           0.00              0.00
[583]   07/01/13          97.99           97.99             97.99           0.00              0.00
[584]   07/02/13          99.60           99.60             99.60           0.00              0.00
[585]   07/03/13         101.24          101.24            101.24           0.00              0.00
[586]   07/05/13         103.22          103.22            103.22           0.00              0.00
[587]   07/08/13         103.14          103.14            103.02           0.00              -0.12
[588]   07/09/13         103.31          103.31            103.31           0.00              0.00
[589]   07/10/13         105.62          105.62            105.62           0.00              0.00
[590]   07/11/13         104.38          104.38            104.38           0.00              0.00
[591]   07/12/13         105.55          105.55            105.55           0.00              0.00
[592]   07/15/13         105.92          105.92            105.92           0.00              0.00
[593]   07/16/13         105.69          105.69            105.69           0.00              0.00
[594]   07/17/13         106.35          106.35            106.35           0.00              0.00
[595]   07/18/13         107.81          107.81            107.81           0.00              0.00
[596]   07/19/13         107.87          107.87            107.87           0.00              0.00
[597]   07/22/13         106.94          106.94            106.94           0.00              0.00
[598]   07/23/13         107.23          107.23            107.23           0.00              0.00
[599]   07/24/13         105.39          105.39            105.39           0.00              0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 109 of 191 PageID
                                       #: 7721
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]            [b]              [c]               [d]             [e]               [f]
[600]   07/25/13         105.49          105.49            105.49           0.00              0.00
[601]   07/26/13         104.70          104.70            104.70           0.00              0.00
[602]   07/29/13         104.55          104.55            104.55           0.00              0.00
[603]   07/30/13         103.08          103.08            103.08           0.00              0.00
[604]   07/31/13         105.03          105.03            105.03           0.00              0.00
[605]   08/01/13         107.89          107.89            107.89           0.00              0.00
[606]   08/02/13         106.94          106.94            106.94           0.00              0.00
[607]   08/05/13         106.56          106.56            106.56           0.00              0.00
[608]   08/06/13         105.30          105.30            105.30           0.00              0.00
[609]   08/07/13         104.37          104.37            104.37           0.00              0.00
[610]   08/08/13         103.40          103.40            103.40           0.00              0.00
[611]   08/09/13         105.16          105.16            105.97           0.00              0.81
[612]   08/12/13         105.52          105.52            106.11           0.00              0.59
[613]   08/13/13         106.40          106.40            106.40           0.00              0.00
[614]   08/14/13         106.56          106.56            106.56           0.00              0.00
[615]   08/15/13         107.19          107.19            107.19           0.00              0.00
[616]   08/16/13         107.29          107.29            107.29           0.00              0.00
[617]   08/19/13         104.73          104.73            106.86           0.00              2.13
[618]   08/20/13         103.59          103.59            105.11           0.00              1.52
[619]   08/21/13         102.42          102.42            103.85           0.00              1.43
[620]   08/22/13         103.26          103.26            105.03           0.00              1.77
[621]   08/23/13         104.53          104.53            106.42           0.00              1.89
[622]   08/26/13         104.16          104.16            105.92           0.00              1.76
[623]   08/27/13         106.90          106.90            109.01           0.00              2.11
[624]   08/28/13         107.84          107.84            110.10           0.00              2.26
[625]   08/29/13         106.60          106.60            108.80           0.00              2.20
[626]   08/30/13         105.71          105.71            107.65           0.00              1.94
[627]   09/03/13         106.42          106.42            108.54           0.00              2.12
[628]   09/04/13         105.39          105.39            107.23           0.00              1.84
[629]   09/05/13         106.33          106.33            108.37           0.00              2.04
[630]   09/06/13         107.95          107.95            110.53           0.00              2.58
[631]   09/09/13         106.82          106.82            109.52           0.00              2.70
[632]   09/10/13         104.92          104.92            107.39           0.00              2.47
[633]   09/11/13         105.09          105.09            105.09           0.00              0.00
[634]   09/12/13         106.14          106.14            106.14           0.00              0.00
[635]   09/13/13         105.96          105.96            107.54           0.00              1.58
[636]   09/16/13         104.82          104.82            106.19           0.00              1.37
[637]   09/17/13         103.46          103.46            104.82           0.00              1.36
[638]   09/18/13         105.88          105.88            107.28           0.00              1.40
[639]   09/19/13         104.52          104.52            105.86           0.00              1.34
[640]   09/20/13         103.71          103.71            104.75           0.00              1.04
[641]   09/23/13         102.72          102.72            103.59           0.00              0.87
[642]   09/24/13         102.48          102.48            103.13           0.00              0.65
[643]   09/25/13         102.05          102.05            102.66           0.00              0.61
[644]   09/26/13         102.52          102.52            103.03           0.00              0.51
[645]   09/27/13         102.34          102.34            102.87           0.00              0.53
[646]   09/30/13         101.90          101.90            102.33           0.00              0.43
[647]   10/01/13         101.69          101.69            102.04           0.00              0.35
[648]   10/02/13         103.64          103.64            104.10           0.00              0.46
[649]   10/03/13         102.97          102.97            103.31           0.00              0.34



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 110 of 191 PageID
                                       #: 7722
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]             [b]             [c]               [d]             [e]               [f]
[650]   10/04/13         103.53          103.53            103.53           0.00              0.00
[651]   10/07/13         102.83          102.83            102.83           0.00              0.00
[652]   10/08/13         103.31          103.31            103.31           0.00              0.00
[653]   10/09/13         101.43          101.43            101.43           0.00              0.00
[654]   10/10/13         102.89          102.89            102.89           0.00              0.00
[655]   10/11/13         102.06          102.06            102.06           0.00              0.00
[656]   10/14/13         102.48          102.48            102.48           0.00              0.00
[657]   10/15/13         101.20          101.20            101.41           0.00              0.21
[658]   10/16/13         102.49          102.49            102.49           0.00              0.00
[659]   10/17/13         100.87          100.87            100.87           0.00              0.00
[660]   10/18/13         101.11          101.11            101.11           0.00              0.00
[661]   10/21/13          99.68           99.68             99.68           0.00              0.00
[662]   10/22/13          98.30           98.30             98.30           0.00              0.00
[663]   10/23/13          96.86           96.86             96.86           0.00              0.00
[664]   10/24/13          97.11           97.11             97.11           0.00              0.00
[665]   10/25/13          97.85           97.85             97.85           0.00              0.00
[666]   10/28/13          98.68           98.68             98.68           0.00              0.00
[667]   10/29/13          98.20           98.20             98.20           0.00              0.00
[668]   10/30/13          96.77           96.77             96.77           0.00              0.00
[669]   10/31/13          96.38           96.38             96.38           0.00              0.00
[670]   11/01/13          94.61           94.61             94.61           0.00              0.00
[671]   11/04/13          94.62           94.62             94.62           0.00              0.00
[672]   11/05/13          93.37           93.37             93.37           0.00              0.00
[673]   11/06/13          94.80           94.80             94.80           0.00              0.00
[674]   11/07/13          94.20           94.20             94.20           0.00              0.00
[675]   11/08/13          94.60           94.60             94.60           0.00              0.00
[676]   11/11/13          95.14           95.14             95.14           0.00              0.00
[677]   11/12/13          93.04           93.04             93.52           0.00              0.48
[678]   11/13/13          93.88           93.88             94.49           0.00              0.61
[679]   11/14/13          94.41           94.41             94.41           0.00              0.00
[680]   11/15/13          94.49           94.49             94.49           0.00              0.00
[681]   11/18/13          93.68           93.68             93.68           0.00              0.00
[682]   11/19/13          93.89           93.89             93.89           0.00              0.00
[683]   11/20/13          93.85           93.85             93.85           0.00              0.00
[684]   11/21/13          95.44           95.44             95.44           0.00              0.00
[685]   11/22/13          94.84           94.84             94.84           0.00              0.00
[686]   11/25/13          94.09           94.09             94.09           0.00              0.00
[687]   11/26/13          93.68           93.68             93.68           0.00              0.00
[688]   11/27/13          92.30           92.30             92.30           0.00              0.00
[689]   11/29/13          92.72           92.72             92.72           0.00              0.00
[690]   12/02/13          93.82           93.82             93.82           0.00              0.00
[691]   12/03/13          96.04           96.04             96.04           0.00              0.00
[692]   12/04/13          97.20           97.20             97.20           0.00              0.00
[693]   12/05/13          97.38           97.38             97.38           0.00              0.00
[694]   12/06/13          97.65           97.65             97.65           0.00              0.00
[695]   12/09/13          97.34           97.34             97.34           0.00              0.00
[696]   12/10/13          98.51           98.51             98.51           0.00              0.00
[697]   12/11/13          97.44           97.44             97.72           0.00              0.28
[698]   12/12/13          97.82           97.82             97.82           0.00              0.00
[699]   12/13/13          96.93           96.93             96.93           0.00              0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 111 of 191 PageID
                                       #: 7723
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]             [b]             [c]               [d]             [e]               [f]
[700]   12/16/13          97.77           97.77             97.77           0.00              0.00
[701]   12/17/13          97.47           97.47             97.47           0.00              0.00
[702]   12/18/13          98.06           98.06             98.06           0.00              0.00
[703]   12/19/13          99.04           99.04             99.04           0.00              0.00
[704]   12/20/13          99.32           99.32             99.32           0.00              0.00
[705]   12/23/13          98.91           98.91             98.91           0.00              0.00
[706]   12/24/13          99.22           99.22             99.22           0.00              0.00
[707]   12/26/13          99.55           99.55             99.55           0.00              0.00
[708]   12/27/13         100.32          100.32            100.32           0.00              0.00
[709]   12/30/13          99.29           99.29             99.29           0.00              0.00
[710]   12/31/13          98.42           98.42             98.42           0.00              0.00
[711]   01/02/14          95.44           95.44             95.44           0.00              0.00
[712]   01/03/14          93.96           93.96             93.96           0.00              0.00
[713]   01/06/14          93.43           93.43             93.43           0.00              0.00
[714]   01/07/14          93.67           93.67             93.67           0.00              0.00
[715]   01/08/14          92.53           92.53             92.33           0.00              -0.20
[716]   01/09/14          91.89           91.89             91.89           0.00              0.00
[717]   01/10/14          92.95           92.95             92.95           0.00              0.00
[718]   01/13/14          92.01           92.01             92.01           0.00              0.00
[719]   01/14/14          92.78           92.78             92.78           0.00              0.00
[720]   01/15/14          94.35           94.35             94.35           0.00              0.00
[721]   01/16/14          94.10           94.10             94.10           0.00              0.00
[722]   01/17/14          94.59           94.59             94.59           0.00              0.00
[723]   01/21/14          94.97           94.97             94.97           0.00              0.00
[724]   01/22/14          96.73           96.73             96.73           0.00              0.00
[725]   01/23/14          97.32           97.32             97.32           0.00              0.00
[726]   01/24/14          96.64           96.64             96.64           0.00              0.00
[727]   01/27/14          95.72           95.72             95.72           0.00              0.00
[728]   01/28/14          97.41           97.41             97.41           0.00              0.00
[729]   01/29/14          97.36           97.36             97.36           0.00              0.00
[730]   01/30/14          98.23           98.23             98.23           0.00              0.00
[731]   01/31/14          97.49           97.49             97.49           0.00              0.00
[732]   02/03/14          96.43           96.43             96.43           0.00              0.00
[733]   02/04/14          97.19           97.19             97.19           0.00              0.00
[734]   02/05/14          97.38           97.38             97.38           0.00              0.00
[735]   02/06/14          97.84           97.84             97.84           0.00              0.00
[736]   02/07/14          99.88           99.88             99.88           0.00              0.00
[737]   02/10/14          99.44           99.44            100.06           0.00              0.62
[738]   02/11/14          99.44           99.44             99.94           0.00              0.50
[739]   02/12/14          99.92           99.92             99.92           0.00              0.00
[740]   02/13/14         100.05          100.05            100.05           0.00              0.00
[741]   02/14/14         100.13          100.13            100.13           0.00              0.00
[742]   02/18/14         102.10          102.10            102.10           0.00              0.00
[743]   02/19/14         100.80          100.80            102.84           0.00              2.04
[744]   02/20/14         100.89          100.89            102.75           0.00              1.86
[745]   02/21/14         100.48          100.48            102.20           0.00              1.72
[746]   02/24/14         101.17          101.17            102.82           0.00              1.65
[747]   02/25/14         100.24          100.24            101.83           0.00              1.59
[748]   02/26/14         100.77          100.77            102.59           0.00              1.82
[749]   02/27/14         100.63          100.63            102.40           0.00              1.77



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 112 of 191 PageID
                                       #: 7724
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]             [b]             [c]               [d]             [e]               [f]
[750]   02/28/14         100.95          100.95            102.59           0.00              1.64
[751]   03/03/14         103.16          103.16            104.92           0.00              1.76
[752]   03/04/14         101.71          101.71            103.33           0.00              1.62
[753]   03/05/14          99.99           99.99            101.45           0.00              1.46
[754]   03/06/14         100.14          100.14            101.56           0.00              1.42
[755]   03/07/14         101.07          101.07            102.58           0.00              1.51
[756]   03/10/14          99.75           99.75            101.12           0.00              1.37
[757]   03/11/14          98.85           98.85            100.03           0.00              1.18
[758]   03/12/14          97.09           97.09             97.68           0.00              0.59
[759]   03/13/14          97.36           97.36             97.94           0.00              0.58
[760]   03/14/14          97.99           97.99             98.56           0.00              0.57
[761]   03/17/14          96.95           96.95             97.62           0.00              0.67
[762]   03/18/14          98.01           98.01             98.88           0.00              0.87
[763]   03/19/14          98.15           98.15             99.17           0.00              1.02
[764]   03/20/14          98.05           98.05             98.90           0.00              0.85
[765]   03/21/14          98.65           98.65             99.46           0.00              0.81
[766]   03/24/14          98.83           98.83             99.60           0.00              0.77
[767]   03/25/14          98.53           98.53             99.19           0.00              0.66
[768]   03/26/14          99.53           99.53            100.26           0.00              0.73
[769]   03/27/14         100.53          100.53            101.28           0.00              0.75
[770]   03/28/14         100.89          100.89            101.67           0.00              0.78
[771]   03/31/14         100.82          100.82            101.58           0.00              0.76
[772]   04/01/14          99.05           99.05             99.74           0.00              0.69
[773]   04/02/14          98.90           98.90             99.62           0.00              0.72
[774]   04/03/14          99.63           99.63            100.29           0.00              0.66
[775]   04/04/14         100.46          100.46            101.14           0.00              0.68
[776]   04/07/14          99.78           99.78            100.44           0.00              0.66
[777]   04/08/14         101.81          101.81            102.56           0.00              0.75
[778]   04/09/14         102.65          102.65            102.65           0.00              0.00
[779]   04/10/14         102.38          102.38            102.38           0.00              0.00
[780]   04/11/14         102.62          102.62            102.62           0.00              0.00
[781]   04/14/14         103.21          103.21            103.21           0.00              0.00
[782]   04/15/14         103.00          103.00            103.00           0.00              0.00
[783]   04/16/14         103.03          103.03            103.03           0.00              0.00
[784]   04/17/14         103.37          103.37            103.37           0.00              0.00
[785]   04/21/14         103.65          103.65            103.65           0.00              0.00
[786]   04/22/14         101.75          101.75            101.75           0.00              0.00
[787]   04/23/14         101.44          101.44            101.44           0.00              0.00
[788]   04/24/14         101.94          101.94            101.94           0.00              0.00
[789]   04/25/14         100.60          100.60            100.60           0.00              0.00
[790]   04/28/14         100.84          100.84            100.84           0.00              0.00
[791]   04/29/14         101.28          101.28            101.28           0.00              0.00
[792]   04/30/14          99.74           99.74             99.74           0.00              0.00
[793]   05/01/14          99.42           99.42             99.42           0.00              0.00
[794]   05/02/14          99.76           99.76             99.76           0.00              0.00
[795]   05/05/14          99.48           99.48             99.48           0.00              0.00
[796]   05/06/14          99.50           99.50             99.50           0.00              0.00
[797]   05/07/14         100.77          100.77            100.77           0.00              0.00
[798]   05/08/14         100.26          100.26            100.26           0.00              0.00
[799]   05/09/14          99.99           99.99             99.99           0.00              0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 113 of 191 PageID
                                       #: 7725
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]             [b]             [c]               [d]             [e]               [f]
[800]   05/12/14         100.59          100.59             99.94           0.00              -0.65
[801]   05/13/14         101.70          101.70            101.05           0.00              -0.65
[802]   05/14/14         101.74          101.74            101.74           0.00              0.00
[803]   05/15/14         101.13          101.13            101.13           0.00              0.00
[804]   05/16/14         101.58          101.58            101.58           0.00              0.00
[805]   05/19/14         102.11          102.11            102.11           0.00              0.00
[806]   05/20/14         102.33          102.33            102.33           0.00              0.00
[807]   05/21/14         104.07          104.07            104.07           0.00              0.00
[808]   05/22/14         103.74          103.74            103.74           0.00              0.00
[809]   05/23/14         104.35          104.35            104.35           0.00              0.00
[810]   05/27/14         104.11          104.11            104.11           0.00              0.00
[811]   05/28/14         102.72          102.72            102.72           0.00              0.00
[812]   05/29/14         103.58          103.58            103.58           0.00              0.00
[813]   05/30/14         102.71          102.71            102.71           0.00              0.00
[814]   06/02/14         102.47          102.47            102.47           0.00              0.00
[815]   06/03/14         102.66          102.66            102.66           0.00              0.00
[816]   06/04/14         102.64          102.64            102.64           0.00              0.00
[817]   06/05/14         102.48          102.48            102.48           0.00              0.00
[818]   06/06/14         102.66          102.66            102.66           0.00              0.00
[819]   06/09/14         104.41          104.41            104.41           0.00              0.00
[820]   06/10/14         104.35          104.35            104.35           0.00              0.00
[821]   06/11/14         103.62          103.62            103.62           0.00              0.00
[822]   06/12/14         105.78          105.78            105.78           0.00              0.00
[823]   06/13/14         106.17          106.17            106.17           0.00              0.00
[824]   06/16/14         106.30          106.30            106.30           0.00              0.00
[825]   06/17/14         105.87          105.87            105.87           0.00              0.00
[826]   06/18/14         105.59          105.59            105.59           0.00              0.00
[827]   06/19/14         106.05          106.05            106.05           0.00              0.00
[828]   06/20/14         106.83          106.83            106.83           0.00              0.00
[829]   06/23/14         106.17          106.17            106.17           0.00              0.00
[830]   06/24/14         106.03          106.03            106.03           0.00              0.00
[831]   06/25/14         106.50          106.50            106.50           0.00              0.00
[832]   06/26/14         105.84          105.84            105.84           0.00              0.00
[833]   06/27/14         105.74          105.74            105.74           0.00              0.00
[834]   06/30/14         105.37          105.37            105.37           0.00              0.00
[835]   07/01/14         105.34          105.34            105.34           0.00              0.00
[836]   07/02/14         104.48          104.48            104.48           0.00              0.00
[837]   07/03/14         104.06          104.06            104.06           0.00              0.00
[838]   07/07/14         103.53          103.53            103.53           0.00              0.00
[839]   07/08/14         103.40          103.40            103.40           0.00              0.00
[840]   07/09/14         101.75          101.75            101.75           0.00              0.00
[841]   07/10/14         102.40          102.40            102.40           0.00              0.00
[842]   07/11/14         100.30          100.30            100.30           0.00              0.00
[843]   07/14/14         100.48          100.48            100.48           0.00              0.00
[844]   07/15/14          99.53           99.53             99.53           0.00              0.00
[845]   07/16/14         100.60          100.60            100.60           0.00              0.00
[846]   07/17/14         102.20          102.20            102.20           0.00              0.00
[847]   07/18/14         101.95          101.95            101.95           0.00              0.00
[848]   07/21/14         102.86          102.86            102.86           0.00              0.00
[849]   07/22/14         102.39          102.39            102.39           0.00              0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 114 of 191 PageID
                                       #: 7726
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]             [b]             [c]               [d]             [e]               [f]
[850]   07/23/14         103.12          103.12            103.12           0.00              0.00
[851]   07/24/14         102.07          102.07            102.07           0.00              0.00
[852]   07/25/14         102.09          102.09            102.09           0.00              0.00
[853]   07/28/14         101.67          101.67            101.67           0.00              0.00
[854]   07/29/14         100.97          100.97            100.97           0.00              0.00
[855]   07/30/14         100.27          100.27            100.27           0.00              0.00
[856]   07/31/14          98.17           98.17             98.17           0.00              0.00
[857]   08/01/14          97.88           97.88             97.88           0.00              0.00
[858]   08/04/14          98.29           98.29             98.29           0.00              0.00
[859]   08/05/14          97.38           97.38             97.38           0.00              0.00
[860]   08/06/14          96.92           96.92             96.92           0.00              0.00
[861]   08/07/14          97.34           97.34             97.34           0.00              0.00
[862]   08/08/14          97.65           97.65             97.65           0.00              0.00
[863]   08/11/14          97.21           97.21             97.21           0.00              0.00
[864]   08/12/14          96.48           96.48             96.48           0.00              0.00
[865]   08/13/14          96.74           96.74             96.74           0.00              0.00
[866]   08/14/14          94.08           94.08             94.08           0.00              0.00
[867]   08/15/14          95.32           95.32             95.32           0.00              0.00
[868]   08/18/14          93.75           93.75             93.75           0.00              0.00
[869]   08/19/14          92.10           92.10             92.86           0.00              0.76
[870]   08/20/14          92.57           92.57             93.45           0.00              0.88
[871]   08/21/14          93.04           93.04             93.96           0.00              0.92
[872]   08/22/14          92.92           92.92             93.65           0.00              0.73
[873]   08/25/14          92.68           92.68             93.35           0.00              0.67
[874]   08/26/14          93.13           93.13             93.86           0.00              0.73
[875]   08/27/14          93.06           93.06             93.88           0.00              0.82
[876]   08/28/14          93.36           93.36             94.55           0.00              1.19
[877]   08/29/14          94.37           94.37             95.96           0.00              1.59
[878]   09/02/14          91.74           91.74             92.88           0.00              1.14
[879]   09/03/14          94.16           94.16             95.54           0.00              1.38
[880]   09/04/14          93.25           93.25             94.45           0.00              1.20
[881]   09/05/14          92.40           92.40             93.29           0.00              0.89
[882]   09/08/14          91.72           91.72             92.66           0.00              0.94
[883]   09/09/14          91.45           91.45             91.45           0.00              0.00
[884]   09/10/14          90.42           90.42             90.42           0.00              0.00
[885]   09/11/14          91.36           91.36             91.36           0.00              0.00
[886]   09/12/14          90.77           90.77             91.37           0.00              0.60
[887]   09/15/14          91.37           91.37             91.99           0.00              0.62
[888]   09/16/14          93.10           93.10             93.81           0.00              0.71
[889]   09/17/14          92.50           92.50             93.20           0.00              0.70
[890]   09/18/14          91.39           91.39             91.98           0.00              0.59
[891]   09/19/14          91.14           91.14             91.65           0.00              0.51
[892]   09/22/14          90.34           90.34             90.87           0.00              0.53
[893]   09/23/14          90.91           90.91             91.56           0.00              0.65
[894]   09/24/14          92.07           92.07             92.80           0.00              0.73
[895]   09/25/14          91.78           91.78             92.53           0.00              0.75
[896]   09/26/14          92.62           92.62             93.54           0.00              0.92
[897]   09/29/14          93.49           93.49             94.57           0.00              1.08
[898]   09/30/14          90.27           90.27             91.16           0.00              0.89
[899]   10/01/14          89.74           89.74             90.73           0.00              0.99



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 115 of 191 PageID
                                       #: 7727
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]            [b]              [c]               [d]             [e]               [f]
[900]   10/02/14         89.88            89.88             91.01           0.00              1.13
[901]   10/03/14         88.67            88.67             89.74           0.00              1.07
[902]   10/06/14         89.34            89.34             89.34           0.00              0.00
[903]   10/07/14         87.98            87.98             87.98           0.00              0.00
[904]   10/08/14         86.59            86.59             86.59           0.00              0.00
[905]   10/09/14         85.05            85.05             85.05           0.00              0.00
[906]   10/10/14         85.11            85.11             85.11           0.00              0.00
[907]   10/13/14         84.98            84.98             84.98           0.00              0.00
[908]   10/14/14         81.20            81.20             81.20           0.00              0.00
[909]   10/15/14         80.94            80.94             80.94           0.00              0.00
[910]   10/16/14         81.95            81.95             81.95           0.00              0.00
[911]   10/17/14         82.06            82.06             82.06           0.00              0.00
[912]   10/20/14         81.91            81.91             81.91           0.00              0.00
[913]   10/21/14         82.49            82.49             82.49           0.00              0.00
[914]   10/22/14         80.52            80.52             80.52           0.00              0.00
[915]   10/23/14         82.09            82.09             82.09           0.00              0.00
[916]   10/24/14         81.01            81.01             81.01           0.00              0.00
[917]   10/27/14         81.00            81.00             81.00           0.00              0.00
[918]   10/28/14         81.42            81.42             81.42           0.00              0.00
[919]   10/29/14         82.20            82.20             82.20           0.00              0.00
[920]   10/30/14         81.12            81.12             81.12           0.00              0.00
[921]   10/31/14         80.54            80.54             80.54           0.00              0.00
[922]   11/03/14         78.78            78.78             78.78           0.00              0.00
[923]   11/04/14         77.19            77.19             77.19           0.00              0.00
[924]   11/05/14         78.68            78.68             78.68           0.00              0.00
[925]   11/06/14         77.91            77.91             77.91           0.00              0.00
[926]   11/07/14         78.65            78.65             78.65           0.00              0.00
[927]   11/10/14         77.40            77.40             77.40           0.00              0.00
[928]   11/11/14         77.94            77.94             77.94           0.00              0.00
[929]   11/12/14         77.18            77.18             77.15           0.00              -0.03
[930]   11/13/14         74.21            74.21             74.16           0.00              -0.05
[931]   11/14/14         75.82            75.82             75.82           0.00              0.00
[932]   11/17/14         75.66            75.66             75.66           0.00              0.00
[933]   11/18/14         74.64            74.64             74.64           0.00              0.00
[934]   11/19/14         74.50            74.50             74.50           0.00              0.00
[935]   11/20/14         75.85            75.85             75.85           0.00              0.00
[936]   11/21/14         76.51            76.51             76.51           0.00              0.00
[937]   11/24/14         75.78            75.78             75.78           0.00              0.00
[938]   11/25/14         74.09            74.09             74.09           0.00              0.00
[939]   11/26/14         73.69            73.69             73.69           0.00              0.00
[940]   11/28/14         66.15            66.15             66.15           0.00              0.00
[941]   12/01/14         69.00            69.00             69.00           0.00              0.00
[942]   12/02/14         66.88            66.88             66.88           0.00              0.00
[943]   12/03/14         67.38            67.38             67.38           0.00              0.00
[944]   12/04/14         66.81            66.81             66.81           0.00              0.00
[945]   12/05/14         65.84            65.84             65.84           0.00              0.00
[946]   12/08/14         63.05            63.05             63.05           0.00              0.00
[947]   12/09/14         63.82            63.82             63.82           0.00              0.00
[948]   12/10/14         60.94            60.94             60.94           0.00              0.00
[949]   12/11/14         60.52            60.52             60.19           0.00              -0.33



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 116 of 191 PageID
                                       #: 7728
                                             Table 3A
                                          Oil Price Index

                   Corrected Coffman
                         Report                S&P Capital IQ                     Differences
                                       Crude Oil -     NYMEX WTI         Corrected         Corrected
                                       WTI (^ICL)       Light Sweet       Coffman       Coffman Report
          Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
           [a]            [b]              [c]               [d]             [e]               [f]
[950]   12/12/14         58.41            58.41             58.08           0.00              -0.33
[951]   12/15/14         56.64            56.64             56.26           0.00              -0.38
[952]   12/16/14         56.26            56.26             56.26           0.00              0.00
[953]   12/17/14         56.79            56.79             56.79           0.00              0.00
[954]   12/18/14         54.36            54.36             54.36           0.00              0.00
[955]   12/19/14         57.13            57.13             57.13           0.00              0.00
[956]   12/22/14         55.26            55.26             55.26           0.00              0.00
[957]   12/23/14         57.12            57.12             57.12           0.00              0.00
[958]   12/24/14         55.84            55.84             55.84           0.00              0.00
[959]   12/26/14         54.73            54.73             54.73           0.00              0.00
[960]   12/29/14         53.61            53.61             53.61           0.00              0.00
[961]   12/30/14         54.12            54.12             54.12           0.00              0.00
[962]   12/31/14         53.27            53.27             53.27           0.00              0.00
[963]   01/02/15         52.69            52.69             52.69           0.00              0.00
[964]   01/05/15         50.04            50.04             50.04           0.00              0.00
[965]   01/06/15         48.46            48.46             47.93           0.00              -0.53
[966]   01/07/15         49.08            49.08             48.65           0.00              -0.43
[967]   01/08/15         49.28            49.28             49.28           0.00              0.00
[968]   01/09/15         48.99            48.99             48.99           0.00              0.00
[969]   01/12/15         46.76            46.76             46.76           0.00              0.00
[970]   01/13/15         46.51            46.51             46.51           0.00              0.00
[971]   01/14/15         48.96            48.96             48.96           0.00              0.00
[972]   01/15/15         46.73            46.73             46.73           0.00              0.00
[973]   01/16/15         49.13            49.13             49.13           0.00              0.00
[974]   01/20/15         46.47            46.47             46.47           0.00              0.00
[975]   01/21/15         47.78            47.78             47.78           0.00              0.00
[976]   01/22/15         46.31            46.31             46.31           0.00              0.00
[977]   01/23/15         45.59            45.59             45.59           0.00              0.00
[978]   01/26/15         45.15            45.15             45.15           0.00              0.00
[979]   01/27/15         46.23            46.23             46.23           0.00              0.00
[980]   01/28/15         44.45            44.45             44.45           0.00              0.00
[981]   01/29/15         44.53            44.53             44.53           0.00              0.00
[982]   01/30/15         48.24            48.24             48.24           0.00              0.00
[983]   02/02/15         49.57            49.57             49.57           0.00              0.00
[984]   02/03/15         53.05            53.05             53.05           0.00              0.00
[985]   02/04/15         48.45            48.45             48.45           0.00              0.00
[986]   02/05/15         50.48            50.48             50.48           0.00              0.00
[987]   02/06/15         51.69            51.69             51.69           0.00              0.00
[988]   02/09/15         52.86            52.86             52.86           0.00              0.00
[989]   02/10/15         50.02            50.02             50.02           0.00              0.00
[990]   02/11/15         48.84            48.84             49.78           0.00              0.94
[991]   02/12/15         51.21            51.21             52.16           0.00              0.95
[992]   02/13/15         53.67            53.67             53.67           0.00              0.00
[993]   02/17/15         54.29            54.29             54.29           0.00              0.00
[994]   02/18/15         52.82            52.82             52.82           0.00              0.00
[995]   02/19/15         54.22            54.22             51.83           0.00              -2.39
[996]   02/20/15         53.45            53.45             50.81           0.00              -2.64
[997]   02/23/15         52.56            52.56             49.45           0.00              -3.11
[998]   02/24/15         49.28            49.28             49.28           0.00              0.00
[999]   02/25/15         50.99            50.99             50.99           0.00              0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 117 of 191 PageID
                                       #: 7729
                                              Table 3A
                                           Oil Price Index

                    Corrected Coffman
                          Report                S&P Capital IQ                     Differences
                                        Crude Oil -     NYMEX WTI         Corrected         Corrected
                                        WTI (^ICL)       Light Sweet       Coffman       Coffman Report
           Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
            [a]            [b]              [c]               [d]             [e]               [f]
[1000]   02/26/15         48.17            48.17             48.17           0.00              0.00
[1001]   02/27/15         53.84            53.84             49.76           0.00              -4.08
[1002]   03/02/15         52.98            52.98             49.59           0.00              -3.39
[1003]   03/03/15         54.07            54.07             50.52           0.00              -3.55
[1004]   03/04/15         54.55            54.55             51.53           0.00              -3.02
[1005]   03/05/15         53.99            53.99             50.76           0.00              -3.23
[1006]   03/06/15         52.95            52.95             49.61           0.00              -3.34
[1007]   03/09/15         52.95            52.95             50.00           0.00              -2.95
[1008]   03/10/15         51.44            51.44             50.07           0.00              -1.37
[1009]   03/11/15         51.59            51.59             50.02           0.00              -1.57
[1010]   03/12/15         50.87            50.87             49.13           0.00              -1.74
[1011]   03/13/15         48.84            48.84             47.06           0.00              -1.78
[1012]   03/16/15         47.98            47.98             46.13           0.00              -1.85
[1013]   03/17/15         47.06            47.06             45.19           0.00              -1.87
[1014]   03/18/15         48.69            48.69             46.65           0.00              -2.04
[1015]   03/19/15         47.40            47.40             45.53           0.00              -1.87
[1016]   03/20/15         48.43            48.43             46.57           0.00              -1.86
[1017]   03/23/15         49.15            49.15             47.45           0.00              -1.70
[1018]   03/24/15         49.13            49.13             47.51           0.00              -1.62
[1019]   03/25/15         50.78            50.78             49.21           0.00              -1.57
[1020]   03/26/15         53.04            53.04             51.43           0.00              -1.61
[1021]   03/27/15         50.50            50.50             48.87           0.00              -1.63
[1022]   03/30/15         50.41            50.41             48.68           0.00              -1.73
[1023]   03/31/15         49.34            49.34             47.60           0.00              -1.74
[1024]   04/01/15         51.75            51.75             50.09           0.00              -1.66
[1025]   04/02/15         50.60            50.60             49.14           0.00              -1.46
[1026]   04/06/15         53.57            53.57             52.14           0.00              -1.43
[1027]   04/07/15         55.23            55.23             53.98           0.00              -1.25
[1028]   04/08/15         51.87            51.87             50.42           0.00              -1.45
[1029]   04/09/15         52.49            52.49             50.79           0.00              -1.70
[1030]   04/10/15         53.51            53.51             53.51           0.00              0.00
[1031]   04/13/15         53.74            53.74             53.74           0.00              0.00
[1032]   04/14/15         54.87            54.87             54.87           0.00              0.00
[1033]   04/15/15         57.69            57.69             57.69           0.00              0.00
[1034]   04/16/15         58.11            58.11             58.11           0.00              0.00
[1035]   04/17/15         57.32            57.32             57.32           0.00              0.00
[1036]   04/20/15         57.88            57.88             57.88           0.00              0.00
[1037]   04/21/15         56.61            56.61             56.61           0.00              0.00
[1038]   04/22/15         56.16            56.16             56.16           0.00              0.00
[1039]   04/23/15         57.74            57.74             57.74           0.00              0.00
[1040]   04/24/15         57.15            57.15             57.15           0.00              0.00
[1041]   04/27/15         56.99            56.99             56.99           0.00              0.00
[1042]   04/28/15         57.06            57.06             57.06           0.00              0.00
[1043]   04/29/15         58.58            58.58             58.58           0.00              0.00
[1044]   04/30/15         59.63            59.63             59.63           0.00              0.00
[1045]   05/01/15         59.15            59.15             59.15           0.00              0.00
[1046]   05/04/15         58.93            58.93             58.93           0.00              0.00
[1047]   05/05/15         60.40            60.40             60.40           0.00              0.00
[1048]   05/06/15         60.93            60.93             60.93           0.00              0.00
[1049]   05/07/15         58.94            58.94             58.94           0.00              0.00



    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 118 of 191 PageID
                                       #: 7730
                                              Table 3A
                                           Oil Price Index

                    Corrected Coffman
                          Report                S&P Capital IQ                     Differences
                                        Crude Oil -     NYMEX WTI         Corrected         Corrected
                                        WTI (^ICL)       Light Sweet       Coffman       Coffman Report
           Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
            [a]            [b]              [c]               [d]             [e]               [f]
[1050]   05/08/15         59.39            59.39             59.39           0.00              0.00
[1051]   05/11/15         59.25            59.25             60.29           0.00              1.04
[1052]   05/12/15         60.75            60.75             61.74           0.00              0.99
[1053]   05/13/15         60.50            60.50             61.49           0.00              0.99
[1054]   05/14/15         59.88            59.88             60.84           0.00              0.96
[1055]   05/15/15         60.54            60.54             60.54           0.00              0.00
[1056]   05/18/15         60.24            60.24             60.24           0.00              0.00
[1057]   05/19/15         57.99            57.99             57.99           0.00              0.00
[1058]   05/20/15         58.98            58.98             58.98           0.00              0.00
[1059]   05/21/15         60.72            60.72             60.72           0.00              0.00
[1060]   05/22/15         59.72            59.72             59.72           0.00              0.00
[1061]   05/26/15         58.03            58.03             58.03           0.00              0.00
[1062]   05/27/15         57.51            57.51             57.51           0.00              0.00
[1063]   05/28/15         57.68            57.68             57.68           0.00              0.00
[1064]   05/29/15         60.30            60.30             60.30           0.00              0.00
[1065]   06/01/15         60.20            60.20             60.20           0.00              0.00
[1066]   06/02/15         61.26            61.26             61.26           0.00              0.00
[1067]   06/03/15         59.64            59.64             59.64           0.00              0.00
[1068]   06/04/15         58.00            58.00             58.00           0.00              0.00
[1069]   06/05/15         59.13            59.13             59.13           0.00              0.00
[1070]   06/08/15         58.14            58.14             58.14           0.00              0.00
[1071]   06/09/15         60.14            60.14             60.14           0.00              0.00
[1072]   06/10/15         61.43            61.43             61.43           0.00              0.00
[1073]   06/11/15         61.60            61.60             61.22           0.00              -0.38
[1074]   06/12/15         60.77            60.77             60.40           0.00              -0.37




    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 119 of 191 PageID
                                       #: 7731
                                              Table 3A
                                           Oil Price Index

                    Corrected Coffman
                          Report                S&P Capital IQ                     Differences
                                        Crude Oil -     NYMEX WTI         Corrected         Corrected
                                        WTI (^ICL)       Light Sweet       Coffman       Coffman Report
           Date      Oil Price Index      (ICE)      Crude Oil Futures   Report vs ICE     vs NYMEX
            [a]            [b]              [c]               [d]             [e]               [f]
[1075]   06/15/15         60.39            60.39             60.00           0.00              -0.39
[1076]   06/16/15         60.84            60.84             60.45           0.00              -0.39
[1077]   06/17/15         60.33            60.33             60.33           0.00              0.00
[1078]   06/18/15         60.82            60.82             60.82           0.00              0.00
[1079]   06/19/15         59.97            59.97             59.97           0.00              0.00
[1080]   06/22/15         60.38            60.38             60.38           0.00              0.00
[1081]   06/23/15         61.01            61.01             61.01           0.00              0.00
[1082]   06/24/15         60.27            60.27             60.27           0.00              0.00
[1083]   06/25/15         60.00            60.00             59.70           0.00              -0.30
[1084]   06/26/15         59.97            59.97             59.63           0.00              -0.34
[1085]   06/29/15         58.68            58.68             58.33           0.00              -0.35
[1086]   06/30/15         59.83            59.83             59.47           0.00              -0.36
[1087]   07/01/15         57.37            57.37             56.96           0.00              -0.41
[1088]   07/02/15         57.30            57.30             56.93           0.00              -0.37
[1089]   07/06/15         52.84            52.84             54.00           0.00              1.16
[1090]   07/07/15         52.71            52.71             52.33           0.00              -0.38
[1091]   07/08/15         52.09            52.09             51.65           0.00              -0.44
[1092]   07/09/15         53.23            53.23             53.23           0.00              0.00
[1093]   07/10/15         53.22            53.22             53.22           0.00              0.00
[1094]   07/13/15         52.71            52.71             52.71           0.00              0.00
[1095]   07/14/15         53.48            53.48             53.48           0.00              0.00
[1096]   07/15/15         51.79            51.79             51.79           0.00              0.00
[1097]   07/16/15         51.24            51.24             51.24           0.00              0.00
[1098]   07/17/15         51.21            51.21             51.21           0.00              0.00
[1099]   07/20/15         50.44            50.44             50.44           0.00              0.00
[1100]   07/21/15         50.86            50.86             50.86           0.00              0.00
[1101]   07/22/15         49.19            49.19             49.19           0.00              0.00
[1102]   07/23/15         48.45            48.45             48.45           0.00              0.00
[1103]   07/24/15         48.14            48.14             48.14           0.00              0.00
[1104]   07/27/15         47.39            47.39             47.39           0.00              0.00
[1105]   07/28/15         47.98            47.98             47.98           0.00              0.00
[1106]   07/29/15         48.79            48.79             48.79           0.00              0.00
[1107]   07/30/15         48.52            48.52             48.52           0.00              0.00
[1108]   07/31/15         47.12            47.12             47.12           0.00              0.00




    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 120 of 191 PageID
                                       #: 7732
                                                         Table 3A
                                                      Oil Price Index

                       Corrected Coffman
                             Report                       S&P Capital IQ                       Differences
                                                  Crude Oil -     NYMEX WTI           Corrected         Corrected
                                                  WTI (^ICL)       Light Sweet         Coffman       Coffman Report
            Date         Oil Price Index            (ICE)      Crude Oil Futures     Report vs ICE     vs NYMEX
             [a]               [b]                    [c]               [d]               [e]              [f]

[1109] Number of days with a different price                                               0              325
[1110] Total number of days                                                             1,106            1,108
[1111] % number of days with different prices                                           0.00%           29.33%


Notes and Sources:
[1]-[1108]
[b]     MillerEnergy-KPMG-CC-015919.xlsx, tab "CL."
[c]     ICE WTI Light Sweet Crude Oil Futures (ICE:CL) from Capital IQ.
[d]     NYMEX WTI Light Sweet Crude Oil Futures from Capital IQ.
[e]     = [c] - [b].
[f]     = [d] - [b].

[1109] Number of days with different prices. [f] includes October 20 and 21, 2011.
[1110] Count of number of days in [a]. [f] includes October 20 and 21, 2011.
[1111] =[1009]/[1010].




    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 121 of 191 PageID
                                       #: 7733
                                                                       Table 3B
                           Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                     Corrected                                                                                                Absolute Value of
                  Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                            Futures Contract Price of Futures Previous Day                    Corrected Coffman
                  Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
        Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                       [a]                   [b]                   [c]              [d]              [e]             [f]              [g]

[1]    03/08/11       -0.73%                105.95              ICLK11             105.95           106.73         -0.73%           0.000
[2]    03/09/11       -0.32%                105.61              ICLK11             105.61           105.95         -0.32%           0.000
[3]    03/10/11       -1.60%                103.92              ICLK11             103.92           105.61         -1.60%           0.000
[4]    03/11/11       -1.51%                102.35              ICLK11             102.35           103.92         -1.51%           0.000
[5]    03/14/11       -0.16%                102.19              ICLK11             102.19           102.35         -0.16%           0.000
[6]    03/15/11       -4.12%                 97.98              ICLK11              97.98           102.19         -4.12%           0.000
[7]    03/16/11        0.99%                 98.95              ICLK11              98.95           97.98          0.99%            0.000
[8]    03/17/11        3.48%                102.39              ICLK11             102.39           98.95          3.48%            0.000
[9]    03/18/11       -0.53%                101.85              ICLK11             101.85           102.39         -0.53%           0.000
[10]   03/21/11        1.22%                103.09              ICLK11             103.09           101.85         1.22%            0.000
[11]   03/22/11        1.82%                104.97              ICLK11             104.97           103.09         1.82%            0.000
[12]   03/23/11        0.74%                105.75              ICLK11             105.75           104.97         0.74%            0.000
[13]   03/24/11       -0.14%                105.60              ICLK11             105.60           105.75         -0.14%           0.000
[14]   03/25/11       -0.19%                105.40              ICLK11             105.40           105.60         -0.19%           0.000
[15]   03/28/11       -1.35%                103.98              ICLK11             103.98           105.40         -1.35%           0.000
[16]   03/29/11        1.29%                105.32              ICLM11             105.32           104.56         0.73%            56.000
[17]   03/30/11       -1.00%                104.27              ICLK11             104.27           104.79         -0.50%           50.000
[18]   03/31/11        2.85%                107.24              ICLM11             107.24           104.84         2.29%            56.000
[19]   04/01/11        1.17%                108.50              ICLM11             108.50           107.24         1.17%            0.000
[20]   04/04/11        0.51%                109.05              ICLM11             109.05           108.50         0.51%            0.000
[21]   04/05/11       -0.06%                108.99              ICLM11             108.99           109.05         -0.06%           0.000
[22]   04/06/11        0.45%                109.48              ICLM11             109.48           108.99         0.45%            0.000
[23]   04/07/11        1.28%                110.88              ICLM11             110.88           109.48         1.28%            0.000
[24]   04/08/11        2.25%                113.37              ICLM11             113.37           110.88         2.25%            0.000
[25]   04/11/11       -2.47%                110.57              ICLM11             110.57           113.37         -2.47%           0.000
[26]   04/12/11       -3.26%                106.97              ICLM11             106.97           110.57         -3.26%           0.000
[27]   04/13/11        0.69%                107.71              ICLM11             107.71           106.97         0.69%            0.000
[28]   04/14/11        0.92%                108.70              ICLM11             108.70           107.71         0.92%            0.000
[29]   04/15/11        1.40%                110.22              ICLM11             110.22           108.70         1.40%            0.000
[30]   04/18/11       -2.30%                107.69              ICLM11             107.69           110.22         -2.30%           0.000
[31]   04/19/11        0.55%                108.28              ICLM11             108.28           107.69         0.55%            0.000
[32]   04/20/11        2.93%                111.45              ICLM11             111.45           108.28         2.93%            0.000
[33]   04/21/11        0.75%                112.29              ICLM11             112.29           111.45         0.75%            0.000
[34]   04/25/11       -0.01%                112.28              ICLM11             112.28           112.29         -0.01%           0.000
[35]   04/26/11       -0.06%                112.21              ICLM11             112.21           112.28         -0.06%           0.000


                   Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 122 of 191 PageID
                                                      #: 7734
                                                                       Table 3B
                           Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                     Corrected                                                                                                Absolute Value of
                  Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                            Futures Contract Price of Futures Previous Day                    Corrected Coffman
                  Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
        Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                       [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[36]   04/27/11        0.49%                112.76              ICLM11             112.76           112.21         0.49%            0.000
[37]   04/28/11        0.09%                112.86              ICLM11             112.86           112.76         0.09%            0.000
[38]   04/29/11        0.95%                113.93              ICLM11             113.93           112.86         0.95%            0.000
[39]   05/02/11       -0.36%                113.52              ICLM11             113.52           113.93         -0.36%           0.000
[40]   05/03/11       -2.18%                111.05              ICLM11             111.05           113.52         -2.18%           0.000
[41]   05/04/11       -1.63%                109.24              ICLM11             109.24           111.05         -1.63%           0.000
[42]   05/05/11       -8.64%                 99.80              ICLM11              99.80           109.24         -8.64%           0.000
[43]   05/06/11       -2.63%                 97.18              ICLM11              97.18           99.80          -2.63%           0.000
[44]   05/09/11        6.09%                103.10              ICLN11             103.10           97.77          5.45%            64.000
[45]   05/10/11        1.33%                104.47              ICLN11             104.47           103.10         1.33%            0.000
[46]   05/11/11       -5.46%                 98.77              ICLN11              98.77           104.47         -5.46%           0.000
[47]   05/12/11        0.72%                 99.48              ICLN11              99.48           98.77          0.72%            0.000
[48]   05/13/11        0.64%                100.12              ICLN11             100.12           99.48          0.64%            0.000
[49]   05/16/11       -2.27%                 97.85              ICLN11              97.85           100.12         -2.27%           0.000
[50]   05/17/11       -0.43%                 97.43              ICLN11              97.43           97.85          -0.43%           0.000
[51]   05/18/11        3.21%                100.56              ICLN11             100.56           97.43          3.21%            0.000
[52]   05/19/11       -1.62%                 98.93              ICLN11              98.93           100.56         -1.62%           0.000
[53]   05/20/11        1.18%                100.10              ICLN11             100.10           98.93          1.18%            0.000
[54]   05/23/11       -2.40%                 97.70              ICLN11              97.70           100.10         -2.40%           0.000
[55]   05/24/11        1.93%                 99.59              ICLN11              99.59           97.70          1.93%            0.000
[56]   05/25/11        1.74%                101.32              ICLN11             101.32           99.59          1.74%            0.000
[57]   05/26/11       -1.08%                100.23              ICLN11             100.23           101.32         -1.08%           0.000
[58]   05/27/11        0.36%                100.59              ICLN11             100.59           100.23         0.36%            0.000
[59]   05/31/11        2.10%                102.70              ICLN11             102.70           100.59         2.10%            0.000
[60]   06/01/11       -2.35%                100.29              ICLN11             100.29           102.70         -2.35%           0.000
[61]   06/02/11        0.11%                100.40              ICLN11             100.40           100.29         0.11%            0.000
[62]   06/03/11       -0.18%                100.22              ICLN11             100.22           100.40         -0.18%           0.000
[63]   06/06/11       -1.21%                 99.01              ICLN11              99.01           100.22         -1.21%           0.000
[64]   06/07/11        0.08%                 99.09              ICLN11              99.09           99.01          0.08%            0.000
[65]   06/08/11        1.67%                100.74              ICLN11             100.74           99.09          1.67%            0.000
[66]   06/09/11        1.18%                101.93              ICLN11             101.93           100.74         1.18%            0.000
[67]   06/10/11       -2.59%                 99.29              ICLN11              99.29           101.93         -2.59%           0.000
[68]   06/13/11       -2.00%                 97.30              ICLN11              97.30           99.29          -2.00%           0.000
[69]   06/14/11        2.13%                 99.37              ICLN11              99.37           97.30          2.13%            0.000
[70]   06/15/11       -4.14%                 95.26              ICLQ11              95.26           99.86          -4.61%           47.000
[71]   06/16/11        0.10%                 95.36              ICLQ11              95.36           95.26          0.10%            0.000


                   Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 123 of 191 PageID
                                                      #: 7735
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[72]    06/17/11       -2.06%                 93.40              ICLQ11             93.40            95.36          -2.06%           0.000
[73]    06/20/11        0.25%                 93.63              ICLQ11             93.63            93.40          0.25%            0.000
[74]    06/21/11        0.58%                 94.17              ICLQ11             94.17            93.63          0.58%            0.000
[75]    06/22/11        1.32%                 95.41              ICLQ11             95.41            94.17          1.32%            0.000
[76]    06/23/11       -4.60%                 91.02              ICLQ11             91.02            95.41          -4.60%           0.000
[77]    06/24/11        0.15%                 91.16              ICLQ11             91.16            91.02          0.15%            0.000
[78]    06/27/11       -0.60%                 90.61              ICLQ11             90.61            91.16          -0.60%           0.000
[79]    06/28/11        2.52%                 92.89              ICLQ11             92.89            90.61          2.52%            0.000
[80]    06/29/11        2.02%                 94.77              ICLQ11             94.77            92.89          2.02%            0.000
[81]    06/30/11        0.69%                 95.42              ICLQ11             95.42            94.77          0.69%            0.000
[82]    07/01/11       -0.50%                 94.94              ICLQ11             94.94            95.42          -0.50%           0.000
[83]    07/05/11        2.05%                 96.89              ICLQ11             96.89            94.94          2.05%            0.000
[84]    07/06/11       -0.25%                 96.65              ICLQ11             96.65            96.89          -0.25%           0.000
[85]    07/07/11        2.09%                 98.67              ICLQ11             98.67            96.65          2.09%            0.000
[86]    07/08/11       -2.00%                 96.70              ICLU11             96.70            99.14          -2.46%           46.000
[87]    07/11/11       -1.12%                 95.62              ICLU11             95.62            96.70          -1.12%           0.000
[88]    07/12/11        2.33%                 97.85              ICLU11             97.85            95.62          2.33%            0.000
[89]    07/13/11        0.65%                 98.49              ICLU11             98.49            97.85          0.65%            0.000
[90]    07/14/11       -2.42%                 96.11              ICLU11             96.11            98.49          -2.42%           0.000
[91]    07/15/11        1.55%                 97.60              ICLU11             97.60            96.11          1.55%            0.000
[92]    07/18/11       -1.38%                 96.25              ICLU11             96.25            97.60          -1.38%           0.000
[93]    07/19/11        1.67%                 97.86              ICLU11             97.86            96.25          1.67%            0.000
[94]    07/20/11        0.55%                 98.40              ICLU11             98.40            97.86          0.55%            0.000
[95]    07/21/11        0.74%                 99.13              ICLU11             99.13            98.40          0.74%            0.000
[96]    07/22/11        0.75%                 99.87              ICLU11             99.87            99.13          0.75%            0.000
[97]    07/25/11       -0.67%                 99.20              ICLU11             99.20            99.87          -0.67%           0.000
[98]    07/26/11        0.39%                 99.59              ICLU11             99.59            99.20          0.39%            0.000
[99]    07/27/11       -2.20%                 97.40              ICLU11             97.40            99.59          -2.20%           0.000
[100]   07/28/11        0.04%                 97.44              ICLU11             97.44            97.40          0.04%            0.000
[101]   07/29/11       -1.79%                 95.70              ICLU11             95.70            97.44          -1.79%           0.000
[102]   08/01/11       -0.85%                 94.89              ICLU11             94.89            95.70          -0.85%           0.000
[103]   08/02/11       -1.16%                 93.79              ICLU11             93.79            94.89          -1.16%           0.000
[104]   08/03/11       -1.98%                 91.93              ICLU11             91.93            93.79          -1.98%           0.000
[105]   08/04/11       -5.77%                 86.63              ICLU11             86.63            91.93          -5.77%           0.000
[106]   08/05/11        0.29%                 86.88              ICLU11             86.88            86.63          0.29%            0.000
[107]   08/08/11       -6.41%                 81.31              ICLU11             81.31            86.88          -6.41%           0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 124 of 191 PageID
                                                       #: 7736
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[108]   08/09/11       -2.47%                 79.30              ICLU11             79.30            81.31          -2.47%           0.000
[109]   08/10/11        4.53%                 82.89              ICLU11             82.89            79.30          4.53%            0.000
[110]   08/11/11        3.41%                 85.72              ICLU11             85.72            82.89          3.41%            0.000
[111]   08/12/11       -0.03%                 85.69              ICLV11             85.69            86.04          -0.41%           38.000
[112]   08/15/11        2.86%                 88.14              ICLV11             88.14            85.69          2.86%            0.000
[113]   08/16/11       -1.46%                 86.85              ICLV11             86.85            88.14          -1.46%           0.000
[114]   08/17/11        1.01%                 87.73              ICLV11             87.73            86.85          1.01%            0.000
[115]   08/18/11       -5.95%                 82.51              ICLV11             82.51            87.73          -5.95%           0.000
[116]   08/19/11        0.80%                 83.17              ICLZ11             83.17            83.19          -0.02%           82.000
[117]   08/22/11        2.24%                 85.03              ICLZ11             85.03            83.17          2.24%            0.000
[118]   08/23/11        1.27%                 86.11              ICLZ11             86.11            85.03          1.27%            0.000
[119]   08/24/11       -0.20%                 85.94              ICLZ11             85.94            86.11          -0.20%           0.000
[120]   08/25/11        0.09%                 86.02              ICLZ11             86.02            85.94          0.09%            0.000
[121]   08/26/11        0.05%                 86.06              ICLZ11             86.06            86.02          0.05%            0.000
[122]   08/29/11        2.10%                 87.87              ICLZ11             87.87            86.06          2.10%            0.000
[123]   08/30/11        1.86%                 89.50              ICLZ11             89.50            87.87          1.86%            0.000
[124]   08/31/11        0.08%                 89.57              ICLZ11             89.57            89.50          0.08%            0.000
[125]   09/01/11        0.06%                 89.62              ICLZ11             89.62            89.57          0.06%            0.000
[126]   09/02/11       -2.78%                 87.13              ICLZ11             87.13            89.62          -2.78%           0.000
[127]   09/06/11       -0.49%                 86.70              ICLZ11             86.70            87.13          -0.49%           0.000
[128]   09/07/11        3.64%                 89.86              ICLZ11             89.86            86.70          3.64%            0.000
[129]   09/08/11       -0.41%                 89.49              ICLZ11             89.49            89.86          -0.41%           0.000
[130]   09/09/11       -2.02%                 87.68              ICLZ11             87.68            89.49          -2.02%           0.000
[131]   09/12/11        0.89%                 88.46              ICLZ11             88.46            87.68          0.89%            0.000
[132]   09/13/11        2.18%                 90.39              ICLZ11             90.39            88.46          2.18%            0.000
[133]   09/14/11       -1.36%                 89.16              ICLZ11             89.16            90.39          -1.36%           0.000
[134]   09/15/11        0.73%                 89.81              ICLZ11             89.81            89.16          0.73%            0.000
[135]   09/16/11       -1.53%                 88.44              ICLZ11             88.44            89.81          -1.53%           0.000
[136]   09/19/11       -2.73%                 86.03              ICLZ11             86.03            88.44          -2.73%           0.000
[137]   09/20/11        1.33%                 87.17              ICLZ11             87.17            86.03          1.33%            0.000
[138]   09/21/11       -1.14%                 86.18              ICLZ11             86.18            87.17          -1.14%           0.000
[139]   09/22/11       -6.30%                 80.75              ICLZ11             80.75            86.18          -6.30%           0.000
[140]   09/23/11       -0.78%                 80.12              ICLZ11             80.12            80.75          -0.78%           0.000
[141]   09/26/11        0.45%                 80.48              ICLZ11             80.48            80.12          0.45%            0.000
[142]   09/27/11        5.22%                 84.68              ICLZ11             84.68            80.48          5.22%            0.000
[143]   09/28/11       -3.80%                 81.46              ICLZ11             81.46            84.68          -3.80%           0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 125 of 191 PageID
                                                       #: 7737
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[144]   09/29/11        1.08%                 82.34              ICLZ11             82.34            81.46          1.08%             0.000
[145]   09/30/11       -3.66%                 79.33              ICLZ11             79.33            82.34          -3.66%            0.000
[146]   10/03/11       -1.89%                 77.83              ICLZ11             77.83            79.33          -1.89%            0.000
[147]   10/04/11       -2.52%                 75.87              ICLZ11             75.87            77.83          -2.52%            0.000
[148]   10/05/11        5.22%                 79.83              ICLZ11             79.83            75.87          5.22%             0.000
[149]   10/06/11        3.72%                 82.80              ICLZ11             82.80            79.83          3.72%             0.000
[150]   10/07/11        0.45%                 83.17              ICLZ11             83.17            82.80          0.45%             0.000
[151]   10/10/11        2.91%                 85.59              ICLZ11             85.59            83.17          2.91%             0.000
[152]   10/11/11        0.49%                 86.01              ICLZ11             86.01            85.59          0.49%             0.000
[153]   10/12/11       -0.27%                 85.78              ICLZ11             85.78            86.01          -0.27%            0.000
[154]   10/13/11       -1.55%                 84.45              ICLZ11             84.45            85.78          -1.55%            0.000
[155]   10/14/11        3.02%                 87.00              ICLZ11             87.00            84.45          3.02%             0.000
[156]   10/17/11       -0.44%                 86.62              ICLZ11             86.62            87.00          -0.44%            0.000
[157]   10/18/11        2.21%                 88.53              ICLZ11             88.53            86.62          2.21%             0.000
[158]   10/19/11       -2.53%                 86.29              ICLZ11             86.29            88.53          -2.53%            0.000
[159]   10/20/11        0.00%
[160]   10/21/11        0.00%
[161]   10/24/11        5.77%                 91.27              ICLZ11              91.27           87.40          4.43%            134.00
[162]   10/25/11        2.08%                 93.17              ICLZ11              93.17           91.27          2.08%            0.000
[163]   10/26/11       -3.19%                 90.20              ICLZ11              90.20           93.17          -3.19%           0.000
[164]   10/27/11        4.17%                 93.96              ICLZ11              93.96           90.20          4.17%            0.000
[165]   10/28/11       -0.68%                 93.32              ICLZ11              93.32           93.96          -0.68%           0.000
[166]   10/31/11       -0.14%                 93.19              ICLZ11              93.19           93.32          -0.14%           0.000
[167]   11/01/11       -1.07%                 92.19              ICLZ11              92.19           93.19          -1.07%           0.000
[168]   11/02/11        0.35%                 92.51              ICLZ11              92.51           92.19          0.35%            0.000
[169]   11/03/11        1.69%                 94.07              ICLZ11              94.07           92.51          1.69%            0.000
[170]   11/04/11        0.20%                 94.26              ICLZ11              94.26           94.07          0.20%            0.000
[171]   11/07/11        1.34%                 95.52              ICLZ11              95.52           94.26          1.34%            0.000
[172]   11/08/11        1.34%                 96.80              ICLZ11              96.80           95.52          1.34%            0.000
[173]   11/09/11       -1.10%                 95.74              ICLZ11              95.74           96.80          -1.10%           0.000
[174]   11/10/11        2.13%                 97.78              ICLZ11              97.78           95.74          2.13%            0.000
[175]   11/11/11        1.24%                 98.99              ICLZ11              98.99           97.78          1.24%            0.000
[176]   11/14/11       -0.86%                 98.14              ICLZ11              98.14           98.99          -0.86%           0.000
[177]   11/15/11        1.31%                 99.43              ICLF12              99.43           98.22          1.23%             8.00
[178]   11/16/11        3.19%                102.60              ICLF12             102.60           99.43          3.19%            0.000
[179]   11/17/11       -3.58%                 98.93              ICLF12              98.93           102.60         -3.58%           0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 126 of 191 PageID
                                                       #: 7738
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[180]   11/18/11       -1.27%                 97.67              ICLF12              97.67           98.93          -1.27%            0.000
[181]   11/21/11       -0.77%                 96.92              ICLF12              96.92           97.67          -0.77%            0.000
[182]   11/22/11        1.12%                 98.01              ICLF12              98.01           96.92          1.12%             0.000
[183]   11/23/11       -1.88%                 96.17              ICLF12              96.17           98.01          -1.88%            0.000
[184]   11/25/11        0.62%                 96.77              ICLF12              96.77           96.17          0.62%             0.000
[185]   11/28/11        1.49%                 98.21              ICLF12              98.21           96.77          1.49%             0.000
[186]   11/29/11        1.61%                 99.79              ICLF12              99.79           98.21          1.61%             0.000
[187]   11/30/11        0.57%                100.36              ICLF12             100.36           99.79          0.57%             0.000
[188]   12/01/11       -0.16%                100.20              ICLF12             100.20           100.36         -0.16%            0.000
[189]   12/02/11        0.76%                100.96              ICLF12             100.96           100.20         0.76%             0.000
[190]   12/05/11        0.03%                100.99              ICLF12             100.99           100.96         0.03%             0.000
[191]   12/06/11        0.29%                101.28              ICLF12             101.28           100.99         0.29%             0.000
[192]   12/07/11       -0.78%                100.49              ICLF12             100.49           101.28         -0.78%            0.000
[193]   12/08/11       -1.94%                 98.54              ICLG12              98.54           100.68         -2.13%            19.00
[194]   12/09/11        1.08%                 99.60              ICLG12              99.60           98.54          1.08%             0.000
[195]   12/12/11       -1.62%                 97.99              ICLG12              97.99           99.60          -1.62%            0.000
[196]   12/13/11        2.38%                100.32              ICLG12             100.32           97.99          2.38%             0.000
[197]   12/14/11       -5.16%                 95.14              ICLG12              95.14           100.32         -5.16%            0.000
[198]   12/15/11       -1.12%                 94.07              ICLG12              94.07           95.14          -1.12%            0.000
[199]   12/16/11       -0.34%                 93.75              ICLG12              93.75           94.07          -0.34%            0.000
[200]   12/19/11        0.32%                 94.05              ICLG12              94.05           93.75          0.32%             0.000
[201]   12/20/11        3.39%                 97.24              ICLG12              97.24           94.05          3.39%             0.000
[202]   12/21/11        1.47%                 98.67              ICLG12              98.67           97.24          1.47%             0.000
[203]   12/22/11        0.87%                 99.53              ICLG12              99.53           98.67          0.87%             0.000
[204]   12/23/11        0.15%                 99.68              ICLG12              99.68           99.53          0.15%             0.000
[205]   12/27/11        1.67%                101.34              ICLG12             101.34           99.68          1.67%             0.000
[206]   12/28/11       -1.95%                 99.36              ICLG12              99.36           101.34         -1.95%            0.000
[207]   12/29/11        0.29%                 99.65              ICLG12              99.65           99.36          0.29%             0.000
[208]   12/30/11       -0.82%                 98.83              ICLG12              98.83           99.65          -0.82%            0.000
[209]   01/03/12        4.18%                102.96              ICLG12             102.96           98.83          4.18%             0.000
[210]   01/04/12        0.25%                103.22              ICLG12             103.22           102.96         0.25%             0.000
[211]   01/05/12       -1.37%                101.81              ICLG12             101.81           103.22         -1.37%            0.000
[212]   01/06/12       -0.25%                101.56              ICLG12             101.56           101.81         -0.25%            0.000
[213]   01/09/12       -0.25%                101.31              ICLG12             101.31           101.56         -0.25%            0.000
[214]   01/10/12        0.92%                102.24              ICLG12             102.24           101.31         0.92%             0.000
[215]   01/11/12       -1.12%                101.09              ICLH12             101.09           102.44         -1.32%            20.00


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 127 of 191 PageID
                                                       #: 7739
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[216]   01/12/12       -1.76%                 99.31              ICLH12              99.31           101.09         -1.76%           0.000
[217]   01/13/12       -0.43%                 98.88              ICLH12              98.88           99.31          -0.43%           0.000
[218]   01/17/12        2.01%                100.87              ICLH12             100.87           98.88          2.01%            0.000
[219]   01/18/12       -0.11%                100.76              ICLH12             100.76           100.87         -0.11%           0.000
[220]   01/19/12       -0.22%                100.54              ICLH12             100.54           100.76         -0.22%           0.000
[221]   01/20/12       -2.20%                 98.33              ICLH12              98.33           100.54         -2.20%           0.000
[222]   01/23/12        1.27%                 99.58              ICLH12              99.58           98.33          1.27%            0.000
[223]   01/24/12       -0.63%                 98.95              ICLH12              98.95           99.58          -0.63%           0.000
[224]   01/25/12        0.45%                 99.40              ICLH12              99.40           98.95          0.45%            0.000
[225]   01/26/12        0.30%                 99.70              ICLH12              99.70           99.40          0.30%            0.000
[226]   01/27/12       -0.14%                 99.56              ICLH12              99.56           99.70          -0.14%           0.000
[227]   01/30/12       -0.78%                 98.78              ICLH12              98.78           99.56          -0.78%           0.000
[228]   01/31/12       -0.30%                 98.48              ICLH12              98.48           98.78          -0.30%           0.000
[229]   02/01/12       -0.88%                 97.61              ICLH12              97.61           98.48          -0.88%           0.000
[230]   02/02/12       -1.28%                 96.36              ICLH12              96.36           97.61          -1.28%           0.000
[231]   02/03/12        1.54%                 97.84              ICLH12              97.84           96.36          1.54%            0.000
[232]   02/06/12       -0.95%                 96.91              ICLH12              96.91           97.84          -0.95%           0.000
[233]   02/07/12        1.55%                 98.41              ICLH12              98.41           96.91          1.55%            0.000
[234]   02/08/12        0.30%                 98.71              ICLH12              98.71           98.41          0.30%            0.000
[235]   02/09/12        1.14%                 99.84              ICLH12              99.84           98.71          1.14%            0.000
[236]   02/10/12       -1.17%                 98.67              ICLH12              98.67           99.84          -1.17%           0.000
[237]   02/13/12        2.66%                101.29               ICLJ12            101.29           99.03          2.28%            38.00
[238]   02/14/12       -0.21%                101.08               ICLJ12            101.08           101.29         -0.21%           0.000
[239]   02/15/12        1.05%                102.14               ICLJ12            102.14           101.08         1.05%            0.000
[240]   02/16/12        0.49%                102.64               ICLJ12            102.64           102.14         0.49%            0.000
[241]   02/17/12        1.83%                104.52              ICLM12             104.52           103.74         0.75%            108.00
[242]   02/21/12        1.66%                106.25               ICLJ12            106.25           103.60         2.56%            90.00
[243]   02/22/12        0.03%                106.28               ICLJ12            106.28           106.25         0.03%            0.000
[244]   02/23/12        2.26%                108.68              ICLM12             108.68           107.27         1.31%            95.00
[245]   02/24/12        1.73%                110.56              ICLM12             110.56           108.68         1.73%            0.000
[246]   02/27/12       -0.98%                109.48              ICLM12             109.48           110.56         -0.98%           0.000
[247]   02/28/12       -1.85%                107.45              ICLM12             107.45           109.48         -1.85%           0.000
[248]   02/29/12        0.47%                107.95              ICLM12             107.95           107.45         0.47%            0.000
[249]   03/01/12        1.60%                109.68              ICLM12             109.68           107.95         1.60%            0.000
[250]   03/02/12       -1.86%                107.64              ICLM12             107.64           109.68         -1.86%           0.000
[251]   03/05/12       -0.01%                107.63              ICLM12             107.63           107.64         -0.01%           0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 128 of 191 PageID
                                                       #: 7740
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[252]   03/06/12       -1.75%                105.75              ICLM12             105.75           107.63         -1.75%            0.000
[253]   03/07/12        1.35%                107.18              ICLM12             107.18           105.75         1.35%             0.000
[254]   03/08/12        0.35%                107.56              ICLM12             107.56           107.18         0.35%             0.000
[255]   03/09/12        0.72%                108.33              ICLM12             108.33           107.56         0.72%             0.000
[256]   03/12/12       -0.91%                107.34              ICLM12             107.34           108.33         -0.91%            0.000
[257]   03/13/12        0.41%                107.78              ICLM12             107.78           107.34         0.41%             0.000
[258]   03/14/12       -1.21%                106.48              ICLM12             106.48           107.78         -1.21%            0.000
[259]   03/15/12       -0.78%                105.65              ICLK12             105.65           105.95         -0.28%            50.00
[260]   03/16/12        1.83%                107.58              ICLK12             107.58           105.65         1.83%             0.000
[261]   03/19/12        0.91%                108.56              ICLK12             108.56           107.58         0.91%             0.000
[262]   03/20/12       -2.29%                106.07              ICLK12             106.07           108.56         -2.29%            0.000
[263]   03/21/12        1.13%                107.27              ICLK12             107.27           106.07         1.13%             0.000
[264]   03/22/12       -1.79%                105.35              ICLK12             105.35           107.27         -1.79%            0.000
[265]   03/23/12        1.90%                107.35              ICLM12             107.35           105.84         1.43%             47.00
[266]   03/26/12        0.19%                107.55              ICLM12             107.55           107.35         0.19%             0.000
[267]   03/27/12        0.28%                107.85              ICLM12             107.85           107.55         0.28%             0.000
[268]   03/28/12       -1.75%                105.96              ICLM12             105.96           107.85         -1.75%            0.000
[269]   03/29/12       -2.50%                103.31              ICLM12             103.31           105.96         -2.50%            0.000
[270]   03/30/12        0.22%                103.54              ICLM12             103.54           103.31         0.22%             0.000
[271]   04/02/12        2.14%                105.76              ICLM12             105.76           103.54         2.14%             0.000
[272]   04/03/12       -1.14%                104.55              ICLM12             104.55           105.76         -1.14%            0.000
[273]   04/04/12       -2.41%                102.03              ICLM12             102.03           104.55         -2.41%            0.000
[274]   04/05/12        1.76%                103.83              ICLM12             103.83           102.03         1.76%             0.000
[275]   04/09/12       -0.82%                102.98              ICLM12             102.98           103.83         -0.82%            0.000
[276]   04/10/12       -1.38%                101.56              ICLM12             101.56           102.98         -1.38%            0.000
[277]   04/11/12        1.60%                103.18              ICLM12             103.18           101.56         1.60%             0.000
[278]   04/12/12        0.89%                104.10              ICLM12             104.10           103.18         0.89%             0.000
[279]   04/13/12       -0.75%                103.32              ICLM12             103.32           104.10         -0.75%            0.000
[280]   04/16/12        0.05%                103.37              ICLM12             103.37           103.32         0.05%             0.000
[281]   04/17/12        1.23%                104.64              ICLM12             104.64           103.37         1.23%             0.000
[282]   04/18/12       -1.45%                103.12              ICLM12             103.12           104.64         -1.45%            0.000
[283]   04/19/12       -0.39%                102.72              ICLM12             102.72           103.12         -0.39%            0.000
[284]   04/20/12        1.13%                103.88              ICLM12             103.88           102.72         1.13%             0.000
[285]   04/23/12       -0.74%                103.11              ICLM12             103.11           103.88         -0.74%            0.000
[286]   04/24/12        0.43%                103.55              ICLM12             103.55           103.11         0.43%             0.000
[287]   04/25/12        0.55%                104.12              ICLM12             104.12           103.55         0.55%             0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 129 of 191 PageID
                                                       #: 7741
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[288]   04/26/12        0.41%                104.55              ICLM12             104.55           104.12         0.41%             0.000
[289]   04/27/12        0.36%                104.93              ICLM12             104.93           104.55         0.36%             0.000
[290]   04/30/12       -0.06%                104.87              ICLM12             104.87           104.93         -0.06%            0.000
[291]   05/01/12        1.23%                106.16              ICLM12             106.16           104.87         1.23%             0.000
[292]   05/02/12       -0.89%                105.22              ICLM12             105.22           106.16         -0.89%            0.000
[293]   05/03/12       -2.55%                102.54              ICLM12             102.54           105.22         -2.55%            0.000
[294]   05/04/12       -3.95%                 98.49              ICLM12              98.49           102.54         -3.95%            0.000
[295]   05/07/12       -0.56%                 97.94              ICLM12              97.94           98.49          -0.56%            0.000
[296]   05/08/12       -0.95%                 97.01              ICLM12              97.01           97.94          -0.95%            0.000
[297]   05/09/12       -0.21%                 96.81              ICLM12              96.81           97.01          -0.21%            0.000
[298]   05/10/12        0.28%                 97.08              ICLM12              97.08           96.81          0.28%             0.000
[299]   05/11/12       -0.61%                 96.49              ICLN12              96.49           97.41          -0.94%            33.00
[300]   05/14/12       -1.41%                 95.13              ICLN12              95.13           96.49          -1.41%            0.000
[301]   05/15/12       -0.82%                 94.35              ICLN12              94.35           95.13          -0.82%            0.000
[302]   05/16/12       -1.23%                 93.19              ICLN12              93.19           94.35          -1.23%            0.000
[303]   05/17/12       -0.27%                 92.94              ICLN12              92.94           93.19          -0.27%            0.000
[304]   05/18/12       -1.23%                 91.80              ICLN12              91.80           92.94          -1.23%            0.000
[305]   05/21/12        1.15%                 92.86              ICLN12              92.86           91.80          1.15%             0.000
[306]   05/22/12       -1.09%                 91.85              ICLN12              91.85           92.86          -1.09%            0.000
[307]   05/23/12       -2.12%                 89.90              ICLN12              89.90           91.85          -2.12%            0.000
[308]   05/24/12        0.85%                 90.66              ICLN12              90.66           89.90          0.85%             0.000
[309]   05/25/12        0.22%                 90.86              ICLN12              90.86           90.66          0.22%             0.000
[310]   05/29/12       -0.11%                 90.76              ICLN12              90.76           90.86          -0.11%            0.000
[311]   05/30/12       -3.24%                 87.82              ICLN12              87.82           90.76          -3.24%            0.000
[312]   05/31/12       -1.47%                 86.53              ICLN12              86.53           87.82          -1.47%            0.000
[313]   06/01/12       -3.81%                 83.23              ICLN12              83.23           86.53          -3.81%            0.000
[314]   06/04/12        0.90%                 83.98              ICLN12              83.98           83.23          0.90%             0.000
[315]   06/05/12        0.37%                 84.29              ICLN12              84.29           83.98          0.37%             0.000
[316]   06/06/12        0.87%                 85.02              ICLN12              85.02           84.29          0.87%             0.000
[317]   06/07/12        0.13%                 85.13              ICLQ12              85.13           85.33          -0.23%            36.00
[318]   06/08/12       -0.87%                 84.39              ICLQ12              84.39           85.13          -0.87%            0.000
[319]   06/11/12       -1.65%                 83.00              ICLQ12              83.00           84.39          -1.65%            0.000
[320]   06/12/12        0.75%                 83.62              ICLQ12              83.62           83.00          0.75%             0.000
[321]   06/13/12       -0.84%                 82.92              ICLQ12              82.92           83.62          -0.84%            0.000
[322]   06/14/12        1.57%                 84.22              ICLQ12              84.22           82.92          1.57%             0.000
[323]   06/15/12        0.13%                 84.33              ICLQ12              84.33           84.22          0.13%             0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 130 of 191 PageID
                                                       #: 7742
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[324]   06/18/12       -0.87%                 83.60              ICLQ12             83.60            84.33          -0.87%            0.000
[325]   06/19/12        0.90%                 84.35              ICLQ12             84.35            83.60          0.90%             0.000
[326]   06/20/12       -3.44%                 81.45              ICLQ12             81.45            84.35          -3.44%            0.000
[327]   06/21/12       -3.99%                 78.20              ICLQ12             78.20            81.45          -3.99%            0.000
[328]   06/22/12        1.99%                 79.76              ICLQ12             79.76            78.20          1.99%             0.000
[329]   06/25/12       -0.69%                 79.21              ICLQ12             79.21            79.76          -0.69%            0.000
[330]   06/26/12        0.19%                 79.36              ICLQ12             79.36            79.21          0.19%             0.000
[331]   06/27/12        1.07%                 80.21              ICLQ12             80.21            79.36          1.07%             0.000
[332]   06/28/12       -3.14%                 77.69              ICLQ12             77.69            80.21          -3.14%            0.000
[333]   06/29/12        9.36%                 84.96              ICLQ12             84.96            77.69          9.36%             0.000
[334]   07/02/12       -1.42%                 83.75              ICLQ12             83.75            84.96          -1.42%            0.000
[335]   07/03/12        4.67%                 87.66              ICLQ12             87.66            83.75          4.67%             0.000
[336]   07/05/12       -0.50%                 87.22              ICLQ12             87.22            87.66          -0.50%            0.000
[337]   07/06/12       -3.18%                 84.45              ICLQ12             84.45            87.22          -3.18%            0.000
[338]   07/09/12        1.82%                 85.99              ICLQ12             85.99            84.45          1.82%             0.000
[339]   07/10/12       -2.42%                 83.91              ICLQ12             83.91            85.99          -2.42%            0.000
[340]   07/11/12        2.72%                 86.19              ICLU12             86.19            84.30          2.24%             48.00
[341]   07/12/12        0.31%                 86.46              ICLU12             86.46            86.19          0.31%             0.000
[342]   07/13/12        1.20%                 87.50              ICLU12             87.50            86.46          1.20%             0.000
[343]   07/16/12        1.50%                 88.81              ICLU12             88.81            87.50          1.50%             0.000
[344]   07/17/12        0.82%                 89.54              ICLU12             89.54            88.81          0.82%             0.000
[345]   07/18/12        0.70%                 90.17              ICLU12             90.17            89.54          0.70%             0.000
[346]   07/19/12        3.11%                 92.97              ICLU12             92.97            90.17          3.11%             0.000
[347]   07/20/12       -1.23%                 91.83              ICLU12             91.83            92.97          -1.23%            0.000
[348]   07/23/12       -4.02%                 88.14              ICLU12             88.14            91.83          -4.02%            0.000
[349]   07/24/12        0.41%                 88.50              ICLU12             88.50            88.14          0.41%             0.000
[350]   07/25/12        0.53%                 88.97              ICLU12             88.97            88.50          0.53%             0.000
[351]   07/26/12        0.47%                 89.39              ICLU12             89.39            88.97          0.47%             0.000
[352]   07/27/12        0.83%                 90.13              ICLU12             90.13            89.39          0.83%             0.000
[353]   07/30/12       -0.39%                 89.78              ICLU12             89.78            90.13          -0.39%            0.000
[354]   07/31/12       -1.92%                 88.06              ICLU12             88.06            89.78          -1.92%            0.000
[355]   08/01/12        0.97%                 88.91              ICLU12             88.91            88.06          0.97%             0.000
[356]   08/02/12       -2.00%                 87.13              ICLU12             87.13            88.91          -2.00%            0.000
[357]   08/03/12        4.90%                 91.40              ICLU12             91.40            87.13          4.90%             0.000
[358]   08/06/12        0.88%                 92.20              ICLU12             92.20            91.40          0.88%             0.000
[359]   08/07/12        1.59%                 93.67              ICLU12             93.67            92.20          1.59%             0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 131 of 191 PageID
                                                       #: 7743
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[360]   08/08/12       -0.04%                 93.63              ICLV12             93.63            93.94          -0.33%            29.00
[361]   08/09/12        0.00%                 93.63              ICLV12             93.63            93.63          0.00%             0.000
[362]   08/10/12       -0.51%                 93.15              ICLV12             93.15            93.63          -0.51%            0.000
[363]   08/13/12       -0.13%                 93.03              ICLV12             93.03            93.15          -0.13%            0.000
[364]   08/14/12        0.76%                 93.74              ICLV12             93.74            93.03          0.76%             0.000
[365]   08/15/12        0.94%                 94.62              ICLV12             94.62            93.74          0.94%             0.000
[366]   08/16/12        1.34%                 95.89              ICLV12             95.89            94.62          1.34%             0.000
[367]   08/17/12        0.45%                 96.32              ICLV12             96.32            95.89          0.45%             0.000
[368]   08/20/12        0.61%                 96.91              ICLZ12             96.91            96.91          0.00%             61.00
[369]   08/21/12        0.66%                 97.55              ICLZ12             97.55            96.91          0.66%             0.000
[370]   08/22/12        0.35%                 97.89              ICLZ12             97.89            97.55          0.35%             0.000
[371]   08/23/12       -0.93%                 96.98              ICLZ12             96.98            97.89          -0.93%            0.000
[372]   08/24/12       -0.20%                 96.79              ICLZ12             96.79            96.98          -0.20%            0.000
[373]   08/27/12       -0.65%                 96.16              ICLZ12             96.16            96.79          -0.65%            0.000
[374]   08/28/12        0.83%                 96.96              ICLZ12             96.96            96.16          0.83%             0.000
[375]   08/29/12       -0.85%                 96.14              ICLZ12             96.14            96.96          -0.85%            0.000
[376]   08/30/12       -0.86%                 95.31              ICLZ12             95.31            96.14          -0.86%            0.000
[377]   08/31/12        1.85%                 97.07              ICLZ12             97.07            95.31          1.85%             0.000
[378]   09/04/12       -1.12%                 95.98              ICLZ12             95.98            97.07          -1.12%            0.000
[379]   09/05/12        0.05%                 96.03              ICLZ12             96.03            95.98          0.05%             0.000
[380]   09/06/12        0.14%                 96.16              ICLZ12             96.16            96.03          0.14%             0.000
[381]   09/07/12        0.94%                 97.06              ICLZ12             97.06            96.16          0.94%             0.000
[382]   09/10/12        0.15%                 97.21              ICLZ12             97.21            97.06          0.15%             0.000
[383]   09/11/12        0.63%                 97.82              ICLZ12             97.82            97.21          0.63%             0.000
[384]   09/12/12       -0.16%                 97.66              ICLZ12             97.66            97.82          -0.16%            0.000
[385]   09/13/12        1.29%                 98.92              ICLZ12             98.92            97.66          1.29%             0.000
[386]   09/14/12        0.72%                 99.63              ICLZ12             99.63            98.92          0.72%             0.000
[387]   09/17/12       -2.39%                 97.25              ICLZ12             97.25            99.63          -2.39%            0.000
[388]   09/18/12       -1.37%                 95.92              ICLZ12             95.92            97.25          -1.37%            0.000
[389]   09/19/12       -3.47%                 92.59              ICLZ12             92.59            95.92          -3.47%            0.000
[390]   09/20/12        0.16%                 92.74              ICLZ12             92.74            92.59          0.16%             0.000
[391]   09/21/12        0.51%                 93.21              ICLZ12             93.21            92.74          0.51%             0.000
[392]   09/24/12       -1.03%                 92.25              ICLZ12             92.25            93.21          -1.03%            0.000
[393]   09/25/12       -0.59%                 91.71              ICLZ12             91.71            92.25          -0.59%            0.000
[394]   09/26/12       -1.49%                 90.34              ICLZ12             90.34            91.71          -1.49%            0.000
[395]   09/27/12        2.07%                 92.21              ICLZ12             92.21            90.34          2.07%             0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 132 of 191 PageID
                                                       #: 7744
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[396]   09/28/12        0.38%                 92.56              ICLZ12             92.56            92.21          0.38%             0.000
[397]   10/01/12        0.31%                 92.85              ICLZ12             92.85            92.56          0.31%             0.000
[398]   10/02/12       -0.62%                 92.27              ICLZ12             92.27            92.85          -0.62%            0.000
[399]   10/03/12       -4.06%                 88.52              ICLZ12             88.52            92.27          -4.06%            0.000
[400]   10/04/12        4.01%                 92.07              ICLZ12             92.07            88.52          4.01%             0.000
[401]   10/05/12       -1.96%                 90.27              ICLZ12             90.27            92.07          -1.96%            0.000
[402]   10/08/12       -0.60%                 89.73              ICLZ12             89.73            90.27          -0.60%            0.000
[403]   10/09/12        3.40%                 92.78              ICLZ12             92.78            89.73          3.40%             0.000
[404]   10/10/12       -1.23%                 91.64              ICLZ12             91.64            92.78          -1.23%            0.000
[405]   10/11/12        0.94%                 92.50              ICLZ12             92.50            91.64          0.94%             0.000
[406]   10/12/12       -0.24%                 92.28              ICLZ12             92.28            92.50          -0.24%            0.000
[407]   10/15/12        0.04%                 92.32              ICLZ12             92.32            92.28          0.04%             0.000
[408]   10/16/12        0.24%                 92.54              ICLZ12             92.54            92.32          0.24%             0.000
[409]   10/17/12        0.05%                 92.59              ICLZ12             92.59            92.54          0.05%             0.000
[410]   10/18/12       -0.06%                 92.53              ICLZ12             92.53            92.59          -0.06%            0.000
[411]   10/19/12       -2.26%                 90.44              ICLZ12             90.44            92.53          -2.26%            0.000
[412]   10/22/12       -1.98%                 88.65              ICLZ12             88.65            90.44          -1.98%            0.000
[413]   10/23/12       -2.23%                 86.67              ICLZ12             86.67            88.65          -2.23%            0.000
[414]   10/24/12       -1.08%                 85.73              ICLZ12             85.73            86.67          -1.08%            0.000
[415]   10/25/12        0.37%                 86.05              ICLZ12             86.05            85.73          0.37%             0.000
[416]   10/26/12        0.27%                 86.28              ICLZ12             86.28            86.05          0.27%             0.000
[417]   10/31/12       -0.05%                 86.24              ICLZ12             86.24            86.28          -0.05%            0.000
[418]   11/01/12        0.99%                 87.09              ICLZ12             87.09            86.24          0.99%             0.000
[419]   11/02/12       -2.56%                 84.86              ICLZ12             84.86            87.09          -2.56%            0.000
[420]   11/05/12        0.93%                 85.65              ICLZ12             85.65            84.86          0.93%             0.000
[421]   11/06/12        3.57%                 88.71              ICLZ12             88.71            85.65          3.57%             0.000
[422]   11/07/12       -4.81%                 84.44              ICLZ12             84.44            88.71          -4.81%            0.000
[423]   11/08/12        0.77%                 85.09              ICLZ12             85.09            84.44          0.77%             0.000
[424]   11/09/12        1.15%                 86.07              ICLZ12             86.07            85.09          1.15%             0.000
[425]   11/12/12        0.00%                 86.07              ICLF13             86.07            86.55          -0.55%            55.00
[426]   11/13/12       -0.27%                 85.84              ICLF13             85.84            86.07          -0.27%            0.000
[427]   11/14/12        1.06%                 86.75              ICLF13             86.75            85.84          1.06%             0.000
[428]   11/15/12       -1.01%                 85.87              ICLF13             85.87            86.75          -1.01%            0.000
[429]   11/16/12        1.22%                 86.92              ICLF13             86.92            85.87          1.22%             0.000
[430]   11/19/12        2.72%                 89.28              ICLF13             89.28            86.92          2.72%             0.000
[431]   11/20/12       -2.83%                 86.75              ICLF13             86.75            89.28          -2.83%            0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 133 of 191 PageID
                                                       #: 7745
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[432]   11/21/12        0.73%                 87.38              ICLF13             87.38            86.75          0.73%             0.000
[433]   11/23/12        1.03%                 88.28              ICLF13             88.28            87.38          1.03%             0.000
[434]   11/26/12       -0.61%                 87.74              ICLF13             87.74            88.28          -0.61%            0.000
[435]   11/27/12       -0.64%                 87.18              ICLF13             87.18            87.74          -0.64%            0.000
[436]   11/28/12       -0.79%                 86.49              ICLF13             86.49            87.18          -0.79%            0.000
[437]   11/29/12        1.83%                 88.07              ICLF13             88.07            86.49          1.83%             0.000
[438]   11/30/12        0.95%                 88.91              ICLF13             88.91            88.07          0.95%             0.000
[439]   12/03/12        0.20%                 89.09              ICLF13             89.09            88.91          0.20%             0.000
[440]   12/04/12       -0.66%                 88.50              ICLF13             88.50            89.09          -0.66%            0.000
[441]   12/05/12       -0.70%                 87.88              ICLF13             87.88            88.50          -0.70%            0.000
[442]   12/06/12       -1.84%                 86.26              ICLF13             86.26            87.88          -1.84%            0.000
[443]   12/07/12        0.28%                 86.50              ICLG13             86.50            86.85          -0.40%            68.00
[444]   12/10/12       -0.46%                 86.10              ICLG13             86.10            86.50          -0.46%            0.000
[445]   12/11/12        0.26%                 86.32              ICLG13             86.32            86.10          0.26%             0.000
[446]   12/12/12        1.15%                 87.31              ICLG13             87.31            86.32          1.15%             0.000
[447]   12/13/12       -1.00%                 86.44              ICLG13             86.44            87.31          -1.00%            0.000
[448]   12/14/12        0.94%                 87.25              ICLG13             87.25            86.44          0.94%             0.000
[449]   12/17/12        0.48%                 87.67              ICLG13             87.67            87.25          0.48%             0.000
[450]   12/18/12        0.83%                 88.40              ICLG13             88.40            87.67          0.83%             0.000
[451]   12/19/12        1.79%                 89.98              ICLG13             89.98            88.40          1.79%             0.000
[452]   12/20/12        0.17%                 90.13              ICLG13             90.13            89.98          0.17%             0.000
[453]   12/21/12       -1.63%                 88.66              ICLG13             88.66            90.13          -1.63%            0.000
[454]   12/24/12       -0.06%                 88.61              ICLG13             88.61            88.66          -0.06%            0.000
[455]   12/26/12        2.67%                 90.98              ICLG13             90.98            88.61          2.67%             0.000
[456]   12/27/12       -0.12%                 90.87              ICLG13             90.87            90.98          -0.12%            0.000
[457]   12/28/12       -0.08%                 90.80              ICLG13             90.80            90.87          -0.08%            0.000
[458]   12/31/12        1.12%                 91.82              ICLG13             91.82            90.80          1.12%             0.000
[459]   01/02/13        1.42%                 93.12              ICLG13             93.12            91.82          1.42%             0.000
[460]   01/03/13       -0.21%                 92.92              ICLG13             92.92            93.12          -0.21%            0.000
[461]   01/04/13        0.18%                 93.09              ICLG13             93.09            92.92          0.18%             0.000
[462]   01/07/13        0.11%                 93.19              ICLG13             93.19            93.09          0.11%             0.000
[463]   01/08/13       -0.04%                 93.15              ICLG13             93.15            93.19          -0.04%            0.000
[464]   01/09/13        0.44%                 93.56              ICLH13             93.56            93.60          -0.04%            48.00
[465]   01/10/13        0.76%                 94.27              ICLH13             94.27            93.56          0.76%             0.000
[466]   01/11/13       -0.30%                 93.99              ICLH13             93.99            94.27          -0.30%            0.000
[467]   01/14/13        0.64%                 94.59              ICLH13             94.59            93.99          0.64%             0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 134 of 191 PageID
                                                       #: 7746
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[468]   01/15/13       -0.92%                 93.72              ICLH13             93.72            94.59          -0.92%            0.000
[469]   01/16/13        1.02%                 94.68              ICLH13             94.68            93.72          1.02%             0.000
[470]   01/17/13        1.33%                 95.94              ICLH13             95.94            94.68          1.33%             0.000
[471]   01/18/13        0.10%                 96.04              ICLH13             96.04            95.94          0.10%             0.000
[472]   01/22/13        0.67%                 96.68              ICLH13             96.68            96.04          0.67%             0.000
[473]   01/23/13       -1.50%                 95.23              ICLH13             95.23            96.68          -1.50%            0.000
[474]   01/24/13        0.76%                 95.95              ICLH13             95.95            95.23          0.76%             0.000
[475]   01/25/13       -0.07%                 95.88              ICLH13             95.88            95.95          -0.07%            0.000
[476]   01/28/13        0.58%                 96.44              ICLH13             96.44            95.88          0.58%             0.000
[477]   01/29/13        1.17%                 97.57              ICLH13             97.57            96.44          1.17%             0.000
[478]   01/30/13        0.38%                 97.94              ICLH13             97.94            97.57          0.38%             0.000
[479]   01/31/13       -0.46%                 97.49              ICLH13             97.49            97.94          -0.46%            0.000
[480]   02/01/13        0.29%                 97.77              ICLH13             97.77            97.49          0.29%             0.000
[481]   02/04/13       -1.64%                 96.17              ICLH13             96.17            97.77          -1.64%            0.000
[482]   02/05/13        0.49%                 96.64              ICLH13             96.64            96.17          0.49%             0.000
[483]   02/06/13       -0.02%                 96.62              ICLH13             96.62            96.64          -0.02%            0.000
[484]   02/07/13       -0.82%                 95.83              ICLH13             95.83            96.62          -0.82%            0.000
[485]   02/08/13       -0.11%                 95.72              ICLH13             95.72            95.83          -0.11%            0.000
[486]   02/11/13        1.37%                 97.03              ICLH13             97.03            95.72          1.37%             0.000
[487]   02/12/13        1.07%                 98.07               ICLJ13            98.07            97.58          0.50%             57.00
[488]   02/13/13       -0.48%                 97.60               ICLJ13            97.60            98.07          -0.48%            0.000
[489]   02/14/13        0.31%                 97.90               ICLJ13            97.90            97.60          0.31%             0.000
[490]   02/15/13       -1.52%                 96.41               ICLJ13            96.41            97.90          -1.52%            0.000
[491]   02/19/13        0.72%                 97.10               ICLJ13            97.10            96.41          0.72%             0.000
[492]   02/20/13       -1.94%                 95.22               ICLJ13            95.22            97.10          -1.94%            0.000
[493]   02/21/13       -2.50%                 92.84               ICLJ13            92.84            95.22          -2.50%            0.000
[494]   02/22/13        0.31%                 93.13               ICLJ13            93.13            92.84          0.31%             0.000
[495]   02/25/13       -0.02%                 93.11               ICLJ13            93.11            93.13          -0.02%            0.000
[496]   02/26/13       -0.52%                 92.63               ICLJ13            92.63            93.11          -0.52%            0.000
[497]   02/27/13        0.14%                 92.76               ICLJ13            92.76            92.63          0.14%             0.000
[498]   02/28/13       -0.77%                 92.05               ICLJ13            92.05            92.76          -0.77%            0.000
[499]   03/01/13       -1.49%                 90.68               ICLJ13            90.68            92.05          -1.49%            0.000
[500]   03/04/13       -0.62%                 90.12               ICLJ13            90.12            90.68          -0.62%            0.000
[501]   03/05/13        1.74%                 91.69              ICLM13             91.69            90.99          0.77%             97.00
[502]   03/06/13       -0.43%                 91.30              ICLM13             91.30            91.69          -0.43%            0.000
[503]   03/07/13        1.20%                 92.40              ICLM13             92.40            91.30          1.20%             0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 135 of 191 PageID
                                                       #: 7747
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[504]   03/08/13        0.42%                 92.79              ICLM13             92.79            92.40          0.42%             0.000
[505]   03/11/13        0.09%                 92.87              ICLM13             92.87            92.79          0.09%             0.000
[506]   03/12/13        0.36%                 93.20              ICLM13             93.20            92.87          0.36%             0.000
[507]   03/13/13       -0.08%                 93.13              ICLM13             93.13            93.20          -0.08%            0.000
[508]   03/14/13        0.53%                 93.62              ICLM13             93.62            93.13          0.53%             0.000
[509]   03/15/13        0.50%                 94.09              ICLM13             94.09            93.62          0.50%             0.000
[510]   03/18/13        0.29%                 94.36              ICLM13             94.36            94.09          0.29%             0.000
[511]   03/19/13       -1.65%                 92.80              ICLM13             92.80            94.36          -1.65%            0.000
[512]   03/20/13        1.05%                 93.77              ICLM13             93.77            92.80          1.05%             0.000
[513]   03/21/13       -1.07%                 92.77              ICLM13             92.77            93.77          -1.07%            0.000
[514]   03/22/13        1.28%                 93.96              ICLM13             93.96            92.77          1.28%             0.000
[515]   03/25/13        1.20%                 95.09              ICLM13             95.09            93.96          1.20%             0.000
[516]   03/26/13        1.60%                 96.61              ICLM13             96.61            95.09          1.60%             0.000
[517]   03/27/13        0.24%                 96.84              ICLM13             96.84            96.61          0.24%             0.000
[518]   03/28/13        0.67%                 97.49              ICLM13             97.49            96.84          0.67%             0.000
[519]   04/01/13       -0.11%                 97.38              ICLM13             97.38            97.49          -0.11%            0.000
[520]   04/02/13        0.12%                 97.50              ICLM13             97.50            97.38          0.12%             0.000
[521]   04/03/13       -2.80%                 94.77              ICLM13             94.77            97.50          -2.80%            0.000
[522]   04/04/13       -1.28%                 93.56              ICLM13             93.56            94.77          -1.28%            0.000
[523]   04/05/13       -0.59%                 93.01              ICLM13             93.01            93.56          -0.59%            0.000
[524]   04/08/13        0.72%                 93.68              ICLM13             93.68            93.01          0.72%             0.000
[525]   04/09/13        0.89%                 94.51              ICLM13             94.51            93.68          0.89%             0.000
[526]   04/10/13        0.49%                 94.97              ICLM13             94.97            94.51          0.49%             0.000
[527]   04/11/13       -1.18%                 93.85              ICLM13             93.85            94.97          -1.18%            0.000
[528]   04/12/13       -2.39%                 91.61              ICLM13             91.61            93.85          -2.39%            0.000
[529]   04/15/13       -2.82%                 89.03              ICLM13             89.03            91.61          -2.82%            0.000
[530]   04/16/13        0.00%                 89.03              ICLM13             89.03            89.03          0.00%             0.000
[531]   04/17/13       -2.31%                 86.97              ICLM13             86.97            89.03          -2.31%            0.000
[532]   04/18/13        1.18%                 88.00              ICLM13             88.00            86.97          1.18%             0.000
[533]   04/19/13        0.31%                 88.27              ICLM13             88.27            88.00          0.31%             0.000
[534]   04/22/13        1.04%                 89.19              ICLM13             89.19            88.27          1.04%             0.000
[535]   04/23/13       -0.01%                 89.18              ICLM13             89.18            89.19          -0.01%            0.000
[536]   04/24/13        2.52%                 91.43              ICLM13             91.43            89.18          2.52%             0.000
[537]   04/25/13        2.42%                 93.64              ICLM13             93.64            91.43          2.42%             0.000
[538]   04/26/13       -0.68%                 93.00              ICLM13             93.00            93.64          -0.68%            0.000
[539]   04/29/13        1.61%                 94.50              ICLM13             94.50            93.00          1.61%             0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 136 of 191 PageID
                                                       #: 7748
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[540]   04/30/13       -1.10%                 93.46              ICLM13             93.46            94.50          -1.10%            0.000
[541]   05/01/13       -2.60%                 91.03              ICLM13             91.03            93.46          -2.60%            0.000
[542]   05/02/13        3.25%                 93.99              ICLM13             93.99            91.03          3.25%             0.000
[543]   05/03/13        1.72%                 95.61              ICLM13             95.61            93.99          1.72%             0.000
[544]   05/06/13        0.58%                 96.16              ICLM13             96.16            95.61          0.58%             0.000
[545]   05/07/13       -0.56%                 95.62              ICLM13             95.62            96.16          -0.56%            0.000
[546]   05/08/13        1.05%                 96.62              ICLM13             96.62            95.62          1.05%             0.000
[547]   05/09/13       -0.24%                 96.39              ICLM13             96.39            96.62          -0.24%            0.000
[548]   05/10/13       -0.10%                 96.29              ICLN13             96.29            96.66          -0.38%            28.00
[549]   05/13/13       -0.91%                 95.41              ICLN13             95.41            96.29          -0.91%            0.000
[550]   05/14/13       -0.97%                 94.48              ICLN13             94.48            95.41          -0.97%            0.000
[551]   05/15/13        0.08%                 94.56              ICLN13             94.56            94.48          0.08%             0.000
[552]   05/16/13        0.94%                 95.45              ICLN13             95.45            94.56          0.94%             0.000
[553]   05/17/13        0.88%                 96.29              ICLN13             96.29            95.45          0.88%             0.000
[554]   05/20/13        0.66%                 96.93              ICLN13             96.93            96.29          0.66%             0.000
[555]   05/21/13       -0.77%                 96.18              ICLN13             96.18            96.93          -0.77%            0.000
[556]   05/22/13       -1.98%                 94.28              ICLN13             94.28            96.18          -1.98%            0.000
[557]   05/23/13       -0.03%                 94.25              ICLN13             94.25            94.28          -0.03%            0.000
[558]   05/24/13       -0.11%                 94.15              ICLN13             94.15            94.25          -0.11%            0.000
[559]   05/28/13        0.91%                 95.01              ICLN13             95.01            94.15          0.91%             0.000
[560]   05/29/13       -1.98%                 93.13              ICLN13             93.13            95.01          -1.98%            0.000
[561]   05/30/13        0.52%                 93.61              ICLN13             93.61            93.13          0.52%             0.000
[562]   05/31/13       -1.75%                 91.97              ICLN13             91.97            93.61          -1.75%            0.000
[563]   06/03/13        1.61%                 93.45              ICLN13             93.45            91.97          1.61%             0.000
[564]   06/04/13       -0.15%                 93.31              ICLN13             93.31            93.45          -0.15%            0.000
[565]   06/05/13        0.46%                 93.74              ICLN13             93.74            93.31          0.46%             0.000
[566]   06/06/13        1.09%                 94.76              ICLN13             94.76            93.74          1.09%             0.000
[567]   06/07/13        1.34%                 96.03              ICLN13             96.03            94.76          1.34%             0.000
[568]   06/10/13       -0.27%                 95.77              ICLN13             95.77            96.03          -0.27%            0.000
[569]   06/11/13       -0.18%                 95.60              ICLQ13             95.60            96.00          -0.42%            24.00
[570]   06/12/13        0.52%                 96.10              ICLQ13             96.10            95.60          0.52%             0.000
[571]   06/13/13        0.85%                 96.92              ICLQ13             96.92            96.10          0.85%             0.000
[572]   06/14/13        1.19%                 98.07              ICLQ13             98.07            96.92          1.19%             0.000
[573]   06/17/13       -0.04%                 98.03              ICLQ13             98.03            98.07          -0.04%            0.000
[574]   06/18/13        0.65%                 98.67              ICLQ13             98.67            98.03          0.65%             0.000
[575]   06/19/13       -0.19%                 98.48              ICLQ13             98.48            98.67          -0.19%            0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 137 of 191 PageID
                                                       #: 7749
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[576]   06/20/13       -3.39%                 95.14              ICLQ13              95.14           98.48          -3.39%            0.000
[577]   06/21/13       -1.52%                 93.69              ICLQ13              93.69           95.14          -1.52%            0.000
[578]   06/24/13        1.59%                 95.18              ICLQ13              95.18           93.69          1.59%             0.000
[579]   06/25/13        0.15%                 95.32              ICLQ13              95.32           95.18          0.15%             0.000
[580]   06/26/13        0.19%                 95.50              ICLQ13              95.50           95.32          0.19%             0.000
[581]   06/27/13        1.62%                 97.05              ICLQ13              97.05           95.50          1.62%             0.000
[582]   06/28/13       -0.50%                 96.56              ICLQ13              96.56           97.05          -0.50%            0.000
[583]   07/01/13        1.48%                 97.99              ICLQ13              97.99           96.56          1.48%             0.000
[584]   07/02/13        1.64%                 99.60              ICLQ13              99.60           97.99          1.64%             0.000
[585]   07/03/13        1.65%                101.24              ICLQ13             101.24           99.60          1.65%             0.000
[586]   07/05/13        1.96%                103.22              ICLQ13             103.22           101.24         1.96%             0.000
[587]   07/08/13       -0.08%                103.14              ICLQ13             103.14           103.22         -0.08%            0.000
[588]   07/09/13        0.16%                103.31              ICLU13             103.31           103.02         0.28%             12.00
[589]   07/10/13        2.24%                105.62              ICLU13             105.62           103.31         2.24%             0.000
[590]   07/11/13       -1.17%                104.38              ICLU13             104.38           105.62         -1.17%            0.000
[591]   07/12/13        1.12%                105.55              ICLU13             105.55           104.38         1.12%             0.000
[592]   07/15/13        0.35%                105.92              ICLU13             105.92           105.55         0.35%             0.000
[593]   07/16/13       -0.22%                105.69              ICLU13             105.69           105.92         -0.22%            0.000
[594]   07/17/13        0.62%                106.35              ICLU13             106.35           105.69         0.62%             0.000
[595]   07/18/13        1.37%                107.81              ICLU13             107.81           106.35         1.37%             0.000
[596]   07/19/13        0.06%                107.87              ICLU13             107.87           107.81         0.06%             0.000
[597]   07/22/13       -0.86%                106.94              ICLU13             106.94           107.87         -0.86%            0.000
[598]   07/23/13        0.27%                107.23              ICLU13             107.23           106.94         0.27%             0.000
[599]   07/24/13       -1.72%                105.39              ICLU13             105.39           107.23         -1.72%            0.000
[600]   07/25/13        0.09%                105.49              ICLU13             105.49           105.39         0.09%             0.000
[601]   07/26/13       -0.75%                104.70              ICLU13             104.70           105.49         -0.75%            0.000
[602]   07/29/13       -0.14%                104.55              ICLU13             104.55           104.70         -0.14%            0.000
[603]   07/30/13       -1.41%                103.08              ICLU13             103.08           104.55         -1.41%            0.000
[604]   07/31/13        1.89%                105.03              ICLU13             105.03           103.08         1.89%             0.000
[605]   08/01/13        2.72%                107.89              ICLU13             107.89           105.03         2.72%             0.000
[606]   08/02/13       -0.88%                106.94              ICLU13             106.94           107.89         -0.88%            0.000
[607]   08/05/13       -0.36%                106.56              ICLU13             106.56           106.94         -0.36%            0.000
[608]   08/06/13       -1.18%                105.30              ICLU13             105.30           106.56         -1.18%            0.000
[609]   08/07/13       -0.88%                104.37              ICLU13             104.37           105.30         -0.88%            0.000
[610]   08/08/13       -0.93%                103.40              ICLU13             103.40           104.37         -0.93%            0.000
[611]   08/09/13        1.70%                105.16              ICLV13             105.16           102.87         2.23%             53.00


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 138 of 191 PageID
                                                       #: 7750
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[612]   08/12/13        0.34%                105.52              ICLV13             105.52           105.16         0.34%            0.000
[613]   08/13/13        0.83%                106.40              ICLV13             106.40           105.52         0.83%            0.000
[614]   08/14/13        0.15%                106.56              ICLV13             106.56           106.40         0.15%            0.000
[615]   08/15/13        0.59%                107.19              ICLV13             107.19           106.56         0.59%            0.000
[616]   08/16/13        0.09%                107.29              ICLV13             107.29           107.19         0.09%            0.000
[617]   08/19/13       -2.39%                104.73              ICLZ13             104.73           105.17         -0.42%           197.00
[618]   08/20/13       -1.09%                103.59              ICLZ13             103.59           104.73         -1.09%           0.000
[619]   08/21/13       -1.13%                102.42              ICLZ13             102.42           103.59         -1.13%           0.000
[620]   08/22/13        0.82%                103.26              ICLZ13             103.26           102.42         0.82%            0.000
[621]   08/23/13        1.23%                104.53              ICLZ13             104.53           103.26         1.23%            0.000
[622]   08/26/13       -0.35%                104.16              ICLZ13             104.16           104.53         -0.35%           0.000
[623]   08/27/13        2.63%                106.90              ICLZ13             106.90           104.16         2.63%            0.000
[624]   08/28/13        0.88%                107.84              ICLZ13             107.84           106.90         0.88%            0.000
[625]   08/29/13       -1.15%                106.60              ICLZ13             106.60           107.84         -1.15%           0.000
[626]   08/30/13       -0.83%                105.71              ICLZ13             105.71           106.60         -0.83%           0.000
[627]   09/03/13        0.67%                106.42              ICLZ13             106.42           105.71         0.67%            0.000
[628]   09/04/13       -0.97%                105.39              ICLZ13             105.39           106.42         -0.97%           0.000
[629]   09/05/13        0.89%                106.33              ICLZ13             106.33           105.39         0.89%            0.000
[630]   09/06/13        1.52%                107.95              ICLZ13             107.95           106.33         1.52%            0.000
[631]   09/09/13       -1.05%                106.82              ICLZ13             106.82           107.95         -1.05%           0.000
[632]   09/10/13       -1.78%                104.92              ICLZ13             104.92           106.82         -1.78%           0.000
[633]   09/11/13        0.16%                105.09              ICLZ13             105.09           104.92         0.16%            0.000
[634]   09/12/13        1.00%                106.14              ICLZ13             106.14           105.09         1.00%            0.000
[635]   09/13/13       -0.17%                105.96              ICLZ13             105.96           106.14         -0.17%           0.000
[636]   09/16/13       -1.08%                104.82              ICLZ13             104.82           105.96         -1.08%           0.000
[637]   09/17/13       -1.30%                103.46              ICLZ13             103.46           104.82         -1.30%           0.000
[638]   09/18/13        2.34%                105.88              ICLZ13             105.88           103.46         2.34%            0.000
[639]   09/19/13       -1.28%                104.52              ICLZ13             104.52           105.88         -1.28%           0.000
[640]   09/20/13       -0.77%                103.71              ICLZ13             103.71           104.52         -0.77%           0.000
[641]   09/23/13       -0.95%                102.72              ICLZ13             102.72           103.71         -0.95%           0.000
[642]   09/24/13       -0.23%                102.48              ICLZ13             102.48           102.72         -0.23%           0.000
[643]   09/25/13       -0.42%                102.05              ICLZ13             102.05           102.48         -0.42%           0.000
[644]   09/26/13        0.46%                102.52              ICLZ13             102.52           102.05         0.46%            0.000
[645]   09/27/13       -0.18%                102.34              ICLZ13             102.34           102.52         -0.18%           0.000
[646]   09/30/13       -0.43%                101.90              ICLZ13             101.90           102.34         -0.43%           0.000
[647]   10/01/13       -0.21%                101.69              ICLZ13             101.69           101.90         -0.21%           0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 139 of 191 PageID
                                                       #: 7751
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[648]   10/02/13        1.92%                103.64              ICLZ13             103.64           101.69         1.92%             0.000
[649]   10/03/13       -0.65%                102.97              ICLZ13             102.97           103.64         -0.65%            0.000
[650]   10/04/13        0.54%                103.53              ICLZ13             103.53           102.97         0.54%             0.000
[651]   10/07/13       -0.68%                102.83              ICLZ13             102.83           103.53         -0.68%            0.000
[652]   10/08/13        0.47%                103.31              ICLZ13             103.31           102.83         0.47%             0.000
[653]   10/09/13       -1.82%                101.43              ICLZ13             101.43           103.31         -1.82%            0.000
[654]   10/10/13        1.44%                102.89              ICLZ13             102.89           101.43         1.44%             0.000
[655]   10/11/13       -0.81%                102.06              ICLZ13             102.06           102.89         -0.81%            0.000
[656]   10/14/13        0.41%                102.48              ICLZ13             102.48           102.06         0.41%             0.000
[657]   10/15/13       -1.25%                101.20              ICLZ13             101.20           102.48         -1.25%            0.000
[658]   10/16/13        1.27%                102.49              ICLZ13             102.49           101.20         1.27%             0.000
[659]   10/17/13       -1.58%                100.87              ICLZ13             100.87           102.49         -1.58%            0.000
[660]   10/18/13        0.24%                101.11              ICLZ13             101.11           100.87         0.24%             0.000
[661]   10/21/13       -1.41%                 99.68              ICLZ13              99.68           101.11         -1.41%            0.000
[662]   10/22/13       -1.38%                 98.30              ICLZ13              98.30           99.68          -1.38%            0.000
[663]   10/23/13       -1.46%                 96.86              ICLZ13              96.86           98.30          -1.46%            0.000
[664]   10/24/13        0.26%                 97.11              ICLZ13              97.11           96.86          0.26%             0.000
[665]   10/25/13        0.76%                 97.85              ICLZ13              97.85           97.11          0.76%             0.000
[666]   10/28/13        0.85%                 98.68              ICLZ13              98.68           97.85          0.85%             0.000
[667]   10/29/13       -0.49%                 98.20              ICLZ13              98.20           98.68          -0.49%            0.000
[668]   10/30/13       -1.46%                 96.77              ICLZ13              96.77           98.20          -1.46%            0.000
[669]   10/31/13       -0.40%                 96.38              ICLZ13              96.38           96.77          -0.40%            0.000
[670]   11/01/13       -1.84%                 94.61              ICLZ13              94.61           96.38          -1.84%            0.000
[671]   11/04/13        0.01%                 94.62              ICLZ13              94.62           94.61          0.01%             0.000
[672]   11/05/13       -1.32%                 93.37              ICLZ13              93.37           94.62          -1.32%            0.000
[673]   11/06/13        1.53%                 94.80              ICLZ13              94.80           93.37          1.53%             0.000
[674]   11/07/13       -0.63%                 94.20              ICLZ13              94.20           94.80          -0.63%            0.000
[675]   11/08/13        0.42%                 94.60              ICLZ13              94.60           94.20          0.42%             0.000
[676]   11/11/13        0.57%                 95.14              ICLZ13              95.14           94.60          0.57%             0.000
[677]   11/12/13       -2.21%                 93.04              ICLZ13              93.04           95.14          -2.21%            0.000
[678]   11/13/13        0.90%                 93.88              ICLZ13              93.88           93.04          0.90%             0.000
[679]   11/14/13        0.56%                 94.41              ICLF14              94.41           94.49          -0.08%            64.00
[680]   11/15/13        0.08%                 94.49              ICLF14              94.49           94.41          0.08%             0.000
[681]   11/18/13       -0.86%                 93.68              ICLF14              93.68           94.49          -0.86%            0.000
[682]   11/19/13        0.22%                 93.89              ICLF14              93.89           93.68          0.22%             0.000
[683]   11/20/13       -0.04%                 93.85              ICLF14              93.85           93.89          -0.04%            0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 140 of 191 PageID
                                                       #: 7752
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[684]   11/21/13        1.69%                 95.44              ICLF14              95.44           93.85          1.69%             0.000
[685]   11/22/13       -0.63%                 94.84              ICLF14              94.84           95.44          -0.63%            0.000
[686]   11/25/13       -0.79%                 94.09              ICLF14              94.09           94.84          -0.79%            0.000
[687]   11/26/13       -0.44%                 93.68              ICLF14              93.68           94.09          -0.44%            0.000
[688]   11/27/13       -1.47%                 92.30              ICLF14              92.30           93.68          -1.47%            0.000
[689]   11/29/13        0.46%                 92.72              ICLF14              92.72           92.30          0.46%             0.000
[690]   12/02/13        1.19%                 93.82              ICLF14              93.82           92.72          1.19%             0.000
[691]   12/03/13        2.37%                 96.04              ICLF14              96.04           93.82          2.37%             0.000
[692]   12/04/13        1.21%                 97.20              ICLF14              97.20           96.04          1.21%             0.000
[693]   12/05/13        0.19%                 97.38              ICLF14              97.38           97.20          0.19%             0.000
[694]   12/06/13        0.28%                 97.65              ICLF14              97.65           97.38          0.28%             0.000
[695]   12/09/13       -0.32%                 97.34              ICLF14              97.34           97.65          -0.32%            0.000
[696]   12/10/13        1.20%                 98.51              ICLF14              98.51           97.34          1.20%             0.000
[697]   12/11/13       -1.09%                 97.44              ICLF14              97.44           98.51          -1.09%            0.000
[698]   12/12/13        0.39%                 97.82              ICLG14              97.82           97.72          0.10%             29.00
[699]   12/13/13       -0.91%                 96.93              ICLG14              96.93           97.82          -0.91%            0.000
[700]   12/16/13        0.87%                 97.77              ICLG14              97.77           96.93          0.87%             0.000
[701]   12/17/13       -0.31%                 97.47              ICLG14              97.47           97.77          -0.31%            0.000
[702]   12/18/13        0.61%                 98.06              ICLG14              98.06           97.47          0.61%             0.000
[703]   12/19/13        1.00%                 99.04              ICLG14              99.04           98.06          1.00%             0.000
[704]   12/20/13        0.28%                 99.32              ICLG14              99.32           99.04          0.28%             0.000
[705]   12/23/13       -0.41%                 98.91              ICLG14              98.91           99.32          -0.41%            0.000
[706]   12/24/13        0.31%                 99.22              ICLG14              99.22           98.91          0.31%             0.000
[707]   12/26/13        0.33%                 99.55              ICLG14              99.55           99.22          0.33%             0.000
[708]   12/27/13        0.77%                100.32              ICLG14             100.32           99.55          0.77%             0.000
[709]   12/30/13       -1.03%                 99.29              ICLG14              99.29           100.32         -1.03%            0.000
[710]   12/31/13       -0.88%                 98.42              ICLG14              98.42           99.29          -0.88%            0.000
[711]   01/02/14       -3.03%                 95.44              ICLG14              95.44           98.42          -3.03%            0.000
[712]   01/03/14       -1.55%                 93.96              ICLG14              93.96           95.44          -1.55%            0.000
[713]   01/06/14       -0.56%                 93.43              ICLG14              93.43           93.96          -0.56%            0.000
[714]   01/07/14        0.26%                 93.67              ICLG14              93.67           93.43          0.26%             0.000
[715]   01/08/14       -1.22%                 92.53              ICLH14              92.53           93.84          -1.40%            18.00
[716]   01/09/14       -0.69%                 91.89              ICLH14              91.89           92.53          -0.69%            0.000
[717]   01/10/14        1.15%                 92.95              ICLH14              92.95           91.89          1.15%             0.000
[718]   01/13/14       -1.01%                 92.01              ICLH14              92.01           92.95          -1.01%            0.000
[719]   01/14/14        0.84%                 92.78              ICLH14              92.78           92.01          0.84%             0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 141 of 191 PageID
                                                       #: 7753
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[720]   01/15/14        1.69%                 94.35              ICLH14              94.35           92.78          1.69%            0.000
[721]   01/16/14       -0.26%                 94.10              ICLH14              94.10           94.35          -0.26%           0.000
[722]   01/17/14        0.52%                 94.59              ICLH14              94.59           94.10          0.52%            0.000
[723]   01/21/14        0.40%                 94.97              ICLH14              94.97           94.59          0.40%            0.000
[724]   01/22/14        1.85%                 96.73              ICLH14              96.73           94.97          1.85%            0.000
[725]   01/23/14        0.61%                 97.32              ICLH14              97.32           96.73          0.61%            0.000
[726]   01/24/14       -0.70%                 96.64              ICLH14              96.64           97.32          -0.70%           0.000
[727]   01/27/14       -0.95%                 95.72              ICLH14              95.72           96.64          -0.95%           0.000
[728]   01/28/14        1.77%                 97.41              ICLH14              97.41           95.72          1.77%            0.000
[729]   01/29/14       -0.05%                 97.36              ICLH14              97.36           97.41          -0.05%           0.000
[730]   01/30/14        0.89%                 98.23              ICLH14              98.23           97.36          0.89%            0.000
[731]   01/31/14       -0.75%                 97.49              ICLH14              97.49           98.23          -0.75%           0.000
[732]   02/03/14       -1.09%                 96.43              ICLH14              96.43           97.49          -1.09%           0.000
[733]   02/04/14        0.79%                 97.19              ICLH14              97.19           96.43          0.79%            0.000
[734]   02/05/14        0.20%                 97.38              ICLH14              97.38           97.19          0.20%            0.000
[735]   02/06/14        0.47%                 97.84              ICLH14              97.84           97.38          0.47%            0.000
[736]   02/07/14        2.09%                 99.88              ICLH14              99.88           97.84          2.09%            0.000
[737]   02/10/14       -0.44%                 99.44               ICLJ14             99.44           99.35          0.09%            53.00
[738]   02/11/14        0.00%                 99.44               ICLJ14             99.44           99.44          0.00%            0.000
[739]   02/12/14        0.48%                 99.92               ICLJ14             99.92           99.44          0.48%            0.000
[740]   02/13/14        0.13%                100.05               ICLJ14            100.05           99.92          0.13%            0.000
[741]   02/14/14        0.08%                100.13               ICLJ14            100.13           100.05         0.08%            0.000
[742]   02/18/14        1.97%                102.10               ICLJ14            102.10           100.13         1.97%            0.000
[743]   02/19/14       -1.27%                100.80              ICLM14             100.80           100.30         0.50%            177.00
[744]   02/20/14        0.09%                100.89              ICLM14             100.89           100.80         0.09%            0.000
[745]   02/21/14       -0.41%                100.48              ICLM14             100.48           100.89         -0.41%           0.000
[746]   02/24/14        0.69%                101.17              ICLM14             101.17           100.48         0.69%            0.000
[747]   02/25/14       -0.92%                100.24              ICLM14             100.24           101.17         -0.92%           0.000
[748]   02/26/14        0.53%                100.77              ICLM14             100.77           100.24         0.53%            0.000
[749]   02/27/14       -0.14%                100.63              ICLM14             100.63           100.77         -0.14%           0.000
[750]   02/28/14        0.32%                100.95              ICLM14             100.95           100.63         0.32%            0.000
[751]   03/03/14        2.19%                103.16              ICLM14             103.16           100.95         2.19%            0.000
[752]   03/04/14       -1.41%                101.71              ICLM14             101.71           103.16         -1.41%           0.000
[753]   03/05/14       -1.69%                 99.99              ICLM14              99.99           101.71         -1.69%           0.000
[754]   03/06/14        0.15%                100.14              ICLM14             100.14           99.99          0.15%            0.000
[755]   03/07/14        0.93%                101.07              ICLM14             101.07           100.14         0.93%            0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 142 of 191 PageID
                                                       #: 7754
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[756]   03/10/14       -1.31%                 99.75              ICLM14              99.75           101.07         -1.31%            0.000
[757]   03/11/14       -0.90%                 98.85              ICLM14              98.85           99.75          -0.90%            0.000
[758]   03/12/14       -1.78%                 97.09              ICLM14              97.09           98.85          -1.78%            0.000
[759]   03/13/14        0.28%                 97.36              ICLM14              97.36           97.09          0.28%             0.000
[760]   03/14/14        0.65%                 97.99              ICLM14              97.99           97.36          0.65%             0.000
[761]   03/17/14       -1.06%                 96.95              ICLM14              96.95           97.99          -1.06%            0.000
[762]   03/18/14        1.09%                 98.01              ICLM14              98.01           96.95          1.09%             0.000
[763]   03/19/14        0.14%                 98.15              ICLM14              98.15           98.01          0.14%             0.000
[764]   03/20/14       -0.10%                 98.05              ICLM14              98.05           98.15          -0.10%            0.000
[765]   03/21/14        0.61%                 98.65              ICLM14              98.65           98.05          0.61%             0.000
[766]   03/24/14        0.18%                 98.83              ICLM14              98.83           98.65          0.18%             0.000
[767]   03/25/14       -0.30%                 98.53              ICLM14              98.53           98.83          -0.30%            0.000
[768]   03/26/14        1.01%                 99.53              ICLM14              99.53           98.53          1.01%             0.000
[769]   03/27/14        1.00%                100.53              ICLM14             100.53           99.53          1.00%             0.000
[770]   03/28/14        0.36%                100.89              ICLM14             100.89           100.53         0.36%             0.000
[771]   03/31/14       -0.07%                100.82              ICLM14             100.82           100.89         -0.07%            0.000
[772]   04/01/14       -1.76%                 99.05              ICLM14              99.05           100.82         -1.76%            0.000
[773]   04/02/14       -0.15%                 98.90              ICLM14              98.90           99.05          -0.15%            0.000
[774]   04/03/14        0.74%                 99.63              ICLM14              99.63           98.90          0.74%             0.000
[775]   04/04/14        0.83%                100.46              ICLM14             100.46           99.63          0.83%             0.000
[776]   04/07/14       -0.68%                 99.78              ICLM14              99.78           100.46         -0.68%            0.000
[777]   04/08/14        2.03%                101.81              ICLM14             101.81           99.78          2.03%             0.000
[778]   04/09/14        0.83%                102.65              ICLM14             102.65           101.81         0.83%             0.000
[779]   04/10/14       -0.26%                102.38              ICLM14             102.38           102.65         -0.26%            0.000
[780]   04/11/14        0.23%                102.62              ICLM14             102.62           102.38         0.23%             0.000
[781]   04/14/14        0.57%                103.21              ICLM14             103.21           102.62         0.57%             0.000
[782]   04/15/14       -0.20%                103.00              ICLM14             103.00           103.21         -0.20%            0.000
[783]   04/16/14        0.03%                103.03              ICLM14             103.03           103.00         0.03%             0.000
[784]   04/17/14        0.33%                103.37              ICLM14             103.37           103.03         0.33%             0.000
[785]   04/21/14        0.27%                103.65              ICLM14             103.65           103.37         0.27%             0.000
[786]   04/22/14       -1.83%                101.75              ICLM14             101.75           103.65         -1.83%            0.000
[787]   04/23/14       -0.30%                101.44              ICLM14             101.44           101.75         -0.30%            0.000
[788]   04/24/14        0.49%                101.94              ICLM14             101.94           101.44         0.49%             0.000
[789]   04/25/14       -1.31%                100.60              ICLM14             100.60           101.94         -1.31%            0.000
[790]   04/28/14        0.24%                100.84              ICLM14             100.84           100.60         0.24%             0.000
[791]   04/29/14        0.44%                101.28              ICLM14             101.28           100.84         0.44%             0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 143 of 191 PageID
                                                       #: 7755
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[792]   04/30/14       -1.52%                 99.74              ICLM14              99.74           101.28         -1.52%            0.000
[793]   05/01/14       -0.32%                 99.42              ICLM14              99.42           99.74          -0.32%            0.000
[794]   05/02/14        0.34%                 99.76              ICLM14              99.76           99.42          0.34%             0.000
[795]   05/05/14       -0.28%                 99.48              ICLM14              99.48           99.76          -0.28%            0.000
[796]   05/06/14        0.02%                 99.50              ICLM14              99.50           99.48          0.02%             0.000
[797]   05/07/14        1.28%                100.77              ICLM14             100.77           99.50          1.28%             0.000
[798]   05/08/14       -0.51%                100.26              ICLM14             100.26           100.77         -0.51%            0.000
[799]   05/09/14       -0.27%                 99.99              ICLM14              99.99           100.26         -0.27%            0.000
[800]   05/12/14        0.60%                100.59              ICLM14             100.59           99.99          0.60%             0.000
[801]   05/13/14        1.10%                101.70              ICLM14             101.70           100.59         1.10%             0.000
[802]   05/14/14        0.04%                101.74              ICLN14             101.74           101.05         0.68%             64.00
[803]   05/15/14       -0.60%                101.13              ICLN14             101.13           101.74         -0.60%            0.000
[804]   05/16/14        0.44%                101.58              ICLN14             101.58           101.13         0.44%             0.000
[805]   05/19/14        0.52%                102.11              ICLN14             102.11           101.58         0.52%             0.000
[806]   05/20/14        0.22%                102.33              ICLN14             102.33           102.11         0.22%             0.000
[807]   05/21/14        1.70%                104.07              ICLN14             104.07           102.33         1.70%             0.000
[808]   05/22/14       -0.32%                103.74              ICLN14             103.74           104.07         -0.32%            0.000
[809]   05/23/14        0.59%                104.35              ICLN14             104.35           103.74         0.59%             0.000
[810]   05/27/14       -0.23%                104.11              ICLN14             104.11           104.35         -0.23%            0.000
[811]   05/28/14       -1.34%                102.72              ICLN14             102.72           104.11         -1.34%            0.000
[812]   05/29/14        0.84%                103.58              ICLN14             103.58           102.72         0.84%             0.000
[813]   05/30/14       -0.84%                102.71              ICLN14             102.71           103.58         -0.84%            0.000
[814]   06/02/14       -0.23%                102.47              ICLN14             102.47           102.71         -0.23%            0.000
[815]   06/03/14        0.19%                102.66              ICLN14             102.66           102.47         0.19%             0.000
[816]   06/04/14       -0.02%                102.64              ICLN14             102.64           102.66         -0.02%            0.000
[817]   06/05/14       -0.16%                102.48              ICLN14             102.48           102.64         -0.16%            0.000
[818]   06/06/14        0.18%                102.66              ICLN14             102.66           102.48         0.18%             0.000
[819]   06/09/14        1.70%                104.41              ICLN14             104.41           102.66         1.70%             0.000
[820]   06/10/14       -0.06%                104.35              ICLN14             104.35           104.41         -0.06%            0.000
[821]   06/11/14       -0.70%                103.62              ICLQ14             103.62           103.49         0.13%             83.00
[822]   06/12/14        2.08%                105.78              ICLQ14             105.78           103.62         2.08%             0.000
[823]   06/13/14        0.37%                106.17              ICLQ14             106.17           105.78         0.37%             0.000
[824]   06/16/14        0.12%                106.30              ICLQ14             106.30           106.17         0.12%             0.000
[825]   06/17/14       -0.40%                105.87              ICLQ14             105.87           106.30         -0.40%            0.000
[826]   06/18/14       -0.26%                105.59              ICLQ14             105.59           105.87         -0.26%            0.000
[827]   06/19/14        0.44%                106.05              ICLQ14             106.05           105.59         0.44%             0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 144 of 191 PageID
                                                       #: 7756
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[828]   06/20/14        0.74%                106.83              ICLQ14             106.83           106.05         0.74%             0.000
[829]   06/23/14       -0.62%                106.17              ICLQ14             106.17           106.83         -0.62%            0.000
[830]   06/24/14       -0.13%                106.03              ICLQ14             106.03           106.17         -0.13%            0.000
[831]   06/25/14        0.44%                106.50              ICLQ14             106.50           106.03         0.44%             0.000
[832]   06/26/14       -0.62%                105.84              ICLQ14             105.84           106.50         -0.62%            0.000
[833]   06/27/14       -0.09%                105.74              ICLQ14             105.74           105.84         -0.09%            0.000
[834]   06/30/14       -0.35%                105.37              ICLQ14             105.37           105.74         -0.35%            0.000
[835]   07/01/14       -0.03%                105.34              ICLQ14             105.34           105.37         -0.03%            0.000
[836]   07/02/14       -0.82%                104.48              ICLQ14             104.48           105.34         -0.82%            0.000
[837]   07/03/14       -0.40%                104.06              ICLQ14             104.06           104.48         -0.40%            0.000
[838]   07/07/14       -0.51%                103.53              ICLQ14             103.53           104.06         -0.51%            0.000
[839]   07/08/14       -0.13%                103.40              ICLQ14             103.40           103.53         -0.13%            0.000
[840]   07/09/14       -1.60%                101.75              ICLU14             101.75           102.79         -1.01%            59.00
[841]   07/10/14        0.64%                102.40              ICLU14             102.40           101.75         0.64%             0.000
[842]   07/11/14       -2.05%                100.30              ICLU14             100.30           102.40         -2.05%            0.000
[843]   07/14/14        0.18%                100.48              ICLU14             100.48           100.30         0.18%             0.000
[844]   07/15/14       -0.95%                 99.53              ICLU14              99.53           100.48         -0.95%            0.000
[845]   07/16/14        1.08%                100.60              ICLU14             100.60           99.53          1.08%             0.000
[846]   07/17/14        1.59%                102.20              ICLU14             102.20           100.60         1.59%             0.000
[847]   07/18/14       -0.24%                101.95              ICLU14             101.95           102.20         -0.24%            0.000
[848]   07/21/14        0.89%                102.86              ICLU14             102.86           101.95         0.89%             0.000
[849]   07/22/14       -0.46%                102.39              ICLU14             102.39           102.86         -0.46%            0.000
[850]   07/23/14        0.71%                103.12              ICLU14             103.12           102.39         0.71%             0.000
[851]   07/24/14       -1.02%                102.07              ICLU14             102.07           103.12         -1.02%            0.000
[852]   07/25/14        0.02%                102.09              ICLU14             102.09           102.07         0.02%             0.000
[853]   07/28/14       -0.41%                101.67              ICLU14             101.67           102.09         -0.41%            0.000
[854]   07/29/14       -0.69%                100.97              ICLU14             100.97           101.67         -0.69%            0.000
[855]   07/30/14       -0.69%                100.27              ICLU14             100.27           100.97         -0.69%            0.000
[856]   07/31/14       -2.09%                 98.17              ICLU14              98.17           100.27         -2.09%            0.000
[857]   08/01/14       -0.30%                 97.88              ICLU14              97.88           98.17          -0.30%            0.000
[858]   08/04/14        0.42%                 98.29              ICLU14              98.29           97.88          0.42%             0.000
[859]   08/05/14       -0.93%                 97.38              ICLU14              97.38           98.29          -0.93%            0.000
[860]   08/06/14       -0.47%                 96.92              ICLU14              96.92           97.38          -0.47%            0.000
[861]   08/07/14        0.43%                 97.34              ICLU14              97.34           96.92          0.43%             0.000
[862]   08/08/14        0.32%                 97.65              ICLU14              97.65           97.34          0.32%             0.000
[863]   08/11/14       -0.45%                 97.21              ICLV14              97.21           96.84          0.38%             83.00


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 145 of 191 PageID
                                                       #: 7757
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[864]   08/12/14       -0.75%                 96.48              ICLV14             96.48            97.21          -0.75%           0.000
[865]   08/13/14        0.27%                 96.74              ICLV14             96.74            96.48          0.27%            0.000
[866]   08/14/14       -2.75%                 94.08              ICLV14             94.08            96.74          -2.75%           0.000
[867]   08/15/14        1.32%                 95.32              ICLV14             95.32            94.08          1.32%            0.000
[868]   08/18/14       -1.65%                 93.75              ICLV14             93.75            95.32          -1.65%           0.000
[869]   08/19/14       -1.76%                 92.10              ICLZ14             92.10            92.77          -0.72%           104.00
[870]   08/20/14        0.51%                 92.57              ICLZ14             92.57            92.10          0.51%            0.000
[871]   08/21/14        0.51%                 93.04              ICLZ14             93.04            92.57          0.51%            0.000
[872]   08/22/14       -0.13%                 92.92              ICLZ14             92.92            93.04          -0.13%           0.000
[873]   08/25/14       -0.26%                 92.68              ICLZ14             92.68            92.92          -0.26%           0.000
[874]   08/26/14        0.49%                 93.13              ICLZ14             93.13            92.68          0.49%            0.000
[875]   08/27/14       -0.08%                 93.06              ICLZ14             93.06            93.13          -0.08%           0.000
[876]   08/28/14        0.32%                 93.36              ICLZ14             93.36            93.06          0.32%            0.000
[877]   08/29/14        1.08%                 94.37              ICLZ14             94.37            93.36          1.08%            0.000
[878]   09/02/14       -2.79%                 91.74              ICLZ14             91.74            94.37          -2.79%           0.000
[879]   09/03/14        2.64%                 94.16              ICLZ14             94.16            91.74          2.64%            0.000
[880]   09/04/14       -0.97%                 93.25              ICLZ14             93.25            94.16          -0.97%           0.000
[881]   09/05/14       -0.91%                 92.40              ICLZ14             92.40            93.25          -0.91%           0.000
[882]   09/08/14       -0.74%                 91.72              ICLZ14             91.72            92.40          -0.74%           0.000
[883]   09/09/14       -0.29%                 91.45              ICLZ14             91.45            91.72          -0.29%           0.000
[884]   09/10/14       -1.13%                 90.42              ICLZ14             90.42            91.45          -1.13%           0.000
[885]   09/11/14        1.04%                 91.36              ICLZ14             91.36            90.42          1.04%            0.000
[886]   09/12/14       -0.65%                 90.77              ICLZ14             90.77            91.36          -0.65%           0.000
[887]   09/15/14        0.66%                 91.37              ICLZ14             91.37            90.77          0.66%            0.000
[888]   09/16/14        1.89%                 93.10              ICLZ14             93.10            91.37          1.89%            0.000
[889]   09/17/14       -0.64%                 92.50              ICLZ14             92.50            93.10          -0.64%           0.000
[890]   09/18/14       -1.20%                 91.39              ICLZ14             91.39            92.50          -1.20%           0.000
[891]   09/19/14       -0.27%                 91.14              ICLZ14             91.14            91.39          -0.27%           0.000
[892]   09/22/14       -0.88%                 90.34              ICLZ14             90.34            91.14          -0.88%           0.000
[893]   09/23/14        0.63%                 90.91              ICLZ14             90.91            90.34          0.63%            0.000
[894]   09/24/14        1.28%                 92.07              ICLZ14             92.07            90.91          1.28%            0.000
[895]   09/25/14       -0.31%                 91.78              ICLZ14             91.78            92.07          -0.31%           0.000
[896]   09/26/14        0.92%                 92.62              ICLZ14             92.62            91.78          0.92%            0.000
[897]   09/29/14        0.94%                 93.49              ICLZ14             93.49            92.62          0.94%            0.000
[898]   09/30/14       -3.44%                 90.27              ICLZ14             90.27            93.49          -3.44%           0.000
[899]   10/01/14       -0.59%                 89.74              ICLZ14             89.74            90.27          -0.59%           0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 146 of 191 PageID
                                                       #: 7758
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[900]   10/02/14        0.16%                 89.88              ICLZ14             89.88            89.74          0.16%             0.000
[901]   10/03/14       -1.35%                 88.67              ICLZ14             88.67            89.88          -1.35%            0.000
[902]   10/06/14        0.76%                 89.34              ICLZ14             89.34            88.67          0.76%             0.000
[903]   10/07/14       -1.52%                 87.98              ICLZ14             87.98            89.34          -1.52%            0.000
[904]   10/08/14       -1.58%                 86.59              ICLZ14             86.59            87.98          -1.58%            0.000
[905]   10/09/14       -1.78%                 85.05              ICLZ14             85.05            86.59          -1.78%            0.000
[906]   10/10/14        0.07%                 85.11              ICLZ14             85.11            85.05          0.07%             0.000
[907]   10/13/14       -0.15%                 84.98              ICLZ14             84.98            85.11          -0.15%            0.000
[908]   10/14/14       -4.45%                 81.20              ICLZ14             81.20            84.98          -4.45%            0.000
[909]   10/15/14       -0.32%                 80.94              ICLZ14             80.94            81.20          -0.32%            0.000
[910]   10/16/14        1.25%                 81.95              ICLZ14             81.95            80.94          1.25%             0.000
[911]   10/17/14        0.13%                 82.06              ICLZ14             82.06            81.95          0.13%             0.000
[912]   10/20/14       -0.18%                 81.91              ICLZ14             81.91            82.06          -0.18%            0.000
[913]   10/21/14        0.71%                 82.49              ICLZ14             82.49            81.91          0.71%             0.000
[914]   10/22/14       -2.39%                 80.52              ICLZ14             80.52            82.49          -2.39%            0.000
[915]   10/23/14        1.95%                 82.09              ICLZ14             82.09            80.52          1.95%             0.000
[916]   10/24/14       -1.32%                 81.01              ICLZ14             81.01            82.09          -1.32%            0.000
[917]   10/27/14       -0.01%                 81.00              ICLZ14             81.00            81.01          -0.01%            0.000
[918]   10/28/14        0.52%                 81.42              ICLZ14             81.42            81.00          0.52%             0.000
[919]   10/29/14        0.96%                 82.20              ICLZ14             82.20            81.42          0.96%             0.000
[920]   10/30/14       -1.31%                 81.12              ICLZ14             81.12            82.20          -1.31%            0.000
[921]   10/31/14       -0.71%                 80.54              ICLZ14             80.54            81.12          -0.71%            0.000
[922]   11/03/14       -2.19%                 78.78              ICLZ14             78.78            80.54          -2.19%            0.000
[923]   11/04/14       -2.02%                 77.19              ICLZ14             77.19            78.78          -2.02%            0.000
[924]   11/05/14        1.93%                 78.68              ICLZ14             78.68            77.19          1.93%             0.000
[925]   11/06/14       -0.98%                 77.91              ICLZ14             77.91            78.68          -0.98%            0.000
[926]   11/07/14        0.95%                 78.65              ICLZ14             78.65            77.91          0.95%             0.000
[927]   11/10/14       -1.59%                 77.40              ICLZ14             77.40            78.65          -1.59%            0.000
[928]   11/11/14        0.70%                 77.94              ICLZ14             77.94            77.40          0.70%             0.000
[929]   11/12/14       -0.98%                 77.18              ICLZ14             77.18            77.94          -0.98%            0.000
[930]   11/13/14       -3.85%                 74.21              ICLZ14             74.21            77.18          -3.85%            0.000
[931]   11/14/14        2.17%                 75.82              ICLF15             75.82            74.16          2.24%              7.00
[932]   11/17/14       -0.21%                 75.66              ICLF15             75.66            75.82          -0.21%            0.000
[933]   11/18/14       -1.35%                 74.64              ICLF15             74.64            75.66          -1.35%            0.000
[934]   11/19/14       -0.19%                 74.50              ICLF15             74.50            74.64          -0.19%            0.000
[935]   11/20/14        1.81%                 75.85              ICLF15             75.85            74.50          1.81%             0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 147 of 191 PageID
                                                       #: 7759
                                                                        Table 3B
                            Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                      Corrected                                                                                                Absolute Value of
                   Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                             Futures Contract Price of Futures Previous Day                    Corrected Coffman
                   Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
         Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                        [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[936]   11/21/14        0.87%                 76.51              ICLF15             76.51            75.85           0.87%            0.000
[937]   11/24/14       -0.95%                 75.78              ICLF15             75.78            76.51           -0.95%           0.000
[938]   11/25/14       -2.23%                 74.09              ICLF15             74.09            75.78           -2.23%           0.000
[939]   11/26/14       -0.54%                 73.69              ICLF15             73.69            74.09           -0.54%           0.000
[940]   11/28/14      -10.23%                 66.15              ICLF15             66.15            73.69          -10.23%           0.000
[941]   12/01/14        4.31%                 69.00              ICLF15             69.00            66.15           4.31%            0.000
[942]   12/02/14       -3.07%                 66.88              ICLF15             66.88            69.00           -3.07%           0.000
[943]   12/03/14        0.75%                 67.38              ICLF15             67.38            66.88           0.75%            0.000
[944]   12/04/14       -0.85%                 66.81              ICLF15             66.81            67.38           -0.85%           0.000
[945]   12/05/14       -1.45%                 65.84              ICLF15             65.84            66.81           -1.45%           0.000
[946]   12/08/14       -4.24%                 63.05              ICLF15             63.05            65.84           -4.24%           0.000
[947]   12/09/14        1.22%                 63.82              ICLF15             63.82            63.05           1.22%            0.000
[948]   12/10/14       -4.51%                 60.94              ICLF15             60.94            63.82           -4.51%           0.000
[949]   12/11/14       -0.69%                 60.52              ICLH15             60.52            61.42           -1.47%           78.00
[950]   12/12/14       -3.49%                 58.41              ICLH15             58.41            60.52           -3.49%           0.000
[951]   12/15/14       -3.03%                 56.64              ICLH15             56.64            58.41           -3.03%           0.000
[952]   12/16/14       -0.67%                 56.26              ICLG15             56.26            56.26           0.00%            67.00
[953]   12/17/14        0.94%                 56.79              ICLG15             56.79            56.26           0.94%            0.000
[954]   12/18/14       -4.28%                 54.36              ICLG15             54.36            56.79           -4.28%           0.000
[955]   12/19/14        5.10%                 57.13              ICLG15             57.13            54.36           5.10%            0.000
[956]   12/22/14       -3.27%                 55.26              ICLG15             55.26            57.13           -3.27%           0.000
[957]   12/23/14        3.37%                 57.12              ICLG15             57.12            55.26           3.37%            0.000
[958]   12/24/14       -2.24%                 55.84              ICLG15             55.84            57.12           -2.24%           0.000
[959]   12/26/14       -1.99%                 54.73              ICLG15             54.73            55.84           -1.99%           0.000
[960]   12/29/14       -2.05%                 53.61              ICLG15             53.61            54.73           -2.05%           0.000
[961]   12/30/14        0.95%                 54.12              ICLG15             54.12            53.61           0.95%            0.000
[962]   12/31/14       -1.57%                 53.27              ICLG15             53.27            54.12           -1.57%           0.000
[963]   01/02/15       -1.09%                 52.69              ICLG15             52.69            53.27           -1.09%           0.000
[964]   01/05/15       -5.03%                 50.04              ICLG15             50.04            52.69           -5.03%           0.000
[965]   01/06/15       -3.16%                 48.46              ICLH15             48.46            50.52           -4.08%           92.00
[966]   01/07/15        1.28%                 49.08              ICLH15             49.08            48.46           1.28%            0.000
[967]   01/08/15        0.41%                 49.28              ICLH15             49.28            49.08           0.41%            0.000
[968]   01/09/15       -0.59%                 48.99              ICLH15             48.99            49.28           -0.59%           0.000
[969]   01/12/15       -4.55%                 46.76              ICLH15             46.76            48.99           -4.55%           0.000
[970]   01/13/15       -0.53%                 46.51              ICLH15             46.51            46.76           -0.53%           0.000
[971]   01/14/15        5.27%                 48.96              ICLH15             48.96            46.51           5.27%            0.000


                    Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 148 of 191 PageID
                                                       #: 7760
                                                                         Table 3B
                             Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                       Corrected                                                                                                Absolute Value of
                    Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                              Futures Contract Price of Futures Previous Day                    Corrected Coffman
                    Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
          Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                         [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[972]    01/15/15       -4.55%                 46.73              ICLH15             46.73            48.96          -4.55%           0.000
[973]    01/16/15        5.14%                 49.13              ICLH15             49.13            46.73          5.14%            0.000
[974]    01/20/15       -5.41%                 46.47              ICLH15             46.47            49.13          -5.41%           0.000
[975]    01/21/15        2.82%                 47.78              ICLH15             47.78            46.47          2.82%            0.000
[976]    01/22/15       -3.08%                 46.31              ICLH15             46.31            47.78          -3.08%           0.000
[977]    01/23/15       -1.55%                 45.59              ICLH15             45.59            46.31          -1.55%           0.000
[978]    01/26/15       -0.97%                 45.15              ICLH15             45.15            45.59          -0.97%           0.000
[979]    01/27/15        2.39%                 46.23              ICLH15             46.23            45.15          2.39%            0.000
[980]    01/28/15       -3.85%                 44.45              ICLH15             44.45            46.23          -3.85%           0.000
[981]    01/29/15        0.18%                 44.53              ICLH15             44.53            44.45          0.18%            0.000
[982]    01/30/15        8.33%                 48.24              ICLH15             48.24            44.53          8.33%            0.000
[983]    02/02/15        2.76%                 49.57              ICLH15             49.57            48.24          2.76%            0.000
[984]    02/03/15        7.02%                 53.05              ICLH15             53.05            49.57          7.02%            0.000
[985]    02/04/15       -8.67%                 48.45              ICLH15             48.45            53.05          -8.67%           0.000
[986]    02/05/15        4.19%                 50.48              ICLH15             50.48            48.45          4.19%            0.000
[987]    02/06/15        2.40%                 51.69              ICLH15             51.69            50.48          2.40%            0.000
[988]    02/09/15        2.26%                 52.86              ICLH15             52.86            51.69          2.26%            0.000
[989]    02/10/15       -5.37%                 50.02              ICLH15             50.02            52.86          -5.37%           0.000
[990]    02/11/15       -2.36%                 48.84              ICLH15             48.84            50.02          -2.36%           0.000
[991]    02/12/15        4.85%                 51.21              ICLH15             51.21            48.84          4.85%            0.000
[992]    02/13/15        4.80%                 53.67               ICLJ15            53.67            52.16          2.89%            191.00
[993]    02/17/15        1.16%                 54.29               ICLJ15            54.29            53.67          1.16%            0.000
[994]    02/18/15       -2.71%                 52.82               ICLJ15            52.82            54.29          -2.71%           0.000
[995]    02/19/15        2.65%                 54.22              ICLM15             54.22            55.19          -1.76%           441.00
[996]    02/20/15       -1.42%                 53.45              ICLM15             53.45            54.22          -1.42%           0.000
[997]    02/23/15       -1.67%                 52.56              ICLM15             52.56            53.45          -1.67%           0.000
[998]    02/24/15       -6.24%                 49.28               ICLJ15            49.28            49.45          -0.34%           590.00
[999]    02/25/15        3.47%                 50.99               ICLJ15            50.99            49.28          3.47%            0.000
[1000]   02/26/15       -5.53%                 48.17               ICLJ15            48.17            50.99          -5.53%           0.000
[1001]   02/27/15       11.77%                 53.84              ICLM15             53.84            52.10          3.34%            843.00
[1002]   03/02/15       -1.60%                 52.98              ICLM15             52.98            53.84          -1.60%           0.000
[1003]   03/03/15        2.06%                 54.07              ICLM15             54.07            52.98          2.06%            0.000
[1004]   03/04/15        0.89%                 54.55              ICLM15             54.55            54.07          0.89%            0.000
[1005]   03/05/15       -1.03%                 53.99              ICLM15             53.99            54.55          -1.03%           0.000
[1006]   03/06/15       -1.93%                 52.95              ICLM15             52.95            53.99          -1.93%           0.000
[1007]   03/09/15        0.00%                 52.95              ICLM15             52.95            52.95          0.00%            0.000


                     Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 149 of 191 PageID
                                                        #: 7761
                                                                         Table 3B
                             Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                       Corrected                                                                                                Absolute Value of
                    Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                              Futures Contract Price of Futures Previous Day                    Corrected Coffman
                    Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
          Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                         [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[1008]   03/10/15       -2.85%                 51.44              ICLM15             51.44            52.95          -2.85%            0.000
[1009]   03/11/15        0.29%                 51.59              ICLM15             51.59            51.44          0.29%             0.000
[1010]   03/12/15       -1.40%                 50.87              ICLM15             50.87            51.59          -1.40%            0.000
[1011]   03/13/15       -3.99%                 48.84              ICLM15             48.84            50.87          -3.99%            0.000
[1012]   03/16/15       -1.76%                 47.98              ICLM15             47.98            48.84          -1.76%            0.000
[1013]   03/17/15       -1.92%                 47.06              ICLM15             47.06            47.98          -1.92%            0.000
[1014]   03/18/15        3.46%                 48.69              ICLM15             48.69            47.06          3.46%             0.000
[1015]   03/19/15       -2.65%                 47.40              ICLM15             47.40            48.69          -2.65%            0.000
[1016]   03/20/15        2.17%                 48.43              ICLM15             48.43            47.40          2.17%             0.000
[1017]   03/23/15        1.49%                 49.15              ICLM15             49.15            48.43          1.49%             0.000
[1018]   03/24/15       -0.04%                 49.13              ICLM15             49.13            49.15          -0.04%            0.000
[1019]   03/25/15        3.36%                 50.78              ICLM15             50.78            49.13          3.36%             0.000
[1020]   03/26/15        4.45%                 53.04              ICLM15             53.04            50.78          4.45%             0.000
[1021]   03/27/15       -4.79%                 50.50              ICLM15             50.50            53.04          -4.79%            0.000
[1022]   03/30/15       -0.18%                 50.41              ICLM15             50.41            50.50          -0.18%            0.000
[1023]   03/31/15       -2.12%                 49.34              ICLM15             49.34            50.41          -2.12%            0.000
[1024]   04/01/15        4.88%                 51.75              ICLM15             51.75            49.34          4.88%             0.000
[1025]   04/02/15       -2.22%                 50.60              ICLM15             50.60            51.75          -2.22%            0.000
[1026]   04/06/15        5.87%                 53.57              ICLM15             53.57            50.60          5.87%             0.000
[1027]   04/07/15        3.10%                 55.23              ICLM15             55.23            53.57          3.10%             0.000
[1028]   04/08/15       -6.08%                 51.87              ICLM15             51.87            55.23          -6.08%            0.000
[1029]   04/09/15        1.20%                 52.49              ICLM15             52.49            51.87          1.20%             0.000
[1030]   04/10/15        1.94%                 53.51              ICLM15             53.51            52.49          1.94%             0.000
[1031]   04/13/15        0.43%                 53.74              ICLM15             53.74            53.51          0.43%             0.000
[1032]   04/14/15        2.10%                 54.87              ICLM15             54.87            53.74          2.10%             0.000
[1033]   04/15/15        5.14%                 57.69              ICLM15             57.69            54.87          5.14%             0.000
[1034]   04/16/15        0.73%                 58.11              ICLM15             58.11            57.69          0.73%             0.000
[1035]   04/17/15       -1.36%                 57.32              ICLM15             57.32            58.11          -1.36%            0.000
[1036]   04/20/15        0.98%                 57.88              ICLM15             57.88            57.32          0.98%             0.000
[1037]   04/21/15       -2.19%                 56.61              ICLM15             56.61            57.88          -2.19%            0.000
[1038]   04/22/15       -0.79%                 56.16              ICLM15             56.16            56.61          -0.79%            0.000
[1039]   04/23/15        2.81%                 57.74              ICLM15             57.74            56.16          2.81%             0.000
[1040]   04/24/15       -1.02%                 57.15              ICLM15             57.15            57.74          -1.02%            0.000
[1041]   04/27/15       -0.28%                 56.99              ICLM15             56.99            57.15          -0.28%            0.000
[1042]   04/28/15        0.12%                 57.06              ICLM15             57.06            56.99          0.12%             0.000
[1043]   04/29/15        2.66%                 58.58              ICLM15             58.58            57.06          2.66%             0.000


                     Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 150 of 191 PageID
                                                        #: 7762
                                                                         Table 3B
                             Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                       Corrected                                                                                                Absolute Value of
                    Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                              Futures Contract Price of Futures Previous Day                    Corrected Coffman
                    Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
          Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                         [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[1044]   04/30/15        1.79%                 59.63              ICLM15             59.63            58.58          1.79%            0.000
[1045]   05/01/15       -0.80%                 59.15              ICLM15             59.15            59.63          -0.80%           0.000
[1046]   05/04/15       -0.37%                 58.93              ICLM15             58.93            59.15          -0.37%           0.000
[1047]   05/05/15        2.49%                 60.40              ICLM15             60.40            58.93          2.49%            0.000
[1048]   05/06/15        0.88%                 60.93              ICLM15             60.93            60.40          0.88%            0.000
[1049]   05/07/15       -3.27%                 58.94              ICLM15             58.94            60.93          -3.27%           0.000
[1050]   05/08/15        0.76%                 59.39              ICLM15             59.39            58.94          0.76%            0.000
[1051]   05/11/15       -0.24%                 59.25              ICLM15             59.25            59.39          -0.24%           0.000
[1052]   05/12/15        2.53%                 60.75              ICLM15             60.75            59.25          2.53%            0.000
[1053]   05/13/15       -0.41%                 60.50              ICLM15             60.50            60.75          -0.41%           0.000
[1054]   05/14/15       -1.02%                 59.88              ICLM15             59.88            60.50          -1.02%           0.000
[1055]   05/15/15        1.10%                 60.54              ICLN15             60.54            60.84          -0.49%           159.00
[1056]   05/18/15       -0.50%                 60.24              ICLN15             60.24            60.54          -0.50%           0.000
[1057]   05/19/15       -3.74%                 57.99              ICLN15             57.99            60.24          -3.74%           0.000
[1058]   05/20/15        1.71%                 58.98              ICLN15             58.98            57.99          1.71%            0.000
[1059]   05/21/15        2.95%                 60.72              ICLN15             60.72            58.98          2.95%            0.000
[1060]   05/22/15       -1.65%                 59.72              ICLN15             59.72            60.72          -1.65%           0.000
[1061]   05/26/15       -2.83%                 58.03              ICLN15             58.03            59.72          -2.83%           0.000
[1062]   05/27/15       -0.90%                 57.51              ICLN15             57.51            58.03          -0.90%           0.000
[1063]   05/28/15        0.30%                 57.68              ICLN15             57.68            57.51          0.30%            0.000
[1064]   05/29/15        4.54%                 60.30              ICLN15             60.30            57.68          4.54%            0.000
[1065]   06/01/15       -0.17%                 60.20              ICLN15             60.20            60.30          -0.17%           0.000
[1066]   06/02/15        1.76%                 61.26              ICLN15             61.26            60.20          1.76%            0.000
[1067]   06/03/15       -2.64%                 59.64              ICLN15             59.64            61.26          -2.64%           0.000
[1068]   06/04/15       -2.75%                 58.00              ICLN15             58.00            59.64          -2.75%           0.000
[1069]   06/05/15        1.95%                 59.13              ICLN15             59.13            58.00          1.95%            0.000
[1070]   06/08/15       -1.67%                 58.14              ICLN15             58.14            59.13          -1.67%           0.000
[1071]   06/09/15        3.44%                 60.14              ICLN15             60.14            58.14          3.44%            0.000
[1072]   06/10/15        2.14%                 61.43              ICLN15             61.43            60.14          2.14%            0.000
[1073]   06/11/15        0.28%                 61.60              ICLU15             61.60            62.17          -0.92%           120.00
[1074]   06/12/15       -1.35%                 60.77              ICLU15             60.77            61.60          -1.35%           0.000
[1075]   06/15/15       -0.63%                 60.39              ICLU15             60.39            60.77          -0.63%           0.000
[1076]   06/16/15        0.75%                 60.84              ICLU15             60.84            60.39          0.75%            0.000
[1077]   06/17/15       -0.84%                 60.33              ICLQ15             60.33            60.45          -0.20%           64.00
[1078]   06/18/15        0.81%                 60.82              ICLQ15             60.82            60.33          0.81%            0.000
[1079]   06/19/15       -1.40%                 59.97              ICLQ15             59.97            60.82          -1.40%           0.000


                     Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 151 of 191 PageID
                                                        #: 7763
                                                                         Table 3B
                             Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                       Corrected                                                                                                Absolute Value of
                    Coffman Report                           ICE WTI Light Sweet Crude Oil Futures Index                            Difference
                                                              Futures Contract Price of Futures Previous Day                    Corrected Coffman
                    Return on Oil        Crude Oil - WTI    Associated with ICE    Contract     Price of Futures    Corrected   Report vs Corrected
          Date       Price Index           (^ICL) (ICE)      Index (Capital IQ)  (Capital IQ)       Contract         Returns       Returns (bp)
                         [a]                   [b]                   [c]              [d]              [e]             [f]              [g]
[1080]   06/22/15        0.68%                 60.38              ICLQ15             60.38            59.97          0.68%             0.000
[1081]   06/23/15        1.04%                 61.01              ICLQ15             61.01            60.38          1.04%             0.000
[1082]   06/24/15       -1.21%                 60.27              ICLQ15             60.27            61.01          -1.21%            0.000
[1083]   06/25/15       -0.45%                 60.00              ICLU15             60.00            60.58          -0.96%            51.00
[1084]   06/26/15       -0.05%                 59.97              ICLU15             59.97            60.00          -0.05%            0.000
[1085]   06/29/15       -2.15%                 58.68              ICLU15             58.68            59.97          -2.15%            0.000
[1086]   06/30/15        1.96%                 59.83              ICLU15             59.83            58.68          1.96%             0.000
[1087]   07/01/15       -4.11%                 57.37              ICLU15             57.37            59.83          -4.11%            0.000
[1088]   07/02/15       -0.12%                 57.30              ICLU15             57.30            57.37          -0.12%            0.000
[1089]   07/06/15       -7.78%                 52.84              ICLU15             52.84            57.30          -7.78%            0.000
[1090]   07/07/15       -0.25%                 52.71              ICLU15             52.71            52.84          -0.25%            0.000
[1091]   07/08/15       -1.18%                 52.09              ICLU15             52.09            52.71          -1.18%            0.000
[1092]   07/09/15        2.19%                 53.23              ICLU15             53.23            52.09          2.19%             0.000
[1093]   07/10/15       -0.02%                 53.22              ICLU15             53.22            53.23          -0.02%            0.000
[1094]   07/13/15       -0.96%                 52.71              ICLU15             52.71            53.22          -0.96%            0.000
[1095]   07/14/15        1.46%                 53.48              ICLU15             53.48            52.71          1.46%             0.000
[1096]   07/15/15       -3.16%                 51.79              ICLU15             51.79            53.48          -3.16%            0.000
[1097]   07/16/15       -1.06%                 51.24              ICLU15             51.24            51.79          -1.06%            0.000
[1098]   07/17/15       -0.06%                 51.21              ICLU15             51.21            51.24          -0.06%            0.000
[1099]   07/20/15       -1.50%                 50.44              ICLU15             50.44            51.21          -1.50%            0.000
[1100]   07/21/15        0.83%                 50.86              ICLU15             50.86            50.44          0.83%             0.000
[1101]   07/22/15       -3.28%                 49.19              ICLU15             49.19            50.86          -3.28%            0.000
[1102]   07/23/15       -1.50%                 48.45              ICLU15             48.45            49.19          -1.50%            0.000
[1103]   07/24/15       -0.64%                 48.14              ICLU15             48.14            48.45          -0.64%            0.000
[1104]   07/27/15       -1.56%                 47.39              ICLU15             47.39            48.14          -1.56%            0.000
[1105]   07/28/15        1.24%                 47.98              ICLU15             47.98            47.39          1.24%             0.000
[1106]   07/29/15        1.69%                 48.79              ICLU15             48.79            47.98          1.69%             0.000
[1107]   07/30/15       -0.55%                 48.52              ICLU15             48.52            48.79          -0.55%            0.000
[1108]   07/31/15       -2.89%                 47.12              ICLU15             47.12            48.52          -2.89%            0.000




                     Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 152 of 191 PageID
                                                        #: 7764
                                                                                Table 3B
                                    Return Calculation of the Oil Price Index based on ICE WTI Light Sweet Crude Oil Futures Index

                            Corrected                                                                                                    Absolute Value of
                         Coffman Report                                ICE WTI Light Sweet Crude Oil Futures Index                           Difference
                                                                        Futures Contract Price of Futures Previous Day                   Corrected Coffman
                          Return on Oil           Crude Oil - WTI     Associated with ICE    Contract     Price of Futures   Corrected   Report vs Corrected
             Date          Price Index              (^ICL) (ICE)       Index (Capital IQ)  (Capital IQ)       Contract        Returns       Returns (bp)
                               [a]                      [b]                    [c]              [d]              [e]            [f]              [g]
[1109]   Number of days with different returns                                                                                                   55
[1110]   Total number of days                                                                                                                  1,106
[1111]   % number of days with different                                                                                                       4.97%

[1112]   Average difference in return (bp)                                                                                                      4.820
[1113]   Max difference in return (bp)                                                                                                         843.000
[1114]   Average difference in return (bp), on days with different returns                                                                        97


Notes and Sources:
[1]-[1108]
[a]      MillerEnergy-KPMG-CC-016014.xlsx, tab "Master," returns are rounded.
         Returns are rounded.
[b]      S&P Capital IQ.
[c]      S&P Capital IQ.
[d]      S&P Capital IQ.
[e]      S&P Capital IQ.
[f]      =[d]/[e] - 1.
[g]      =absolute value of ([a] - [f]).

[1109]   Number of days with different returns.
[1110]   Count of number of days in [a] with returns.
[1111]   =[1009]/[1010].

[1112]   Average of [g].
[1113]   Max of [g].
[1114]   Sum of [g] / [1109].




                           Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 153 of 191 PageID
                                                              #: 7765
                                                                          Table 3C
                              Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                  Corrected Coffman                                                                                              Absolute Value of
                        Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                           NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                  Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
        Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                          [a]                  [b]               [c]              [d]              [e]                  [f]              [g]

[1]    03/08/11         -0.73%                105.02            CLJ11              105.02             105.44           -0.40%          33.000
[2]    03/09/11         -0.32%                105.61            CLK11              105.61             105.95           -0.32%          0.000
[3]    03/10/11         -1.60%                103.92            CLK11              103.92             105.61           -1.60%          0.000
[4]    03/11/11         -1.51%                102.35            CLK11              102.35             103.92           -1.51%          0.000
[5]    03/14/11         -0.16%                102.19            CLK11              102.19             102.35           -0.16%          0.000
[6]    03/15/11         -4.12%                97.98             CLK11              97.98              102.19           -4.12%          0.000
[7]    03/16/11         0.99%                 98.95             CLK11              98.95               97.98            0.99%          0.000
[8]    03/17/11         3.48%                 102.39            CLK11              102.39              98.95            3.48%          0.000
[9]    03/18/11         -0.53%                101.85            CLK11              101.85             102.39           -0.53%          0.000
[10]   03/21/11         1.22%                 103.09            CLK11              103.09             101.85           1.22%           0.000
[11]   03/22/11         1.82%                 104.97            CLK11              104.97             103.09           1.82%           0.000
[12]   03/23/11         0.74%                 105.75            CLK11              105.75             104.97           0.74%           0.000
[13]   03/24/11         -0.14%                105.60            CLK11              105.60             105.75           -0.14%          0.000
[14]   03/25/11         -0.19%                105.40            CLK11              105.40             105.60           -0.19%          0.000
[15]   03/28/11         -1.35%                103.98            CLK11              103.98             105.40           -1.35%          0.000
[16]   03/29/11         1.29%                 104.79            CLK11              104.79             103.98           0.78%           51.000
[17]   03/30/11         -1.00%                104.27            CLK11              104.27             104.79           -0.50%          50.000
[18]   03/31/11         2.85%                 106.72            CLK11              106.72             104.27           2.35%           50.000
[19]   04/01/11         1.17%                 107.94            CLK11              107.94             106.72            1.14%          3.000
[20]   04/04/11         0.51%                 108.47            CLK11              108.47             107.94           0.49%           2.000
[21]   04/05/11         -0.06%                108.34            CLK11              108.34             108.47           -0.12%          6.000
[22]   04/06/11         0.45%                 108.83            CLK11              108.83             108.34           0.45%           0.000
[23]   04/07/11         1.28%                 110.30            CLK11              110.30             108.83           1.35%           7.000
[24]   04/08/11         2.25%                 112.79            CLK11              112.79             110.30           2.26%           1.000
[25]   04/11/11         -2.47%                109.92            CLK11              109.92             112.79           -2.54%          7.000
[26]   04/12/11         -3.26%                106.97            CLM11              106.97             110.57           -3.26%          0.000
[27]   04/13/11         0.69%                 107.71            CLM11              107.71             106.97           0.69%           0.000
[28]   04/14/11         0.92%                 108.70            CLM11              108.70             107.71           0.92%           0.000
[29]   04/15/11         1.40%                 110.22            CLM11              110.22             108.70           1.40%           0.000
[30]   04/18/11         -2.30%                107.69            CLM11              107.69             110.22           -2.30%          0.000
[31]   04/19/11         0.55%                 108.28            CLM11              108.28             107.69           0.55%           0.000
[32]   04/20/11         2.93%                 111.45            CLM11              111.45             108.28           2.93%           0.000
[33]   04/21/11         0.75%                 112.29            CLM11              112.29             111.45           0.75%           0.000
[34]   04/25/11         -0.01%                112.28            CLM11              112.28             112.29           -0.01%          0.000
[35]   04/26/11         -0.06%                112.21            CLM11              112.21             112.28           -0.06%          0.000



                     Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 154 of 191 PageID
                                                        #: 7766
                                                                          Table 3C
                              Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                  Corrected Coffman                                                                                              Absolute Value of
                        Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                           NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                  Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
        Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                          [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[36]   04/27/11         0.49%                 112.76            CLM11              112.76             112.21           0.49%           0.000
[37]   04/28/11         0.09%                 112.86            CLM11              112.86             112.76           0.09%           0.000
[38]   04/29/11         0.95%                 113.93            CLM11              113.93             112.86           0.95%           0.000
[39]   05/02/11         -0.36%                113.52            CLM11              113.52             113.93           -0.36%          0.000
[40]   05/03/11         -2.18%                111.05            CLM11              111.05             113.52           -2.18%          0.000
[41]   05/04/11         -1.63%                109.24            CLM11              109.24             111.05           -1.63%          0.000
[42]   05/05/11         -8.64%                99.80             CLM11              99.80              109.24           -8.64%          0.000
[43]   05/06/11         -2.63%                97.18             CLM11              97.18               99.80           -2.63%          0.000
[44]   05/09/11         6.09%                 102.55            CLM11              102.55              97.18            5.53%          56.000
[45]   05/10/11         1.33%                 104.47            CLN11              104.47             103.10           1.33%           0.000
[46]   05/11/11         -5.46%                98.77             CLN11              98.77              104.47           -5.46%          0.000
[47]   05/12/11         0.72%                 99.48             CLN11              99.48               98.77           0.72%           0.000
[48]   05/13/11         0.64%                 100.12            CLN11              100.12              99.48           0.64%           0.000
[49]   05/16/11         -2.27%                97.85             CLN11              97.85              100.12           -2.27%          0.000
[50]   05/17/11         -0.43%                97.43             CLN11              97.43               97.85           -0.43%          0.000
[51]   05/18/11         3.21%                 100.56            CLN11              100.56              97.43           3.21%           0.000
[52]   05/19/11         -1.62%                98.93             CLN11              98.93              100.56           -1.62%          0.000
[53]   05/20/11         1.18%                 100.10            CLN11              100.10              98.93           1.18%           0.000
[54]   05/23/11         -2.40%                97.70             CLN11              97.70              100.10           -2.40%          0.000
[55]   05/24/11         1.93%                 99.59             CLN11              99.59               97.70            1.93%          0.000
[56]   05/25/11         1.74%                 101.32            CLN11              101.32              99.59            1.74%          0.000
[57]   05/26/11         -1.08%                100.23            CLN11              100.23             101.32           -1.08%          0.000
[58]   05/27/11         0.36%                 100.59            CLN11              100.59             100.23            0.36%          0.000
[59]   05/31/11         2.10%                 102.70            CLN11              102.70             100.59           2.10%           0.000
[60]   06/01/11         -2.35%                100.29            CLN11              100.29             102.70           -2.35%          0.000
[61]   06/02/11         0.11%                 100.40            CLN11              100.40             100.29           0.11%           0.000
[62]   06/03/11         -0.18%                100.22            CLN11              100.22             100.40           -0.18%          0.000
[63]   06/06/11         -1.21%                99.01             CLN11              99.01              100.22           -1.21%          0.000
[64]   06/07/11         0.08%                 99.09             CLN11              99.09               99.01           0.08%           0.000
[65]   06/08/11         1.67%                 100.74            CLN11              100.74              99.09           1.67%           0.000
[66]   06/09/11         1.18%                 101.93            CLN11              101.93             100.74           1.18%           0.000
[67]   06/10/11         -2.59%                99.29             CLN11              99.29              101.93           -2.59%          0.000
[68]   06/13/11         -2.00%                97.30             CLN11              97.30               99.29           -2.00%          0.000
[69]   06/14/11         2.13%                 99.86             CLQ11              99.86               97.84           2.06%           7.000
[70]   06/15/11         -4.14%                95.26             CLQ11              95.26               99.86           -4.61%          47.000
[71]   06/16/11         0.10%                 95.36             CLQ11              95.36               95.26            0.10%          0.000



                     Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 155 of 191 PageID
                                                        #: 7767
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[72]    06/17/11         -2.06%                 93.40             CLQ11              93.40             95.36            -2.06%          0.000
[73]    06/20/11         0.25%                  93.63             CLQ11              93.63             93.40            0.25%           0.000
[74]    06/21/11         0.58%                  94.17             CLQ11              94.17             93.63            0.58%           0.000
[75]    06/22/11         1.32%                  95.41             CLQ11              95.41             94.17             1.32%          0.000
[76]    06/23/11         -4.60%                 91.02             CLQ11              91.02             95.41            -4.60%          0.000
[77]    06/24/11         0.15%                  91.16             CLQ11              91.16             91.02             0.15%          0.000
[78]    06/27/11         -0.60%                 90.61             CLQ11              90.61             91.16            -0.60%          0.000
[79]    06/28/11         2.52%                  92.89             CLQ11              92.89             90.61             2.52%          0.000
[80]    06/29/11         2.02%                  94.77             CLQ11              94.77             92.89             2.02%          0.000
[81]    06/30/11         0.69%                  95.42             CLQ11              95.42             94.77            0.69%           0.000
[82]    07/01/11         -0.50%                 94.94             CLQ11              94.94             95.42            -0.50%          0.000
[83]    07/05/11         2.05%                  96.89             CLQ11              96.89             94.94            2.05%           0.000
[84]    07/06/11         -0.25%                 96.65             CLQ11              96.65             96.89            -0.25%          0.000
[85]    07/07/11         2.09%                  98.67             CLQ11              98.67             96.65            2.09%           0.000
[86]    07/08/11         -2.00%                 96.20             CLQ11              96.20             98.67            -2.50%          50.000
[87]    07/11/11         -1.12%                 95.15             CLQ11              95.15             96.20            -1.09%          3.000
[88]    07/12/11         2.33%                  97.85             CLU11              97.85             95.62            2.33%           0.000
[89]    07/13/11         0.65%                  98.49             CLU11              98.49             97.85            0.65%           0.000
[90]    07/14/11         -2.42%                 96.11             CLU11              96.11             98.49            -2.42%          0.000
[91]    07/15/11         1.55%                  97.60             CLU11              97.60             96.11             1.55%          0.000
[92]    07/18/11         -1.38%                 96.25             CLU11              96.25             97.60            -1.38%          0.000
[93]    07/19/11         1.67%                  97.86             CLU11              97.86             96.25            1.67%           0.000
[94]    07/20/11         0.55%                  98.40             CLU11              98.40             97.86            0.55%           0.000
[95]    07/21/11         0.74%                  99.13             CLU11              99.13             98.40            0.74%           0.000
[96]    07/22/11         0.75%                  99.87             CLU11              99.87             99.13            0.75%           0.000
[97]    07/25/11         -0.67%                 99.20             CLU11              99.20             99.87            -0.67%          0.000
[98]    07/26/11         0.39%                  99.59             CLU11              99.59             99.20            0.39%           0.000
[99]    07/27/11         -2.20%                 97.40             CLU11              97.40             99.59            -2.20%          0.000
[100]   07/28/11         0.04%                  97.44             CLU11              97.44             97.40            0.04%           0.000
[101]   07/29/11         -1.79%                 95.70             CLU11              95.70             97.44            -1.79%          0.000
[102]   08/01/11         -0.85%                 94.89             CLU11              94.89             95.70            -0.85%          0.000
[103]   08/02/11         -1.16%                 93.79             CLU11              93.79             94.89            -1.16%          0.000
[104]   08/03/11         -1.98%                 91.93             CLU11              91.93             93.79            -1.98%          0.000
[105]   08/04/11         -5.77%                 86.63             CLU11              86.63             91.93            -5.77%          0.000
[106]   08/05/11         0.29%                  86.88             CLU11              86.88             86.63            0.29%           0.000
[107]   08/08/11         -6.41%                 81.31             CLU11              81.31             86.88            -6.41%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 156 of 191 PageID
                                                         #: 7768
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[108]   08/09/11         -2.47%                 79.30             CLU11              79.30             81.31            -2.47%          0.000
[109]   08/10/11         4.53%                  82.89             CLU11              82.89             79.30            4.53%           0.000
[110]   08/11/11         3.41%                  85.72             CLU11              85.72             82.89            3.41%           0.000
[111]   08/12/11         -0.03%                 85.69             CLV11              85.69             86.04            -0.41%          38.000
[112]   08/15/11         2.86%                  88.14             CLV11              88.14             85.69             2.86%          0.000
[113]   08/16/11         -1.46%                 86.85             CLV11              86.85             88.14            -1.46%          0.000
[114]   08/17/11         1.01%                  87.73             CLV11              87.73             86.85             1.01%          0.000
[115]   08/18/11         -5.95%                 82.51             CLV11              82.51             87.73            -5.95%          0.000
[116]   08/19/11         0.80%                  82.41             CLV11              82.41             82.51            -0.12%          92.000
[117]   08/22/11         2.24%                  84.42             CLV11              84.42             82.41            2.44%           20.000
[118]   08/23/11         1.27%                  85.44             CLV11              85.44             84.42            1.21%           6.000
[119]   08/24/11         -0.20%                 85.16             CLV11              85.16             85.44            -0.33%          13.000
[120]   08/25/11         0.09%                  85.30             CLV11              85.30             85.16            0.16%           7.000
[121]   08/26/11         0.05%                  85.37             CLV11              85.37             85.30            0.08%           3.000
[122]   08/29/11         2.10%                  87.27             CLV11              87.27             85.37            2.23%           13.000
[123]   08/30/11         1.86%                  88.90             CLV11              88.90             87.27             1.87%          1.000
[124]   08/31/11         0.08%                  88.81             CLV11              88.81             88.90            -0.10%          18.000
[125]   09/01/11         0.06%                  88.93             CLV11              88.93             88.81            0.14%           8.000
[126]   09/02/11         -2.78%                 86.45             CLV11              86.45             88.93            -2.79%          1.000
[127]   09/06/11         -0.49%                 86.02             CLV11              86.02             86.45            -0.50%          1.000
[128]   09/07/11         3.64%                  89.34             CLV11              89.34             86.02             3.86%          22.000
[129]   09/08/11         -0.41%                 89.05             CLV11              89.05             89.34            -0.32%          9.000
[130]   09/09/11         -2.02%                 87.24             CLV11              87.24             89.05            -2.03%          1.000
[131]   09/12/11         0.89%                  88.31             CLX11              88.31             87.41            1.03%           14.000
[132]   09/13/11         2.18%                  90.28             CLX11              90.28             88.31            2.23%           5.000
[133]   09/14/11         -1.36%                 89.01             CLX11              89.01             90.28            -1.41%          5.000
[134]   09/15/11         0.73%                  89.59             CLX11              89.59             89.01            0.65%           8.000
[135]   09/16/11         -1.53%                 88.18             CLX11              88.18             89.59            -1.57%          4.000
[136]   09/19/11         -2.73%                 85.81             CLX11              85.81             88.18            -2.69%          4.000
[137]   09/20/11         1.33%                  86.92             CLX11              86.92             85.81            1.29%           4.000
[138]   09/21/11         -1.14%                 85.92             CLX11              85.92             86.92            -1.15%          1.000
[139]   09/22/11         -6.30%                 80.51             CLX11              80.51             85.92            -6.30%          0.000
[140]   09/23/11         -0.78%                 79.85             CLX11              79.85             80.51            -0.82%          4.000
[141]   09/26/11         0.45%                  80.24             CLX11              80.24             79.85            0.49%           4.000
[142]   09/27/11         5.22%                  84.45             CLX11              84.45             80.24            5.25%           3.000
[143]   09/28/11         -3.80%                 81.21             CLX11              81.21             84.45            -3.84%          4.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 157 of 191 PageID
                                                         #: 7769
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[144]   09/29/11         1.08%                 82.14              CLX11             82.14               81.21           1.15%            7.000
[145]   09/30/11         -3.66%                79.20              CLX11             79.20               82.14           -3.58%           8.000
[146]   10/03/11         -1.89%                77.61              CLX11             77.61               79.20           -2.01%           12.000
[147]   10/04/11         -2.52%                75.67              CLX11             75.67               77.61           -2.50%           2.000
[148]   10/05/11         5.22%                 79.68              CLX11             79.68               75.67            5.30%           8.000
[149]   10/06/11         3.72%                 82.59              CLX11             82.59               79.68            3.65%           7.000
[150]   10/07/11         0.45%                 82.98              CLX11             82.98               82.59            0.47%           2.000
[151]   10/10/11         2.91%                 85.59              CLZ11             85.59               83.17            2.91%           0.000
[152]   10/11/11         0.49%                 86.01              CLZ11             86.01               85.59            0.49%           0.000
[153]   10/12/11         -0.27%                85.78              CLZ11             85.78               86.01           -0.27%           0.000
[154]   10/13/11         -1.55%                84.45              CLZ11             84.45               85.78           -1.55%           0.000
[155]   10/14/11         3.02%                 87.00              CLZ11             87.00               84.45           3.02%            0.000
[156]   10/17/11         -0.44%                86.62              CLZ11             86.62               87.00           -0.44%           0.000
[157]   10/18/11         2.21%                 88.53              CLZ11             88.53               86.62           2.21%            0.000
[158]   10/19/11         -2.53%                86.29              CLZ11             86.29               88.53           -2.53%           0.000
[159]   10/20/11         0.00%                 86.07              CLZ11             86.07               86.29           -0.25%           25.000
[160]   10/21/11         0.00%                 87.40              CLZ11             87.40               86.07           1.55%           155.000
[161]   10/24/11         5.77%                 91.27              CLZ11             91.27               87.40           4.43%           134.000
[162]   10/25/11         2.08%                 93.17              CLZ11             93.17               91.27           2.08%            0.000
[163]   10/26/11         -3.19%                90.20              CLZ11             90.20               93.17           -3.19%           0.000
[164]   10/27/11         4.17%                 93.96              CLZ11             93.96               90.20            4.17%           0.000
[165]   10/28/11         -0.68%                93.32              CLZ11             93.32               93.96           -0.68%           0.000
[166]   10/31/11         -0.14%                93.19              CLZ11             93.19               93.32           -0.14%           0.000
[167]   11/01/11         -1.07%                92.19              CLZ11             92.19               93.19           -1.07%           0.000
[168]   11/02/11         0.35%                 92.51              CLZ11             92.51               92.19           0.35%            0.000
[169]   11/03/11         1.69%                 94.07              CLZ11             94.07               92.51           1.69%            0.000
[170]   11/04/11         0.20%                 94.26              CLZ11             94.26               94.07           0.20%            0.000
[171]   11/07/11         1.34%                 95.52              CLZ11             95.52               94.26           1.34%            0.000
[172]   11/08/11         1.34%                 96.80              CLZ11             96.80               95.52           1.34%            0.000
[173]   11/09/11         -1.10%                95.64              CLF12             95.64               96.70           -1.10%           0.000
[174]   11/10/11         2.13%                 97.68              CLF12             97.68               95.64           2.13%            0.000
[175]   11/11/11         1.24%                 98.89              CLF12             98.89               97.68           1.24%            0.000
[176]   11/14/11         -0.86%                98.22              CLF12             98.22               98.89           -0.68%           18.000
[177]   11/15/11         1.31%                 99.43              CLF12             99.43               98.22           1.23%            8.000
[178]   11/16/11         3.19%                 102.60             CLF12             102.60              99.43           3.19%            0.000
[179]   11/17/11         -3.58%                98.93              CLF12             98.93              102.60           -3.58%           0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 158 of 191 PageID
                                                         #: 7770
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[180]   11/18/11         -1.27%                97.67             CLF12              97.67               98.93           -1.27%          0.000
[181]   11/21/11         -0.77%                96.92             CLF12              96.92               97.67           -0.77%          0.000
[182]   11/22/11         1.12%                 98.01             CLF12              98.01               96.92           1.12%           0.000
[183]   11/23/11         -1.88%                96.17             CLF12              96.17               98.01           -1.88%          0.000
[184]   11/25/11         0.62%                 96.77             CLF12              96.77               96.17            0.62%          0.000
[185]   11/28/11         1.49%                 98.21             CLF12              98.21               96.77            1.49%          0.000
[186]   11/29/11         1.61%                 99.79             CLF12              99.79               98.21            1.61%          0.000
[187]   11/30/11         0.57%                 100.36            CLF12              100.36              99.79            0.57%          0.000
[188]   12/01/11         -0.16%                100.20            CLF12              100.20             100.36           -0.16%          0.000
[189]   12/02/11         0.76%                 100.96            CLF12              100.96             100.20           0.76%           0.000
[190]   12/05/11         0.03%                 100.99            CLF12              100.99             100.96           0.03%           0.000
[191]   12/06/11         0.29%                 101.28            CLF12              101.28             100.99           0.29%           0.000
[192]   12/07/11         -0.78%                100.49            CLF12              100.49             101.28           -0.78%          0.000
[193]   12/08/11         -1.94%                98.34             CLF12              98.34              100.49           -2.14%          20.000
[194]   12/09/11         1.08%                 99.41             CLF12              99.41               98.34           1.09%           1.000
[195]   12/12/11         -1.62%                97.77             CLF12              97.77               99.41           -1.65%          3.000
[196]   12/13/11         2.38%                 100.32            CLG12              100.32              97.99           2.38%           0.000
[197]   12/14/11         -5.16%                95.14             CLG12              95.14              100.32           -5.16%          0.000
[198]   12/15/11         -1.12%                94.07             CLG12              94.07               95.14           -1.12%          0.000
[199]   12/16/11         -0.34%                93.75             CLG12              93.75               94.07           -0.34%          0.000
[200]   12/19/11         0.32%                 94.05             CLG12              94.05               93.75            0.32%          0.000
[201]   12/20/11         3.39%                 97.24             CLG12              97.24               94.05           3.39%           0.000
[202]   12/21/11         1.47%                 98.67             CLG12              98.67               97.24           1.47%           0.000
[203]   12/22/11         0.87%                 99.53             CLG12              99.53               98.67           0.87%           0.000
[204]   12/23/11         0.15%                 99.68             CLG12              99.68               99.53           0.15%           0.000
[205]   12/27/11         1.67%                 101.34            CLG12              101.34              99.68           1.67%           0.000
[206]   12/28/11         -1.95%                99.36             CLG12              99.36              101.34           -1.95%          0.000
[207]   12/29/11         0.29%                 99.65             CLG12              99.65               99.36           0.29%           0.000
[208]   12/30/11         -0.82%                98.83             CLG12              98.83               99.65           -0.82%          0.000
[209]   01/03/12         4.18%                 102.96            CLG12              102.96              98.83           4.18%           0.000
[210]   01/04/12         0.25%                 103.22            CLG12              103.22             102.96           0.25%           0.000
[211]   01/05/12         -1.37%                101.81            CLG12              101.81             103.22           -1.37%          0.000
[212]   01/06/12         -0.25%                101.56            CLG12              101.56             101.81           -0.25%          0.000
[213]   01/09/12         -0.25%                101.31            CLG12              101.31             101.56           -0.25%          0.000
[214]   01/10/12         0.92%                 102.44            CLH12              102.44             101.52           0.91%           1.000
[215]   01/11/12         -1.12%                101.09            CLH12              101.09             102.44           -1.32%          20.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 159 of 191 PageID
                                                         #: 7771
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[216]   01/12/12         -1.76%                99.31             CLH12              99.31              101.09           -1.76%          0.000
[217]   01/13/12         -0.43%                98.88             CLH12              98.88               99.31           -0.43%          0.000
[218]   01/17/12         2.01%                 100.87            CLH12              100.87              98.88           2.01%           0.000
[219]   01/18/12         -0.11%                100.76            CLH12              100.76             100.87           -0.11%          0.000
[220]   01/19/12         -0.22%                100.54            CLH12              100.54             100.76           -0.22%          0.000
[221]   01/20/12         -2.20%                98.33             CLH12              98.33              100.54           -2.20%          0.000
[222]   01/23/12         1.27%                 99.58             CLH12              99.58               98.33            1.27%          0.000
[223]   01/24/12         -0.63%                98.95             CLH12              98.95               99.58           -0.63%          0.000
[224]   01/25/12         0.45%                 99.40             CLH12              99.40               98.95            0.45%          0.000
[225]   01/26/12         0.30%                 99.70             CLH12              99.70               99.40           0.30%           0.000
[226]   01/27/12         -0.14%                99.56             CLH12              99.56               99.70           -0.14%          0.000
[227]   01/30/12         -0.78%                98.78             CLH12              98.78               99.56           -0.78%          0.000
[228]   01/31/12         -0.30%                98.48             CLH12              98.48               98.78           -0.30%          0.000
[229]   02/01/12         -0.88%                97.61             CLH12              97.61               98.48           -0.88%          0.000
[230]   02/02/12         -1.28%                96.36             CLH12              96.36               97.61           -1.28%          0.000
[231]   02/03/12         1.54%                 97.84             CLH12              97.84               96.36            1.54%          0.000
[232]   02/06/12         -0.95%                96.91             CLH12              96.91               97.84           -0.95%          0.000
[233]   02/07/12         1.55%                 98.41             CLH12              98.41               96.91           1.55%           0.000
[234]   02/08/12         0.30%                 98.71             CLH12              98.71               98.41           0.30%           0.000
[235]   02/09/12         1.14%                 99.84             CLH12              99.84               98.71            1.14%          0.000
[236]   02/10/12         -1.17%                98.67             CLH12              98.67               99.84           -1.17%          0.000
[237]   02/13/12         2.66%                 101.29            CLJ12              101.29              99.03            2.28%          38.000
[238]   02/14/12         -0.21%                101.08            CLJ12              101.08             101.29           -0.21%          0.000
[239]   02/15/12         1.05%                 102.14            CLJ12              102.14             101.08           1.05%           0.000
[240]   02/16/12         0.49%                 102.64            CLJ12              102.64             102.14           0.49%           0.000
[241]   02/17/12         1.83%                 103.60            CLJ12              103.60             102.64           0.94%           89.000
[242]   02/21/12         1.66%                 106.25            CLJ12              106.25             103.60           2.56%           90.000
[243]   02/22/12         0.03%                 106.28            CLJ12              106.28             106.25           0.03%           0.000
[244]   02/23/12         2.26%                 107.83            CLJ12              107.83             106.28           1.46%           80.000
[245]   02/24/12         1.73%                 109.77            CLJ12              109.77             107.83           1.80%           7.000
[246]   02/27/12         -0.98%                108.56            CLJ12              108.56             109.77           -1.10%          12.000
[247]   02/28/12         -1.85%                106.55            CLJ12              106.55             108.56           -1.85%          0.000
[248]   02/29/12         0.47%                 107.07            CLJ12              107.07             106.55           0.49%           2.000
[249]   03/01/12         1.60%                 108.84            CLJ12              108.84             107.07           1.65%           5.000
[250]   03/02/12         -1.86%                106.70            CLJ12              106.70             108.84           -1.97%          11.000
[251]   03/05/12         -0.01%                106.72            CLJ12              106.72             106.70            0.02%          3.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 160 of 191 PageID
                                                         #: 7772
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[252]   03/06/12         -1.75%                104.70            CLJ12              104.70             106.72           -1.89%          14.000
[253]   03/07/12         1.35%                 106.16            CLJ12              106.16             104.70           1.39%           4.000
[254]   03/08/12         0.35%                 106.58            CLJ12              106.58             106.16           0.40%           5.000
[255]   03/09/12         0.72%                 107.87            CLK12              107.87             107.06            0.76%          4.000
[256]   03/12/12         -0.91%                106.84            CLK12              106.84             107.87           -0.95%          4.000
[257]   03/13/12         0.41%                 107.24            CLK12              107.24             106.84            0.37%          4.000
[258]   03/14/12         -1.21%                105.95            CLK12              105.95             107.24           -1.20%          1.000
[259]   03/15/12         -0.78%                105.65            CLK12              105.65             105.95           -0.28%          50.000
[260]   03/16/12         1.83%                 107.58            CLK12              107.58             105.65            1.83%          0.000
[261]   03/19/12         0.91%                 108.56            CLK12              108.56             107.58           0.91%           0.000
[262]   03/20/12         -2.29%                106.07            CLK12              106.07             108.56           -2.29%          0.000
[263]   03/21/12         1.13%                 107.27            CLK12              107.27             106.07           1.13%           0.000
[264]   03/22/12         -1.79%                105.35            CLK12              105.35             107.27           -1.79%          0.000
[265]   03/23/12         1.90%                 106.87            CLK12              106.87             105.35           1.44%           46.000
[266]   03/26/12         0.19%                 107.03            CLK12              107.03             106.87           0.15%           4.000
[267]   03/27/12         0.28%                 107.33            CLK12              107.33             107.03           0.28%           0.000
[268]   03/28/12         -1.75%                105.41            CLK12              105.41             107.33           -1.79%          4.000
[269]   03/29/12         -2.50%                102.78            CLK12              102.78             105.41           -2.50%          0.000
[270]   03/30/12         0.22%                 103.02            CLK12              103.02             102.78           0.23%           1.000
[271]   04/02/12         2.14%                 105.23            CLK12              105.23             103.02            2.15%          1.000
[272]   04/03/12         -1.14%                104.01            CLK12              104.01             105.23           -1.16%          2.000
[273]   04/04/12         -2.41%                101.47            CLK12              101.47             104.01           -2.44%          3.000
[274]   04/05/12         1.76%                 103.31            CLK12              103.31             101.47           1.81%           5.000
[275]   04/09/12         -0.82%                102.46            CLK12              102.46             103.31           -0.82%          0.000
[276]   04/10/12         -1.38%                101.02            CLK12              101.02             102.46           -1.41%          3.000
[277]   04/11/12         1.60%                 103.18            CLM12              103.18             101.56           1.60%           0.000
[278]   04/12/12         0.89%                 104.10            CLM12              104.10             103.18           0.89%           0.000
[279]   04/13/12         -0.75%                103.32            CLM12              103.32             104.10           -0.75%          0.000
[280]   04/16/12         0.05%                 103.37            CLM12              103.37             103.32           0.05%           0.000
[281]   04/17/12         1.23%                 104.64            CLM12              104.64             103.37           1.23%           0.000
[282]   04/18/12         -1.45%                103.12            CLM12              103.12             104.64           -1.45%          0.000
[283]   04/19/12         -0.39%                102.72            CLM12              102.72             103.12           -0.39%          0.000
[284]   04/20/12         1.13%                 103.88            CLM12              103.88             102.72           1.13%           0.000
[285]   04/23/12         -0.74%                103.11            CLM12              103.11             103.88           -0.74%          0.000
[286]   04/24/12         0.43%                 103.55            CLM12              103.55             103.11           0.43%           0.000
[287]   04/25/12         0.55%                 104.12            CLM12              104.12             103.55            0.55%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 161 of 191 PageID
                                                         #: 7773
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[288]   04/26/12         0.41%                 104.55            CLM12              104.55             104.12           0.41%           0.000
[289]   04/27/12         0.36%                 104.93            CLM12              104.93             104.55           0.36%           0.000
[290]   04/30/12         -0.06%                104.87            CLM12              104.87             104.93           -0.06%          0.000
[291]   05/01/12         1.23%                 106.16            CLM12              106.16             104.87            1.23%          0.000
[292]   05/02/12         -0.89%                105.22            CLM12              105.22             106.16           -0.89%          0.000
[293]   05/03/12         -2.55%                102.54            CLM12              102.54             105.22           -2.55%          0.000
[294]   05/04/12         -3.95%                98.49             CLM12              98.49              102.54           -3.95%          0.000
[295]   05/07/12         -0.56%                97.94             CLM12              97.94               98.49           -0.56%          0.000
[296]   05/08/12         -0.95%                97.01             CLM12              97.01               97.94           -0.95%          0.000
[297]   05/09/12         -0.21%                96.81             CLM12              96.81               97.01           -0.21%          0.000
[298]   05/10/12         0.28%                 97.41             CLN12              97.41               97.15           0.27%           1.000
[299]   05/11/12         -0.61%                96.49             CLN12              96.49               97.41           -0.94%          33.000
[300]   05/14/12         -1.41%                95.13             CLN12              95.13               96.49           -1.41%          0.000
[301]   05/15/12         -0.82%                94.35             CLN12              94.35               95.13           -0.82%          0.000
[302]   05/16/12         -1.23%                93.19             CLN12              93.19               94.35           -1.23%          0.000
[303]   05/17/12         -0.27%                92.94             CLN12              92.94               93.19           -0.27%          0.000
[304]   05/18/12         -1.23%                91.80             CLN12              91.80               92.94           -1.23%          0.000
[305]   05/21/12         1.15%                 92.86             CLN12              92.86               91.80           1.15%           0.000
[306]   05/22/12         -1.09%                91.85             CLN12              91.85               92.86           -1.09%          0.000
[307]   05/23/12         -2.12%                89.90             CLN12              89.90               91.85           -2.12%          0.000
[308]   05/24/12         0.85%                 90.66             CLN12              90.66               89.90            0.85%          0.000
[309]   05/25/12         0.22%                 90.86             CLN12              90.86               90.66            0.22%          0.000
[310]   05/29/12         -0.11%                90.76             CLN12              90.76               90.86           -0.11%          0.000
[311]   05/30/12         -3.24%                87.82             CLN12              87.82               90.76           -3.24%          0.000
[312]   05/31/12         -1.47%                86.53             CLN12              86.53               87.82           -1.47%          0.000
[313]   06/01/12         -3.81%                83.23             CLN12              83.23               86.53           -3.81%          0.000
[314]   06/04/12         0.90%                 83.98             CLN12              83.98               83.23           0.90%           0.000
[315]   06/05/12         0.37%                 84.29             CLN12              84.29               83.98           0.37%           0.000
[316]   06/06/12         0.87%                 85.02             CLN12              85.02               84.29           0.87%           0.000
[317]   06/07/12         0.13%                 84.82             CLN12              84.82               85.02           -0.24%          37.000
[318]   06/08/12         -0.87%                84.10             CLN12              84.10               84.82           -0.85%          2.000
[319]   06/11/12         -1.65%                82.70             CLN12              82.70               84.10           -1.66%          1.000
[320]   06/12/12         0.75%                 83.62             CLQ12              83.62               83.00           0.75%           0.000
[321]   06/13/12         -0.84%                82.92             CLQ12              82.92               83.62           -0.84%          0.000
[322]   06/14/12         1.57%                 84.22             CLQ12              84.22               82.92           1.57%           0.000
[323]   06/15/12         0.13%                 84.33             CLQ12              84.33               84.22            0.13%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 162 of 191 PageID
                                                         #: 7774
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[324]   06/18/12         -0.87%                 83.60             CLQ12              83.60             84.33            -0.87%          0.000
[325]   06/19/12         0.90%                  84.35             CLQ12              84.35             83.60            0.90%           0.000
[326]   06/20/12         -3.44%                 81.45             CLQ12              81.45             84.35            -3.44%          0.000
[327]   06/21/12         -3.99%                 78.20             CLQ12              78.20             81.45            -3.99%          0.000
[328]   06/22/12         1.99%                  79.76             CLQ12              79.76             78.20             1.99%          0.000
[329]   06/25/12         -0.69%                 79.21             CLQ12              79.21             79.76            -0.69%          0.000
[330]   06/26/12         0.19%                  79.36             CLQ12              79.36             79.21             0.19%          0.000
[331]   06/27/12         1.07%                  80.21             CLQ12              80.21             79.36             1.07%          0.000
[332]   06/28/12         -3.14%                 77.69             CLQ12              77.69             80.21            -3.14%          0.000
[333]   06/29/12         9.36%                  84.96             CLQ12              84.96             77.69            9.36%           0.000
[334]   07/02/12         -1.42%                 83.75             CLQ12              83.75             84.96            -1.42%          0.000
[335]   07/03/12         4.67%                  87.66             CLQ12              87.66             83.75            4.67%           0.000
[336]   07/05/12         -0.50%                 87.22             CLQ12              87.22             87.66            -0.50%          0.000
[337]   07/06/12         -3.18%                 84.45             CLQ12              84.45             87.22            -3.18%          0.000
[338]   07/09/12         1.82%                  85.99             CLQ12              85.99             84.45            1.82%           0.000
[339]   07/10/12         -2.42%                 83.91             CLQ12              83.91             85.99            -2.42%          0.000
[340]   07/11/12         2.72%                  86.19             CLU12              86.19             84.30            2.24%           48.000
[341]   07/12/12         0.31%                  86.46             CLU12              86.46             86.19            0.31%           0.000
[342]   07/13/12         1.20%                  87.50             CLU12              87.50             86.46            1.20%           0.000
[343]   07/16/12         1.50%                  88.81             CLU12              88.81             87.50             1.50%          0.000
[344]   07/17/12         0.82%                  89.54             CLU12              89.54             88.81             0.82%          0.000
[345]   07/18/12         0.70%                  90.17             CLU12              90.17             89.54            0.70%           0.000
[346]   07/19/12         3.11%                  92.97             CLU12              92.97             90.17            3.11%           0.000
[347]   07/20/12         -1.23%                 91.83             CLU12              91.83             92.97            -1.23%          0.000
[348]   07/23/12         -4.02%                 88.14             CLU12              88.14             91.83            -4.02%          0.000
[349]   07/24/12         0.41%                  88.50             CLU12              88.50             88.14            0.41%           0.000
[350]   07/25/12         0.53%                  88.97             CLU12              88.97             88.50            0.53%           0.000
[351]   07/26/12         0.47%                  89.39             CLU12              89.39             88.97            0.47%           0.000
[352]   07/27/12         0.83%                  90.13             CLU12              90.13             89.39            0.83%           0.000
[353]   07/30/12         -0.39%                 89.78             CLU12              89.78             90.13            -0.39%          0.000
[354]   07/31/12         -1.92%                 88.06             CLU12              88.06             89.78            -1.92%          0.000
[355]   08/01/12         0.97%                  88.91             CLU12              88.91             88.06            0.97%           0.000
[356]   08/02/12         -2.00%                 87.13             CLU12              87.13             88.91            -2.00%          0.000
[357]   08/03/12         4.90%                  91.40             CLU12              91.40             87.13            4.90%           0.000
[358]   08/06/12         0.88%                  92.20             CLU12              92.20             91.40            0.88%           0.000
[359]   08/07/12         1.59%                  93.67             CLU12              93.67             92.20             1.59%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 163 of 191 PageID
                                                         #: 7775
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[360]   08/08/12         -0.04%                 93.35             CLU12              93.35             93.67            -0.34%          30.000
[361]   08/09/12         0.00%                  93.36             CLU12              93.36             93.35            0.01%           1.000
[362]   08/10/12         -0.51%                 92.87             CLU12              92.87             93.36            -0.52%          1.000
[363]   08/13/12         -0.13%                 93.03             CLV12              93.03             93.15            -0.13%          0.000
[364]   08/14/12         0.76%                  93.74             CLV12              93.74             93.03             0.76%          0.000
[365]   08/15/12         0.94%                  94.62             CLV12              94.62             93.74             0.94%          0.000
[366]   08/16/12         1.34%                  95.89             CLV12              95.89             94.62             1.34%          0.000
[367]   08/17/12         0.45%                  96.32             CLV12              96.32             95.89             0.45%          0.000
[368]   08/20/12         0.61%                  96.26             CLV12              96.26             96.32            -0.06%          67.000
[369]   08/21/12         0.66%                  96.84             CLV12              96.84             96.26            0.60%           6.000
[370]   08/22/12         0.35%                  97.26             CLV12              97.26             96.84            0.43%           8.000
[371]   08/23/12         -0.93%                 96.27             CLV12              96.27             97.26            -1.02%          9.000
[372]   08/24/12         -0.20%                 96.15             CLV12              96.15             96.27            -0.12%          8.000
[373]   08/27/12         -0.65%                 95.47             CLV12              95.47             96.15            -0.71%          6.000
[374]   08/28/12         0.83%                  96.33             CLV12              96.33             95.47            0.90%           7.000
[375]   08/29/12         -0.85%                 95.49             CLV12              95.49             96.33            -0.87%          2.000
[376]   08/30/12         -0.86%                 94.62             CLV12              94.62             95.49            -0.91%          5.000
[377]   08/31/12         1.85%                  96.47             CLV12              96.47             94.62            1.96%           11.000
[378]   09/04/12         -1.12%                 95.30             CLV12              95.30             96.47            -1.21%          9.000
[379]   09/05/12         0.05%                  95.36             CLV12              95.36             95.30             0.06%          1.000
[380]   09/06/12         0.14%                  95.53             CLV12              95.53             95.36             0.18%          4.000
[381]   09/07/12         0.94%                  96.42             CLV12              96.42             95.53            0.93%           1.000
[382]   09/10/12         0.15%                  96.54             CLV12              96.54             96.42            0.12%           3.000
[383]   09/11/12         0.63%                  97.50             CLX12              97.50             96.88            0.64%           1.000
[384]   09/12/12         -0.16%                 97.34             CLX12              97.34             97.50            -0.16%          0.000
[385]   09/13/12         1.29%                  98.63             CLX12              98.63             97.34            1.33%           4.000
[386]   09/14/12         0.72%                  99.33             CLX12              99.33             98.63            0.71%           1.000
[387]   09/17/12         -2.39%                 96.95             CLX12              96.95             99.33            -2.40%          1.000
[388]   09/18/12         -1.37%                 95.62             CLX12              95.62             96.95            -1.37%          0.000
[389]   09/19/12         -3.47%                 92.30             CLX12              92.30             95.62            -3.47%          0.000
[390]   09/20/12         0.16%                  92.42             CLX12              92.42             92.30            0.13%           3.000
[391]   09/21/12         0.51%                  92.89             CLX12              92.89             92.42            0.51%           0.000
[392]   09/24/12         -1.03%                 91.93             CLX12              91.93             92.89            -1.03%          0.000
[393]   09/25/12         -0.59%                 91.37             CLX12              91.37             91.93            -0.61%          2.000
[394]   09/26/12         -1.49%                 89.98             CLX12              89.98             91.37            -1.52%          3.000
[395]   09/27/12         2.07%                  91.85             CLX12              91.85             89.98             2.08%          1.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 164 of 191 PageID
                                                         #: 7776
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[396]   09/28/12         0.38%                  92.19             CLX12              92.19             91.85            0.37%           1.000
[397]   10/01/12         0.31%                  92.48             CLX12              92.48             92.19            0.31%           0.000
[398]   10/02/12         -0.62%                 91.89             CLX12              91.89             92.48            -0.64%          2.000
[399]   10/03/12         -4.06%                 88.14             CLX12              88.14             91.89            -4.08%          2.000
[400]   10/04/12         4.01%                  91.71             CLX12              91.71             88.14             4.05%          4.000
[401]   10/05/12         -1.96%                 89.88             CLX12              89.88             91.71            -2.00%          4.000
[402]   10/08/12         -0.60%                 89.33             CLX12              89.33             89.88            -0.61%          1.000
[403]   10/09/12         3.40%                  92.78             CLZ12              92.78             89.73             3.40%          0.000
[404]   10/10/12         -1.23%                 91.64             CLZ12              91.64             92.78            -1.23%          0.000
[405]   10/11/12         0.94%                  92.50             CLZ12              92.50             91.64            0.94%           0.000
[406]   10/12/12         -0.24%                 92.28             CLZ12              92.28             92.50            -0.24%          0.000
[407]   10/15/12         0.04%                  92.32             CLZ12              92.32             92.28            0.04%           0.000
[408]   10/16/12         0.24%                  92.54             CLZ12              92.54             92.32            0.24%           0.000
[409]   10/17/12         0.05%                  92.59             CLZ12              92.59             92.54            0.05%           0.000
[410]   10/18/12         -0.06%                 92.53             CLZ12              92.53             92.59            -0.06%          0.000
[411]   10/19/12         -2.26%                 90.44             CLZ12              90.44             92.53            -2.26%          0.000
[412]   10/22/12         -1.98%                 88.65             CLZ12              88.65             90.44            -1.98%          0.000
[413]   10/23/12         -2.23%                 86.67             CLZ12              86.67             88.65            -2.23%          0.000
[414]   10/24/12         -1.08%                 85.73             CLZ12              85.73             86.67            -1.08%          0.000
[415]   10/25/12         0.37%                  86.05             CLZ12              86.05             85.73             0.37%          0.000
[416]   10/26/12         0.27%                  86.28             CLZ12              86.28             86.05             0.27%          0.000
[417]   10/31/12         -0.05%                 86.24             CLZ12              86.24             86.28            -0.05%          0.000
[418]   11/01/12         0.99%                  87.09             CLZ12              87.09             86.24            0.99%           0.000
[419]   11/02/12         -2.56%                 84.86             CLZ12              84.86             87.09            -2.56%          0.000
[420]   11/05/12         0.93%                  85.65             CLZ12              85.65             84.86            0.93%           0.000
[421]   11/06/12         3.57%                  88.71             CLZ12              88.71             85.65            3.57%           0.000
[422]   11/07/12         -4.81%                 84.44             CLZ12              84.44             88.71            -4.81%          0.000
[423]   11/08/12         0.77%                  85.09             CLZ12              85.09             84.44            0.77%           0.000
[424]   11/09/12         1.15%                  86.07             CLZ12              86.07             85.09            1.15%           0.000
[425]   11/12/12         0.00%                  86.07             CLF13              86.07             86.55            -0.55%          55.000
[426]   11/13/12         -0.27%                 85.84             CLF13              85.84             86.07            -0.27%          0.000
[427]   11/14/12         1.06%                  86.75             CLF13              86.75             85.84            1.06%           0.000
[428]   11/15/12         -1.01%                 85.87             CLF13              85.87             86.75            -1.01%          0.000
[429]   11/16/12         1.22%                  86.92             CLF13              86.92             85.87            1.22%           0.000
[430]   11/19/12         2.72%                  89.28             CLF13              89.28             86.92            2.72%           0.000
[431]   11/20/12         -2.83%                 86.75             CLF13              86.75             89.28            -2.83%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 165 of 191 PageID
                                                         #: 7777
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[432]   11/21/12         0.73%                  87.38            CLF13               87.38             86.75            0.73%           0.000
[433]   11/23/12         1.03%                  88.28            CLF13               88.28             87.38            1.03%           0.000
[434]   11/26/12         -0.61%                 87.74            CLF13               87.74             88.28            -0.61%          0.000
[435]   11/27/12         -0.64%                 87.18            CLF13               87.18             87.74            -0.64%          0.000
[436]   11/28/12         -0.79%                 86.49            CLF13               86.49             87.18            -0.79%          0.000
[437]   11/29/12         1.83%                  88.07            CLF13               88.07             86.49             1.83%          0.000
[438]   11/30/12         0.95%                  88.91            CLF13               88.91             88.07             0.95%          0.000
[439]   12/03/12         0.20%                  89.09            CLF13               89.09             88.91             0.20%          0.000
[440]   12/04/12         -0.66%                 88.50            CLF13               88.50             89.09            -0.66%          0.000
[441]   12/05/12         -0.70%                 87.88            CLF13               87.88             88.50            -0.70%          0.000
[442]   12/06/12         -1.84%                 86.26            CLF13               86.26             87.88            -1.84%          0.000
[443]   12/07/12         0.28%                  85.93            CLF13               85.93             86.26            -0.38%          66.000
[444]   12/10/12         -0.46%                 85.56            CLF13               85.56             85.93            -0.43%          3.000
[445]   12/11/12         0.26%                  85.79            CLF13               85.79             85.56            0.27%           1.000
[446]   12/12/12         1.15%                  87.31            CLG13               87.31             86.32            1.15%           0.000
[447]   12/13/12         -1.00%                 86.44            CLG13               86.44             87.31            -1.00%          0.000
[448]   12/14/12         0.94%                  87.25            CLG13               87.25             86.44            0.94%           0.000
[449]   12/17/12         0.48%                  87.67            CLG13               87.67             87.25            0.48%           0.000
[450]   12/18/12         0.83%                  88.40            CLG13               88.40             87.67            0.83%           0.000
[451]   12/19/12         1.79%                  89.98            CLG13               89.98             88.40             1.79%          0.000
[452]   12/20/12         0.17%                  90.13            CLG13               90.13             89.98             0.17%          0.000
[453]   12/21/12         -1.63%                 88.66            CLG13               88.66             90.13            -1.63%          0.000
[454]   12/24/12         -0.06%                 88.61            CLG13               88.61             88.66            -0.06%          0.000
[455]   12/26/12         2.67%                  90.98            CLG13               90.98             88.61            2.67%           0.000
[456]   12/27/12         -0.12%                 90.87            CLG13               90.87             90.98            -0.12%          0.000
[457]   12/28/12         -0.08%                 90.80            CLG13               90.80             90.87            -0.08%          0.000
[458]   12/31/12         1.12%                  91.82            CLG13               91.82             90.80            1.12%           0.000
[459]   01/02/13         1.42%                  93.12            CLG13               93.12             91.82            1.42%           0.000
[460]   01/03/13         -0.21%                 92.92            CLG13               92.92             93.12            -0.21%          0.000
[461]   01/04/13         0.18%                  93.09            CLG13               93.09             92.92            0.18%           0.000
[462]   01/07/13         0.11%                  93.19            CLG13               93.19             93.09            0.11%           0.000
[463]   01/08/13         -0.04%                 93.15            CLG13               93.15             93.19            -0.04%          0.000
[464]   01/09/13         0.44%                  93.10            CLG13               93.10             93.15            -0.05%          49.000
[465]   01/10/13         0.76%                  94.27            CLH13               94.27             93.56            0.76%           0.000
[466]   01/11/13         -0.30%                 93.99            CLH13               93.99             94.27            -0.30%          0.000
[467]   01/14/13         0.64%                  94.59            CLH13               94.59             93.99             0.64%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 166 of 191 PageID
                                                         #: 7778
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[468]   01/15/13         -0.92%                 93.72            CLH13               93.72             94.59            -0.92%          0.000
[469]   01/16/13         1.02%                  94.68            CLH13               94.68             93.72            1.02%           0.000
[470]   01/17/13         1.33%                  95.94            CLH13               95.94             94.68            1.33%           0.000
[471]   01/18/13         0.10%                  96.04            CLH13               96.04             95.94             0.10%          0.000
[472]   01/22/13         0.67%                  96.68            CLH13               96.68             96.04             0.67%          0.000
[473]   01/23/13         -1.50%                 95.23            CLH13               95.23             96.68            -1.50%          0.000
[474]   01/24/13         0.76%                  95.95            CLH13               95.95             95.23             0.76%          0.000
[475]   01/25/13         -0.07%                 95.88            CLH13               95.88             95.95            -0.07%          0.000
[476]   01/28/13         0.58%                  96.44            CLH13               96.44             95.88             0.58%          0.000
[477]   01/29/13         1.17%                  97.57            CLH13               97.57             96.44            1.17%           0.000
[478]   01/30/13         0.38%                  97.94            CLH13               97.94             97.57            0.38%           0.000
[479]   01/31/13         -0.46%                 97.49            CLH13               97.49             97.94            -0.46%          0.000
[480]   02/01/13         0.29%                  97.77            CLH13               97.77             97.49            0.29%           0.000
[481]   02/04/13         -1.64%                 96.17            CLH13               96.17             97.77            -1.64%          0.000
[482]   02/05/13         0.49%                  96.64            CLH13               96.64             96.17            0.49%           0.000
[483]   02/06/13         -0.02%                 96.62            CLH13               96.62             96.64            -0.02%          0.000
[484]   02/07/13         -0.82%                 95.83            CLH13               95.83             96.62            -0.82%          0.000
[485]   02/08/13         -0.11%                 95.72            CLH13               95.72             95.83            -0.11%          0.000
[486]   02/11/13         1.37%                  97.03            CLH13               97.03             95.72            1.37%           0.000
[487]   02/12/13         1.07%                  98.07            CLJ13               98.07             97.58             0.50%          57.000
[488]   02/13/13         -0.48%                 97.60            CLJ13               97.60             98.07            -0.48%          0.000
[489]   02/14/13         0.31%                  97.90            CLJ13               97.90             97.60             0.31%          0.000
[490]   02/15/13         -1.52%                 96.41            CLJ13               96.41             97.90            -1.52%          0.000
[491]   02/19/13         0.72%                  97.10            CLJ13               97.10             96.41            0.72%           0.000
[492]   02/20/13         -1.94%                 95.22            CLJ13               95.22             97.10            -1.94%          0.000
[493]   02/21/13         -2.50%                 92.84            CLJ13               92.84             95.22            -2.50%          0.000
[494]   02/22/13         0.31%                  93.13            CLJ13               93.13             92.84            0.31%           0.000
[495]   02/25/13         -0.02%                 93.11            CLJ13               93.11             93.13            -0.02%          0.000
[496]   02/26/13         -0.52%                 92.63            CLJ13               92.63             93.11            -0.52%          0.000
[497]   02/27/13         0.14%                  92.76            CLJ13               92.76             92.63            0.14%           0.000
[498]   02/28/13         -0.77%                 92.05            CLJ13               92.05             92.76            -0.77%          0.000
[499]   03/01/13         -1.49%                 90.68            CLJ13               90.68             92.05            -1.49%          0.000
[500]   03/04/13         -0.62%                 90.12            CLJ13               90.12             90.68            -0.62%          0.000
[501]   03/05/13         1.74%                  90.82            CLJ13               90.82             90.12            0.78%           96.000
[502]   03/06/13         -0.43%                 90.43            CLJ13               90.43             90.82            -0.43%          0.000
[503]   03/07/13         1.20%                  91.56            CLJ13               91.56             90.43             1.25%          5.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 167 of 191 PageID
                                                         #: 7779
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[504]   03/08/13         0.42%                  92.43            CLK13               92.43             92.03            0.43%            1.000
[505]   03/11/13         0.09%                  92.52            CLK13               92.52             92.43            0.10%            1.000
[506]   03/12/13         0.36%                  92.92            CLK13               92.92             92.52            0.43%            7.000
[507]   03/13/13         -0.08%                 92.88            CLK13               92.88             92.92            -0.04%           4.000
[508]   03/14/13         0.53%                  93.38            CLK13               93.38             92.88             0.54%           1.000
[509]   03/15/13         0.50%                  93.82            CLK13               93.82             93.38             0.47%           3.000
[510]   03/18/13         0.29%                  94.11            CLK13               94.11             93.82             0.31%           2.000
[511]   03/19/13         -1.65%                 92.52            CLK13               92.52             94.11            -1.69%           4.000
[512]   03/20/13         1.05%                  93.50            CLK13               93.50             92.52             1.06%           1.000
[513]   03/21/13         -1.07%                 92.45            CLK13               92.45             93.50            -1.12%           5.000
[514]   03/22/13         1.28%                  93.71            CLK13               93.71             92.45            1.36%            8.000
[515]   03/25/13         1.20%                  94.81            CLK13               94.81             93.71            1.17%            3.000
[516]   03/26/13         1.60%                  96.34            CLK13               96.34             94.81            1.61%            1.000
[517]   03/27/13         0.24%                  96.58            CLK13               96.58             96.34            0.25%            1.000
[518]   03/28/13         0.67%                  97.23            CLK13               97.23             96.58            0.67%            0.000
[519]   04/01/13         -0.11%                 97.07            CLK13               97.07             97.23            -0.16%           5.000
[520]   04/02/13         0.12%                  97.19            CLK13               97.19             97.07            0.12%            0.000
[521]   04/03/13         -2.80%                 94.45            CLK13               94.45             97.19            -2.82%           2.000
[522]   04/04/13         -1.28%                 93.26            CLK13               93.26             94.45            -1.26%           2.000
[523]   04/05/13         -0.59%                 92.70            CLK13               92.70             93.26            -0.60%           1.000
[524]   04/08/13         0.72%                  93.36            CLK13               93.36             92.70             0.71%           1.000
[525]   04/09/13         0.89%                  94.51            CLM13               94.51             93.68            0.89%            0.000
[526]   04/10/13         0.49%                  94.97            CLM13               94.97             94.51            0.49%            0.000
[527]   04/11/13         -1.18%                 93.85            CLM13               93.85             94.97            -1.18%           0.000
[528]   04/12/13         -2.39%                 91.61            CLM13               91.61             93.85            -2.39%           0.000
[529]   04/15/13         -2.82%                 89.03            CLM13               89.03             91.61            -2.82%           0.000
[530]   04/16/13         0.00%                  89.03            CLM13               89.03             89.03            0.00%            0.000
[531]   04/17/13         -2.31%                 86.97            CLM13               86.97             89.03            -2.31%           0.000
[532]   04/18/13         1.18%                  88.00            CLM13               88.00             86.97            1.18%            0.000
[533]   04/19/13         0.31%                  88.27            CLM13               88.27             88.00            0.31%            0.000
[534]   04/22/13         1.04%                  89.19            CLM13               89.19             88.27            1.04%            0.000
[535]   04/23/13         -0.01%                 89.18            CLM13               89.18             89.19            -0.01%           0.000
[536]   04/24/13         2.52%                  91.43            CLM13               91.43             89.18            2.52%            0.000
[537]   04/25/13         2.42%                  93.64            CLM13               93.64             91.43            2.42%            0.000
[538]   04/26/13         -0.68%                 93.00            CLM13               93.00             93.64            -0.68%           0.000
[539]   04/29/13         1.61%                  94.50            CLM13               94.50             93.00             1.61%           0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 168 of 191 PageID
                                                         #: 7780
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[540]   04/30/13         -1.10%                 93.46            CLM13               93.46             94.50            -1.10%          0.000
[541]   05/01/13         -2.60%                 91.03            CLM13               91.03             93.46            -2.60%          0.000
[542]   05/02/13         3.25%                  93.99            CLM13               93.99             91.03            3.25%           0.000
[543]   05/03/13         1.72%                  95.61            CLM13               95.61             93.99             1.72%          0.000
[544]   05/06/13         0.58%                  96.16            CLM13               96.16             95.61             0.58%          0.000
[545]   05/07/13         -0.56%                 95.62            CLM13               95.62             96.16            -0.56%          0.000
[546]   05/08/13         1.05%                  96.62            CLM13               96.62             95.62             1.05%          0.000
[547]   05/09/13         -0.24%                 96.66            CLN13               96.66             96.85            -0.20%          4.000
[548]   05/10/13         -0.10%                 96.29            CLN13               96.29             96.66            -0.38%          28.000
[549]   05/13/13         -0.91%                 95.41            CLN13               95.41             96.29            -0.91%          0.000
[550]   05/14/13         -0.97%                 94.48            CLN13               94.48             95.41            -0.97%          0.000
[551]   05/15/13         0.08%                  94.56            CLN13               94.56             94.48            0.08%           0.000
[552]   05/16/13         0.94%                  95.45            CLN13               95.45             94.56            0.94%           0.000
[553]   05/17/13         0.88%                  96.29            CLN13               96.29             95.45            0.88%           0.000
[554]   05/20/13         0.66%                  96.93            CLN13               96.93             96.29            0.66%           0.000
[555]   05/21/13         -0.77%                 96.18            CLN13               96.18             96.93            -0.77%          0.000
[556]   05/22/13         -1.98%                 94.28            CLN13               94.28             96.18            -1.98%          0.000
[557]   05/23/13         -0.03%                 94.25            CLN13               94.25             94.28            -0.03%          0.000
[558]   05/24/13         -0.11%                 94.15            CLN13               94.15             94.25            -0.11%          0.000
[559]   05/28/13         0.91%                  95.01            CLN13               95.01             94.15             0.91%          0.000
[560]   05/29/13         -1.98%                 93.13            CLN13               93.13             95.01            -1.98%          0.000
[561]   05/30/13         0.52%                  93.61            CLN13               93.61             93.13             0.52%          0.000
[562]   05/31/13         -1.75%                 91.97            CLN13               91.97             93.61            -1.75%          0.000
[563]   06/03/13         1.61%                  93.45            CLN13               93.45             91.97            1.61%           0.000
[564]   06/04/13         -0.15%                 93.31            CLN13               93.31             93.45            -0.15%          0.000
[565]   06/05/13         0.46%                  93.74            CLN13               93.74             93.31            0.46%           0.000
[566]   06/06/13         1.09%                  94.76            CLN13               94.76             93.74            1.09%           0.000
[567]   06/07/13         1.34%                  96.03            CLN13               96.03             94.76            1.34%           0.000
[568]   06/10/13         -0.27%                 95.77            CLN13               95.77             96.03            -0.27%          0.000
[569]   06/11/13         -0.18%                 95.60            CLQ13               95.60             96.00            -0.42%          24.000
[570]   06/12/13         0.52%                  96.10            CLQ13               96.10             95.60            0.52%           0.000
[571]   06/13/13         0.85%                  96.95            CLU13               96.95             96.13            0.85%           0.000
[572]   06/14/13         1.19%                  98.07            CLQ13               98.07             96.92            1.19%           0.000
[573]   06/17/13         -0.04%                 98.03            CLQ13               98.03             98.07            -0.04%          0.000
[574]   06/18/13         0.65%                  98.67            CLQ13               98.67             98.03            0.65%           0.000
[575]   06/19/13         -0.19%                 98.48            CLQ13               98.48             98.67            -0.19%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 169 of 191 PageID
                                                         #: 7781
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[576]   06/20/13         -3.39%                95.14              CLQ13             95.14               98.48           -3.39%          0.000
[577]   06/21/13         -1.52%                93.69              CLQ13             93.69               95.14           -1.52%          0.000
[578]   06/24/13         1.59%                 95.18              CLQ13             95.18               93.69           1.59%           0.000
[579]   06/25/13         0.15%                 95.32              CLQ13             95.32               95.18            0.15%          0.000
[580]   06/26/13         0.19%                 95.50              CLQ13             95.50               95.32            0.19%          0.000
[581]   06/27/13         1.62%                 97.05              CLQ13             97.05               95.50            1.62%          0.000
[582]   06/28/13         -0.50%                96.56              CLQ13             96.56               97.05           -0.50%          0.000
[583]   07/01/13         1.48%                 97.99              CLQ13             97.99               96.56            1.48%          0.000
[584]   07/02/13         1.64%                 99.60              CLQ13             99.60               97.99            1.64%          0.000
[585]   07/03/13         1.65%                 101.24             CLQ13             101.24              99.60           1.65%           0.000
[586]   07/05/13         1.96%                 103.22             CLQ13             103.22             101.24           1.96%           0.000
[587]   07/08/13         -0.08%                103.02             CLU13             103.02             103.05           -0.03%          5.000
[588]   07/09/13         0.16%                 103.31             CLU13             103.31             103.02           0.28%           12.000
[589]   07/10/13         2.24%                 105.62             CLU13             105.62             103.31           2.24%           0.000
[590]   07/11/13         -1.17%                104.38             CLU13             104.38             105.62           -1.17%          0.000
[591]   07/12/13         1.12%                 105.55             CLU13             105.55             104.38           1.12%           0.000
[592]   07/15/13         0.35%                 105.92             CLU13             105.92             105.55           0.35%           0.000
[593]   07/16/13         -0.22%                105.69             CLU13             105.69             105.92           -0.22%          0.000
[594]   07/17/13         0.62%                 106.35             CLU13             106.35             105.69           0.62%           0.000
[595]   07/18/13         1.37%                 107.81             CLU13             107.81             106.35            1.37%          0.000
[596]   07/19/13         0.06%                 107.87             CLU13             107.87             107.81           0.06%           0.000
[597]   07/22/13         -0.86%                106.94             CLU13             106.94             107.87           -0.86%          0.000
[598]   07/23/13         0.27%                 107.23             CLU13             107.23             106.94           0.27%           0.000
[599]   07/24/13         -1.72%                105.39             CLU13             105.39             107.23           -1.72%          0.000
[600]   07/25/13         0.09%                 105.49             CLU13             105.49             105.39           0.09%           0.000
[601]   07/26/13         -0.75%                104.70             CLU13             104.70             105.49           -0.75%          0.000
[602]   07/29/13         -0.14%                104.55             CLU13             104.55             104.70           -0.14%          0.000
[603]   07/30/13         -1.41%                103.08             CLU13             103.08             104.55           -1.41%          0.000
[604]   07/31/13         1.89%                 105.03             CLU13             105.03             103.08           1.89%           0.000
[605]   08/01/13         2.72%                 107.89             CLU13             107.89             105.03           2.72%           0.000
[606]   08/02/13         -0.88%                106.94             CLU13             106.94             107.89           -0.88%          0.000
[607]   08/05/13         -0.36%                106.56             CLU13             106.56             106.94           -0.36%          0.000
[608]   08/06/13         -1.18%                105.30             CLU13             105.30             106.56           -1.18%          0.000
[609]   08/07/13         -0.88%                104.37             CLU13             104.37             105.30           -0.88%          0.000
[610]   08/08/13         -0.93%                103.40             CLU13             103.40             104.37           -0.93%          0.000
[611]   08/09/13         1.70%                 105.97             CLU13             105.97             103.40            2.49%          79.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 170 of 191 PageID
                                                         #: 7782
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[612]   08/12/13         0.34%                 106.11             CLU13             106.11             105.97           0.13%            21.000
[613]   08/13/13         0.83%                 106.40             CLV13             106.40             105.52           0.83%            0.000
[614]   08/14/13         0.15%                 106.56             CLV13             106.56             106.40           0.15%            0.000
[615]   08/15/13         0.59%                 107.19             CLV13             107.19             106.56            0.59%           0.000
[616]   08/16/13         0.09%                 107.29             CLV13             107.29             107.19            0.09%           0.000
[617]   08/19/13         -2.39%                106.86             CLV13             106.86             107.29           -0.40%          199.000
[618]   08/20/13         -1.09%                105.11             CLV13             105.11             106.86           -1.64%           55.000
[619]   08/21/13         -1.13%                103.85             CLV13             103.85             105.11           -1.20%           7.000
[620]   08/22/13         0.82%                 105.03             CLV13             105.03             103.85            1.14%           32.000
[621]   08/23/13         1.23%                 106.42             CLV13             106.42             105.03           1.32%            9.000
[622]   08/26/13         -0.35%                105.92             CLV13             105.92             106.42           -0.47%           12.000
[623]   08/27/13         2.63%                 109.01             CLV13             109.01             105.92           2.92%            29.000
[624]   08/28/13         0.88%                 110.10             CLV13             110.10             109.01           1.00%            12.000
[625]   08/29/13         -1.15%                108.80             CLV13             108.80             110.10           -1.18%           3.000
[626]   08/30/13         -0.83%                107.65             CLV13             107.65             108.80           -1.06%           23.000
[627]   09/03/13         0.67%                 108.54             CLV13             108.54             107.65           0.83%            16.000
[628]   09/04/13         -0.97%                107.23             CLV13             107.23             108.54           -1.21%           24.000
[629]   09/05/13         0.89%                 108.37             CLV13             108.37             107.23           1.06%            17.000
[630]   09/06/13         1.52%                 110.53             CLV13             110.53             108.37           1.99%            47.000
[631]   09/09/13         -1.05%                109.52             CLV13             109.52             110.53           -0.91%           14.000
[632]   09/10/13         -1.78%                107.39             CLV13             107.39             109.52           -1.94%           16.000
[633]   09/11/13         0.16%                 105.09             CLZ13             105.09             104.92            0.16%           0.000
[634]   09/12/13         1.00%                 106.14             CLZ13             106.14             105.09           1.00%            0.000
[635]   09/13/13         -0.17%                107.54             CLX13             107.54             107.75           -0.19%           2.000
[636]   09/16/13         -1.08%                106.19             CLX13             106.19             107.54           -1.26%           18.000
[637]   09/17/13         -1.30%                104.82             CLX13             104.82             106.19           -1.29%           1.000
[638]   09/18/13         2.34%                 107.28             CLX13             107.28             104.82           2.35%            1.000
[639]   09/19/13         -1.28%                105.86             CLX13             105.86             107.28           -1.32%           4.000
[640]   09/20/13         -0.77%                104.75             CLX13             104.75             105.86           -1.05%           28.000
[641]   09/23/13         -0.95%                103.59             CLX13             103.59             104.75           -1.11%           16.000
[642]   09/24/13         -0.23%                103.13             CLX13             103.13             103.59           -0.44%           21.000
[643]   09/25/13         -0.42%                102.66             CLX13             102.66             103.13           -0.46%           4.000
[644]   09/26/13         0.46%                 103.03             CLX13             103.03             102.66           0.36%            10.000
[645]   09/27/13         -0.18%                102.87             CLX13             102.87             103.03           -0.16%           2.000
[646]   09/30/13         -0.43%                102.33             CLX13             102.33             102.87           -0.52%           9.000
[647]   10/01/13         -0.21%                102.04             CLX13             102.04             102.33           -0.28%           7.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 171 of 191 PageID
                                                         #: 7783
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[648]   10/02/13         1.92%                 104.10             CLX13             104.10             102.04           2.02%           10.000
[649]   10/03/13         -0.65%                103.31             CLX13             103.31             104.10           -0.76%          11.000
[650]   10/04/13         0.54%                 103.53             CLZ13             103.53             102.97           0.54%           0.000
[651]   10/07/13         -0.68%                102.83             CLZ13             102.83             103.53           -0.68%          0.000
[652]   10/08/13         0.47%                 103.31             CLZ13             103.31             102.83            0.47%          0.000
[653]   10/09/13         -1.82%                101.43             CLZ13             101.43             103.31           -1.82%          0.000
[654]   10/10/13         1.44%                 102.89             CLZ13             102.89             101.43            1.44%          0.000
[655]   10/11/13         -0.81%                102.06             CLZ13             102.06             102.89           -0.81%          0.000
[656]   10/14/13         0.41%                 102.48             CLZ13             102.48             102.06            0.41%          0.000
[657]   10/15/13         -1.25%                101.41             CLZ13             101.41             102.48           -1.04%          21.000
[658]   10/16/13         1.27%                 102.49             CLZ13             102.49             101.41           1.06%           21.000
[659]   10/17/13         -1.58%                100.87             CLZ13             100.87             102.49           -1.58%          0.000
[660]   10/18/13         0.24%                 101.11             CLZ13             101.11             100.87           0.24%           0.000
[661]   10/21/13         -1.41%                99.68              CLZ13             99.68              101.11           -1.41%          0.000
[662]   10/22/13         -1.38%                98.30              CLZ13             98.30               99.68           -1.38%          0.000
[663]   10/23/13         -1.46%                96.86              CLZ13             96.86               98.30           -1.46%          0.000
[664]   10/24/13         0.26%                 97.11              CLZ13             97.11               96.86           0.26%           0.000
[665]   10/25/13         0.76%                 97.85              CLZ13             97.85               97.11           0.76%           0.000
[666]   10/28/13         0.85%                 98.68              CLZ13             98.68               97.85           0.85%           0.000
[667]   10/29/13         -0.49%                98.20              CLZ13             98.20               98.68           -0.49%          0.000
[668]   10/30/13         -1.46%                96.77              CLZ13             96.77               98.20           -1.46%          0.000
[669]   10/31/13         -0.40%                96.38              CLZ13             96.38               96.77           -0.40%          0.000
[670]   11/01/13         -1.84%                94.61              CLZ13             94.61               96.38           -1.84%          0.000
[671]   11/04/13         0.01%                 94.62              CLZ13             94.62               94.61           0.01%           0.000
[672]   11/05/13         -1.32%                93.37              CLZ13             93.37               94.62           -1.32%          0.000
[673]   11/06/13         1.53%                 94.80              CLZ13             94.80               93.37           1.53%           0.000
[674]   11/07/13         -0.63%                94.20              CLZ13             94.20               94.80           -0.63%          0.000
[675]   11/08/13         0.42%                 94.60              CLZ13             94.60               94.20           0.42%           0.000
[676]   11/11/13         0.57%                 95.14              CLZ13             95.14               94.60           0.57%           0.000
[677]   11/12/13         -2.21%                93.52              CLF14             93.52               95.47           -2.04%          17.000
[678]   11/13/13         0.90%                 94.49              CLF14             94.49               93.52           1.04%           14.000
[679]   11/14/13         0.56%                 94.41              CLF14             94.41               94.49           -0.08%          64.000
[680]   11/15/13         0.08%                 94.49              CLF14             94.49               94.41           0.08%           0.000
[681]   11/18/13         -0.86%                93.68              CLF14             93.68               94.49           -0.86%          0.000
[682]   11/19/13         0.22%                 93.89              CLF14             93.89               93.68           0.22%           0.000
[683]   11/20/13         -0.04%                93.85              CLF14             93.85               93.89           -0.04%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 172 of 191 PageID
                                                         #: 7784
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[684]   11/21/13         1.69%                 95.44             CLF14              95.44               93.85           1.69%           0.000
[685]   11/22/13         -0.63%                94.84             CLF14              94.84               95.44           -0.63%          0.000
[686]   11/25/13         -0.79%                94.09             CLF14              94.09               94.84           -0.79%          0.000
[687]   11/26/13         -0.44%                93.68             CLF14              93.68               94.09           -0.44%          0.000
[688]   11/27/13         -1.47%                92.30             CLF14              92.30               93.68           -1.47%          0.000
[689]   11/29/13         0.46%                 92.72             CLF14              92.72               92.30            0.46%          0.000
[690]   12/02/13         1.19%                 93.82             CLF14              93.82               92.72            1.19%          0.000
[691]   12/03/13         2.37%                 96.04             CLF14              96.04               93.82            2.37%          0.000
[692]   12/04/13         1.21%                 97.20             CLF14              97.20               96.04            1.21%          0.000
[693]   12/05/13         0.19%                 97.38             CLF14              97.38               97.20           0.19%           0.000
[694]   12/06/13         0.28%                 97.65             CLF14              97.65               97.38           0.28%           0.000
[695]   12/09/13         -0.32%                97.34             CLF14              97.34               97.65           -0.32%          0.000
[696]   12/10/13         1.20%                 98.51             CLF14              98.51               97.34           1.20%           0.000
[697]   12/11/13         -1.09%                97.72             CLG14              97.72               98.66           -0.95%          14.000
[698]   12/12/13         0.39%                 97.82             CLG14              97.82               97.72           0.10%           29.000
[699]   12/13/13         -0.91%                96.93             CLG14              96.93               97.82           -0.91%          0.000
[700]   12/16/13         0.87%                 97.77             CLG14              97.77               96.93           0.87%           0.000
[701]   12/17/13         -0.31%                97.47             CLG14              97.47               97.77           -0.31%          0.000
[702]   12/18/13         0.61%                 98.06             CLG14              98.06               97.47           0.61%           0.000
[703]   12/19/13         1.00%                 99.04             CLG14              99.04               98.06            1.00%          0.000
[704]   12/20/13         0.28%                 99.32             CLG14              99.32               99.04            0.28%          0.000
[705]   12/23/13         -0.41%                98.91             CLG14              98.91               99.32           -0.41%          0.000
[706]   12/24/13         0.31%                 99.22             CLG14              99.22               98.91           0.31%           0.000
[707]   12/26/13         0.33%                 99.55             CLG14              99.55               99.22           0.33%           0.000
[708]   12/27/13         0.77%                 100.32            CLG14              100.32              99.55           0.77%           0.000
[709]   12/30/13         -1.03%                99.29             CLG14              99.29              100.32           -1.03%          0.000
[710]   12/31/13         -0.88%                98.42             CLG14              98.42               99.29           -0.88%          0.000
[711]   01/02/14         -3.03%                95.44             CLG14              95.44               98.42           -3.03%          0.000
[712]   01/03/14         -1.55%                93.96             CLG14              93.96               95.44           -1.55%          0.000
[713]   01/06/14         -0.56%                93.43             CLG14              93.43               93.96           -0.56%          0.000
[714]   01/07/14         0.26%                 93.67             CLG14              93.67               93.43           0.26%           0.000
[715]   01/08/14         -1.22%                92.33             CLG14              92.33               93.67           -1.43%          21.000
[716]   01/09/14         -0.69%                91.89             CLH14              91.89               92.53           -0.69%          0.000
[717]   01/10/14         1.15%                 92.95             CLH14              92.95               91.89           1.15%           0.000
[718]   01/13/14         -1.01%                92.01             CLH14              92.01               92.95           -1.01%          0.000
[719]   01/14/14         0.84%                 92.78             CLH14              92.78               92.01            0.84%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 173 of 191 PageID
                                                         #: 7785
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[720]   01/15/14         1.69%                 94.35             CLH14              94.35               92.78           1.69%            0.000
[721]   01/16/14         -0.26%                94.10             CLH14              94.10               94.35           -0.26%           0.000
[722]   01/17/14         0.52%                 94.59             CLH14              94.59               94.10           0.52%            0.000
[723]   01/21/14         0.40%                 94.97             CLH14              94.97               94.59            0.40%           0.000
[724]   01/22/14         1.85%                 96.73             CLH14              96.73               94.97            1.85%           0.000
[725]   01/23/14         0.61%                 97.32             CLH14              97.32               96.73            0.61%           0.000
[726]   01/24/14         -0.70%                96.64             CLH14              96.64               97.32           -0.70%           0.000
[727]   01/27/14         -0.95%                95.72             CLH14              95.72               96.64           -0.95%           0.000
[728]   01/28/14         1.77%                 97.41             CLH14              97.41               95.72            1.77%           0.000
[729]   01/29/14         -0.05%                97.36             CLH14              97.36               97.41           -0.05%           0.000
[730]   01/30/14         0.89%                 98.23             CLH14              98.23               97.36           0.89%            0.000
[731]   01/31/14         -0.75%                97.49             CLH14              97.49               98.23           -0.75%           0.000
[732]   02/03/14         -1.09%                96.43             CLH14              96.43               97.49           -1.09%           0.000
[733]   02/04/14         0.79%                 97.19             CLH14              97.19               96.43           0.79%            0.000
[734]   02/05/14         0.20%                 97.38             CLH14              97.38               97.19           0.20%            0.000
[735]   02/06/14         0.47%                 97.84             CLH14              97.84               97.38            0.47%           0.000
[736]   02/07/14         2.09%                 99.88             CLH14              99.88               97.84           2.09%            0.000
[737]   02/10/14         -0.44%                100.06            CLH14              100.06              99.88           0.18%            62.000
[738]   02/11/14         0.00%                 99.94             CLH14              99.94              100.06           -0.12%           12.000
[739]   02/12/14         0.48%                 99.92             CLJ14              99.92               99.44            0.48%           0.000
[740]   02/13/14         0.13%                 100.05            CLJ14              100.05              99.92            0.13%           0.000
[741]   02/14/14         0.08%                 100.13            CLJ14              100.13             100.05            0.08%           0.000
[742]   02/18/14         1.97%                 102.10            CLJ14              102.10             100.13            1.97%           0.000
[743]   02/19/14         -1.27%                102.84            CLJ14              102.84             102.10           0.72%           199.000
[744]   02/20/14         0.09%                 102.75            CLJ14              102.75             102.84           -0.09%           18.000
[745]   02/21/14         -0.41%                102.20            CLJ14              102.20             102.75           -0.54%           13.000
[746]   02/24/14         0.69%                 102.82            CLJ14              102.82             102.20           0.61%            8.000
[747]   02/25/14         -0.92%                101.83            CLJ14              101.83             102.82           -0.96%           4.000
[748]   02/26/14         0.53%                 102.59            CLJ14              102.59             101.83           0.75%            22.000
[749]   02/27/14         -0.14%                102.40            CLJ14              102.40             102.59           -0.19%           5.000
[750]   02/28/14         0.32%                 102.59            CLJ14              102.59             102.40           0.19%            13.000
[751]   03/03/14         2.19%                 104.92            CLJ14              104.92             102.59           2.27%            8.000
[752]   03/04/14         -1.41%                103.33            CLJ14              103.33             104.92           -1.52%           11.000
[753]   03/05/14         -1.69%                101.45            CLJ14              101.45             103.33           -1.82%           13.000
[754]   03/06/14         0.15%                 101.56            CLJ14              101.56             101.45           0.11%            4.000
[755]   03/07/14         0.93%                 102.58            CLJ14              102.58             101.56            1.00%           7.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 174 of 191 PageID
                                                         #: 7786
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[756]   03/10/14         -1.31%                101.12            CLJ14              101.12             102.58           -1.42%          11.000
[757]   03/11/14         -0.90%                100.03            CLJ14              100.03             101.12           -1.08%          18.000
[758]   03/12/14         -1.78%                97.68             CLK14              97.68               99.59           -1.92%          14.000
[759]   03/13/14         0.28%                 97.94             CLK14              97.94               97.68            0.27%          1.000
[760]   03/14/14         0.65%                 98.56             CLK14              98.56               97.94            0.63%          2.000
[761]   03/17/14         -1.06%                97.62             CLK14              97.62               98.56           -0.95%          11.000
[762]   03/18/14         1.09%                 98.88             CLK14              98.88               97.62            1.29%          20.000
[763]   03/19/14         0.14%                 99.17             CLK14              99.17               98.88            0.29%          15.000
[764]   03/20/14         -0.10%                98.90             CLK14              98.90               99.17           -0.27%          17.000
[765]   03/21/14         0.61%                 99.46             CLK14              99.46               98.90           0.57%           4.000
[766]   03/24/14         0.18%                 99.60             CLK14              99.60               99.46           0.14%           4.000
[767]   03/25/14         -0.30%                99.19             CLK14              99.19               99.60           -0.41%          11.000
[768]   03/26/14         1.01%                 100.26            CLK14              100.26              99.19           1.08%           7.000
[769]   03/27/14         1.00%                 101.28            CLK14              101.28             100.26           1.02%           2.000
[770]   03/28/14         0.36%                 101.67            CLK14              101.67             101.28           0.39%           3.000
[771]   03/31/14         -0.07%                101.58            CLK14              101.58             101.67           -0.09%          2.000
[772]   04/01/14         -1.76%                99.74             CLK14              99.74              101.58           -1.81%          5.000
[773]   04/02/14         -0.15%                99.62             CLK14              99.62               99.74           -0.12%          3.000
[774]   04/03/14         0.74%                 100.29            CLK14              100.29              99.62           0.67%           7.000
[775]   04/04/14         0.83%                 101.14            CLK14              101.14             100.29            0.85%          2.000
[776]   04/07/14         -0.68%                100.44            CLK14              100.44             101.14           -0.69%          1.000
[777]   04/08/14         2.03%                 102.56            CLK14              102.56             100.44           2.11%           8.000
[778]   04/09/14         0.83%                 102.65            CLM14              102.65             101.81           0.83%           0.000
[779]   04/10/14         -0.26%                102.38            CLM14              102.38             102.65           -0.26%          0.000
[780]   04/11/14         0.23%                 102.62            CLM14              102.62             102.38           0.23%           0.000
[781]   04/14/14         0.57%                 103.21            CLM14              103.21             102.62           0.57%           0.000
[782]   04/15/14         -0.20%                103.00            CLM14              103.00             103.21           -0.20%          0.000
[783]   04/16/14         0.03%                 103.03            CLM14              103.03             103.00           0.03%           0.000
[784]   04/17/14         0.33%                 103.37            CLM14              103.37             103.03           0.33%           0.000
[785]   04/21/14         0.27%                 103.65            CLM14              103.65             103.37           0.27%           0.000
[786]   04/22/14         -1.83%                101.75            CLM14              101.75             103.65           -1.83%          0.000
[787]   04/23/14         -0.30%                101.44            CLM14              101.44             101.75           -0.30%          0.000
[788]   04/24/14         0.49%                 101.94            CLM14              101.94             101.44           0.49%           0.000
[789]   04/25/14         -1.31%                100.60            CLM14              100.60             101.94           -1.31%          0.000
[790]   04/28/14         0.24%                 100.84            CLM14              100.84             100.60           0.24%           0.000
[791]   04/29/14         0.44%                 101.28            CLM14              101.28             100.84            0.44%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 175 of 191 PageID
                                                         #: 7787
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[792]   04/30/14         -1.52%                99.74             CLM14              99.74              101.28           -1.52%          0.000
[793]   05/01/14         -0.32%                99.42             CLM14              99.42               99.74           -0.32%          0.000
[794]   05/02/14         0.34%                 99.76             CLM14              99.76               99.42           0.34%           0.000
[795]   05/05/14         -0.28%                99.48             CLM14              99.48               99.76           -0.28%          0.000
[796]   05/06/14         0.02%                 99.50             CLM14              99.50               99.48            0.02%          0.000
[797]   05/07/14         1.28%                 100.77            CLM14              100.77              99.50            1.28%          0.000
[798]   05/08/14         -0.51%                100.26            CLM14              100.26             100.77           -0.51%          0.000
[799]   05/09/14         -0.27%                99.99             CLM14              99.99              100.26           -0.27%          0.000
[800]   05/12/14         0.60%                 99.94             CLN14              99.94               99.31            0.63%          3.000
[801]   05/13/14         1.10%                 101.05            CLN14              101.05              99.94           1.11%           1.000
[802]   05/14/14         0.04%                 101.74            CLN14              101.74             101.05           0.68%           64.000
[803]   05/15/14         -0.60%                101.13            CLN14              101.13             101.74           -0.60%          0.000
[804]   05/16/14         0.44%                 101.58            CLN14              101.58             101.13           0.44%           0.000
[805]   05/19/14         0.52%                 102.11            CLN14              102.11             101.58           0.52%           0.000
[806]   05/20/14         0.22%                 102.33            CLN14              102.33             102.11           0.22%           0.000
[807]   05/21/14         1.70%                 104.07            CLN14              104.07             102.33           1.70%           0.000
[808]   05/22/14         -0.32%                103.74            CLN14              103.74             104.07           -0.32%          0.000
[809]   05/23/14         0.59%                 104.35            CLN14              104.35             103.74           0.59%           0.000
[810]   05/27/14         -0.23%                104.11            CLN14              104.11             104.35           -0.23%          0.000
[811]   05/28/14         -1.34%                102.72            CLN14              102.72             104.11           -1.34%          0.000
[812]   05/29/14         0.84%                 103.58            CLN14              103.58             102.72            0.84%          0.000
[813]   05/30/14         -0.84%                102.71            CLN14              102.71             103.58           -0.84%          0.000
[814]   06/02/14         -0.23%                102.47            CLN14              102.47             102.71           -0.23%          0.000
[815]   06/03/14         0.19%                 102.66            CLN14              102.66             102.47           0.19%           0.000
[816]   06/04/14         -0.02%                102.64            CLN14              102.64             102.66           -0.02%          0.000
[817]   06/05/14         -0.16%                102.48            CLN14              102.48             102.64           -0.16%          0.000
[818]   06/06/14         0.18%                 102.66            CLN14              102.66             102.48           0.18%           0.000
[819]   06/09/14         1.70%                 104.41            CLN14              104.41             102.66           1.70%           0.000
[820]   06/10/14         -0.06%                104.35            CLN14              104.35             104.41           -0.06%          0.000
[821]   06/11/14         -0.70%                103.62            CLQ14              103.62             103.49           0.13%           83.000
[822]   06/12/14         2.08%                 105.78            CLQ14              105.78             103.62           2.08%           0.000
[823]   06/13/14         0.37%                 106.17            CLQ14              106.17             105.78           0.37%           0.000
[824]   06/16/14         0.12%                 106.30            CLQ14              106.30             106.17           0.12%           0.000
[825]   06/17/14         -0.40%                105.87            CLQ14              105.87             106.30           -0.40%          0.000
[826]   06/18/14         -0.26%                105.59            CLQ14              105.59             105.87           -0.26%          0.000
[827]   06/19/14         0.44%                 106.05            CLQ14              106.05             105.59            0.44%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 176 of 191 PageID
                                                         #: 7788
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[828]   06/20/14         0.74%                 106.83             CLQ14             106.83             106.05           0.74%           0.000
[829]   06/23/14         -0.62%                106.17             CLQ14             106.17             106.83           -0.62%          0.000
[830]   06/24/14         -0.13%                106.03             CLQ14             106.03             106.17           -0.13%          0.000
[831]   06/25/14         0.44%                 106.50             CLQ14             106.50             106.03            0.44%          0.000
[832]   06/26/14         -0.62%                105.84             CLQ14             105.84             106.50           -0.62%          0.000
[833]   06/27/14         -0.09%                105.74             CLQ14             105.74             105.84           -0.09%          0.000
[834]   06/30/14         -0.35%                105.37             CLQ14             105.37             105.74           -0.35%          0.000
[835]   07/01/14         -0.03%                105.34             CLQ14             105.34             105.37           -0.03%          0.000
[836]   07/02/14         -0.82%                104.48             CLQ14             104.48             105.34           -0.82%          0.000
[837]   07/03/14         -0.40%                104.06             CLQ14             104.06             104.48           -0.40%          0.000
[838]   07/07/14         -0.51%                103.53             CLQ14             103.53             104.06           -0.51%          0.000
[839]   07/08/14         -0.13%                103.40             CLQ14             103.40             103.53           -0.13%          0.000
[840]   07/09/14         -1.60%                101.75             CLU14             101.75             102.79           -1.01%          59.000
[841]   07/10/14         0.64%                 102.40             CLU14             102.40             101.75           0.64%           0.000
[842]   07/11/14         -2.05%                100.30             CLU14             100.30             102.40           -2.05%          0.000
[843]   07/14/14         0.18%                 100.48             CLU14             100.48             100.30           0.18%           0.000
[844]   07/15/14         -0.95%                99.53              CLU14             99.53              100.48           -0.95%          0.000
[845]   07/16/14         1.08%                 100.60             CLU14             100.60              99.53           1.08%           0.000
[846]   07/17/14         1.59%                 102.20             CLU14             102.20             100.60           1.59%           0.000
[847]   07/18/14         -0.24%                101.95             CLU14             101.95             102.20           -0.24%          0.000
[848]   07/21/14         0.89%                 102.86             CLU14             102.86             101.95           0.89%           0.000
[849]   07/22/14         -0.46%                102.39             CLU14             102.39             102.86           -0.46%          0.000
[850]   07/23/14         0.71%                 103.12             CLU14             103.12             102.39           0.71%           0.000
[851]   07/24/14         -1.02%                102.07             CLU14             102.07             103.12           -1.02%          0.000
[852]   07/25/14         0.02%                 102.09             CLU14             102.09             102.07           0.02%           0.000
[853]   07/28/14         -0.41%                101.67             CLU14             101.67             102.09           -0.41%          0.000
[854]   07/29/14         -0.69%                100.97             CLU14             100.97             101.67           -0.69%          0.000
[855]   07/30/14         -0.69%                100.27             CLU14             100.27             100.97           -0.69%          0.000
[856]   07/31/14         -2.09%                98.17              CLU14             98.17              100.27           -2.09%          0.000
[857]   08/01/14         -0.30%                97.88              CLU14             97.88               98.17           -0.30%          0.000
[858]   08/04/14         0.42%                 98.29              CLU14             98.29               97.88           0.42%           0.000
[859]   08/05/14         -0.93%                97.38              CLU14             97.38               98.29           -0.93%          0.000
[860]   08/06/14         -0.47%                96.92              CLU14             96.92               97.38           -0.47%          0.000
[861]   08/07/14         0.43%                 97.34              CLU14             97.34               96.92           0.43%           0.000
[862]   08/08/14         0.32%                 97.65              CLU14             97.65               97.34           0.32%           0.000
[863]   08/11/14         -0.45%                97.21              CLV14             97.21               96.84            0.38%          83.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 177 of 191 PageID
                                                         #: 7789
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[864]   08/12/14         -0.75%                 96.48             CLV14              96.48             97.21            -0.75%          0.000
[865]   08/13/14         0.27%                  96.74             CLV14              96.74             96.48            0.27%           0.000
[866]   08/14/14         -2.75%                 94.08             CLV14              94.08             96.74            -2.75%          0.000
[867]   08/15/14         1.32%                  95.32             CLV14              95.32             94.08             1.32%          0.000
[868]   08/18/14         -1.65%                 93.75             CLV14              93.75             95.32            -1.65%          0.000
[869]   08/19/14         -1.76%                 92.86             CLV14              92.86             93.75            -0.95%          81.000
[870]   08/20/14         0.51%                  93.45             CLV14              93.45             92.86             0.64%          13.000
[871]   08/21/14         0.51%                  93.96             CLV14              93.96             93.45             0.55%          4.000
[872]   08/22/14         -0.13%                 93.65             CLV14              93.65             93.96            -0.33%          20.000
[873]   08/25/14         -0.26%                 93.35             CLV14              93.35             93.65            -0.32%          6.000
[874]   08/26/14         0.49%                  93.86             CLV14              93.86             93.35            0.55%           6.000
[875]   08/27/14         -0.08%                 93.88             CLV14              93.88             93.86            0.02%           10.000
[876]   08/28/14         0.32%                  94.55             CLV14              94.55             93.88            0.71%           39.000
[877]   08/29/14         1.08%                  95.96             CLV14              95.96             94.55            1.49%           41.000
[878]   09/02/14         -2.79%                 92.88             CLV14              92.88             95.96            -3.21%          42.000
[879]   09/03/14         2.64%                  95.54             CLV14              95.54             92.88             2.86%          22.000
[880]   09/04/14         -0.97%                 94.45             CLV14              94.45             95.54            -1.14%          17.000
[881]   09/05/14         -0.91%                 93.29             CLV14              93.29             94.45            -1.23%          32.000
[882]   09/08/14         -0.74%                 92.66             CLV14              92.66             93.29            -0.68%          6.000
[883]   09/09/14         -0.29%                 91.45             CLZ14              91.45             91.72            -0.29%          0.000
[884]   09/10/14         -1.13%                 90.42             CLZ14              90.42             91.45            -1.13%          0.000
[885]   09/11/14         1.04%                  91.36             CLZ14              91.36             90.42             1.04%          0.000
[886]   09/12/14         -0.65%                 91.37             CLX14              91.37             91.86            -0.53%          12.000
[887]   09/15/14         0.66%                  91.99             CLX14              91.99             91.37            0.68%           2.000
[888]   09/16/14         1.89%                  93.81             CLX14              93.81             91.99            1.98%           9.000
[889]   09/17/14         -0.64%                 93.20             CLX14              93.20             93.81            -0.65%          1.000
[890]   09/18/14         -1.20%                 91.98             CLX14              91.98             93.20            -1.31%          11.000
[891]   09/19/14         -0.27%                 91.65             CLX14              91.65             91.98            -0.36%          9.000
[892]   09/22/14         -0.88%                 90.87             CLX14              90.87             91.65            -0.85%          3.000
[893]   09/23/14         0.63%                  91.56             CLX14              91.56             90.87            0.76%           13.000
[894]   09/24/14         1.28%                  92.80             CLX14              92.80             91.56            1.35%           7.000
[895]   09/25/14         -0.31%                 92.53             CLX14              92.53             92.80            -0.29%          2.000
[896]   09/26/14         0.92%                  93.54             CLX14              93.54             92.53            1.09%           17.000
[897]   09/29/14         0.94%                  94.57             CLX14              94.57             93.54            1.10%           16.000
[898]   09/30/14         -3.44%                 91.16             CLX14              91.16             94.57            -3.61%          17.000
[899]   10/01/14         -0.59%                 90.73             CLX14              90.73             91.16            -0.47%          12.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 178 of 191 PageID
                                                         #: 7790
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[900]   10/02/14         0.16%                  91.01             CLX14              91.01             90.73            0.31%           15.000
[901]   10/03/14         -1.35%                 89.74             CLX14              89.74             91.01            -1.40%          5.000
[902]   10/06/14         0.76%                  89.34             CLZ14              89.34             88.67            0.76%           0.000
[903]   10/07/14         -1.52%                 87.98             CLZ14              87.98             89.34            -1.52%          0.000
[904]   10/08/14         -1.58%                 86.59             CLZ14              86.59             87.98            -1.58%          0.000
[905]   10/09/14         -1.78%                 85.05             CLZ14              85.05             86.59            -1.78%          0.000
[906]   10/10/14         0.07%                  85.11             CLZ14              85.11             85.05             0.07%          0.000
[907]   10/13/14         -0.15%                 84.98             CLZ14              84.98             85.11            -0.15%          0.000
[908]   10/14/14         -4.45%                 81.20             CLZ14              81.20             84.98            -4.45%          0.000
[909]   10/15/14         -0.32%                 80.94             CLZ14              80.94             81.20            -0.32%          0.000
[910]   10/16/14         1.25%                  81.95             CLZ14              81.95             80.94            1.25%           0.000
[911]   10/17/14         0.13%                  82.06             CLZ14              82.06             81.95            0.13%           0.000
[912]   10/20/14         -0.18%                 81.91             CLZ14              81.91             82.06            -0.18%          0.000
[913]   10/21/14         0.71%                  82.49             CLZ14              82.49             81.91            0.71%           0.000
[914]   10/22/14         -2.39%                 80.52             CLZ14              80.52             82.49            -2.39%          0.000
[915]   10/23/14         1.95%                  82.09             CLZ14              82.09             80.52             1.95%          0.000
[916]   10/24/14         -1.32%                 81.01             CLZ14              81.01             82.09            -1.32%          0.000
[917]   10/27/14         -0.01%                 81.00             CLZ14              81.00             81.01            -0.01%          0.000
[918]   10/28/14         0.52%                  81.42             CLZ14              81.42             81.00            0.52%           0.000
[919]   10/29/14         0.96%                  82.20             CLZ14              82.20             81.42             0.96%          0.000
[920]   10/30/14         -1.31%                 81.12             CLZ14              81.12             82.20            -1.31%          0.000
[921]   10/31/14         -0.71%                 80.54             CLZ14              80.54             81.12            -0.71%          0.000
[922]   11/03/14         -2.19%                 78.78             CLZ14              78.78             80.54            -2.19%          0.000
[923]   11/04/14         -2.02%                 77.19             CLZ14              77.19             78.78            -2.02%          0.000
[924]   11/05/14         1.93%                  78.68             CLZ14              78.68             77.19            1.93%           0.000
[925]   11/06/14         -0.98%                 77.91             CLZ14              77.91             78.68            -0.98%          0.000
[926]   11/07/14         0.95%                  78.65             CLZ14              78.65             77.91            0.95%           0.000
[927]   11/10/14         -1.59%                 77.40             CLZ14              77.40             78.65            -1.59%          0.000
[928]   11/11/14         0.70%                  77.94             CLZ14              77.94             77.40            0.70%           0.000
[929]   11/12/14         -0.98%                 77.15             CLF15              77.15             77.87            -0.92%          6.000
[930]   11/13/14         -3.85%                 74.16             CLF15              74.16             77.15            -3.88%          3.000
[931]   11/14/14         2.17%                  75.82             CLF15              75.82             74.16            2.24%           7.000
[932]   11/17/14         -0.21%                 75.66             CLF15              75.66             75.82            -0.21%          0.000
[933]   11/18/14         -1.35%                 74.64             CLF15              74.64             75.66            -1.35%          0.000
[934]   11/19/14         -0.19%                 74.50             CLF15              74.50             74.64            -0.19%          0.000
[935]   11/20/14         1.81%                  75.85             CLF15              75.85             74.50             1.81%          0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 179 of 191 PageID
                                                         #: 7791
                                                                           Table 3C
                               Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                   Corrected Coffman                                                                                              Absolute Value of
                         Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                            NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                   Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
         Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                           [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[936]   11/21/14         0.87%                  76.51            CLF15               76.51             75.85            0.87%            0.000
[937]   11/24/14         -0.95%                 75.78            CLF15               75.78             76.51            -0.95%           0.000
[938]   11/25/14         -2.23%                 74.09            CLF15               74.09             75.78            -2.23%           0.000
[939]   11/26/14         -0.54%                 73.69            CLF15               73.69             74.09            -0.54%           0.000
[940]   11/28/14        -10.23%                 66.15            CLF15               66.15             73.69           -10.23%           0.000
[941]   12/01/14         4.31%                  69.00            CLF15               69.00             66.15             4.31%           0.000
[942]   12/02/14         -3.07%                 66.88            CLF15               66.88             69.00            -3.07%           0.000
[943]   12/03/14         0.75%                  67.38            CLF15               67.38             66.88             0.75%           0.000
[944]   12/04/14         -0.85%                 66.81            CLF15               66.81             67.38            -0.85%           0.000
[945]   12/05/14         -1.45%                 65.84            CLF15               65.84             66.81            -1.45%           0.000
[946]   12/08/14         -4.24%                 63.05            CLF15               63.05             65.84            -4.24%           0.000
[947]   12/09/14         1.22%                  63.82            CLF15               63.82             63.05            1.22%            0.000
[948]   12/10/14         -4.51%                 60.94            CLF15               60.94             63.82            -4.51%           0.000
[949]   12/11/14         -0.69%                 60.19            CLG15               60.19             61.16            -1.59%           90.000
[950]   12/12/14         -3.49%                 58.08            CLG15               58.08             60.19            -3.51%           2.000
[951]   12/15/14         -3.03%                 56.26            CLG15               56.26             58.08            -3.13%           10.000
[952]   12/16/14         -0.67%                 56.26            CLG15               56.26             56.26            0.00%            67.000
[953]   12/17/14         0.94%                  56.79            CLG15               56.79             56.26            0.94%            0.000
[954]   12/18/14         -4.28%                 54.36            CLG15               54.36             56.79            -4.28%           0.000
[955]   12/19/14         5.10%                  57.13            CLG15               57.13             54.36             5.10%           0.000
[956]   12/22/14         -3.27%                 55.26            CLG15               55.26             57.13            -3.27%           0.000
[957]   12/23/14         3.37%                  57.12            CLG15               57.12             55.26            3.37%            0.000
[958]   12/24/14         -2.24%                 55.84            CLG15               55.84             57.12            -2.24%           0.000
[959]   12/26/14         -1.99%                 54.73            CLG15               54.73             55.84            -1.99%           0.000
[960]   12/29/14         -2.05%                 53.61            CLG15               53.61             54.73            -2.05%           0.000
[961]   12/30/14         0.95%                  54.12            CLG15               54.12             53.61            0.95%            0.000
[962]   12/31/14         -1.57%                 53.27            CLG15               53.27             54.12            -1.57%           0.000
[963]   01/02/15         -1.09%                 52.69            CLG15               52.69             53.27            -1.09%           0.000
[964]   01/05/15         -5.03%                 50.04            CLG15               50.04             52.69            -5.03%           0.000
[965]   01/06/15         -3.16%                 47.93            CLG15               47.93             50.04            -4.22%          106.000
[966]   01/07/15         1.28%                  48.65            CLG15               48.65             47.93            1.50%            22.000
[967]   01/08/15         0.41%                  49.28            CLH15               49.28             49.08            0.41%            0.000
[968]   01/09/15         -0.59%                 48.99            CLH15               48.99             49.28            -0.59%           0.000
[969]   01/12/15         -4.55%                 46.76            CLH15               46.76             48.99            -4.55%           0.000
[970]   01/13/15         -0.53%                 46.51            CLH15               46.51             46.76            -0.53%           0.000
[971]   01/14/15         5.27%                  48.96            CLH15               48.96             46.51             5.27%           0.000



                      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 180 of 191 PageID
                                                         #: 7792
                                                                            Table 3C
                                Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                    Corrected Coffman                                                                                              Absolute Value of
                          Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                             NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                    Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
          Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                            [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[972]    01/15/15         -4.55%                 46.73            CLH15               46.73             48.96            -4.55%           0.000
[973]    01/16/15         5.14%                  49.13            CLH15               49.13             46.73            5.14%            0.000
[974]    01/20/15         -5.41%                 46.47            CLH15               46.47             49.13            -5.41%           0.000
[975]    01/21/15         2.82%                  47.78            CLH15               47.78             46.47             2.82%           0.000
[976]    01/22/15         -3.08%                 46.31            CLH15               46.31             47.78            -3.08%           0.000
[977]    01/23/15         -1.55%                 45.59            CLH15               45.59             46.31            -1.55%           0.000
[978]    01/26/15         -0.97%                 45.15            CLH15               45.15             45.59            -0.97%           0.000
[979]    01/27/15         2.39%                  46.23            CLH15               46.23             45.15             2.39%           0.000
[980]    01/28/15         -3.85%                 44.45            CLH15               44.45             46.23            -3.85%           0.000
[981]    01/29/15         0.18%                  44.53            CLH15               44.53             44.45            0.18%            0.000
[982]    01/30/15         8.33%                  48.24            CLH15               48.24             44.53            8.33%            0.000
[983]    02/02/15         2.76%                  49.57            CLH15               49.57             48.24            2.76%            0.000
[984]    02/03/15         7.02%                  53.05            CLH15               53.05             49.57            7.02%            0.000
[985]    02/04/15         -8.67%                 48.45            CLH15               48.45             53.05            -8.67%           0.000
[986]    02/05/15         4.19%                  50.48            CLH15               50.48             48.45            4.19%            0.000
[987]    02/06/15         2.40%                  51.69            CLH15               51.69             50.48             2.40%           0.000
[988]    02/09/15         2.26%                  52.86            CLH15               52.86             51.69            2.26%            0.000
[989]    02/10/15         -5.37%                 50.02            CLH15               50.02             52.86            -5.37%           0.000
[990]    02/11/15         -2.36%                 49.78            CLJ15               49.78             50.93            -2.26%           10.000
[991]    02/12/15         4.85%                  52.16            CLJ15               52.16             49.78             4.78%           7.000
[992]    02/13/15         4.80%                  53.67            CLJ15               53.67             52.16             2.89%          191.000
[993]    02/17/15         1.16%                  54.29            CLJ15               54.29             53.67             1.16%           0.000
[994]    02/18/15         -2.71%                 52.82            CLJ15               52.82             54.29            -2.71%           0.000
[995]    02/19/15         2.65%                  51.83            CLJ15               51.83             52.82            -1.87%          452.000
[996]    02/20/15         -1.42%                 50.81            CLJ15               50.81             51.83            -1.97%           55.000
[997]    02/23/15         -1.67%                 49.45            CLJ15               49.45             50.81            -2.68%          101.000
[998]    02/24/15         -6.24%                 49.28            CLJ15               49.28             49.45            -0.34%          590.000
[999]    02/25/15         3.47%                  50.99            CLJ15               50.99             49.28            3.47%            0.000
[1000]   02/26/15         -5.53%                 48.17            CLJ15               48.17             50.99            -5.53%           0.000
[1001]   02/27/15         11.77%                 49.76            CLJ15               49.76             48.17            3.30%           847.000
[1002]   03/02/15         -1.60%                 49.59            CLJ15               49.59             49.76            -0.34%          126.000
[1003]   03/03/15         2.06%                  50.52            CLJ15               50.52             49.59            1.88%            18.000
[1004]   03/04/15         0.89%                  51.53            CLJ15               51.53             50.52            2.00%           111.000
[1005]   03/05/15         -1.03%                 50.76            CLJ15               50.76             51.53            -1.49%           46.000
[1006]   03/06/15         -1.93%                 49.61            CLJ15               49.61             50.76            -2.27%           34.000
[1007]   03/09/15         0.00%                  50.00            CLJ15               50.00             49.61             0.79%           79.000



                       Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 181 of 191 PageID
                                                          #: 7793
                                                                            Table 3C
                                Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                    Corrected Coffman                                                                                              Absolute Value of
                          Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                             NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                    Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
          Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                            [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[1008]   03/10/15         -2.85%                 50.07            CLK15               50.07             51.66            -3.08%          23.000
[1009]   03/11/15         0.29%                  50.02            CLK15               50.02             50.07            -0.10%          39.000
[1010]   03/12/15         -1.40%                 49.13            CLK15               49.13             50.02            -1.78%          38.000
[1011]   03/13/15         -3.99%                 47.06            CLK15               47.06             49.13            -4.21%          22.000
[1012]   03/16/15         -1.76%                 46.13            CLK15               46.13             47.06            -1.98%          22.000
[1013]   03/17/15         -1.92%                 45.19            CLK15               45.19             46.13            -2.04%          12.000
[1014]   03/18/15         3.46%                  46.65            CLK15               46.65             45.19             3.23%          23.000
[1015]   03/19/15         -2.65%                 45.53            CLK15               45.53             46.65            -2.40%          25.000
[1016]   03/20/15         2.17%                  46.57            CLK15               46.57             45.53             2.28%          11.000
[1017]   03/23/15         1.49%                  47.45            CLK15               47.45             46.57            1.89%           40.000
[1018]   03/24/15         -0.04%                 47.51            CLK15               47.51             47.45             0.13%          17.000
[1019]   03/25/15         3.36%                  49.21            CLK15               49.21             47.51            3.58%           22.000
[1020]   03/26/15         4.45%                  51.43            CLK15               51.43             49.21            4.51%           6.000
[1021]   03/27/15         -4.79%                 48.87            CLK15               48.87             51.43            -4.98%          19.000
[1022]   03/30/15         -0.18%                 48.68            CLK15               48.68             48.87            -0.39%          21.000
[1023]   03/31/15         -2.12%                 47.60            CLK15               47.60             48.68            -2.22%          10.000
[1024]   04/01/15         4.88%                  50.09            CLK15               50.09             47.60            5.23%           35.000
[1025]   04/02/15         -2.22%                 49.14            CLK15               49.14             50.09            -1.90%          32.000
[1026]   04/06/15         5.87%                  52.14            CLK15               52.14             49.14            6.11%           24.000
[1027]   04/07/15         3.10%                  53.98            CLK15               53.98             52.14             3.53%          43.000
[1028]   04/08/15         -6.08%                 50.42            CLK15               50.42             53.98            -6.60%          52.000
[1029]   04/09/15         1.20%                  50.79            CLK15               50.79             50.42            0.73%           47.000
[1030]   04/10/15         1.94%                  53.51            CLM15               53.51             52.49            1.94%           0.000
[1031]   04/13/15         0.43%                  53.74            CLM15               53.74             53.51            0.43%           0.000
[1032]   04/14/15         2.10%                  54.87            CLM15               54.87             53.74            2.10%           0.000
[1033]   04/15/15         5.14%                  57.69            CLM15               57.69             54.87            5.14%           0.000
[1034]   04/16/15         0.73%                  58.11            CLM15               58.11             57.69            0.73%           0.000
[1035]   04/17/15         -1.36%                 57.32            CLM15               57.32             58.11            -1.36%          0.000
[1036]   04/20/15         0.98%                  57.88            CLM15               57.88             57.32            0.98%           0.000
[1037]   04/21/15         -2.19%                 56.61            CLM15               56.61             57.88            -2.19%          0.000
[1038]   04/22/15         -0.79%                 56.16            CLM15               56.16             56.61            -0.79%          0.000
[1039]   04/23/15         2.81%                  57.74            CLM15               57.74             56.16            2.81%           0.000
[1040]   04/24/15         -1.02%                 57.15            CLM15               57.15             57.74            -1.02%          0.000
[1041]   04/27/15         -0.28%                 56.99            CLM15               56.99             57.15            -0.28%          0.000
[1042]   04/28/15         0.12%                  57.06            CLM15               57.06             56.99            0.12%           0.000
[1043]   04/29/15         2.66%                  58.58            CLM15               58.58             57.06             2.66%          0.000



                       Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 182 of 191 PageID
                                                          #: 7794
                                                                            Table 3C
                                Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                    Corrected Coffman                                                                                              Absolute Value of
                          Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                             NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                    Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
          Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                            [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[1044]   04/30/15         1.79%                  59.63            CLM15               59.63             58.58            1.79%            0.000
[1045]   05/01/15         -0.80%                 59.15            CLM15               59.15             59.63            -0.80%           0.000
[1046]   05/04/15         -0.37%                 58.93            CLM15               58.93             59.15            -0.37%           0.000
[1047]   05/05/15         2.49%                  60.40            CLM15               60.40             58.93             2.49%           0.000
[1048]   05/06/15         0.88%                  60.93            CLM15               60.93             60.40             0.88%           0.000
[1049]   05/07/15         -3.27%                 58.94            CLM15               58.94             60.93            -3.27%           0.000
[1050]   05/08/15         0.76%                  59.39            CLM15               59.39             58.94             0.76%           0.000
[1051]   05/11/15         -0.24%                 60.29            CLN15               60.29             60.35            -0.10%           14.000
[1052]   05/12/15         2.53%                  61.74            CLN15               61.74             60.29             2.41%           12.000
[1053]   05/13/15         -0.41%                 61.49            CLN15               61.49             61.74            -0.40%           1.000
[1054]   05/14/15         -1.02%                 60.84            CLN15               60.84             61.49            -1.06%           4.000
[1055]   05/15/15         1.10%                  60.54            CLN15               60.54             60.84            -0.49%          159.000
[1056]   05/18/15         -0.50%                 60.24            CLN15               60.24             60.54            -0.50%           0.000
[1057]   05/19/15         -3.74%                 57.99            CLN15               57.99             60.24            -3.74%           0.000
[1058]   05/20/15         1.71%                  58.98            CLN15               58.98             57.99            1.71%            0.000
[1059]   05/21/15         2.95%                  60.72            CLN15               60.72             58.98             2.95%           0.000
[1060]   05/22/15         -1.65%                 59.72            CLN15               59.72             60.72            -1.65%           0.000
[1061]   05/26/15         -2.83%                 58.03            CLN15               58.03             59.72            -2.83%           0.000
[1062]   05/27/15         -0.90%                 57.51            CLN15               57.51             58.03            -0.90%           0.000
[1063]   05/28/15         0.30%                  57.68            CLN15               57.68             57.51             0.30%           0.000
[1064]   05/29/15         4.54%                  60.30            CLN15               60.30             57.68             4.54%           0.000
[1065]   06/01/15         -0.17%                 60.20            CLN15               60.20             60.30            -0.17%           0.000
[1066]   06/02/15         1.76%                  61.26            CLN15               61.26             60.20             1.76%           0.000
[1067]   06/03/15         -2.64%                 59.64            CLN15               59.64             61.26            -2.64%           0.000
[1068]   06/04/15         -2.75%                 58.00            CLN15               58.00             59.64            -2.75%           0.000
[1069]   06/05/15         1.95%                  59.13            CLN15               59.13             58.00            1.95%            0.000
[1070]   06/08/15         -1.67%                 58.14            CLN15               58.14             59.13            -1.67%           0.000
[1071]   06/09/15         3.44%                  60.14            CLN15               60.14             58.14            3.44%            0.000
[1072]   06/10/15         2.14%                  61.43            CLN15               61.43             60.14            2.14%            0.000
[1073]   06/11/15         0.28%                  61.22            CLQ15               61.22             61.82            -0.97%          125.000
[1074]   06/12/15         -1.35%                 60.40            CLQ15               60.40             61.22            -1.34%           1.000
[1075]   06/15/15         -0.63%                 60.00            CLQ15               60.00             60.40            -0.66%           3.000
[1076]   06/16/15         0.75%                  60.45            CLQ15               60.45             60.00            0.75%            0.000
[1077]   06/17/15         -0.84%                 60.33            CLQ15               60.33             60.45            -0.20%           64.000
[1078]   06/18/15         0.81%                  60.82            CLQ15               60.82             60.33            0.81%            0.000
[1079]   06/19/15         -1.40%                 59.97            CLQ15               59.97             60.82            -1.40%           0.000



                       Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 183 of 191 PageID
                                                          #: 7795
                                                                            Table 3C
                                Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                    Corrected Coffman                                                                                              Absolute Value of
                          Report                                NYMEX WTI Light Sweet Crude Oil Futures                                Difference
                                             NYMEX WTI      Futures Contract                   Previous Day                        Corrected Coffman
                    Return on Oil Price   Light Sweet Crude Associated with  Price of Futures Price of Futures         Corrected   Report vs Corrected
          Date            Index              Oil Futures     NYMEX Index         Contract         Contract              Returns       Returns (bp)
                            [a]                  [b]               [c]              [d]              [e]                  [f]              [g]
[1080]   06/22/15         0.68%                  60.38             CLQ15              60.38             59.97            0.68%           0.000
[1081]   06/23/15         1.04%                  61.01             CLQ15              61.01             60.38            1.04%           0.000
[1082]   06/24/15         -1.21%                 60.27             CLQ15              60.27             61.01            -1.21%          0.000
[1083]   06/25/15         -0.45%                 59.70             CLQ15              59.70             60.27            -0.95%          50.000
[1084]   06/26/15         -0.05%                 59.63             CLQ15              59.63             59.70            -0.12%          7.000
[1085]   06/29/15         -2.15%                 58.33             CLQ15              58.33             59.63            -2.18%          3.000
[1086]   06/30/15         1.96%                  59.47             CLQ15              59.47             58.33             1.95%          1.000
[1087]   07/01/15         -4.11%                 56.96             CLQ15              56.96             59.47            -4.22%          11.000
[1088]   07/02/15         -0.12%                 56.93             CLQ15              56.93             56.96            -0.05%          7.000
[1089]   07/06/15         -7.78%                 54.00             CLZ15              54.00             58.45            -7.61%          17.000
[1090]   07/07/15         -0.25%                 52.33             CLQ15              52.33             52.53            -0.38%          13.000
[1091]   07/08/15         -1.18%                 51.65             CLQ15              51.65             52.33            -1.30%          12.000
[1092]   07/09/15         2.19%                  53.23             CLU15              53.23             52.09            2.19%           0.000
[1093]   07/10/15         -0.02%                 53.22             CLU15              53.22             53.23            -0.02%          0.000
[1094]   07/13/15         -0.96%                 52.71             CLU15              52.71             53.22            -0.96%          0.000
[1095]   07/14/15         1.46%                  53.48             CLU15              53.48             52.71            1.46%           0.000
[1096]   07/15/15         -3.16%                 51.79             CLU15              51.79             53.48            -3.16%          0.000
[1097]   07/16/15         -1.06%                 51.24             CLU15              51.24             51.79            -1.06%          0.000
[1098]   07/17/15         -0.06%                 51.21             CLU15              51.21             51.24            -0.06%          0.000
[1099]   07/20/15         -1.50%                 50.44             CLU15              50.44             51.21            -1.50%          0.000
[1100]   07/21/15         0.83%                  50.86             CLU15              50.86             50.44             0.83%          0.000
[1101]   07/22/15         -3.28%                 49.19             CLU15              49.19             50.86            -3.28%          0.000
[1102]   07/23/15         -1.50%                 48.45             CLU15              48.45             49.19            -1.50%          0.000
[1103]   07/24/15         -0.64%                 48.14             CLU15              48.14             48.45            -0.64%          0.000
[1104]   07/27/15         -1.56%                 47.39             CLU15              47.39             48.14            -1.56%          0.000
[1105]   07/28/15         1.24%                  47.98             CLU15              47.98             47.39            1.24%           0.000
[1106]   07/29/15         1.69%                  48.79             CLU15              48.79             47.98            1.69%           0.000
[1107]   07/30/15         -0.55%                 48.52             CLU15              48.52             48.79            -0.55%          0.000
[1108]   07/31/15         -2.89%                 47.12             CLU15              47.12             48.52            -2.89%          0.000




                       Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 184 of 191 PageID
                                                          #: 7796
                                                                                 Table 3C
                                     Return Calculation of Oil Price Index Based on NYMEX WTI Light Sweet Crude Oil Futures Index

                        Corrected Coffman                                                                                               Absolute Value of
                              Report                                     NYMEX WTI Light Sweet Crude Oil Futures                            Difference
                                                      NYMEX WTI      Futures Contract                   Previous Day                    Corrected Coffman
                        Return on Oil Price        Light Sweet Crude Associated with  Price of Futures Price of Futures     Corrected   Report vs Corrected
             Date             Index                   Oil Futures     NYMEX Index         Contract         Contract          Returns       Returns (bp)
                                [a]                       [b]               [c]              [d]              [e]              [f]              [g]
[1109]   Number of days with different returns                                                                                                  334
[1110]   Total number of days                                                                                                                  1,108
[1111]   % number of days with different returns                                                                                              30.14%

[1112]   Average difference in return (bp)                                                                                                     7.920
[1113]   Max difference in return (bp)                                                                                                        847.000
[1114]   Average difference in return (bp), on days with different returns                                                                      26


Notes and Sources:
[1]-[1108]
[a]      MillerEnergy-KPMG-CC-016014.xlsx, tab "Master," returns are rounded.
[b]      Capital IQ.
[c]      Capital IQ.
[d]      Capital IQ.
[e]      Capital IQ.
[f]      =[d]/[e] - 1.
[g]      =absolute value of ([a] - [f]).

[1109]   Number of days with different returns.
[1110]   Count of number of days in [a] with returns.
[1111]   =[1009]/[1010].

[1112]   Average of [g].
[1113]   Max of [g].
[1114]   Sum of [g] / [1109].




                            Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 185 of 191 PageID
                                                               #: 7797
                                                  Table 4
                             Series C Preferred Stock At-the-Market Offerings



                                      Series C Shares Issued Pursuant to
                Date Range                  the At-Market Offering                 Issue Price Range
                    [a]                               [b]                                  [c]

[1]         11/1/12 to 12/6/12                       43,922                        $22.25 to $23.00
[2]          2/1/13 to 3/1/13                         7,828                        $22.00 to $23.51
[3]          5/1/13 to 7/5/13                        43,180                        $22.01 to $22.35
[4]         7/6/13 to 7/31/13                       289,423                        $21.48 to [N/A]
[5]         8/1/13 to 10/31/13                      362,848                             [N/A]
[6]         11/1/13 to 1/31/14                       38,866                        [N/A] to $26.71
[7]         2/1/14 to 4/30/14                       196,651                             [N/A]
[8]         5/1/14 to 1/31/15                       180,032                             [N/A]
               No additional disclosures of issuances under the ATM Offering after 1/31/15



Notes and Sources:
[1]   Miller Energy Resources, Inc., Form 10-Q for the quarterly period ended October 31, 2012, p. 20.
[2]   Miller Energy Resources, Inc., Form 10-Q for the quarterly period ended January 31, 2013, p. 19.
[3]   Miller Energy Resources, Inc., Form 10-K for the fiscal year ended April 30, 2013, p. 1.
[4]   Miller Energy Resources, Inc., Form 10-Q for the quarterly period ended July 31, 2013, p. 15. This
      disclosure provided summary information on cumulative sales under the ATM offering from October
      12, 2012 through July 31, 2013. 289,423 shares is based on 384,353 total shares less the amounts noted
      in the prior time periods.
[5]   Miller Energy Resources, Inc., Form 10-Q for the quarterly period ended October 31, 2013, p. 17. This
      disclosure provided summary information on cumulative sales under the ATM offering from
      October 12, 2012 through October 31, 2013. 362,848 shares is based on 747,201 total shares less the
      amounts noted in the prior time periods.
[6]   Miller Energy Resources, Inc., Form 10-Q for the quarterly period ended January 31, 2014, pp. 17-18.
      This disclosure provided summary information on cumulative sales under the ATM offering from
      October 12, 2012 through January 31, 2014. 38,866 shares is based on 780,067 total shares less the
      amounts noted in the prior time periods.
[7]   Miller Energy Resources, Inc., Form 10-K for the fiscal year ended April 30, 2014, p. 39. This
      disclosure provided summary information on cumulative sales under the ATM offering during the
      fiscal year. 196,651 shares is based on 924,968 total shares less the amounts noted in the prior time
      periods starting at 5/1/13.
[8]   Miller Energy Resources, Inc., Form 10-Q for the quarterly period ended January 31, 2015, p. 20.




Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 186 of 191 PageID
                                   #: 7798
                                                Table 5
                           Series D Preferred Stock At-the-Market Offerings



                                      Series D Shares Issued Pursuant to
                Date Range                  the At-Market Offering               Issue Price Range
                    [a]                               [b]                                [c]

[1]       10/17/13 to 10/31/13                          0                             [N/A]
[2]        11/1/13 to 1/31/14                        69,031                       $23.95 to $24.38
[3]        2/1/14 to 4/30/14                          1,417                           [N/A]
[4]        5/1/14 to 1/31/15                       1,296,574                          [N/A]
              No additional disclosures of issuances under the ATM Offering after 1/31/15



Notes and Sources:
[1]   Miller Energy Resources, Inc., Form 10-Q for the quarterly period ended October 31, 2013, p. 18.
[2]   Miller Energy Resources, Inc., Form 10-Q for the quarterly period ended January 31, 2014, p. 19.
      Based on prior Form 10-Q shares were not issued on or before October 31, 2013.
[3]   Miller Energy Resources, Inc., Form 10-K for the fiscal year ended April 30, 2014, p. F-24. This
      disclosure provided summary information on cumulative sales under the ATM offering during the
      fiscal year. 1,417 shares is based on 70,448 total shares less the amounts noted in the prior time
[4]   Miller Energy Resources, Inc., Form 10-Q for the quarterly period ended January 31, 2015, p. 20.




Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 187 of 191 PageID
                                   #: 7799
                                                                                        Table 6
                              Extended Corrected Coffman Report Event Study Analysis of Miller Energy Earnings Announcements for Series C Preferred Stock


                                                                                                                                                                          Two Fixed Event Study Regressions
                                                                                                                                                                            Abnormal
                                                                                                                                     Closing    Raw      Volume Abnormal      Dollar
            Date         Time       Market Date           Event                                   Headline                            Price    Return   (millions) Return    Change       t-Stat P-Value Sig Level
             [a]          [b]           [c]                [d]                                      [e]                                [f]       [g]       [h]       [i]        [j]         [k]     [l]     [m]

                                                        Q2 2013          Miller Energy Resources Inc Form 10-Q
[1]      12/10/12      7 51 AM       12/10/12                                                                                        $22 10    -0 41%     0 01     -0 40%     -$0 09     -0 38     0 70
                                                        Earnings         Source - SEC Edgar


                                                        Q3 2013          Miller Energy Resources Inc Form 10-Q
[2]      3/12/13       6 51 AM       3/12/13                                                                                         $22 20    -0 63%     0 01     -0 67%     -$0 15     -0 64     0 52
                                                        Earnings         Source - SEC Edgar


                                                        Q4 2013          Miller Energy Resources Inc Form 10-K
[3]      7/15/13        5 18 PM      7/16/13                                                                                         $21 77    1 02%      0 01     1 04%      $0 22       1 00     0 32
                                                        Earnings         Source - SEC Edgar


                                                        Q1 2014          DJ Miller Energy 1Q Loss/Shr 22c >MILL
[4]       9/9/13       8 04 AM        9/9/13                                                                                         $23 90    0 93%      0 07     0 91%      $0 21       0 87     0 38
                                                        Earnings         Source - Dow Jones Newswires


                                                        Q2 2014          Miller Energy Resources Inc Form 10-Q
[5]      12/10/13       4 51 PM      12/11/13                                                                                        $25 70    -1 12%     0 03     -0 96%     -$0 25     -0 92     0 36
                                                        Earnings         Source - SEC Edgar


                                                        Q3 2014          Miller Energy Resources Inc Form 10-Q
[6]      3/12/14        4 57 PM      3/13/14                                                                                         $25 65    -0 39%     0 00     -0 35%     -$0 09     -0 33     0 74
                                                        Earnings         Source - SEC Edgar

                                                                         Miller Energy Resources Reports Record Fourth Quarter and
                                                        Q4 2014
[7]      7/14/14        5 33 PM      7/15/14                             Full Year 2014 Results                                      $26 50    -0 29%     0 00     -0 22%     -$0 06     -0 21     0 83
                                                        Earnings
                                                                         Source - Dow Jones Newswires

                                                        Q1 2015          Miller Energy Resources Inc Form 10-Q
[8]       9/9/14        4 51 PM      9/10/14                                                                                         $25 85    -1 34%     0 01     -1 30%     -$0 34     -1 25     0 21
                                                        Earnings         Source - SEC Edgar


                                                        Q2 2015          Miller Energy 2Q Loss/Shr $3 71 >MILL
[9]      12/10/14      8 47 AM       12/10/14                                                                                        $14 45    0 91%      0 08     6 23%      $0 89       1 01     0 31
                                                        Earnings         Source - Dow Jones Newswires


                                                        Q3 2015          Miller Energy 3Q Loss/Shr $3 39 >MILL
[10]     3/12/15       7 00 AM       3/12/15                                                                                         $12 20    -2 79%     0 05     -2 57%     -$0 32     -0 42     0 68
                                                        Earnings         Source - Dow Jones Newswires

                                                                         Miller Energy Reports Fiscal Fourth Quarter and Full Year
                                                        Q4 2015
[11]     7/29/15       1 48 AM       7/29/15                             2015 Results                                                 $1 60    -3 03%     0 02     -4 87%     -$0 08     -0 79     0 43
                                                        Earnings
                                                                         Source - Dow Jones Newswires

Notes and Sources:
[1]-[8]
[a]-[e] Coffman Corrected Report, Exhibit 7 (MillerEnergy-KPMG-CC-016014 xlsx, tab "7")
[f]-[h] MillerEnergy-KPMG-CC-016014 xlsx, tab "Master "
[i]-[m] MillerEnergy-KPMG-CC-016014 xlsx, tab "C "

[9]-[11] Coffman Corrected Report, Exhibit 9 (MillerEnergy-KPMG-CC-016014 xlsx, tab "9")




                         Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 188 of 191 PageID
                                                            #: 7800
                                                                                         Table 7
                               Extended Corrected Coffman Report Event Study Analysis of Miller Energy Earnings Announcements for Series D Preferred Stock

                                                                                                                                                                         Two Fixed Event Study Regressions
                                                                                                                                                                           Abnormal
                                                                                                                                   Closing    Raw      Volume Abnormal      Dollar
          Date          Time      Market Date           Event                                   Headline                            Price    Return   (millions) Return     Change       t-Stat   P-Value Sig Level
           [a]           [b]          [c]                [d]                                      [e]                                [f]       [g]       [h]       [i]        [j]          [k]       [l]     [m]

                                                     Q2 2014           Miller Energy Resources Inc Form 10-Q
[1]    12/10/13       4 51 PM      12/11/13                                                                                        $23 85    -0 38%     0 02    -0 37%       -$0 09      -0 46     0 65
                                                     Earnings          Source - SEC Edgar


                                                     Q3 2014           Miller Energy Resources Inc Form 10-Q
[2]     3/12/14       4 57 PM      3/13/14                                                                                         $24 00    1 14%      0 02    1 26%        $0 30       1 57      0 12
                                                     Earnings          Source - SEC Edgar

                                                                       Miller Energy Resources Reports Record Fourth Quarter
                                                     Q4 2014
[3]     7/14/14       5 33 PM      7/15/14                             and Full Year 2014 Results                                  $25 83    0 16%      0 01    0 09%        $0 02       0 11      0 91
                                                     Earnings
                                                                       Source - Dow Jones Newswires

                                                     Q1 2015           Miller Energy Resources Inc Form 10-Q
[4]      9/9/14       4 51 PM      9/10/14                                                                                         $24 50    0 00%      0 02    -0 14%       -$0 03      -0 17     0 87
                                                     Earnings          Source - SEC Edgar


                                                     Q2 2015           Miller Energy 2Q Loss/Shr $3 71 >MILL
[5]    12/10/14       8 47 AM      12/10/14                                                                                        $12 02    -5 73%     0 08    -0 11%       -$0 01      -0 02     0 99
                                                     Earnings          Source - Dow Jones Newswires


                                                     Q3 2015           Miller Energy 3Q Loss/Shr $3 39 >MILL
[6]     3/12/15       7 00 AM      3/12/15                                                                                          $9 99    -7 50%     0 16    -7 08%       -$0 77      -1 12     0 26
                                                     Earnings          Source - Dow Jones Newswires

                                                                       Miller Energy Reports Fiscal Fourth Quarter and Full Year
                                                     Q4 2015
[7]     7/29/15       1 48 AM      7/29/15                             2015 Results                                                 $1 70    4 29%      0 05    2 35%         $0 04      0 37      0 71
                                                     Earnings
                                                                       Source - Dow Jones Newswires

Notes and Sources:
[1]-[4]
[a]-[e] Coffman Corrected Report, Exhibit 7 (MillerEnergy-KPMG-CC-016014 xlsx, tab "7")
[f]-[h] MillerEnergy-KPMG-CC-016014 xlsx, tab "Master "
[i]-[m] MillerEnergy-KPMG-CC-016014 xlsx, tab "D "

[5]-[7] Coffman Corrected Report, Exhibit 11 (MillerEnergy-KPMG-CC-016014 xlsx, tab "11")




                             Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 189 of 191 PageID
                                                                #: 7801
                                     Table 8
           Relationship Between Returns on Series C Preferred Stock and
                            30-Year US Treasury Bonds

            Regression Statistics
[1]   Multiple R                 0.87%
[2]   R Square                   0.01%
[3]   Adjusted R Square         -0.19%
[4]   Standard Error             1.37%
[5]   Observations                  506

                            Coefficients   Standard Error   t Stat P-value Stat. Sig.
[6] Intercept                     0.000            0.001     0.11   90.9%         No
[7] 30y Treasury Return          (0.014)           0.074    (0.20)  84.5%         No

Sources and Notes:
Dependent Variable: Series C Preferred Stock Total Return. Source: MillerEnergy-
KPMG-CC-015919.xlsx, tab "MILL_PRC," variable "Split and Dividend Adjusted
Prices."
Independent Variable: Total Return of 2.75% U.S. Treasury Bond maturing August
15, 2042, CUSIP 912810QX9. Source: Bloomberg.
Total Return for US Treasury Note at time (t) is computed as the ratio of (Dirty Price
(t) + Coupon (t+1) ) / Dirty Price (t-1), where ''Dirty Price(t)' refers to the price
including accrued interest and coupon on settlement date (t+1).
Regression Period: 10/9/2012-10/14/2014.
Statistical Significance evaluated at 95% confidence level.




      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 190 of 191 PageID
                                         #: 7802
                                     Table 9
           Relationship Between Returns on Series D Preferred Stock and
                            5-Year US Treasury Notes

            Regression Statistics
[1]   Multiple R                  3.75%
[2]   R Square                    0.14%
[3]   Adjusted R Square          -0.25%
[4]   Standard Error              1.29%
[5]   Observations                   260

                             Coefficients   Standard Error   t Stat P-value Stat. Sig.
[6] Intercept                     (0.001)           0.001    (0.64)  52.0%         No
[7] 5y Treasury Return            (0.313)           0.519    (0.60)  54.8%         No

Sources and Notes:
Dependent Variable: Series D Preferred Stock Total Return. Source: MillerEnergy-
KPMG-CC-015919.xlsx, tab "MILL_PRD," variable "Split and Dividend Adjusted
Prices."
Independent Variable: Total Return of 1.375% U.S. Treasury Note maturing July
31, 2018, CUSIP 912828VQ0. Source: Bloomberg.
Total Return for US Treasury Note at time (t) is computed as the ratio of (Dirty
Price (t) + Coupon (t+1) ) / Dirty Price (t-1), where 'Dirty Price' refers to the price
including accrued interest and coupon on settlement date (t+1).
Regression Period: 10/2/2013-10/14/2014.
Statistical Significance evaluated at 95% confidence level.




      Case 3:16-cv-00121-TAV-DCP Document 127-1 Filed 05/21/19 Page 191 of 191 PageID
                                         #: 7803
